Exhibit 10.1

 

Execution Version

 

$1,500,000,000
Multicurrency Revolving Facility
$1,400,000,000
USD Term Loan A Facility
€1,100,000,000
EUR Term Loan A Facility



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

BALL CORPORATION,
BALL UK ACQUISITION LIMITED,
CERTAIN SUBSIDIARIES OF BALL CORPORATION,

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent

 

and

 

VARIOUS LENDING INSTITUTIONS

 

Dated as of March 18, 2016



--------------------------------------------------------------------------------

 

ARRANGED BY:

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA,
KEYBANC CAPITAL MARKETS INC.,
MIZUHO BANK, LTD.,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
as Lead Arrangers and Bookrunners

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH
BANK OF AMERICA, N.A.
and
KEYBANK NATIONAL ASSOCIATION

 

as Initial Facing Agents



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.1

Definitions

1

1.2

Accounting Terms; Financial Statements

84

1.3

Calculation of Exchange Rate

85

1.4

Timing of Performance

85

1.5

Limited Condition Transactions

85

1.6

Luxembourg Terms

87

1.7

Netherlands Terms

87

1.8

Restricted Lenders

87

 

 

ARTICLE II AMOUNT AND TERMS OF DOLLAR, STERLING, EURO AND ALTERNATIVE CURRENCY
CREDITS

88

 

 

 

2.1

The Commitments

88

2.2

Notes

92

2.3

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

93

2.4

Borrowing Options

93

2.5

Notice of Borrowing

93

2.6

Conversion or Continuation

94

2.7

Disbursement of Funds

95

2.8

Utilization of Multicurrency Revolving Commitments in an Alternative Currency

96

2.9

Additional Facilities

99

2.10

Letters of Credit

103

2.11

Pro Rata Borrowings

114

2.12

Replacement Revolving Credit Facility

114

2.13

Replacement Term Loans

116

2.14

Extension of Maturity Date

118

2.15

Appointment and Removal of Other Subsidiary Borrowers

120

2.16

Special Provisions Relating to a Re-Denomination Event

121

 

 

ARTICLE III INTEREST AND FEES

123

 

 

 

3.1

Interest

123

3.2

Fees

124

3.3

Computation of Interest and Fees

126

3.4

Interest Periods

126

3.5

Compensation for Funding Losses

127

3.6

Increased Costs, Alternate Rate of Interest, Illegality, Etc.

128

3.7

Replacement of Affected Lenders

132

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

133

 

i

--------------------------------------------------------------------------------


 

4.1

Voluntary Reduction of Commitments; Defaulting Lenders

133

4.2

Mandatory Reduction of Commitments

138

4.3

Voluntary Prepayments

138

4.4

Mandatory Prepayments

139

4.5

Application of Prepayments

143

4.6

Method and Place of Payment

144

4.7

Net Payments

145

 

 

ARTICLE V CONDITIONS PRECEDENT

153

 

 

 

5.1

Conditions Precedent to Initial Credit Event

153

5.2

Conditions Precedent to Initial Certain Funds Credit Event

157

5.3

Conditions Precedent to all Certain Funds Credit Events

158

5.4

Conditions Precedent to all Other Credit Events

158

5.5

Actions by Certain Funds Term Lenders During Certain Funds Period

159

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

160

 

 

 

6.1

Corporate Status

161

6.2

Corporate Power and Authority

161

6.3

No Violation

161

6.4

Governmental Approvals

161

6.5

Financial Statements; Solvency; Projections; Material Adverse Change

162

6.6

Litigation

163

6.7

True and Complete Disclosure

163

6.8

Use of Proceeds; Margin Regulations

163

6.9

Taxes

164

6.10

Labor Relations

165

6.11

Security Documents

165

6.12

Compliance With ERISA

166

6.13

Foreign Pension Matters

166

6.14

Ownership of Property

167

6.15

Capitalization of Company

167

6.16

Subsidiaries

167

6.17

Compliance With Law, Etc.

168

6.18

Investment Company Act

168

6.19

Environmental Matters

168

6.20

Intellectual Property, Licenses, Franchises and Formulas

168

6.21

OFAC; Patriot Act; FCPA

169

6.22

Press Release; Offer Document; Scheme Circular; etc.

169

6.23

Luxembourg Specific Representations

169

6.24

COMI

170

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

170

 

 

 

7.1

Financial Statements

170

7.2

Certificates; Other Information

171

7.3

Notices

172

7.4

Conduct of Business and Maintenance of Existence

173

7.5

Payment of Taxes

173

 

--------------------------------------------------------------------------------


 

7.6

Inspection of Property, Books and Records

174

7.7

ERISA

174

7.8

Foreign Pension Plan Compliance

176

7.9

Maintenance of Property, Insurance

176

7.10

Environmental Laws

176

7.11

Use of Proceeds

176

7.12

Additional Security; Further Assurances

177

7.13

End of Fiscal Years; Fiscal Quarters

180

7.14

Post-Closing Covenants

180

 

 

ARTICLE VIII NEGATIVE COVENANTS

180

 

 

 

8.1

Liens

180

8.2

Indebtedness

184

8.3

Fundamental Changes

190

8.4

Asset Sales

192

8.5

Dividends or Other Distributions

195

8.6

Issuance of Stock

197

8.7

Loans, Investment and Acquisitions

197

8.8

Transactions with Affiliates

200

8.9

Sale-Leasebacks

201

8.10

[Reserved.]

201

8.11

Lines of Business

201

8.12

Fiscal Year

201

8.13

Limitation on Voluntary Payments and Modifications of Subordinated Indebtedness;
Modifications of Organizational Documents

201

8.14

Limitation on Certain Restrictions on Subsidiaries

202

8.15

Acquisition Undertakings

203

8.16

COMI Undertaking

204

 

 

ARTICLE IX FINANCIAL COVENANT

204

 

 

ARTICLE X EVENTS OF DEFAULT

204

 

 

 

10.1

Events of Default

204

10.2

Rights Not Exclusive

209

 

 

ARTICLE XI ADMINISTRATIVE AGENT

209

 

 

 

11.1

Appointment

209

11.2

Nature of Duties

210

11.3

Exculpation, Rights Etc.

210

11.4

Reliance

211

11.5

Indemnification

211

11.6

Administrative Agent In Its Individual Capacity

211

11.7

Notice of Default

212

11.8

Holders of Obligations

212

11.9

Resignation by the Administrative Agent

212

11.10

Administrative Agent or Collateral Agent as UK Security Trustee

212

11.11

The Lead Arrangers; Bookrunners; Senior Managing Agents

214

 

--------------------------------------------------------------------------------


 

11.12

Parallel Debt Provisions

214

 

 

ARTICLE XII MISCELLANEOUS

215

 

 

 

12.1

No Waiver; Modifications in Writing

215

12.2

Further Assurances

220

12.3

Notices, Delivery Etc.

220

12.4

Costs, Expenses and Taxes; Indemnification

221

12.5

Confirmations

225

12.6

Adjustment; Setoff

225

12.7

Execution in Counterparts; Electronic Execution of Assignments

226

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

226

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF PROCESS

232

12.10

Release of Collateral

233

12.11

GOVERNING LAW

233

12.12

Severability of Provisions

233

12.13

Transfers of Notes

233

12.14

Registry

234

12.15

[Reserved.]

234

12.16

Headings

234

12.17

Termination of Agreement

234

12.18

Confidentiality

235

12.19

Concerning the Collateral, the Guaranty and the other Loan Documents

236

12.20

Effectiveness

239

12.21

USA Patriot Act

239

12.22

Restrictions on Guarantees and Pledges

239

12.23

Redesignation of Unrestricted Entities as Subsidiaries

239

12.24

No Fiduciary Responsibility

240

12.25

Waiver of Sovereign Immunity

240

12.26

EU Bail-In Clause

241

 

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit 2.1(f)

Form of Swing Line Loan Participation Certificate

Exhibit 2.2(a)(1)

Form of USD Term A Note

Exhibit 2.2(a)(2)

Form of EUR Term A Note

Exhibit 2.2(a)(3)

Form of Multicurrency Revolving Note

Exhibit 2.2(a)(4)

Form of U.S. Swing Line Note

Exhibit 2.2(a)(5)

Form of European Swing Line Note

Exhibit 2.5

Form of Notice of Borrowing

Exhibit 2.6

Form of Notice of Conversion or Continuation

Exhibit 2.10(c)

Form of Notice of Issuance

Exhibit 2.15

Form of Joinder Agreement

Exhibit 4.7(f)-1

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-2

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-3

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-4

Form of U.S. Tax Compliance Certificate

Exhibit 5.1(a)(ii)

Form of Guaranty

Exhibit 5.1(a)(iii)

Form of U.S. Pledge Agreement

Exhibit 5.1(c)

Form of Officer’s Certificate

Exhibit 5.1(d)

Form of Secretary’s Certificate

Exhibit 5.1(g)

Form of Solvency Certificate

Exhibit 5.1(r)

Form of CP Memorandum to Cash Confirmation Provider

Exhibit 5.2(d)

Form of Officer’s Certificate Pursuant to Section 5.2(d)

Exhibit 7.2(a)

Form of Compliance Certificate Pursuant to Section 7.2(a)

Exhibit 12.8(c)

Form of Assignment and Assumption Agreement

 

Schedules

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Acquisition Undertakings

Schedule 1.1(c)

Revolver Sublimits

Schedule 1.1(d)

Subsidiary Borrowers

Schedule 1.1(e)

Unrestricted Entities

Schedule 1.1(f)

Applicable Designees

Schedule 1.1(g)

Applicable LC Sublimit

Schedule 1.1(h)

Existing Target Credit Facilities

Schedule 1.1(i)

UK Qualifying Lender Confirmation and UK DTTP Scheme

Schedule 1.1(j)

Target Domestic Subsidiaries

Schedule 1.1(k)

Senior Managing Agents

Schedule 2.10(j)

Outstanding Letters of Credit

Schedule 6.3

Approvals and Consents

Schedule 6.4

Governmental Approvals

Schedule 6.13

Foreign Pension Plans

Schedule 6.16

Organization of Subsidiaries

Schedule 8.1(u)

Foreign Pension Plan Liens

Schedule 8.2

Indebtedness

Schedule 8.7

Existing Investments

 

--------------------------------------------------------------------------------


 

Schedule 8.8

Transactions with Affiliates

Schedule 8.14(a)

Existing Restrictions on Subsidiaries

Schedule 12.3

Notice Addresses

Schedule 12.8(b)

Voting Participants

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of March 18, 2016 and is made by and among
BALL CORPORATION, an Indiana corporation (“Company”), BALL UK ACQUISITION
LIMITED, a private limited company registered in England and Wales with company
number 09441371 and whose registered office is at c/o Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United
Kingdom (“Purchaser”), each Other Subsidiary Borrower (as defined herein), the
undersigned financial institutions, in their capacities as lenders hereunder
(collectively, the “Lenders,” and each individually, a “Lender”), DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent (in such capacity “Administrative
Agent”), DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent for the Lenders
and DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA, N.A. and KEYBANK NATIONAL
ASSOCIATION each as an initial revolving letter of credit facing agent (each, in
such capacity, an “Initial Facing Agent” and collectively, in such capacities,
the “Initial Facing Agents”).

 

In consideration of the premises and of the mutual covenants herein contained
the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions. As used herein, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“Acceptance Condition” has the meaning assigned to that term in Section 5.2(b).

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the purchase by a Person
of all or substantially all of the assets of a Person, or of any business or
business unit, line of business or division of a Person, (ii) the acquisition of
in excess of 50% of the Capital Stock of any Person, or otherwise causing any
Person to become a Subsidiary, or (iii) the merger, consolidation or
amalgamation of any Person with any other Person (other than a Person that is a
Subsidiary).

 

“Acquisition Undertakings” means the undertakings set forth on Schedule 1.1(b).

 

“Additional Facilities” has the meaning assigned to that term in Section 2.9(a).

 

“Additional Facility Commitment” means, with respect to any Lender and any
Additional Facility, the obligation of such Lender to make loans under such
Additional Facility, as such commitment may be adjusted from time to time
pursuant to this Agreement.

 

“Additional Facility Limit” means an amount equal to the sum of
(x)(i) $300,000,000 (or the Dollar Equivalent thereof at the time of funding)
less (ii) the

 

--------------------------------------------------------------------------------


 

aggregate principal amount of all Additional Facilities incurred or issued in
reliance on clause (x)(i) of this definition plus (y) (A) the amount of any
optional prepayment of any Loan including any Loan under any Additional Facility
(other than, in each case, incurred pursuant to clause (z) below) in accordance
with Section 4.3 (accompanied, to the extent such prepayments are of Loans under
any Multicurrency Revolving Facility and/or any Additional Revolving Facility,
by a commitment reduction in the like amount under such Multicurrency Revolving
Facility and/or Additional Revolving Facility) and/or the amount of any
permanent reduction of any Multicurrency Revolving Commitment or Additional
Facility Commitment so long as, in the case of any optional prepayment, such
prepayment was not funded with the proceeds of a contemporaneous refinancing
with new long-term Indebtedness less (B) the aggregate principal amount of all
Additional Facilities incurred or issued in reliance on clause (y)(A) of this
definition plus (z) an amount such that, at the time of the incurrence of the
applicable Additional Facility (after giving effect to the full utilization of
the applicable Additional Facility), the First Lien Net Leverage Ratio of
Company and its Subsidiaries does not exceed 2.0 to 1.0 (it being acknowledged
that each Additional Facility under Section 2.9 shall be incurred under clause
(z) if clause (z) is available at the time of such incurrence up to the maximum
amount available, and any additional amounts incurred at any time that clause
(z) is unavailable shall be incurred under clauses (x) and/or (y), and any
simultaneous incurrence under clauses (x) and/or (y) shall not be given pro
forma effect for purposes of determining the First Lien Net Leverage Ratio with
respect to any incurrence under clause (z)), calculated on a Pro Forma Basis,
after giving effect to the application of the proceeds thereof (but without
“netting” the Cash proceeds of the applicable Additional Facility; provided that
to the extent the Cash proceeds thereof are used to repay Indebtedness, pro
forma effect shall be given to such repayment of Indebtedness) and, in the case
of any Additional Revolving Facility, assuming a full drawing under such
Additional Revolving Facility, and determined on the basis of the financial
statements for the most recently completed four Fiscal Quarter period of Company
that are internally available.

 

“Additional Revolving Facility” has the meaning assigned to that term in
Section 2.9(a).

 

“Additional Security Documents” means the pledge agreements entered into
pursuant to Section 7.12 with respect to additional Collateral.

 

“Additional Term Loans” has the meaning assigned to that term in Section 2.9(a).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“Aerospace Asset Disposition” means (i) an Asset Disposition by Company or any
of its Subsidiaries of all or a portion of (a) the Aerospace Business (whether
or not such disposition is to any Permitted Aerospace JV), (b) the Capital Stock
of a Person holding only the Aerospace Business or (c) the Capital Stock of any
Permitted Aerospace JV or (ii) the receipt by Company or any of its Subsidiaries
of a liquidating dividend in respect of an interest in the Capital Stock of any
Permitted Aerospace JV.

 

2

--------------------------------------------------------------------------------


 

“Aerospace Business” means the assets constituting the aerospace business of
Company, including the business of Ball Aerospace and its Subsidiaries on the
Closing Date, and businesses directly or indirectly owned or operated by Company
or any of its Subsidiaries and reasonably related or incidental to such
aerospace business, but excluding all Cash and Cash Equivalents held by said
aerospace business and related or incidental businesses other than Cash and Cash
Equivalents held in the ordinary course of business and in an amount consistent
with past practices.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person or group of Persons, means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise. None of the Administrative Agent, the Lead Arrangers,
any Lender or any of their respective Affiliates shall be considered an
Affiliate of Company or any of its Subsidiaries.

 

“Agent” has the meaning assigned to that term in Section 11.1.

 

“Aggregate Pro Rata Share” has the meaning assigned to that term in
Section 11.5.

 

“Agreed Alternative Currency” has the meaning assigned to that term in
Section 2.8(b).

 

“Agreed Guaranty and Security Principles” means, with respect to any Subsidiary
incorporated or formed under the laws of any jurisdiction, that a guaranty of
any of the Obligations (including pursuant to the Guaranty) or a pledge or grant
of a security interest in an asset (including Capital Stock) otherwise required
to be pledged under this Agreement or any other Loan Document, in each case
shall not be required to be given by such Subsidiary to the extent that such
guaranty, pledge or grant:

 

(a)                       is prohibited by or in breach of or could reasonably
be expected to be in breach of (i) any Requirement of Law (including, but not
limited to, any exchange control, financial assistance, corporate benefit,
corporate interest, minimum capitalization, fraudulent conveyance, “interest
stripping”, transfer pricing, thin capitalization, retention of title or similar
laws, rules or regulations) or (ii) any contractual obligation in effect as of
the Closing Date (or, if later, the date such Subsidiary is formed or acquired
so long as not incurred in contemplation thereof (or contractual obligations not
more restrictive in any material respect, solely in the case of limitations and
restrictions impacting guarantees, pledges, security interests and assets, than
those in existence at such earlier time);

 

(b)                                 would require consent, approval, license or
authorization from any Governmental Authority (including supervisory board,
works council, regulator or regulatory

 

3

--------------------------------------------------------------------------------


 

board (or equivalent), or other external body) to provide a guarantee, pledge or
grant (unless such consent, approval, license or authorization has been
received);

 

(c)                                  could reasonably be expected to result in a
risk of (i) breach of the fiduciary duties of, or personal civil or criminal
liability on the part of, any of any Foreign Subsidiary’s officers, directors,
employees or similar persons or (ii) criminal liability on the part of any
Foreign Subsidiary;

 

(d)                                 could reasonably be expected to result in
adverse tax consequences (including adverse effects in relation to interest
deductibility, stamp duty and the possibility to form a fiscal unity) to Company
or any of its Subsidiaries as determined in good faith by Company in
consultation with the Administrative Agent; or

 

(e)                                  could reasonably be expected to result in
costs (including stamp duty, VAT, notarization and registration fees) or other
consequences that would be excessive in relation to the benefits afforded
thereby, as determined in good faith by Company in consultation with the
Administrative Agent.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means at any time, Euro, Sterling and any Agreed
Alternative Currency.

 

“Alternative Currency Alternate Rate” means, with respect to any Alternative
Currency in any jurisdiction, the rate of interest per annum notified to the
Administrative Agent by that Lender as soon as practicable after notice is given
under Section 3.6(c), and in any event before interest is due to be paid in
respect of the applicable Interest Period, based on the cost to that Lender of
funding its participation in that Eurocurrency Loan. Notwithstanding anything to
the contrary contained herein, Eurocurrency Loans may be made or maintained as
Daily Rate Loans only to the extent specified in Section 3.6(c).

 

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars.

 

“Amounts Owing” has the meaning assigned to that term in Section 2.15(b).

 

“Anti-Corruption Laws” has the meaning assigned to that term in Section 6.21(d).

 

“Applicable Base Rate Margin” means (i) from the Closing Date to the date upon
which the Administrative Agent receives the audited financial statements
required pursuant to Section 7.1 for the fiscal year ending December 31, 2016,
0.75%, and (ii) at any date thereafter, the applicable percentage rate per annum
set forth in the following table under the column “Applicable Base Rate Margin”
opposite the Most Recent Total Net Leverage Ratio as of such date:

 

4

--------------------------------------------------------------------------------


 

Most Recent Total Net
Leverage Ratio

 

Applicable Base Rate Margin

 

Greater than 3.5 to 1

 

0.75

%

Greater than or equal to 2.5 to 1 but less than or equal to 3.5 to 1

 

0.50

%

Less than 2.5 to 1

 

0.25

%

 

Any adjustment in the Applicable Base Rate Margin shall be applicable to all
Base Rate Loans then existing or subsequently made or issued.

 

“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which it is denominated or is payable.

 

“Applicable Designee” means any Affiliate of a Lender designated thereby from
time to time with the consent of the Administrative Agent (which such consent
shall not be unreasonably withheld or delayed) to fund all or any portion of
such Lender’s Multicurrency Revolving Commitment Percentage of Multicurrency
Revolving Loans (and Swing Line Loans and LC Obligations) under this Agreement.
As of the Closing Date, the Applicable Designees of each Multicurrency Revolving
Lender are set forth on Schedule 1.1(f) (which schedule may be updated from time
to time upon written notice by any such Lender to the Administrative Agent).

 

“Applicable Eurocurrency Margin” means (i) from the Closing Date to the date
upon which the Administrative Agent receives the audited financial statements
required pursuant to Section 7.1 for the fiscal year ending December 31, 2016,
1.75%, and (ii) at any date thereafter, the applicable percentage rate per annum
set forth in the following table under the column Applicable Eurocurrency Margin
opposite the Most Recent Total Net Leverage Ratio on such date:

 

Most Recent Total Net
Leverage Ratio

 

Applicable Eurocurrency Margin

 

Greater than 3.5 to 1

 

1.75

%

Greater than or equal to 2.5 to 1 but less than or equal to 3.5 to 1

 

1.50

%

Less than 2.5 to 1

 

1.25

%

 

Any adjustment in the Applicable Eurocurrency Margin shall be applicable to all
Eurocurrency Loans then existing or subsequently made or issued.

 

“Applicable LC Sublimit” means, (i) with respect to each of the Facing Agents on
the Closing Date, the amount set forth opposite such Facing Agent’s name on
Schedule 1.1(g) and (ii) with respect to any other Person that becomes a Facing
Agent pursuant to the terms of the applicable agreement pursuant to which such
entity agrees to become a Facing Agent hereunder, such amount as agreed to in
writing by Company and such Person at the time such Person becomes a Facing
Agent pursuant to the terms of the applicable agreement pursuant to

 

5

--------------------------------------------------------------------------------


 

which such entity agrees to become a Facing Agent hereunder, as each of the
foregoing amounts may be decreased or increased from time to time with the
written consent of Company and the Facing Agents (provided that any increase in
the Applicable LC Sublimit with respect to any Facing Agent shall only require
the consent of Company and such Facing Agent).

 

“Applicable Multicurrency Revolving Commitment Fee Percentage” means (i) from
the Closing Date to the date upon which the Administrative Agent receives the
audited financial statements required pursuant to Section 7.1 for the fiscal
year ending December 31, 2016, 0.30%, and (ii) at any date thereafter, the
applicable percentage rate per annum set forth in the following table opposite
the Most Recent Total Net Leverage Ratio as of such date:

 

Most Recent Total Net
Leverage Ratio

 

Applicable Multicurrency
Revolving Commitment Fee
Percentage

 

Greater than 3.5 to 1

 

0.30

%

Greater than or equal to 2.5 to 1 but less than or equal to 3.5 to 1

 

0.25

%

Less than 2.5 to 1

 

0.20

%

 

“Applicable Term Loan Commitment Fee Percentage” means, for each Term Facility,
from the Closing Date to and including the last day of the Certain Funds Period
or, if earlier, the termination of the USD Term A Commitments or the EUR Term A
Commitments, as applicable, 0.30%.

 

“Approved Member State” means Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.

 

“Asset Disposition” means any sale, lease, transfer, conveyance or other
disposition (or series of related sales, leases, transfers or dispositions) of
all or any part of (i) an interest in shares of Capital Stock of a Subsidiary of
Company (other than directors’ qualifying shares) or (ii) property or other
assets (each of (i) and (ii) referred to for the purposes of this definition as
a “disposition”) by Company or any of its Subsidiaries.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof made by any applicable Lender, as assignor, and such Lender’s
assignee in accordance with Section 12.8.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the

 

6

--------------------------------------------------------------------------------


 

lessee for rental payments during the then remaining term of any applicable
lease, (ii) Receivables Facility Attributable Debt, and (iii) the liquidation or
preference value of outstanding Disqualified Capital Stock.

 

“Available Liquidity” means, at any date, the sum of (i) the Total Available
Multicurrency Revolving Commitment on such date plus (ii) Cash and Cash
Equivalents as of such date plus (iii) available amounts under any Permitted
Accounts Receivable Securitization, or any Receivables Factoring Facility or
similar receivable financing facility that is, in each case, made available on a
committed basis on such date.

 

“Available Multicurrency Revolving Commitment” means, as to any Multicurrency
Revolving Lender at any time an amount equal to the excess, if any, of (a) such
Lender’s Multicurrency Revolving Commitment over (b) the sum of (i) the
aggregate Effective Amount of then outstanding Multicurrency Revolving Loans
made by such Lender and (ii) such Lender’s Multicurrency Revolver Pro Rata Share
of the Effective Amount of LC Obligations and Swing Line Loans then outstanding.

 

“Available Revolver Sublimit” means, as to any Other Subsidiary Borrower at any
time an amount equal to (i) such Borrower’s Revolver Sublimit at such time minus
(ii) the sum of (a) the aggregate Effective Amount of then outstanding
Multicurrency Revolving Loans made to such Borrower plus (b) the Effective
Amount of such Borrower’s LC Obligations plus (c) the aggregate Effective Amount
of then outstanding Swing Line Loans made to such Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet” means the consolidated balance sheet of Company and its
Subsidiaries for the four-Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter completed prior to the first anniversary of the
Initial Certain Funds Funding Date, together with all related notes and
schedules thereto.

 

“Ball Aerospace” means Ball Aerospace & Technologies Corp., a Delaware
corporation.

 

“Ball Asia Pacific” means Ball Asia Pacific, Limited, a company organized under
the laws of Hong Kong.

 

7

--------------------------------------------------------------------------------


 

“Ball Delaware” means Ball Delaware Holdings, S.C.S., a limited partnership
(société en commandite simple) incorporated under the laws of Luxembourg, having
its registered office at 5, Rue Guillaume Kroll, L-1882 Luxembourg, Grand Duchy
of Luxembourg and registered with the Luxembourg Trade and Companies’ Register
(R.C.S. Luxembourg) under number B 90.414.

 

“Ball Europe” means Ball Packaging Europe Holding B.V., a Netherlands private
limited liability company (besloten vennootschap met beperkte
aansprakelijkheid), registered with the Netherlands Chamber of Commerce under
number 24342293.

 

“Ball Finance” means Ball (Luxembourg) Finance S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and existing
under the laws of the Grand Duchy of Luxembourg, with registered office at 20
rue Eugène Ruppert, L-2453 Luxembourg, with a share capital of EUR 12,500 and
registered with the Luxembourg Register of Commerce and Companies (R.C.S
Luxembourg) under number B 90416.

 

“Ball International Luxembourg” means Ball International Holdings S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and existing under the laws of the Grand Duchy of Luxembourg, with registered
office at 20 rue Eugène Ruppert, L-2453 Luxembourg, with a share capital of EUR
11,012,500 and registered with the Luxembourg Register of Commerce and Companies
(R.C.S Luxembourg) under number B 202979.

 

“Ball International Partners” means Ball International Partners SCS, a limited
partnership (société en commandite simple) organized and existing under the laws
of the Grand Duchy of Luxembourg, with registered office at 5 rue Guillaume
Kroll, L-1882 Luxembourg and registered with the Luxembourg Register of Commerce
and Companies (R.C.S Luxembourg) under number B 202884, acting by its general
partner Ball International, LLC.

 

“Ball Metal Beverage” means Ball Metal Beverage Container Corp., a Colorado
corporation.

 

“Banco Bradesco Loan Agreement” means the Loan Agreement, dated as of
February 28, 2013, by and among Latapack and Banco Bradesco S.A., New York
Branch.

 

“Banco do Brasil Fixed Credit Facility Agreement” means the Fixed Credit
Facility Agreement, dated as of  May 14, 2014, by and among Latapack and Banco
do Brasil S.A.

 

“Banco do Brasil Tokyo Loan Agreement” means the Foreign Direct Loan Agreement
in Foreign Currency and Other Covenants, dated as of March 22, 2013, by and
among Latapack and Banco do Brasil S.A., Tokyo Branch and Banco do Brasil S.A.

 

“Bank Guarantee” means a direct guarantee issued for the account of Company,
and, if requested, a Subsidiary of Company, pursuant to this Agreement by a
Facing Agent, in form acceptable to the Facing Agent, ensuring that a liability
acceptable to the Facing Agent acting reasonably of Company or a Subsidiary of
Company to a third Person will be met.

 

8

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code.

 

“Base Rate” means the greatest of (i) the rate most recently announced by the
Administrative Agent at its principal office as its “prime rate”, which is not
necessarily the lowest rate made available by the Administrative Agent, (ii) the
Federal Funds Rate plus 1/2 of 1% per annum, and (iii) the Eurocurrency Rate
plus 1.00%. The “prime rate” announced by the Administrative Agent is evidenced
by the recording thereof after its announcement in such internal publication or
publications as the Administrative Agent may designate. Any change in the
interest rate resulting from a change in such “prime rate” announced by the
Administrative Agent shall become effective without prior notice to Borrowers as
of 12:01 a.m. (New York City time) on the Business Day on which each change in
such “prime rate” is announced by the Administrative Agent. The Administrative
Agent may make commercial or other loans to others at rates of interest at,
above or below its “prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Bookrunners” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Goldman Sachs Bank USA, KeyBanc Capital Markets
Inc., Mizuho Bank, Ltd. and Coöperatieve Rabobank U.A., New York Branch.

 

“Borrowers” means Company, Purchaser, and the Other Subsidiary Borrowers from
time to time party hereto.

 

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
European Swing Line Lender or U.S. Swing Line Lender, as appropriate on a single
date (or resulting from a conversion on such date) and in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

“Brazilian Debt Refinancing” means (i) repayment in full of all Existing
Brazilian Debt, (ii) the termination and release of all commitments, security
interests and guarantees in connection with the foregoing, and (iii) the payment
of all fees, expenses and other amounts incurred or owing in connection with the
foregoing.

 

“Bridge Commitments” means the “Commitments” under and as defined in the Bridge
Loan Agreement.

 

“Bridge Loan Agreement” means the Bridge Loan Agreement, dated as of
February 19, 2015, among Company, the lenders from time to time party thereto
and Deutsche Bank AG Cayman Islands Branch.

 

9

--------------------------------------------------------------------------------


 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close, or are in fact closed; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market; provided, further,
that when used in connection with any Letter of Credit, the term “Business Day”
shall also exclude any day on which commercial banks in the city in which the
respective Facing Agent for such Letter of Credit is domiciled are required by
law to close; (ii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Alternative Currency Loan, any
day (A) on which dealings in deposits in the Alternative Currency are carried
out in the London interbank market, (B) on which commercial banks and foreign
exchange markets are open for business in London, New York City, and the
principal financial center for such Alternative Currency, and (C) with respect
to any such payment, determination or funding to be made in connection with any
Alternative Currency Loan denominated in Euros, on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET2) System payment
system launched on November 19, 2007 or any successor settlement system is open,
(iii) if such day relates to any Luxembourg law governed document or the
performance of any obligations under the Loan Documents by any Luxembourg Credit
Party, any day other than a Saturday, Sunday or other day on which commercial
banks in Luxembourg are authorized or required by law to close, or are in fact
closed, (iv) if such day relates to any English law governed document or the
performance of any obligations under the Loan Documents by any UK Credit Party
organized in the United Kingdom, any day other than a Saturday, Sunday or other
day on which commercial banks in London are authorized or required by law to
close, or are in fact closed and (v) if such day relates to any Netherlands Law
governed document or the performance of any obligations under the Loan Documents
by any Netherlands Credit Party, any day other than a Saturday, Sunday or other
day on which commercial banks in the Netherlands are authorized or required by
law to close, or are in fact closed.

 

“CAM Exchange” means the mechanism among the Lenders and the Administrative
Agent for the allocation and exchange of interests in the Facilities and
collections thereunder established under the Re-Allocation Agreement.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
ownership interests and any rights, warrants or options exchangeable for or
convertible into such capital stock or other ownership interests (other than
debt securities convertible into or exchangeable for capital stock or other
ownership interests or rights, warrants or options).

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment would be required to be capitalized on the
balance sheet of the lessee in accordance with GAAP in effect as of the date
hereof.

 

10

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP in effect as of the date hereof.

 

“Cash” means money, currency or the available credit balance in Dollars, an
Alternative Currency or another currency reasonably acceptable to the
Administrative Agent in a Deposit Account.

 

“Cash Collateralize” and “Cash Collateralizing” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the Administrative
Agent, a Facing Agent or a Swing Line Lender (as applicable) and the Lenders, as
collateral for LC Obligations, obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Facing
Agent or the Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (i) the Administrative Agent
and (ii) the applicable Facing Agent or the Swing Line Lender. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Confirmation Provider” means Greenhill & Co. International LLP, in its
capacity as financial advisor to Company, for the purposes of the City Code and
the Target Acquisition.

 

“Cash Equivalents” means (i) any evidence of indebtedness, maturing not more
than one year after the date of issue, issued by any Approved Member State, the
United States of America, Canada, or any instrumentality or agency thereof, the
principal, interest and premium, if any, of which is guaranteed fully by, or
backed by the full faith and credit of, the Approved Member State, the United
States of America, or Canada, (ii) time deposits, certificates of deposit and
bankers acceptances maturing not more than one year after the date of purchase,
issued or guaranteed by or placed with, and money market accounts issued or
offered by, (x) any Lender or (y) a commercial banking institution having, or
which is the principal banking subsidiary of a bank holding company having, at
the time of such deposit, certificate of deposits or banker’s acceptance, or the
opening of such money market account, combined capital and surplus and undivided
profits of not less than $200,000,000 (or the Dollar Equivalent of $100,000,000
in the case of non-U.S. banking institutions) or whose commercial paper (or the
commercial paper of such bank’s holding company) has a rating of “P-2” (or
higher) according to Moody’s, “A-2” (or higher) according to S&P or the
equivalent rating by any other nationally recognized rating agency (any such
bank, an “Approved Bank”), (iii) commercial paper, maturing not more than one
year after the date of purchase with a rating, at the time of the acquisition
thereof, of “P-2” (or higher) according to Moody’s, or “A-2” (or higher)
according to S&P, (iv) demand deposits with any bank or trust company maintained
in the ordinary course of business, (v) repurchase or reverse repurchase
agreements covering obligations of the type specified in clause (i) with a term
of not more than 30 days with any Approved Bank, (vi) shares of any money market
mutual fund rated at least AA- or the equivalent thereof by S&P or at least Aa3
or the equivalent thereof by Moody’s at the time of the acquisition thereof,
including, without limitation, any such mutual

 

11

--------------------------------------------------------------------------------


 

fund managed or advised by any Lender or the Administrative Agent, and
(vii) Dollars, Alternative Currencies, Brazilian real, any national currency of
any Approved Member State, and any local currencies in which Company or any of
its Subsidiaries transact business from time to time in the ordinary course of
its business. In the case of Investments by any Foreign Subsidiary or
Investments made in a country outside of the United States of America, Cash
Equivalents shall include (a) investments of the type and maturity described in
clauses (i) through (vii) above of foreign obligors, which Investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and
(b) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (i) through (vii) and in this sentence.

 

“Certain Funds Change of Control” means Company shall cease to own, directly or
indirectly, 100% of the issued and outstanding shares of Purchaser’s Voting
Securities.

 

“Certain Funds Default” means, in each case, other than to the extent that such
Event of Default relates to, or is made in relation to, circumstances affecting
any member of the Target Group, an Event of Default under paragraph (a) (solely
to the extent that it relates to a Certain Funds Term Loan), (b) (solely to the
extent that it relates to a Certain Funds Representation), (c) (solely to the
extent that it relates to a Certain Funds Undertaking), (e), (f), (j) (to the
extent relating to Subsidiary Guarantors representing more than 25% of
Consolidated EBITDA) or (m) (solely to the extent it relates to Company) of
Section 10.1.

 

“Certain Funds Period” means the period commencing on the Closing Date and
ending on the first to occur of:

 

(i) midnight (London time) on the date occurring 18 months after the date the
Press Release was issued.

 

(ii)   if the Target Acquisition is effected by way of a Scheme, midnight
(London time) on the first Business Day falling 20 days or more after the Scheme
Effective Date;

 

(iii)  midnight (London time) on the date upon which a Scheme lapses, terminates
or is withdrawn (unless a firm intention to make an Offer in place of a Scheme
is simultaneously, or has already been, announced or within 5 Business Days of
such lapse, termination or withdrawal, as the case may be, is announced);

 

(iv)  midnight (London time) on the date upon which an Offer lapses, terminates
or is withdrawn (unless a firm intention to make a Scheme in place of an Offer
is simultaneously, or has already been, announced or within 5 Business Days of
such lapse, termination or withdrawal, as the case may be, is announced); and

 

(v)   midnight (London time) on the date on which the Target becomes a direct or
indirect Wholly-Owned Subsidiary of Company and Purchaser has paid all sums due
pursuant to, or in connection with, the Target Acquisition, any

12

--------------------------------------------------------------------------------


 

surrender or cancellation of options or awards over Target Shares and (in the
case of an Offer) any squeeze-out procedure and/or sell-out procedure in
accordance with the Compulsory Acquisition Procedures.

 

“Certain Funds Representations” means the representations and warranties
contained in Sections 6.1(i) (solely as to due organization and valid existence
only) and (ii) (solely as it relates to Company and where failure to do so could
reasonably be expected to have a Material Adverse Effect), 6.2, 6.3(i), (ii) (to
the extent relating to material debt instruments of Company) and (iii), 6.4,
6.8(b), 6.18, 6.21 and 6.22 in each case, solely as they relate to the Credit
Parties (or, as set forth above, only Company).

 

“Certain Funds Term Commitment” means the USD Term A Commitment and the EUR Term
A Commitment.

 

“Certain Funds Term Lender” means, with respect to any Term Facility, any Lender
that has a Certain Funds Term Commitment for such Term Facility or that has made
a Certain Funds Term Loan under such Term Facility.

 

“Certain Funds Term Loans” means the USD Term A Loans and the EUR Term A Loans.

 

“Certain Funds Undertaking” means (i) each of the Acquisition Undertakings
(other than those set forth in paragraphs (g), (h) and (i) of Schedule 1.1(b)),
(ii) the covenant set forth in Section 7.4 (solely as it relates to Company’s
and Purchaser’s corporate existence) and (iii) solely after the initial
Borrowing of Certain Funds Term Loans in each case on the Initial Certain Funds
Funding Date and solely as they relate to the Credit Parties and Purchaser,
Sections 8.1 through 8.4, 8.7, 8.9 and 8.13(c) (with respect to Organizational
Documents only).

 

“Certificated Pledged Stock” has the meaning assigned to that term in
Section 6.11.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, (d) any
change arising from the enactment or enforcement of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended, or any rules,
regulations, interpretations, guidelines or directives promulgated thereunder
(“Dodd-Frank”) or (e) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III (“Basel”);
provided that notwithstanding anything herein to the contrary, in regards to
Dodd-Frank and Basel, all requests, rules, regulations, guidelines,
interpretations, requirements and directives thereunder or issued in connection
therewith or in implementation thereof whether or not having the force of

 

13

--------------------------------------------------------------------------------


 

law shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (i) any person or group of persons (within the meaning
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of more
than 40% of the issued and outstanding shares of Company’s Voting Securities, or
(ii) any “Change of Control” (as such term is defined in any Permitted Debt
Document related solely to any Senior Notes or any Permitted Refinancing
Indebtedness with respect thereto).

 

“City Code” means the United Kingdom City Code on Takeovers and Mergers and any
practice statements issued by the Panel on Takeovers and Mergers in connection
with the City Code.

 

“Clean-up Date” has the meaning assigned to that term in Section 10.1.

 

“Closing Date” has the meaning assigned to that term in Section 5.1.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations promulgated thereunder, or any successor statute and
the regulations promulgated thereunder.

 

“COLI Policy Advances” of Company or any of its Subsidiaries means, with respect
to any Company Owned Life Insurance Program, policy loans made to Company or any
of its Subsidiaries under life insurance policies in an amount not in excess of
the available cash surrender values of such policies, which loans are made
pursuant to the contractual terms of life insurance policies issued in
connection with a Company Owned Life Insurance Program.

 

“Collateral” means all “Collateral” as defined in each of the Security Documents
(if applicable), and all other assets pledged pursuant to the Security
Documents.

 

“Collateral Account” has the meaning assigned to that term in Section 4.4(a).

 

“Collateral Agent” means Deutsche Bank AG New York Branch acting as collateral
agent or as the UK Security Trustee under the laws of England and Wales, in each
case for the benefit of the Secured Creditors pursuant to its appointment as the
Collateral Agent in Section 11.1 and/or pursuant to any UK Security Document or
any other agent or subagent or trustee acting for the benefit of the Secured
Creditors with the consent of the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the aggregate of the
Multicurrency Revolving Commitment, Term Commitment, and each Additional
Facility Commitment, Replacement Revolving Commitment, Replacement Term
Commitment, Extended Revolving Commitment, Extended Term Commitment, and
Extended Additional Facility Commitment of such Lender and “Commitments” means
such commitments of all of the Lenders collectively.

 

14

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of Company, no par value.

 

“Companies Act” means the Companies Act 2006 of the United Kingdom.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Company 2013 Credit Facility Refinancing” means (i) repayment in full of all
Indebtedness of Company and its Subsidiaries under the Existing 2013 Credit
Agreement, together with the payment of all fees and other amounts owing
thereon, and (ii) all commitments, security interests and guaranties in
connection therewith shall have been terminated and released.

 

“Company 2015 Credit Facility Refinancing” means (i) repayment in full of all
Indebtedness of Company and its Subsidiaries under the Existing 2015 Credit
Agreement, together with the payment of all fees and other amounts owing thereon
and (ii) all commitments, security interests and guaranties in connection the
foregoing shall have been terminated and released, all to the reasonable
satisfaction of the Administrative Agent

 

“Company 2016 Bridge Facility Reduction” means a permanent reduction of all
Bridge Commitments under the Bridge Loan Agreement in accordance with
Section 4.1(a)(iii) of the Bridge Loan Agreement.

 

“Company Owned Life Insurance Program” means a life insurance program in which
Company is a participant, pursuant to which Company is the owner of whole life
policies insuring the lives of certain of its employees.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(a).

 

“Compulsory Acquisition Procedures” means the compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to the
squeeze-out procedure set out in Sections 974 to 991 of the Companies Act.

 

“Computation Date” has the meaning assigned to that term in Section 2.8(a).

 

“Confidentiality Agreement” has the meaning assigned to that term in
Section 12.18.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning assigned to that term in Section 2.14(b).

 

“Consolidated Assets” means, for any Person, the total assets of such Person and
its Subsidiaries, as determined from a consolidated balance sheet of such Person
and its consolidated Subsidiaries prepared in accordance with GAAP.

 

15

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, on a consolidated basis for Company
and its Subsidiaries, the sum of the amounts for such period, without
duplication, of:

 

 

 

(i)

 

Consolidated Net Income,

 

 

 

 

 

plus

 

(ii)

 

Consolidated Interest Expense, to the extent deducted in computing Consolidated
Net Income,

 

 

 

 

 

plus

 

(iii)

 

charges against income for foreign, federal, state and local taxes in each case
based on income or profits, to the extent deducted in computing Consolidated Net
Income,

 

 

 

 

 

plus

 

(iv)

 

depreciation expense, to the extent deducted in computing Consolidated Net
Income,

 

 

 

 

 

plus

 

(v)

 

amortization expense, including, without limitation, amortization of goodwill
and other intangible assets, fees, costs and expenses in connection with the
execution, delivery and performance of any of the Loan Documents, and other
fees, costs and expenses in connection with Permitted Acquisitions, in each
case, to the extent deducted in computing Consolidated Net Income,

 

 

 

 

 

minus

 

(vi)

 

the gain (or plus the loss) (net of any tax effect) resulting from the sale of
any capital assets other than in the ordinary course of business to the extent
added (deducted) in computing Consolidated Net Income,

 

 

 

 

 

minus

 

(vii)

 

extraordinary or non-cash nonrecurring after-tax gains (or plus extraordinary or
non-cash nonrecurring after-tax losses) to the extent added (deducted) in
computing Consolidated Net Income,

 

 

 

 

 

minus

 

(viii)

 

any non-cash gain resulting from any write-up of assets (other than with respect
to any Company Owned Life Insurance Program) to the extent added in computing
Consolidated Net Income,

 

16

--------------------------------------------------------------------------------


 

plus

 

(ix)

 

any non-cash charge resulting from any write-down of assets to the extent
deducted in computing Consolidated Net Income,

 

 

 

 

 

plus

 

(x)

 

any non-cash restructuring charge to the extent deducted in computing
Consolidated Net Income,

 

 

 

 

 

plus

 

(xi)

 

all other non-cash charges (except to the extent such non-cash charges are
reserved for cash charges to be taken in the future),

 

 

 

 

 

plus

 

(xii)

 

(A) fees, costs and expenses in connection with the Transaction, the Target
Acquisition (including, without limitation, separations, consolidations,
divestitures and reorganizations in preparation therefor or in connection
therewith), the Target Notes Refinancing, the Designated Existing Notes
Refinancing, the issuance of the Senior Notes (2025) and the Senior Notes
(Target Acquisition), the Replacement Target Note Financing, the Company 2013
Credit Facility Refinancing, the Brazilian Debt Refinancing, and each Permitted
Reorganization, (B) transaction fees, costs and expenses (including up-front
fees, commissions, premiums or charges) incurred in connection with, to the
extent permitted under the Loan Documents and whether or not consummated, equity
issuances, Investments, Acquisitions, Asset Dispositions, recapitalizations,
refinancings, mergers, option buy-outs, or the incurrence or repayment of
Indebtedness or any amendments, waivers or other modifications under the
agreements relating to such Indebtedness or similar transactions, (C) fees,
costs and expenses in connection with strategic initiatives, transition costs
and other business optimization and information systems related fees costs and
expenses (including non-recurring employee bonuses in connection therewith and
including in connection with each Permitted Reorganization and the separation
and eventual disposal of businesses or lines of business) and (D) fees, costs
and expenses with respect to Receivables Factoring Facilities, to the extent not
included in Consolidated Interest Expense,

 

 

 

 

 

plus

 

(xiii)

 

the amount of “run-rate” cost savings, product margin synergies (including
increased share of shelf), operating expense reductions and product cost
(including sourcing), and other operating improvements and synergies reasonably
identifiable and factually supportable relating to, and projected by Company in
good faith to result from, actions taken or with respect to which substantial
steps have been taken or are expected to be

 

17

--------------------------------------------------------------------------------


 

 

 

 

 

taken by Company or any of its Subsidiaries within 24 months after (A) in the
case of the Transactions and the Target Acquisition, the Initial Certain Funds
Funding Date, and (B) in the case of asset sales, Investments, Asset
Dispositions, operating improvements, mergers or other business combinations,
acquisitions, divestitures, restructurings and cost savings initiatives, the
date it is consummated; provided that the aggregate amount added back pursuant
to this clause (xiii) (other than in connection with any mergers, business
combinations, acquisitions or divestitures) and clause (xiv) and pursuant to any
pro forma adjustments in accordance with the definition of Pro Forma Basis in
any Test Period shall not exceed 30% of Consolidated EBITDA with respect to such
period (after giving effect to such add-backs pursuant to this clause (xiii) and
clause (xiv) and such adjustments),

 

 

 

 

 

plus

 

(xiv)

 

costs, charges, accruals, reserves or expenses attributable to the undertaking
or implementation of cost savings initiatives, operating expense reductions,
integration, transition, facilities opening and pre-opening, business
optimization and other restructuring costs, charges, accruals, reserves and
expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers and curtailments, costs related to
entry into new markets, consulting fees, signing costs, retention or completion
bonuses, relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that the aggregate amount of any such
costs, charges, accruals, reserves or expenses (other than in connection with
any mergers, business combinations, acquisitions or divestures), together with
any amounts added back pursuant to clause (xiii) and pursuant to any pro forma
adjustment in accordance with the definition of Pro Forma Basis in any Test
Period shall not exceed 30% of Consolidated EBITDA with respect to such period
(after giving effect to such add-backs pursuant to this clause (xiv) and clause
(xiii) and such adjustments);

 

 

 

 

 

minus

 

(xv)

 

all other non-cash items increasing Consolidated Net Income for such period,

 

in each case calculated for the applicable period in conformity with GAAP;
provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods.

 

18

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the total interest expense (including that attributable to Capitalized
Leases in accordance with GAAP) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for Company and its
consolidated Subsidiaries in accordance with GAAP plus the interest component of
any lease payment under Attributable Debt transactions paid by Company and its
Subsidiaries on a consolidated basis plus any discount and/or interest component
in respect of a sale of Receivables Facility Assets by Company and its
Subsidiaries regardless of whether such discount or interest would constitute
interest under GAAP plus dividends paid in cash on Disqualified Capital Stock.

 

“Consolidated Net Debt” means, at any time, (i) without duplication, all
Indebtedness described in clauses (i) through (vii) (other than commercial
letters of credit and undrawn amounts under standby letters of credit) of the
definition of “Indebtedness” and Guarantee Obligations in respect of the
foregoing, in each case, of Company and its Subsidiaries (other than the
Unrestricted Entities) determined on a consolidated basis in accordance with
GAAP (which shall not include any Indebtedness under a Term Facility or any
Permitted Refinancing Indebtedness in respect thereof unless and until any Term
Loans under such Term Facility or equivalent under any Permitted Refinancing
Indebtedness are drawn hereunder or thereunder) plus (ii) the aggregate
outstanding amount, without duplication of clause (i), of Attributable Debt of
Company and its Subsidiaries (other than the Unrestricted Entities) determined
on a consolidated basis (exclusive of Attributable Debt under any Receivables
Factoring Facility which is non-recourse except for standard representations,
warranties, covenants and indemnities made in connection with such facilities
and/or any off-balance sheet Permitted Accounts Receivable Securitization) minus
(iii) unrestricted Cash and Cash Equivalents of Company and its Subsidiaries
(other than the Unrestricted Entities) determined on a consolidated basis in
accordance with GAAP; provided that proceeds of any debt securities or loans
deposited into a segregated account in escrow or held pursuant to a similar
arrangement in connection with the offering of such debt securities or
syndication of such loans or in connection with any Subject Transaction under
clause (a), (e) or (g) of such definition shall be deemed unrestricted for
purposes of this definition. Consolidated Net Debt shall not include the amount
of any Indebtedness that has been defeased or satisfied and discharged in
accordance with the terms of such Indebtedness.

 

“Consolidated Net Income” means, with respect to any period, the aggregate of
the net income (loss) of the Person in question for such period, determined in
accordance with GAAP on a consolidated basis; provided that there shall be
excluded (i) the income of any unconsolidated Subsidiary and any Person in which
any other Person (other than Company or any of the Subsidiaries or any director
holding qualifying shares in compliance with applicable law or any other third
party holding a de minimis number of shares in order to comply with other
similar requirements) has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to Company or any of its
Wholly-Owned Subsidiaries by such Person during such period and (ii) the
cumulative effect of a change in accounting principles. All income of
Unrestricted Entities shall be excluded from Consolidated Net Income.

 

19

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means, for any Person, the total assets of such
Person and its Subsidiaries, as determined from a consolidated balance sheet of
such Person and its consolidated Subsidiaries prepared in accordance with GAAP,
but excluding therefrom all items that are treated as goodwill and other
intangible assets (net of applicable amortization) under GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it is otherwise subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with Company; (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above; or (iv) any other Person which
is required to be aggregated with Company or any of its Subsidiaries pursuant to
regulations promulgated under Section 414(o) of the Code.

 

“Controlled Subsidiary” of any Person means a Subsidiary of such Person
(i) ninety percent (90%) or more of the Capital Stock of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person and (ii) of which such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by agreement or otherwise and “controlled” and “controlling” have
correlative meanings thereto.

 

“Co-operation Agreement” means that certain Deed, dated as of February 19, 2015,
among Company, Purchaser and Target.

 

“Cost of Funds” means the rate of interest on each Lender’s share of the
relevant Loan under any Facility for the relevant Interest Period which is the
percentage rate per annum equal to the sum of: (i) the Applicable Eurocurrency
Margin and (ii) the weighted average of the rates notified to the Administrative
Agent by each Lender under such Facility as soon as practicable and in any event
within 5 Business Days of the first day of that Interest Period (or, if earlier,
on the date falling 5 Business Days before the date on which interest is due to
be paid in respect of that Interest Period), which expresses as a percentage
rate per annum the cost to the relevant Lender of funding its participation in
that Loan from whatever source it may reasonably select; provided that if the
Administrative Agent or Company so requires, the Administrative Agent and
Company shall enter into negotiations (for a period of not more than 30 days)
with a view to agreeing a substitute basis for determining the rate of interest
and any alternative basis agreed pursuant to this proviso shall, with the prior
consent of all the Lenders under such Facility and Company, be binding on all
parties to this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Court” means The High Court of Justice of England and Wales.

 

“Court Meeting” means a meeting convened by the Court between the owners of the
Target Shares to seek their approval of the Scheme.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means any Borrower or any Guarantor, and “Credit Parties” means
all Borrowers and Guarantors.

 

“Customary Permitted Liens” means for any Person:

 

(i)  Liens for Taxes, assessments, levies or governmental charges that are not
required to be discharged pursuant to Section 7.5 or not overdue for a period of
more than 60 days or which are being contested in good faith by appropriate
proceedings diligently pursued for which adequate provision for the payment of
such Taxes, assessments or governmental charges has been made on the books of
such Person to the extent required by GAAP or, in the case of a Foreign
Subsidiary, generally accepted accounting principles in effect from time to time
in its jurisdiction of organization;

 

(ii)  (A) mechanics’, suppliers’, processor’s, materialmen’s, carriers’,
warehousemen’s, workmen’s, repairmen’s, landlord’s and other Liens arising by
operation of law and arising or created in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued; provided that adequate provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP
or, in the case of a Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its jurisdiction of organization and
(B) deposits securing letters of credit supporting such obligations;

 

(iii)  Liens consisting of pledges or deposits in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits, other similar benefits and other social security laws or regulations
or liens created by pension standards legislation and Liens consisting of
pledges and deposits securing letters of credit securing such obligations;

 

(iv)  (A)          Liens consisting of deposits made in the ordinary course of
business to secure the performance of bids, tenders, trade contracts, leases
(other than Indebtedness), statutory obligations, fee and expense arrangements
with trustees and fiscal agents and other similar obligations (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under

 

21

--------------------------------------------------------------------------------


 

operating leases, (B) Liens securing surety, indemnity, performance, appeal,
customs and release bonds, and other similar obligations incurred in the
ordinary course of business and (C) Liens consisting of pledges and deposits
securing letters of credit securing such obligations;

 

(v)  Permitted Real Property Encumbrances;

 

(vi)  attachment, judgment, writs or warrants of attachment or other similar
Liens arising in connection with court or arbitration proceedings which do not
constitute an Event of Default under Section 10.1(h);

 

(vii)  licenses and sublicenses of patents, trademarks, or other intellectual
property rights not interfering, individually or in the aggregate, in any
material respect, with the conduct of the business of Company or any of its
Subsidiaries taken as a whole;

 

(viii)  Liens (A) in respect of an option or agreement to sell, transfer or
dispose of any asset and, to the extent constituting a Lien, negative pledges of
such assets pending the consummation of such transaction or (B) solely on any
earnest money deposits made by Company or any of its Subsidiaries in connection
with any letter of intent or purchase agreement entered into by it;

 

(ix)  Liens arising due to any treasury, depositary, cash management services,
automated clearinghouse transfer of funds, overdraft protections, cash pooling,
netting or composite accounting arrangements between any one or more of Company
and any of its Subsidiaries or between any one or more of such entities and one
or more banks or other financial institutions where any such entity maintains
deposit accounts, commodities accounts and securities accounts;

 

(x)  leases or subleases granted to others to the extent permitted in
Section 8.4(b) and any interest or title of a lessor, licensor or sublessor or
sublicensor under any lease or license not prohibited by this Agreement;

 

(xi)  customary rights of set off, revocation, refund or chargeback, Liens or
similar rights under agreements with respect to deposits of cash, deposit
accounts, securities accounts, commodities accounts, deposit disbursements,
concentration accounts or comparable accounts under the laws of any foreign
jurisdiction or under the UCC (or comparable foreign law) or arising by
operation of law of banks or other financial institutions where Company or any
of its Subsidiaries maintains securities accounts, commodities accounts, deposit
disbursements, concentration accounts or comparable accounts under the laws of
any foreign jurisdiction in the ordinary course of business permitted by this
Agreement; and

 

(xii)  Liens arising from filing precautionary UCC financing statements relating
solely to personal property operating leases entered into in the ordinary course
of business or to goods on consignment.

 

22

--------------------------------------------------------------------------------


 

“Daily Rate” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Currency Alternate Rate.

 

“DBNY” has the meaning assigned to that term in Section 4.1(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or other similar debtor relief laws of the United States of
America or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Declining Lender” has the meaning assigned to that term in Section 2.14(b).

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Multicurrency Revolving Loans, the Term Loans, participations in LC
Obligations or participations in Swing Line Loans required to be funded by it
hereunder on (in the case of Term Loans), or within 3 Business Days of (in the
case of any other Loans or participations), the date required to be funded by it
hereunder (unless such funding is the subject of a good faith dispute), (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 1 Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified Company, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in such Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

23

--------------------------------------------------------------------------------


 

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a bank, savings and loan association, credit union, or like
organization, other than investment property or an account evidenced by a
negotiable certificate of deposit.

 

“Designated Existing Notes” means those certain (a) 6 3/4% Senior Notes due
September 15, 2020 (the “Senior Notes (2020)”), issued by Company in the
aggregate principal amount of $500 million pursuant to the Senior Note (2020)
Indenture, which term shall include and shall constitute the notes issued in
exchange therefor as contemplated by that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented from time to time and (b) 5 3/4% Senior Notes due May 15, 2021 (the
“Senior Notes (2021)”), issued by Company in the aggregate principal amount of
$500 million pursuant to the Senior Note (2021) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by that certain Indenture dated as of March 27, 2006, between
Company and The Bank of New York Mellon Trust Company, N.A. (f/k/a The Bank of
New York Trust Company, N.A.), as trustee, as supplemented from time to time.

 

“Designated Existing Notes Refinancing” means the redemption of the Designated
Existing Notes, together with the payment of all fees and other amounts owing
thereon or resulting from such redemption.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event:

 

(i) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than for Capital Stock
that is not Disqualified Capital Stock), pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof (other than
for Qualified Capital Stock), in whole or in part, on or prior to the latest
Maturity Date in effect at the time of the incurrence or issuance thereof
(measured at the time of the incurrence or issuance thereof) (except as a result
of a change of control, asset sale or other requirement to make a customary
offer to repurchase upon a “fundamental change” (or similar event) that is
customary at the time of incurrence or issuance, in each case so long as any
rights of the holders thereof upon the occurrence of a change of control, asset
sale or fundamental change event shall be subject to the prior repayment in full
of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination or expiration of all
outstanding Letters of Credit (unless the Unpaid Drawings of the LC Obligations
related thereto have been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable Facing Agent or deemed reissued under
another agreement reasonably acceptable to the applicable Facing Agent));

 

(ii) is or becomes convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (a) debt securities or (b) any Capital Stock that
would constitute Disqualified Capital Stock, in each case at any time on or
prior to the latest Maturity Date in effect at the time of the incurrence or
issuance thereof (measured at the time of the incurrence or issuance thereof)
(except in the case of this clause (ii) as a result of a change of control,
asset sale

 

24

--------------------------------------------------------------------------------


 

or other requirement to make a customary offer to repurchase upon a “fundamental
change” (or similar event) that is customary at the time of incurrence or
issuance, in each case so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale or fundamental change event shall
be subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Unpaid Drawings of the LC Obligations related thereto have been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable Facing Agent or deemed reissued under another agreement reasonably
acceptable to the applicable Facing Agent)); or

 

(iii) provides for the scheduled payments of dividends in Cash on or prior to
the latest Maturity Date in effect at the time of the incurrence or issuance
thereof (measured at the time of the incurrence or issuance thereof).

 

Notwithstanding anything to the contrary in the first sentence of this
definition, (A) if such Capital Stock is issued to any plan for the benefit of
employees or by any such plan to such employees, in each case in the ordinary
course of business of Company or any of its Subsidiaries, such Capital Stock
shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the issuer thereof in order to satisfy applicable
statutory or regulatory obligations and (B) no Capital Stock held by any future,
present or former employee, director, officer or consultant (or their respective
Affiliates or immediate family members) of Company or any of its Subsidiaries
shall be considered Disqualified Capital Stock because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.

 

“Disqualified Institution” has the meaning assigned to that term in the
definition of “Eligible Assignee”.

 

“Dividend” has the meaning assigned to that term in Section 8.5.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
any other currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such other currency on the most recent Computation Date
provided for in Section 2.8(a).

 

“Dollar Senior Note (2020) Documents” means the Dollar Senior Notes (2020), the
Dollar Senior Note (2020) Indenture and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Dollar Senior Notes (2020).

 

“Dollar Senior Note (2020) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as

 

25

--------------------------------------------------------------------------------


 

trustee, as supplemented by that certain first supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto
and the trustee, as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereof.

 

“Dollar Senior Notes (2020)” means those certain 4.375% Senior Notes due
December 15, 2020, issued by Company in the aggregate principal amount of $1
billion pursuant to the Dollar Senior Note (2020) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Dollar Senior Note (2020) Indenture.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia
other than any such Subsidiary that is (i) an entity that is disregarded for
United States federal income tax purposes that owns an Capital Stock in one or
more Foreign Subsidiaries and (ii) an entity substantially all the assets of
which are Capital Stock in one or more Foreign Subsidiaries. Each Subsidiary
described in clauses (i) and (ii) of this definition shall be a Foreign
Subsidiary; provided that, at any time, each Subsidiary listed on Schedule
1.1(j) shall be treated as a Domestic Subsidiary under the Loan Documents to the
extent that such Person satisfies the requirements of clauses (x) and (y) of the
proviso at the end of the definition of “U.S. Domiciled Foreign Guarantor” at
such time.

 

“Drawing” has the meaning assigned to that term in Section 2.10(d)(ii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date and (b) with respect to any outstanding LC Obligations on any date,
the Dollar Equivalent amount of such LC Obligations on such date after giving
effect to any issuances of Letters of Credit occurring on such date and any
other changes in the aggregate amount of the LC Obligations as of such date,
including as a result of any reimbursements of outstanding Unpaid Drawings under
any Letters of Credit or any reductions in the maximum amount available for
Drawing under Letters of Credit taking effect on such date.

 

26

--------------------------------------------------------------------------------


 

“Eligible Assignee” means a commercial bank, financial institution, financial
company, Fund or insurance company in each case, together with its Affiliates or
Related Funds, which extends credit or buys loans in the ordinary course of its
business or any other Person approved by the Administrative Agent and Company,
such approval not to be unreasonably withheld or delayed; provided that an
“Eligible Assignee” shall not include (i) a private individual (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a private individual), (ii) an entity (a “Residual Entity”) defined
in Article 4.2 of European Council Directive 2003/48/EC on the taxation of
savings income, in each case, if such assignee is a resident for tax purposes of
any member state of the European Union, Aruba, Guernsey, Jersey, the Isle of
Man, Montserrat, or the British Virgin Islands as well as the former Netherlands
Antilles (i.e., Bonaire, Curacao, Saba, Sint Eustatius and Sint Maarten),
(iii) a competitor of Company and its Subsidiaries or any of such competitor’s
Affiliates, in each case identified in writing to the Administrative Agent from
time to time and/or (iv) any Person that has been identified by Company in
writing to the Administrative Agent prior to the Closing Date, and such Person’s
Affiliates identified by Company in writing to the Administrative Agent from
time to time thereafter; provided, further, that any designation pursuant to
subclause (iii) or subclause (iv) (x) shall become effective two days after
delivery of notice in writing to the Administrative Agent and (y) shall not
apply retroactively to disqualify any Lender or Participant as of the date such
designation becomes effective (each Person under (i), (ii), (iii) or (iv), an
“Ineligible Assignee” and each Person under (iii) or (iv), a “Disqualified
Institution”).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order, or other lawful order by any Governmental Authority or any
Person for any damage, personal injury (including sickness, disease or death),
property damage, contribution, cost recovery, or any other common law claims,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, cost recovery,  the pollution or contamination of  the environment, 
or natural resources, or for fines, penalties, restrictions or injunctive
relief, in each case, resulting from or based upon (a) the occurrence or
existence of a Release or substantial threat of a material Release (whether
sudden or non-sudden or accidental or non-accidental) of, or exposure to, any
Hazardous Material in, into or onto the environment at, in, by, from or related
to the Premises or (b) the violation, or alleged violation, of any Environmental
Laws relating to  Company’s or any of its Subsidiaries’ operations or any
Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial or local laws, statutes, ordinances, codes, rules, regulations,
orders, decrees, judgments, directives, or Environmental Permits relating to the
protection of the environment or, as it relates to exposure to Hazardous
Materials, health and safety, including, but not limited to, the following
statutes as now written and hereafter amended: the Water Pollution Control Act,
as codified in 33 U.S.C. § 1251 et seq., the Clean Air Act, as codified in 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, as codified in 15
U.S.C. § 2601 et seq., the Solid Waste Disposal Act, as codified in 42 U.S.C. §
6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act, as codified in 42 U.S.C. § 9601 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, as codified in 42 U.S.C. §

 

27

--------------------------------------------------------------------------------


 

11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C. § 300f
et seq., as well as all provincial, state, local or other equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Hazardous Material into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws and necessary or reasonably required for the current
operation of the business of Company or any Subsidiary of Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, as from time to time amended.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer with the meaning of
(i) Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or (ii) solely
for purposes of Sections 412 of the Code or 302 of ERISA, within the meaning of
Section 414(m) or (o) of the Code.

 

“Escrow Agent” has the meaning assigned to that term in Section 4.1(a).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EUR Term A Commitment” means, with respect to each EUR Term A Lender, the
obligation of such EUR Term A Lender to make EUR Term A Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the Closing Date is the amount set forth opposite such EUR Term
A Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of EUR Term
A Commitment”, and “EUR Term A Commitments” means such commitments of all of the
EUR Term A Lenders collectively which commitments equal €1,100,000,000 in the
aggregate on the Closing Date.

 

“EUR Term A Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii)(2).

 

“EUR Term A Facility” means the credit facility under this Agreement evidenced
by the EUR Term A Commitments and the EUR Term A Loans.

 

“EUR Term A Lender” means, any Lender that has a EUR Term A Commitment or that
has made a EUR Term A Loan.

 

“EUR Term A Loan” and “EUR Term A Loans” have the meanings assigned to those
terms in Section 2.1(c).

 

28

--------------------------------------------------------------------------------


 

“EUR Term A Loan Maturity Date” means the 5th year anniversary of the Initial
Certain Funds Funding Date.

 

“EUR Term A Pro Rata Share” means, when used with reference to any EUR Term A
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such EUR Term A Lender’s EUR Term A
Commitment, or if the EUR Term A Commitments have expired, such EUR Term A
Lender’s EUR Term A Commitment most recently in effect immediately prior to such
expiry, giving effect to any subsequent assignments and the denominator of which
shall be the EUR Term A Commitments, or if the EUR Term A Commitments have
expired, the EUR Term A Commitments most recently in effect immediately prior to
such expiry.

 

“Euro” means the lawful currency adopted by or which is adopted by Participating
Member States of the European Union.

 

“Euro Senior Note (2020) Documents” means the Euro Senior Notes (2020), the Euro
Senior Note (2020) Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Euro Senior Notes (2020).

 

“Euro Senior Note (2020) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain second supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto
and the trustee, as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereof.

 

“Euro Senior Notes (2020)” means those certain 3.500% Senior Notes due
December 15, 2020, issued by Company in the aggregate principal amount of €400
million pursuant to the Euro Senior Note (2020) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Euro Senior Note (2020) Indenture.

 

“Euro Senior Note (2023) Documents” means the Euro Senior Notes (2023), the Euro
Senior Note (2023) Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Euro Senior Notes (2023).

 

“Euro Senior Note (2023) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain third supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto
and the trustee, as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereof.

 

“Euro Senior Notes (2023)” means those certain 4.375% Senior Notes due
December 15, 2023, issued by Company in the aggregate principal amount of €700
million pursuant to the Euro Senior Note (2023) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Euro Senior Note (2023) Indenture.

 

29

--------------------------------------------------------------------------------


 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

 

(1)

 

(a)                                 in the case of Dollar denominated Loans,
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the appropriate page of the Reuters
screen that displays the ICE Benchmark Administration Limited rate for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (or the successor thereto if ICE Benchmark
Administration Limited is no longer making the applicable interest settlement
rate available) (the “US LIBOR Screen Rate”), determined as of approximately
11:00 a.m. (London time) on the applicable Interest Rate Determination Date;
provided that if the US LIBOR Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement (but if more than
one rate is specified on such page, the rate will be an arithmetic average of
all such rates) or, in the event such rate is not available for any reason,
(ii) the rate for such Interest Period shall be the interest rate per annum at
which the Administrative Agent could borrow deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period,
were it to do so by asking for and then accepting offers from major banks in the
London interbank market for Dollars at their request at approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date; or

 

(b)                                 in the case of Euro denominated Loans,
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the appropriate page of the Reuters
screen that displays the Global Rate Set Systems Limited rate for deposits in
Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (or the successor thereto appointed by the
European Money Markets Institute, if Global Rate Set Systems Limited is no
longer making the applicable interest settlement rate available) (the “EURIBOR
Screen Rate”), determined as of approximately 11:00 a.m. (Brussels time) on the
applicable Interest Rate Determination Date; provided that if the EURIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement (but if more than one rate is specified on such page,
the rate will be an arithmetic average of all such rates) or, in the event such
rate is not available, (ii) the rate for such Interest Period shall be the
interest rate per annum at which the Administrative Agent could borrow deposits
in Euros for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest

 

30

--------------------------------------------------------------------------------


 

Period, were it to do so by asking for and then accepting offers from major
banks in the European interbank market for Euros at their request at
approximately 11:00 a.m. (Brussels time) on the applicable Interest Rate
Determination Date; or

 

(c)                                  in the case of Loans denominated in any
Alternative Currency (other than Euro), (i) the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in the applicable Alternative Currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period (or the successor thereto if ICE Benchmark
Administration Limited is no longer making the applicable interest settlement
rate available) (the “LIBOR Screen Rate”), determined as of approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date; provided
that if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such
rates) or, in the event such rate is not available for any reason, (ii) the rate
for such Interest Period shall be the interest rate per annum at which the
Administrative Agent could borrow deposits in the applicable Alternative
Currency for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period, were it to do so by asking for and then accepting offers
from major banks in the London interbank market for the applicable Alternative
Currency at their request at approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

(d)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) the US LIBOR
Screen Rate (or any successor to or substitute for such rate), determined at
approximately 11:00 a.m. (London Time) on the applicable Interest Rate
Determination Date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day; provided that if the US
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement (but if more than one rate is specified on
such page, the rate will be an arithmetic average of all such rates) or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in Same Day Funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by the Administrative Agent (or an
affiliate thereof) to major banks in the London interbank market at their
request at the date and time of determination; and

 

(2)                                 the then current cost of the Lenders of
complying with any Eurocurrency Reserve Requirements.

 

31

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined.

 

“European Holdco” means Ball European Holdings S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having its registered office at 20, Rue Eugène Ruppert, L-2453
Luxembourg, Grand Duchy of Luxembourg, having a share capital of EUR 26,027,900
and registered with the Luxembourg Trade and Companies’ Register (R.C.S.
Luxembourg) under number B 90.413.

 

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of
May 29, 2000 on Insolvency Proceedings, as amended from time to time.

 

“European Swing Line Lender” means Deutsche Bank AG New York Branch or any of
its Affiliates acting in such capacity.

 

“European Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(i)(2).

 

“European Swing Line Note” has the meaning assigned to such term in
Section 2.2(a)(5).

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash On Hand” has the meaning assigned to that term in Section 4.4(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 

“Exchange Rate” means, on any day, with respect to conversions between Dollars
and any other currency, the Spot Rate; provided that if at the time of any such
determination, for any reason, no such Spot Rate is being quoted, the
Administrative Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error. For purposes of determining the Exchange Rate in connection with an
Alternative Currency Loan such Exchange Rate shall be determined as of the
Exchange Rate Determination Date for such Borrowing. The Administrative Agent
shall provide Borrowers with the then current Exchange Rate from time to time
upon any Borrower’s request therefor.

 

32

--------------------------------------------------------------------------------


 

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Loan, the date which is 2 Business Days prior to such
Eurocurrency borrowing and the same day for Sterling borrowings.

 

“Excluded Amounts” has the meaning assigned to that term in Section 4.4(c).

 

“Excluded Subsidiary” means any Subsidiary of Company:

 

(a)                                 that is an Unrestricted Entity;

 

(b)                                 that, in accordance with the Agreed Guaranty
and Security Principles, is not required to guarantee the Obligations (including
pursuant to the Guaranty) or pledge or grant a security interest in its assets
(including Capital Stock) on the Closing Date (or, if later, on the date such
Subsidiary is formed or acquired);

 

(c)                                  that is a special purpose entity (including
Receivables Subsidiaries) or a captive insurance company; or

 

(d)                                 in the case of any obligation under any
hedging arrangement that constitutes a “swap” within the meaning of section
1(a)(47) of the Commodity Exchange Act, any Subsidiary of Company that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

 

(a)                                 Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes,

 

(b)                                 in the case of a Lender, withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (1) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment under Section 3.6(e)) or
(2) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.7, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,

 

(c)                                  any United Kingdom taxes required to be
deducted or withheld (a “UK Tax Deduction”) from a payment of interest under any
Loan Document if on the date on which the payment falls due:

 

33

--------------------------------------------------------------------------------


 

(i)             the payment could have been made to the relevant Lender without
a UK Tax Deduction if it was a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

(ii)          the relevant Lender is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender and that relevant
Lender has not given a UK Tax Confirmation to Company and the payment could have
been made to the relevant Lender without a UK Tax Deduction if that Lender had
given a UK Tax Confirmation to Company, on the basis that the UK Tax
Confirmation would have enabled the relevant Credit Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK Taxes Act; or

 

(iii)       the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph (b) of the definition of UK Qualifying Lender and an officer of
HMRC has given (and not revoked) a direction (a “UK Direction”) under section
931 of the UK Taxes Act which relates to that payment and that Lender has
received from the relevant Credit Party a certified copy of that UK Direction
and the payment could have been made to the Lender without any UK Tax Deduction
if that UK Direction had not been made; or

 

(d)                                 Taxes attributable to such Recipient’s
failure to comply with Section 4.7(f);

 

(e)                                  the bank levy as set out in the Finance Act
2011 of the United Kingdom, the bank levy as set out in the Bank Tax Act of the
Netherlands and any other levy or tax of a similar nature imposed by reference
to the balance sheet, assets, liabilities, capital base (or any part of it) or
minimum regulatory capital of a financial institution or other entity carrying
out financial transactions; and/or

 

(f)                                   any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing 2013 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 13, 2013, among Company, certain Subsidiaries of
Company, the lenders party thereto, Deutsche Bank AG New York Branch, as
administrative agent, and the other parties thereto.

 

“Existing 2015 Credit Agreement” means that certain Credit Agreement, dated as
of February 19, 2015, among Company, certain Subsidiaries of Company, the
lenders party thereto, Deutsche Bank AG New York Branch, as administrative
agent, and the other parties thereto.

 

“Existing Brazilian Debt” means Indebtedness of Latapack under the Banco
Bradesco Loan Agreement, the Banco do Brasil Fixed Credit Facility Agreement,
the Banco do

 

34

--------------------------------------------------------------------------------


 

Brasil Tokyo Loan Agreement, the IFC Loan Agreement, and the Itau Unibanco Loan
Agreement.

 

“Existing Confidentiality Agreement” has the meaning assigned to that term in
Section 12.18.

 

“Existing Maturity Date” has the meaning assigned to that term in
Section 2.14(a).

 

“Existing Target Credit Facilities” means each of the agreements evidencing
Indebtedness in Schedule 1.1(h).

 

“Existing Target Notes” means those certain Notes (under and as defined in the
Note Purchase Agreement, dated as of October 23, 2012, between Target and the
purchasers named therein), issued by Target.

 

“Existing Target Subordinated Debt” means Indebtedness under the €750,000,000
6.75 per cent capital securities of Target due 2067.

 

“Extended Additional Facility Commitment” means the Additional Facility
Commitment of any Lender that agrees to an extension of the Maturity Date with
respect to such Additional Facility Commitment pursuant to a Maturity Date
Extension Request, as such commitment may be adjusted from time to time pursuant
to this Agreement.

 

“Extended Facility” means any Extended Term Facility and/or any Extended
Revolving Facility, as the context requires.

 

“Extended Revolving Commitment” means the Multicurrency Revolving Commitment of
any Multicurrency Revolving Lender that agrees to an extension of the Maturity
Date with respect to such Multicurrency Revolving Commitment pursuant to a
Maturity Date Extension Request, as such commitment may be adjusted from time to
time pursuant to this Agreement.

 

“Extended Revolving Facility” means any Multicurrency Revolving Facility,
Additional Revolving Facility or Replacement Revolving Facility that is extended
pursuant to Section 2.14.

 

“Extended Revolving Loans” means the Multicurrency Revolving Loans of any Lender
that agrees to an extension of the Maturity Date with respect to such
Multicurrency Revolving Loans pursuant to a Maturity Date Extension Request.

 

“Extended Term Commitment” means the Term Commitment of any Term Lender that
agrees to an extension of the Maturity Date with respect to such Term Commitment
pursuant to a Maturity Date Extension Request, as such commitment may be
adjusted from time to time pursuant to this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Extended Term Facility” means any Term Facility that is extended pursuant to
Section 2.14.

 

“Extended Term Loans” means the Term Loans of any Lender that agrees to an
extension of the Maturity Date with respect to such Term Loans pursuant to a
Maturity Date Extension Request.

 

“Extension Effective Date” has the meaning assigned to that term in
Section 2.14(b).

 

“Facility” means any of the credit facilities established under this Agreement,
including pursuant to Sections 2.1, 2.9, 2.12, 2.13 and 2.14.

 

“Facing Agent” means each Initial Facing Agent and any other Lender agreed to by
such Lenders from time to time (in each case other than any Defaulting Lender),
Company and the Administrative Agent which has issued, or has agreed to issue, a
Letter of Credit pursuant to Section 2.10.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by the Administrative Agent from 3 federal funds brokers of recognized
standing selected by the Administrative Agent; provided that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, among
Company, the Administrative Agent and the Lead Arrangers and their respective
affiliates party thereto, as the same may at any time be amended, supplemented,
restated or otherwise modified.

 

“Finance Party” has the meaning assigned to that term in Section 4.7(h).

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Debt as of such date that is secured by Liens on
the property or assets of Company and its Subsidiaries that rank pari passu with
the Liens on the Collateral that secure the Facilities to (b) Consolidated
EBITDA for the most recently completed four Fiscal Quarter period for which
financial statements are internally available.

 

36

--------------------------------------------------------------------------------


 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.13.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.13.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by Company or
one or more of its Subsidiaries primarily for the benefit of employees of
Company or such Subsidiaries residing outside the United States of America,
which plan, fund, or similar program provides or results in, retirement income,
a deferral of income in contemplation of retirement or payments required by
applicable law to be made upon termination of employment, and which is not
subject to ERISA or the Code.

 

“Foreign Proceeds” has the meaning assigned to that term in Section 4.4(f).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. 
Each U.S. Domiciled Foreign Guarantor shall be treated as a Foreign Subsidiary
for all purposes under the Loan Documents.

 

“Form 10-K” means the annual report in the Form 10-K filed by Company with the
SEC pursuant to Section 13 or Section 15(d) of the Exchange Act for the 2015
Fiscal Year.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to a Facing Agent, such Defaulting Lender’s Multicurrency Revolver Pro
Rata Share of the outstanding LC Obligations other than LC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Multicurrency Revolving Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to a Swing Line Lender, such Defaulting
Lender’s Multicurrency Revolver Pro Rata Share of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Multicurrency Revolving Lenders, repaid by the
applicable Borrower or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

 

“Funding Date” means the date of any making of Certain Funds Term Loans pursuant
to Section 5.2 or Section 5.3.

 

“GAAP” means generally accepted accounting principles in the U.S. as set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant

 

37

--------------------------------------------------------------------------------


 

segment of the accounting profession in the U.S., that are applicable to the
circumstances as of the date of determination.

 

“General Meeting” means an extraordinary general meeting of the shareholders of
the Target convened at the direction of the Court to approve a Scheme.

 

“Government Acts” has the meaning assigned to that term in Section 2.10(h).

 

“Governmental Authority” means any nation or government, any intergovernmental
or supranational body, any state, province or other political subdivision
thereof and any entity lawfully exercising executive, legislative, judicial,
regulatory or administrative functions of government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation, or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (iv) otherwise to assure or hold harmless the owner
of such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligations shall not include any endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation at any time shall be deemed to be an amount
equal to the lesser at such time of (a) the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made or
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

 

“Guarantors” means, collectively, Company and each of Company’s Wholly-Owned
Domestic Subsidiaries and Wholly-Owned U.S. Domiciled Foreign Guarantors (in
each case other than Excluded Subsidiaries), in each case that is a Material
Subsidiary now or hereafter party to the Guaranty (until released therefrom as
expressly permitted hereunder); provided that the guarantee obligations of each
Wholly-Owned U.S. Domiciled Foreign Guarantor that is a party to the Guaranty
shall be limited to the Obligations of Credit Parties that are Foreign
Subsidiaries in accordance with Section 7.12. Notwithstanding anything to the
contrary in any Loan Document, by written notice to the Administrative Agent,
Company may elect to have a Subsidiary become a Guarantor hereunder or to cause
an Excluded Subsidiary to become a Guarantor hereunder; provided that such
Subsidiary shall comply with the requirements of Section 7.12 mutatis mutandis.

 

38

--------------------------------------------------------------------------------


 

“Guaranty” has the meaning assigned to that term in Section 5.1(a)(ii).

 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls and radon gas; or
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect.

 

“HMRC” means Her Majesty’s Revenue & Customs.

 

“Honor Date” has the meaning assigned to that term in Section 2.10(d).

 

“IFC Loan Agreement” means the Loan Agreement, dated as of April 15, 2011, by
and among Latapack and International Finance Corporation.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)                       all indebtedness of such Person for borrowed money;

 

(ii)                    the deferred and unpaid balance of the purchase price of
assets or services (other than (x) trade payables and other accrued liabilities
incurred in the ordinary course of business, (y) deferred compensation
arrangements and (z) earn-out obligations unless such earn-out obligations have
been liquidated and are not paid when due) which purchase price is due more than
6 months from the date of incurrence of the obligation in respect thereof;

 

(iii)      all Capitalized Lease Obligations;

 

(iv)                all Indebtedness of the type described in clauses
(i) through (iii) above and clauses (v) through (x) below secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person or is nonrecourse to such Person (provided that with
respect to Indebtedness that is nonrecourse to the credit of such Person, such
Indebtedness shall be taken into account only to the extent of the lesser of the
fair market value of the asset(s) subject to such Lien and the amount of
Indebtedness secured by such Lien);

 

(v)                   [reserved];

 

(vi)                indebtedness or obligations of such Person, in each case,
evidenced by bonds, notes or similar written instruments;

 

(vii)             the face amount of all letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn thereunder other than, in each case, commercial or standby letters
of credit or the functional equivalent thereof issued in connection with
performance, bid or advance

 

39

--------------------------------------------------------------------------------


 

payment obligations incurred in the ordinary course of business, including,
without limitation, performance requirements under workers compensation or
similar laws;

 

(viii)   net obligations of such Person under Swap Contracts;

 

(ix)                Guarantee Obligations of such Person in respect of
Indebtedness described in clauses (i) through (viii) and clause (x) of this
definition); and

 

(x)                   Attributable Debt of such Person;

 

provided that Indebtedness shall exclude (A) COLI Policy Advances except to the
extent such COLI Policy Advances constitute Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
(B) loans or advances made by Company or any of its Subsidiaries to Company or
any of its Subsidiaries to the extent that such loans or advances are made or
issued in the ordinary course of business and have a term of 364 days or less
(inclusive of any rollover or extension of the term).

 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Ineligible Assignee” has the meaning assigned to that term in the definition of
“Eligible Assignee”.

 

“Initial Certain Funds Funding Date” means the first date on which the
conditions precedent set forth in Section 5.2 have been satisfied or waived in
accordance with this Agreement, the initial acquisition of Target Shares is
consummated and there occurs a Borrowing of Certain Funds Term Loans under this
Agreement.

 

“Initial Facing Agents” has the meaning assigned to that term in the
introduction to this Agreement.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.20.

 

“Intercompany Indebtedness” means Indebtedness of Company or any of its
Subsidiaries which is owing to Company or any of its Subsidiaries.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (b) as to any Eurocurrency
Loan having an Interest Period of 3 months or less, the last day of the Interest
Period applicable thereto and (c) as to any Eurocurrency Loan having an Interest
Period longer than 3 months, each day that is a 3 month anniversary of the first
day of the Interest Period applicable thereto and the last day of the Interest
Period applicable thereto; provided, however, that in addition to the foregoing,
each of (i) the date upon which both the Multicurrency Revolving Commitments
have been terminated and the Multicurrency Revolving Loans are due and payable,
and (ii) the applicable Maturity

 

40

--------------------------------------------------------------------------------


 

Date, shall be deemed to be an “Interest Payment Date” with respect to any
interest which is then accrued hereunder for such Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency consisting of Euro or Sterling, the
date on which quotations would ordinarily be given by prime banks in the
relevant interbank market for deposits in the Applicable Currency for value on
the first day of the related Interest Period for such Eurocurrency Loan but in
any event not earlier than the second Business Day prior to the first day of the
related Interest Period; provided, however, that if for any such Interest Period
with respect to an Alternative Currency Loan in a currency other than Euro or
Sterling, quotations would ordinarily be given on more than one date, the
Interest Rate Determination Date shall be the last of those dates.

 

“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired by Company or any of its Subsidiaries of every
kind or description which are held for sale or lease or are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in a business.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or any Receivable created or acquired in the
ordinary course of business and other than any intercompany loans or advances to
the extent that such intercompany loans, advances are made or issued in the
ordinary course of business and have a term of 364 days or less (inclusive of
any rollover or extension of the term)), including all Indebtedness to such
Person in respect of consideration from a sale of property by such person other
than in the ordinary course of its business, (iii) any Acquisition or (iv) any
purchase by that Person of a futures contract or such person otherwise becoming
liable for the purchase or sale of currency or other commodity at a future date
in the nature of a futures contract. The amount of any Investment by any Person
on any date of determination shall be the sum of the value of the gross assets
transferred to or acquired by such Person (including the amount of any liability
assumed in connection with such transfer or acquisition by such Person to the
extent such liability would be reflected on a balance sheet prepared in
accordance with GAAP) plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment, minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon, cash interest thereon
and other cash returns on investment thereon or liabilities expressly assumed by
another Person (other than Company or its Subsidiaries) in connection with the
sale of such Investment. Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

 

41

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Issuance, the Letter of Credit Amendment Request, and any other document,
agreement and instrument entered into by Facing Agent and a Borrower or in favor
of Facing Agent and relating to such Letter of Credit.

 

“Issuing Country” has the meaning assigned to that term in Section 2.8(e).

 

“Itau Unibanco Loan Agreement” means the International Loan Agreement, dated as
of December 16, 2014, by and among Latapack and Itau Unibanco SA Nassau Branch.

 

“Latapack” means Latapack-Ball Embalagens Ltda, a sociedade limitada organized
under the laws of Brazil.

 

“LC Commission” has the meaning assigned to that term in Section 2.10(g)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate Stated Amount of the then outstanding Letters of Credit and (b) the
aggregate amount of Unpaid Drawings under Letters of Credit that have not been
reimbursed. The LC Obligation of any Lender at any time means its Multicurrency
Revolver Pro Rata Share of the aggregate LC Obligations outstanding at such
time.

 

“LC Participant” has the meaning assigned to that term in Section 2.10(e)(i).

 

“LCT Election” has the meaning assigned to such term in Section 1.5.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.5.

 

“Lead Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Goldman Sachs Bank USA, KeyBanc Capital Markets
Inc., Mizuho Bank, Ltd. and Coöperatieve Rabobank U.A., New York Branch.

 

“Lender” and “Lenders” have the meanings assigned to those terms in the
introduction to this Agreement and shall include any New Lender and any Person
that becomes a “Lender” as contemplated by Section 12.8, any Term Lender, any
Swing Line Lender and any Multicurrency Revolving Lender.

 

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.10(c).

 

42

--------------------------------------------------------------------------------


 

“Letter of Credit Payment” means as applicable (a) all payments made by the
respective Facing Agent pursuant to either a draft or demand for payment under a
Letter of Credit or (b) all payments by Lenders having Multicurrency Revolving
Commitments to such Facing Agent in respect thereof (whether or not in
accordance with their Multicurrency Revolver Pro Rata Share).

 

“Letters of Credit” means, collectively, all Standby Letters of Credit and Bank
Guarantees, in each case issued pursuant to this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security interest, encumbrance, lien (statutory or otherwise), charge, or
deposit arrangement (other than a deposit to a Deposit Account not intended as
security) of any kind or other arrangement of similar effect (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, or any sale of receivables with recourse against the seller
or any Affiliate of the seller; provided that any such sale shall not be deemed
to be with recourse solely because there is limited recourse on account of
environmental warranties and indemnities, indemnities for and liabilities
arising from fraud, misrepresentation, misapplication or non-payment of rents,
profits, insurance and condemnation proceeds, and other customary carveouts in a
non-recourse sale of receivables); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any Acquisition of, or similar third-party
Investment by one or more of Company and its Subsidiaries in, any assets,
business or Person permitted by this Agreement the consummation of which is not
conditioned on the availability of, or on obtaining, financing.

 

“Limited Condition Transaction” means any (a) Limited Condition Acquisition,
(b) redemption or repayment of Indebtedness requiring irrevocable advance notice
or any irrevocable offer to purchase Indebtedness that is not subject to
obtaining financing or (c) any declaration of a Dividend in respect of, or
irrevocable advance notice of, or any irrevocable offer to, purchase, redeem or
otherwise acquire or retire for value, any Capital Stock of Company that is not
subject to obtaining financing.

 

“Loan” means any Term Loan, Multicurrency Revolving Loan, Swing Line Loan, loan
made pursuant to any tranche of Additional Term Loans, loan made pursuant to any
other Additional Facility, Replacement Revolving Loan, Replacement Term Loan,
loan made pursuant to any Extended Revolving Commitment, or loan made pursuant
to any tranche of Extended Term Loans, as applicable, and “Loans” means all such
loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Security
Document, the Guaranty, each other document designated in writing by (i) the
Administrative Agent and/or the Lenders and (ii) Company as a “Loan Document”,
and, solely for purposes of Section 12.4(c), the Fee Letter, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

43

--------------------------------------------------------------------------------


 

“Luxembourg Credit Party” means (a) European Holdco, (b) Ball Finance, (c) Ball
International Luxembourg, (d) Ball International Partners and (e) each other
Person organized or incorporated under the laws of Luxembourg (i) that is or
becomes an Other Subsidiary Borrower or (ii) grants security in respect of any
Capital Stock owned by it in a Borrower or a Material Subsidiary in accordance
with Section 7.12 or Section 7.14, in the case of clauses (a) through (e),
solely to the extent that such Person remains an Other Subsidiary Borrower or
continues to grant security in respect of Capital Stock in accordance with the
terms of this Agreement.

 

“Luxembourg Insolvency Proceeding” means , in relation to a Luxembourg Credit
Party or any of its assets, any corporate action, legal proceedings or other
legal procedure or step in relation to bankruptcy (faillite), insolvency,
judicial or voluntary liquidation (liquidation judiciaire ou volontaire),
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), fraudulent conveyance (action paulienne).

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Margin Stock” has the meaning specified in Regulation U issued by the Board.

 

“Master Agreement” has the meaning assigned to that term in the definition of
Swap Contract.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of Company and its Subsidiaries taken as a
whole, (b) the ability of any Credit Party to perform its respective payment
obligations under any Loan Document to which it is a party, or (c) the rights
and benefits available to the Lenders, taken as a whole, under any Loan
Document.

 

“Material Subsidiary” means any Subsidiary of Company, which either (i) the
consolidated total assets of which were more than 8% of Company’s Consolidated
Assets as of the end of the most recently completed Fiscal Year of Company for
which audited financial statements are available or (ii) the consolidated total
revenues of which were more than 7% of Company’s consolidated total revenues for
such period; provided that Purchaser and each Other Subsidiary Borrower (only
for so long as such Subsidiary remains a Borrower, unless such Subsidiary
otherwise meets the requirements under this definition) shall be deemed to be
Material Subsidiaries. Assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of Company included in such audited financial statements.

 

“Maturity Date” means (a) with respect to the Multicurrency Revolving Facility
(but excluding any Extended Revolving Commitments and any Loans made pursuant
thereto), the Revolver Termination Date, (b) with respect to each Term Facility,
the Term Maturity Date

 

44

--------------------------------------------------------------------------------


 

for such Term Facility, and (c) with respect to any Additional Facility or any
tranche of Extended Additional Facility Commitments, Extended Revolving
Commitments, Extended Term Commitments or Extended Term Loans, the date
specified as the “Maturity Date” (or equivalent term) therefor in the applicable
amendment to this Agreement setting forth the terms of such Additional Facility
or tranche of Extended Additional Facility Commitments, Extended Revolving
Commitments, Extended Term Commitments or Extended Term Loans, as the context
may require.

 

“Maturity Date Extension Request” has the meaning assigned to that term in
Section 2.14(a).

 

“Maximum Commitment” means, when used with reference to any Lender under any
Facility, such Lender’s Commitment under such Facility.

 

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans,
$1,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, £3,000,000 in the case of a Borrowing in Sterling and
€5,000,000 in the case of a Borrowing in Euros, (iii) with respect to U.S. Swing
Line Loans, $1,000,000 and (iv) with respect to European Swing Line Loans,
£500,000 in the case of a Borrowing in Sterling and €1,000,000 in the case of a
Borrowing in Euro.

 

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000, (ii) in the case of a Borrowing in Euros, €1,000,000 and (iii) in
the case of a Borrowing in Sterling £500,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Most Recent Total Net Leverage Ratio” means, at any date, the Net Leverage
Ratio as of the end of the most recent Test Period; provided, however, that if
Company fails to deliver such financial statements as required by Section 7.1
and further fails to remedy such default within 5 days of notice thereof from
the Administrative Agent, then, until Company delivers such financial
statements, without prejudice to any other rights of any Lender hereunder, the
Most Recent Total Net Leverage Ratio shall be deemed to be greater than 3.5 to
1.0 as of the date such financial statements were required to be delivered under
Section 7.1.

 

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender under any Facility and any described aggregate or
total amount, an amount equal to the result obtained by multiplying such
described aggregate or total amount by a fraction the numerator of which shall
be such Multicurrency Revolving Lender’s Multicurrency Revolving Commitment
under such Facility or, if the Revolver Termination Date with respect to such
Facility has occurred, such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment most recently in effect under such Facility immediately
prior to such date, giving effect to any subsequent assignments and the
denominator of which shall be the Multicurrency Revolving Commitments under such
Facility or, if the Revolver

 

45

--------------------------------------------------------------------------------


 

Termination Date with respect to such Facility has occurred, the Multicurrency
Revolving Commitments most recently in effect under such Facility immediately
prior to such date.

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans (including loans made pursuant to any Additional
Facility that increases the Multicurrency Revolving Facility and loans made
pursuant to any Extended Revolving Commitment or Replacement Revolving
Commitment) and to participate in Letters of Credit and Swing Line Loans, as
such commitment may be adjusted from time to time pursuant to this Agreement,
which commitment as of the Closing Date is the amount set forth opposite such
lender’s name on Schedule 1.1(a) hereto under the caption “Amount of
Multicurrency Revolving Commitment”, and “Multicurrency Revolving Commitments”
means such commitments collectively, which commitments equal $1,500,000,000 in
the aggregate as of the Closing Date.

 

“Multicurrency Revolving Commitment Fee” has the meaning assigned to that term
in Section 3.2(b)(i).

 

“Multicurrency Revolving Commitment Percentage” means, as to any Lender, such
Lender’s Multicurrency Revolver Pro Rata Share.

 

“Multicurrency Revolving Commitment Period” means, with respect to the
Multicurrency Revolving Commitments, the period from and including the date
hereof (or in the case of any class of Extended Revolving Commitments or
Replacement Revolving Commitments, from and including the date such commitments
become effective), to but not including the Maturity Date for such Facility or,
in the case of the Swing Line Commitment, the earlier of the Maturity Date for
such Facility and the date that is 5 Business Days prior to the latest Maturity
Date for such Facility.

 

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments (including
commitments under any Additional Facility that increases the Multicurrency
Revolving Commitments, Extended Revolving Commitments and Replacement Revolving
Commitments) and the Multicurrency Revolving Loans (including loans made
pursuant to any Additional Facility that increases the Multicurrency Revolving
Facility and loans made pursuant to any Extended Revolving Commitment and any
Replacement Revolving Commitment).

 

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or has made a Multicurrency Revolving Loan. Each reference
to any Multicurrency Revolving Lender shall be deemed to include such
Multicurrency Revolving Lender’s Applicable Designee. Notwithstanding the
designation by any Multicurrency Revolving Lender of an Applicable Designee, the
Credit Parties and the Administrative Agent shall be permitted to deal solely
and directly with such Multicurrency Revolving Lender in connection with such
Multicurrency Revolving Lender’s rights and obligations under this Agreement.

 

46

--------------------------------------------------------------------------------


 

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(a).

 

“Multicurrency Revolving Note” has the meaning assigned to that term in
Section 2.2(a)(3).

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Credit Party, any Subsidiary or any ERISA
Affiliate contributes, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding 5 years.

 

“Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Net Debt as of such date to (b) Consolidated EBITDA for the
most recently completed Test Period; provided that (i) for purposes of
determining compliance with Article IX for the first 4 Test Periods ended on or
after the Initial Certain Funds Funding Date and (ii) when determining the Net
Leverage Ratio for any other purpose under this Agreement (other than for
purposes of determining compliance with Article IX for each Test Period ended
after the first 4 Test Periods following the Initial Certain Funds Funding
Date), Consolidated EBITDA shall be calculated for the most recently completed
four Fiscal Quarter period for which financial statements are internally
available.

 

“Net Recovery Proceeds” means, with respect to any Recovery Event, the aggregate
cash payments received by Company or any Subsidiary from such Recovery Event
minus (a) the costs and expenses incurred in connection therewith, including in
connection with the sale of assets subject to such Recovery Event (or, if such
costs or expenses have not yet then been incurred or invoiced, such Person’s
good faith estimates thereof), (b) the payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than Indebtedness owed hereunder) required to be repaid as a result of such
Recovery Event, (c) any provision for Taxes in respect thereof (including any
Taxes imposed as a result of the repatriation of any such net proceeds) made,
reasonably estimated to be payable or held in reserve in accordance with GAAP or
other applicable accounting rules, (d) the amount of any reasonable reserves
established by Company or any Subsidiary of Company to fund purchase price
adjustment, contingent liabilities and fixed indemnification payments reasonably
estimated to be payable; provided that any amount by which such reserves are
reduced for reasons other than payment of any such purchase price adjustment,
contingent liabilities or indemnification payments shall be considered “Net
Recovery Proceeds” upon such reduction, (e) any liabilities associated with such
asset or assets and retained by Company or any of its Subsidiaries after such
Recovery Event, including pension and other post-employment benefit liabilities
and liabilities related to Environmental Claims or against any indemnification
obligations associated with the transaction, (f) all distributions and other
payments required to be made to minority interest holders in Subsidiaries,
Unrestricted Entities or joint ventures as a result of such Recovery Event, or
to any other Person (other than Company or any of its Subsidiaries) owning a
beneficial interest in the assets subject to such Recovery Event, and (g) in the
case of a Recovery Event under clause (ii) of such definition, the costs and
expenses of putting any affected property in a safe and secure position. Any
proceeds received in a currency other than Dollars shall, for purposes of the
calculation of the amount of Net Recovery Proceeds, be in an amount equal to

 

47

--------------------------------------------------------------------------------


 

the Dollar Equivalent thereof as of the date of receipt thereof by Company or
any Subsidiary of Company.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition (including any
Aerospace Asset Disposition) the aggregate cash payments received by Company or
any Subsidiary from such Asset Disposition (including, without limitation, cash
received by way of deferred payment pursuant to a note receivable, conversion of
non-cash consideration, cash payments in respect of purchase price adjustments
or otherwise, but only as and when such cash is actually received) minus (a) the
costs and expenses incurred in connection therewith (or, if such costs or
expenses have not yet then been incurred or invoiced, such Person’s good faith
estimates thereof), (b) the payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than
Indebtedness owed hereunder) required to be repaid as a result of such Asset
Disposition, (c) any provision for Taxes in respect thereof (including any Taxes
imposed as a result of the repatriation of any such net proceeds) made,
reasonably estimated to be payable or held in reserve in accordance with GAAP or
other applicable accounting rules, (d) the amount of any reasonable reserves
established by Company or any Subsidiary of Company to fund purchase price
adjustment, contingent liabilities and fixed indemnification payments reasonably
estimated to be payable; provided that any amount by which such reserves are
reduced for reasons other than payment of any such purchase price adjustment,
contingent liabilities or indemnification payments shall be considered “Net Sale
Proceeds” upon such reduction, (e) in the case of proceeds arising out of the
sublease or sublicense of any property, amounts required to be paid in respect
of the lease or license of such property, (f) any liabilities associated with
such asset or assets and retained by Company or any of its Subsidiaries after
such Asset Disposition, including pension and other post-employment benefit
liabilities and liabilities related to Environmental Claims or against any
indemnification obligations associated with the transaction, and (g) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries, Unrestricted Entities or joint ventures as a result of
such Asset Disposition, or to any other Person (other than Company or any of its
Subsidiaries) owning a beneficial interest in the assets disposed of in such
Asset Disposition. Any proceeds received in a currency other than Dollars shall,
for purposes of the calculation of the amount of Net Sale Proceeds, be in an
amount equal to the Dollar Equivalent thereof as of the date of receipt thereof
by Company or any Subsidiary of Company.

 

“Netherlands” or “the Netherlands” means the European territory of the Kingdom
of the Netherlands.

 

“Netherlands Borrower” means a Netherlands Credit Party acting as Borrower.

 

“Netherlands Credit Party” means (a) Ball Europe and (b) any other Person
incorporated or established in the Netherlands (i) that is or becomes an Other
Subsidiary Borrower or (ii) grants security in respect of any Capital Stock
owned by it in a Borrower or a Material Subsidiary in accordance with
Section 7.12 or Section 7.14, in the case of clauses (a) and (b), solely to the
extent that such Person remains an Other Subsidiary Borrower or continues to
grant security in respect of Capital Stock in accordance with the terms of this
Agreement.

 

48

--------------------------------------------------------------------------------


 

“Netherlands Insolvency Proceeding” means , in relation to a Netherlands Credit
Party or any of its assets, any corporate action, legal proceedings or other
legal procedure or step in relation to bankruptcy (faillissement), suspension of
payments (surseance van betaling), administration (onderbewindstelling),
dissolution (ontbinding), a notice begin filed under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of the
Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).

 

“Netherlands Law” means the law directly applicable in the Netherlands.

 

“New Lender” means any Person that becomes a Lender with respect to (a) a
tranche of Additional Facilities pursuant to Section 2.9, (b) a tranche of
Replacement Revolving Loans and Replacement Revolving Commitments pursuant to
Section 2.12, or (c) a tranche of Replacement Term Loans pursuant to
Section 2.13.

 

“New Maturity Date” has the meaning assigned to that term in Section 2.14(a).

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Note” means a Multicurrency Revolving Note, a Swing Line Note or a Term Note,
as the context may require.

 

“Notice Address” means the office of the Administrative Agent located at 60 Wall
Street, New York, NY 10005, Attn: Peter Cucchiara, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice of Issuance” has the meaning assigned to that term in Section 2.10(c).

 

“Obligations” means all liabilities and obligations of Company and the other
Credit Parties now or hereafter arising under this Agreement and all of the
other Loan Documents, and of Company and any of its Subsidiaries now or
hereafter arising under any Swap Contract entered into with a Person that is a
Lender or an Affiliate of a Lender, whether for principal, interest, fees,
expenses, indemnities or otherwise, and whether primary, secondary, direct,
indirect, contingent, fixed or otherwise (including obligations of performance);
provided that (i) the Obligations of Company and its Subsidiaries under any Swap
Contract entered into with a Person that is a Lender or an Affiliate of a Lender
will be secured and guaranteed pursuant to the Loan Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and such Person remains a Lender or an Affiliate of a Lender; and (ii) any
release of Collateral or Guarantors effected in a manner permitted by this
Agreement or any other Loan Document will not require the consent of any Lender
or any Affiliate of a Lender in its capacity as a counterparty under any Swap
Contract.

 

49

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control, Department of Treasury.

 

“Offer” means a public offer by, or made on behalf of, Purchaser in accordance
with the City Code and the provisions of the Companies Act for Purchaser to
acquire all of the Target Shares not owned, held or agreed to be acquired by
Purchaser.

 

“Offer Document” means an offer document dispatched to shareholders of the
Target setting out in full the terms and conditions of an Offer.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, by-laws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Pledge Agreement” means, subject to the Agreed Guaranty and Security
Principles, Section 7.14 and Section 12.22, and to the extent required by
Section 7.12, each pledge agreement (as each may be amended, restated,
supplemented or otherwise modified from time to time) granting the Collateral
Agent a security interest or its equivalent under relevant Requirements of Law
in each applicable jurisdiction (other than the United States or any state
thereof or the District of Columbia) in and to the Capital Stock owned by the
parent (if a Wholly-Owned Subsidiary of Company and not an Excluded Subsidiary)
of a Wholly-Owned Foreign Subsidiary of Company (other than an Excluded
Subsidiary) that is an Other Subsidiary Borrower or a Material Subsidiary;
provided that neither Company nor any Domestic Subsidiary of Company
(individually or in combination) shall pledge more than 65% of the stock of any
Foreign Subsidiary (or more than 65% of the total combined voting power of all
classes of stock of such Foreign Subsidiary entitled to vote) in respect of any
Obligation of a U.S. Credit Party.

 

“Other Subsidiary Borrower” means each Subsidiary that is a Borrower under the
Multicurrency Revolving Facility and listed as an Other Subsidiary Borrower on
Schedule 1.1(d) as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 2.15 or otherwise in
accordance with the terms of this Agreement; provided that each Person that
becomes an Other Subsidiary Borrower after the Closing Date must be organized in
a jurisdiction as to which all Multicurrency Revolving Lenders have confirmed to
the Administrative Agent their ability and willingness to make Loans into such
jurisdiction; provided further, that no such Lender confirmation shall be
required with respect to any new Other Subsidiary Borrower organized in a
jurisdiction (x) in which any Borrower was organized on the Closing Date or
(y) in which any Other Subsidiary Borrower is organized.

 

50

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(f)).

 

“Outstanding Letters of Credit” has the meaning assigned to that term in
Section 2.10(j).

 

“Overnight Euro Rate” on any date means the offered quotation to first-class
banks in the London interbank market by European Swing Line Lender for Euro
overnight deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Euro Swing Line Loan of European Swing Line
Lender as of 11:00 a.m. (London time) on such date; provided that in the event
the Administrative Agent has made any determination pursuant to Section 3.6 in
respect of European Swing Line Loans denominated in Euros, or in the
circumstances described in Section 3.6 in respect of European Swing Line Loans
denominated in Euros, the Overnight Euro Rate determined pursuant to this
definition shall instead be the rate determined by European Swing Line Lender as
the all-in-Cost of Funds for European Swing Line Lender to fund such Euro Swing
Line Loan in each case, plus the Applicable Eurocurrency Margin for
Multicurrency Revolving Loans.

 

“Overnight LIBOR Rate” on any date means the offered quotation to first-class
banks in the London interbank market by European Swing Line Lender for Sterling
overnight deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the European Swing Line Loan denominated in
Sterling of European Swing Line Lender as of 11:00 a.m. (London time) on such
date; provided that in the event the Administrative Agent has made any
determination pursuant to Section 3.6 in respect of European Swing Line Loans
denominated in Sterling, or in the circumstances described in Section 3.6 in
respect of European Swing Line Loan, the Overnight LIBOR Rate determined
pursuant to this definition shall instead be the rate determined by European
Swing Line Lender as the all-in-Cost of Funds for European Swing Line Lender to
fund such European Swing Line Loan, in each case, plus the Applicable
Eurocurrency Margin for Multicurrency Revolving Loans.

 

“Overnight Rate Loan” means each European Swing Line Loan which bears interest
at a rate determined with reference to the Overnight Euro Rate or the Overnight
LIBOR Rate, as applicable, based on the Alternative Currency borrowed.

 

“Parallel Debt” has the meaning assigned to that term in Section 11.12.

 

“Participant Register” has the meaning assigned to that term in Section 12.8(b).

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

51

--------------------------------------------------------------------------------


 

“Participating Subsidiary” means any Subsidiary of Company or any other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

 

“Patriot Act” has the meaning assigned to that term in Section 6.21(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by Company and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales, which Receivables Subsidiary shall finance the purchase
of such Receivables Facility Assets by the direct or indirect sale, transfer,
conveyance, lien, grant of participation or other interest or pledge of such
Receivables Facility Assets or interests therein to one or more limited purpose
financing companies, special purpose entities, trusts and/or financial
institutions, in each case, on a limited recourse basis as to Company and the
Participating Subsidiaries (except to the extent a limitation on recourse is not
customary for similar transactions or is prohibited in the relevant
jurisdiction); provided that any such transaction shall be consummated pursuant
to documentation necessary or customary for such transactions in the relevant
jurisdiction (or otherwise reasonably satisfactory to the Administrative Agent
as evidenced by its written approval thereof).

 

“Permitted Acquisition” means (x) the Target Acquisition and (y) subject to
Section 1.5, any Acquisition by Company or a Subsidiary of Company if, solely in
the case of this clause (y), all of the following conditions are met on the date
such Acquisition is consummated:

 

(a)                       on the date of execution of the definitive agreement
in respect of such Acquisition, immediately after giving effect thereto on a Pro
Forma Basis, no Event of Default under Sections 10.1(a), (e) or (f) shall have
occurred and be continuing or would result therefrom;

 

(b)                       in the case of any acquisition of Capital Stock of a
Person, such acquisition shall have been approved by the board of directors or
comparable governing body of such Person;

 

(c)                        all transactions related thereto are consummated in
compliance, in all material respects, with applicable Requirements of Law;

 

(d)                       all actions, if any, required to be taken under
Section 7.12 or Section 7.14 (subject to any grace periods set forth therein) on
or prior to such date with respect to any newly formed Subsidiary or Person that
becomes a Subsidiary as a result of such Permitted Acquisition (other than an
Excluded Subsidiary) and its property shall have been taken; and

 

52

--------------------------------------------------------------------------------


 

(e)                        if the aggregate amount of Investments consisting of
such acquisition by Credit Parties in assets that are not (or do not become)
owned by a Credit Party or in Capital Stock of Persons that do not become Credit
Parties is $250,000,000 or greater (excluding the maximum value of earn out
obligations, if any) then:

 

(i)             immediately after giving effect thereto, there is at least
$150,000,000 of Available Liquidity; and

 

(ii)          on or before the date of the consummation of such acquisition,
Company delivers to the Administrative Agent:

 

(1)                     financial statements of the business or Person to be
acquired, including, to the extent available, income statements or statements of
cash flows and balance sheet statements for at least the fiscal year or the four
fiscal quarters then most recently completed (or such shorter period of time as
such Person has been in existence); and

 

(2)                     pro forma financial statements supporting the
calculation required by clause (i) hereof, if applicable, certified on behalf of
Company by the Chief Financial Officer or Treasurer of Company to his or her
knowledge.

 

“Permitted Aerospace JV” means a Person (together with its Subsidiaries, if any)
organized by Company or Ball Aerospace and one or more third parties for the
purpose, among other things, of conducting the Aerospace Business regardless of
whether such Person is a subsidiary, a joint venture or a minority-owned Person;
provided that (i) such Person shall not be a Controlled Subsidiary and (ii) to
the extent the assets (net of cash proceeds) transferred by Company and its
Subsidiaries to such Permitted Aerospace JV were more than 8% of Company’s
Consolidated Assets as of the end of the most recently completed Fiscal Year of
Company for which audited financial statements are available or the business
transferred by Company and its Subsidiaries to such Permitted Aerospace JV
accounted for more than 7% of Company’s consolidated total revenues for such
period, subject to the Agreed Guaranty and Security Principles and
Section 12.22, all of the Capital Stock of such Person owned by Company and its
Subsidiaries shall, within 60 days after the date of such transfer (or within
such longer period of time that the Collateral Agent may agree in its sole
discretion), in the case such Person is a Domestic Subsidiary, and 120 days
after the date of such transfer (or within such longer period of time that the
Collateral Agent may agree in its sole discretion), in the case such Person is a
first-tier Foreign Subsidiary, be pledged as collateral to the Collateral Agent
for the benefit of the Secured Creditors.

 

“Permitted Asset Disposition” means any sale, lease, transfer, conveyance or
other disposition (or series of related sales, leases, transfers or
dispositions) of all or any part of (i) an interest in shares of Capital Stock
of a Subsidiary of Company, (ii) any interest in any joint venture to which
Company or any Subsidiary is a party, or (iii) any other assets (each of (i),
(ii) or (iii) referred to for purposes of this definition as a “disposition”) by
Company or any of its Subsidiaries, so long as, after giving effect to such
sale, lease, transfer, conveyance or other

 

53

--------------------------------------------------------------------------------


 

disposition (or series of related sales, leases, transfers or dispositions),
Company shall be in compliance with the financial covenant set forth in
Article IX (calculated on a Pro Forma Basis) as of the end of the most recent
Test Period.

 

“Permitted Call Spread Transaction” means any Permitted Convertible Bond Hedge
and any Permitted Warrant entered into on customary market terms and conditions.

 

“Permitted Convertible Bond Hedge” means any call, call spread or capped call
option (or substantively equivalent derivative transaction) on or by reference
to Company’s Common Stock purchased by Company from an unaffiliated third party
in an arm’s-length dealing in connection with its convertible debt securities or
convertible Qualified Capital Stock.

 

“Permitted Debt Documents” means, collectively, the Senior Note Documents and
any other documents evidencing, guaranteeing or otherwise governing Permitted
Refinancing Indebtedness in respect thereof.

 

“Permitted Guarantee Obligations” means (i) Guarantee Obligations of any Credit
Party with respect to Indebtedness permitted under Section 8.2 (other than
clauses (b)(i), (g) (unless such Person becomes a Credit Party as a result of
such Permitted Acquisition) and (v) of such Section) of any other Credit Party;
provided that to the extent that such Indebtedness is subordinated to the
Obligations, such Guarantee Obligations shall also be subordinated to the
Obligations on similar subordination terms or otherwise on terms reasonably
acceptable to the Administrative Agent, (ii) Guarantee Obligations of any
Subsidiary that is not a Credit Party with respect to Indebtedness permitted
under Section 8.2 of Company or any Subsidiary (except that a Subsidiary that is
not a Credit Party may not, by virtue of this clause (ii), guarantee
Indebtedness that such Subsidiary could not otherwise incur under Section 8.2),
(iii) Guarantee Obligations with respect to surety, appeal, performance bonds
and similar bonds or statutory obligations incurred by Company or any of its
Subsidiaries in the ordinary course of business, (iv) Guarantee Obligations of
Company and any of its Subsidiaries with respect to Indebtedness permitted under
Sections 8.2(b)(ii), (g) (solely in the case of Indebtedness of the type that
would be permitted under Section 8.2(b)(ii)) and (v); provided that in each
case, such Guarantee Obligations shall rank no higher than pari passu in right
of payment with the Obligations, and (vi) additional Guarantee Obligations which
(other than Guarantee Obligations of Indebtedness permitted under
Section 8.2(b)(i)) do not exceed the Dollar Equivalent of $350,000,000 in the
aggregate at any time.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, conditions,
restrictions, reservations, rights of way, subdivisions, parcelizations,
licenses, minor defects, irregularities, encumbrances on title (including
leasehold title) or other similar charges or encumbrances which do not
materially detract from the value of such real property for the purpose for
which it is held by the owner thereof, (ii) municipal and zoning ordinances and
other land use or environmental regulations or restrictions, which are not
violated in any material respect by the existing improvements and the present
use made by the owner thereof of the premises, (iii) general real

 

54

--------------------------------------------------------------------------------


 

estate Taxes and assessments not yet due or as to which the grace period has not
yet expired (not to exceed 30 days) or the amount or validity of which are being
contested in good faith by appropriate proceedings diligently pursued, if
adequate provision for the payment of such Taxes has been made on the books of
such Person to the extent required by GAAP or, in the case of a Foreign
Subsidiary, generally accepted accounting principles in effect from time to time
in its jurisdiction of organization, (iv) any matters disclosed on any survey,
aerial survey, ExpressMap or equivalent photographic depiction delivered by a
Borrower to the Administrative Agent, and (v) such other items to which the
Administrative Agent may consent in its reasonable discretion.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
extension, defeasance, restructuring, or refunding of any Indebtedness by the
Person that originally incurred such Indebtedness (or, in the case of Permitted
Refinancing Indebtedness of the Senior Notes, by European Holdco, Ball Delaware,
a Subsidiary of European Holdco, or Ball Asia Pacific, a Subsidiary of Ball
Metal Beverage, solely to the extent that such Permitted Refinancing
Indebtedness is permitted pursuant to Section 8.2(c)); provided that:

 

(a)                       the Dollar Equivalent of the principal amount of such
Indebtedness plus, in the case of a revolving facility or other undrawn letter
of credit or term loan, the unutilized commitments thereunder (as determined as
of the date of the incurrence of the Indebtedness in accordance with GAAP) does
not exceed the Dollar Equivalent of the principal amount of the aggregate amount
of Indebtedness and unutilized commitments refinanced thereby on such date plus
all accrued interest and premiums and the amounts of all fees, expenses,
penalties (including prepayment penalties) and premiums incurred in connection
with such replacement, renewal, refinancing, extension, defeasance,
restructuring or refunding;

 

(b)                       the final maturity date of such Indebtedness shall be
no earlier than the final maturity date of the Indebtedness being replaced,
renewed, refinanced, extended, defeased, restructured, or refunded;

 

(c)                        the Weighted Average Life to Maturity of such
Indebtedness is not less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced, extended, defeased,
restructured, or refunded;

 

(d)                       such Indebtedness is not guaranteed by any Credit
Party or any Subsidiary of any Credit Party except to the extent such Person
guaranteed or was the borrower or issuer of such Indebtedness being replaced,
renewed, refinanced, extended, defeased, restructured, or refunded;

 

(e)                        such Indebtedness is not secured by any assets other
than those securing or required to secure such Indebtedness on the Closing Date
(or, if later, the date such Indebtedness was incurred, assumed or acquired), or
in the case of Indebtedness of the Target or any of its Subsidiaries, if the
Target Acquisition is consummated by way of a Scheme, on the Scheme Effective
Date or if the Target Acquisition is consummated by way of an Offer, the date on
which the Offer has become unconditional in all respects and Purchaser has
become, directly or indirectly, the legal and beneficial owner of at least 90%
of the Voting Securities of the Target; provided that in the case of any
Indebtedness that refinances or replaces in part the

 

55

--------------------------------------------------------------------------------


 

Indebtedness under this Agreement, such Indebtedness may be secured by the
Capital Stock of any direct or indirect Subsidiary of Company;

 

(f)                         in the case of other such Indebtedness the Dollar
Equivalent amount which is in excess of $100,000,000, the covenants, defaults
and similar non-economic provisions applicable to such Indebtedness, taken as a
whole, are not materially less favorable to the obligor thereon or to the
Lenders than the provisions contained in the original documentation for such
Indebtedness or in this Agreement and do not contravene in any material respect
the provisions of this Agreement and such Indebtedness is at the then prevailing
market rates (it being understood and agreed that Company may, at its option,
deliver a certificate to the Administrative Agent at least 5 Business Days prior
to the incurrence of such Indebtedness certifying that the requirements of this
clause (f) have been satisfied, and such certification shall be conclusive
evidence that such requirements have been satisfied unless the Administrative
Agent provides notice to Company of its objection during such 5 Business Day
period (including a reasonable description of the basis upon which it objects))
and notwithstanding the foregoing, the covenants, defaults and similar
non-economic provisions applicable to such Indebtedness shall not be deemed to
contravene in any material respect the provisions of this Agreement solely
because (i) prepayment or repayment of such Indebtedness, in whole or in part,
by Company or its Subsidiaries is required pursuant to any “change of control”
or “asset sale” prepayment provisions customary for such Indebtedness, (ii) such
Indebtedness may be converted into, exchanged for, or which may, in whole or in
part, be satisfied by the delivery of Company’s Common Stock upon the occurrence
of a conversion or exchange event related to the price of Company’s Common
Stock, the trading price of such Indebtedness, a “change of control”, “asset
sale” or “fundamental change” or other specified corporate transaction or
corporate event or (iii) prepayment or repayment of such Indebtedness, in whole
or in part, by Company or its Subsidiaries is required upon the occurrence of
any special and/or mandatory redemption event (or similar or equivalent terms)
as a result of a specified corporate transaction or corporate event not
proceeding because of a failure of condition precedent in relation to such
specified corporate transaction or corporate event; and

 

(g)                        in the case of Permitted Refinancing Indebtedness of
the Senior Notes, (i) such Indebtedness is not Indebtedness under the
Multicurrency Revolving Facility unless Available Liquidity after giving effect
to such incurrence would equal at least $250,000,000 and (ii) unless such
Indebtedness is Indebtedness under the Loan Documents, the scheduled maturity
date shall not be earlier than, nor shall any amortization commence, prior to
the date that is 91 days after the latest Term Maturity Date.

 

“Permitted Reorganization” means one or more internal reorganizations of
Company, any of its Subsidiaries or any of the Unrestricted Entities, to be
completed at any time after the Closing Date, substantially in the order of and
substantially in compliance with the steps set forth in, and resulting in a
corporate structure of the reorganized entities substantially as set forth in, a
Permitted Reorganization Disclosure Letter, which reorganization may include,
among other things, mergers, asset sales, consolidations, separations of
businesses and lines of business, and other divestitures (including antitrust
divestitures and other reorganizations in connection therewith in connection
with the Target Acquisition), and intercompany transactions involving asset
transfers or sales, contributions, Indebtedness or Capital Stock of Company, any
of its

 

56

--------------------------------------------------------------------------------


 

Subsidiaries and/or any of the Unrestricted Entities (including mergers or sales
of Other Subsidiary Borrowers that are not a Borrower under any Term Facility);
provided that, both immediately before and immediately after giving effect to
such Permitted Reorganization, and at all times during such Permitted
Reorganization, the following conditions shall be satisfied:

 

(a)                       no Event of Default has occurred and is continuing or
would result therefrom;

 

(b)                       subject to the Agreed Guaranty and Security Principles
and Sections 7.12, 7.14 and 12.22, following the consummation of such Permitted
Reorganization, the Collateral that remains in existence and owned by a Credit
Party that would otherwise be required to pledge such Collateral pursuant to a
Pledge Agreement shall remain subject to (or, in the case of Collateral created
or transferred to any such Person as part of any step of such Permitted
Reorganization, shall become subject to) a perfected security interest of the
Collateral Agent to the extent required by and in accordance with the terms of
the Loan Documents (giving due regard to any grace periods provided for herein
or therein);

 

(c)                        such Permitted Reorganization shall be completed no
later than the close of business on the 45th Business Day (or the date that is 9
months after the Initial Certain Funds Funding Date, in the case of antitrust
divestitures in connection with the Target Acquisition and other Permitted
Reorganizations completed within 9 months of the Initial Certain Funds Funding
Date) after the initiation of the first step of such Permitted Reorganization
(or such longer period (y) as may be required by any Governmental Authority or
applicable law for a Subsidiary to comply with corporate formalities, local
employee consultation requirements or otherwise customary in the jurisdiction of
such Subsidiary, as applicable, in order to complete any step of such Permitted
Reorganization or (z) as may be agreed to by the Administrative Agent (such
agreement not be to unreasonably withheld, conditioned or delayed)),
substantially as set forth in the applicable Permitted Reorganization Disclosure
Letter;

 

(d)                       immediately after giving effect to such Permitted
Reorganization, Company shall continue to be a Borrower under the Multicurrency
Revolving Facility, and the Borrower under each Term Facility shall continue to
be the Borrower under such Term Facility; and

 

(e)                        such Permitted Reorganization shall be permitted
under the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof.

 

Notwithstanding anything to the contrary in any Loan Document, any advance
notices or certificates that would be required to be delivered under any Loan
Document in connection with or in advance of any transactions contemplated by a
Permitted Reorganization shall be deemed to have been delivered within the
appropriate time period required under such Loan Document upon delivery to the
Administrative Agent of the Permitted Reorganization Disclosure Letter delivered
in connection with such Permitted Reorganization.

 

“Permitted Reorganization Disclosure Letter” means:

 

57

--------------------------------------------------------------------------------


 

(a)                       that certain letter, originally dated the Closing
Date, from Company to the Administrative Agent and the Lenders, which letter
(i) attaches as Annex A thereto (x) copies of the most recent organizational
structure charts of Company and its Subsidiaries and a copy of Schedule 6.16
(and to the extent of any conflict between such organizational charts and
Schedule 6.16, Schedule 6.16 shall govern) and (y) a copy of the most recent
organizational structure chart of Target and its Subsidiaries provided to
Company by Target prior to the Closing Date, (ii) attaches as Annex B thereto
the then current draft of the anticipated final organizational structure chart
of Company and its Subsidiaries (including Target and its Subsidiaries) after
giving effect to the Permitted Reorganization contemplated by such letter and
(iii) attaches as Annex C thereto the then current draft of the anticipated list
of Guarantors after giving effect to the Permitted Reorganization contemplated
by such letter and any applicable grace periods, and the anticipated list of
Collateral after giving effect to such Permitted Reorganization but without
regard to the materiality of Target or any of its Subsidiaries at such time, as
such letter may be amended, amended and restated, supplemented or otherwise
modified from time to time by Company with the consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed);
provided that Company shall provide the Administrative Agent with notice of, but
the consent of the Administrative Agent shall not be required for, any such
amendments, amendments and restatements, supplements or other modifications to
such letter during the period commencing on the Closing Date and ending on the
date that is 9 months (or within such longer period of time that the
Administrative Agent may agree in its sole discretion) after the date that the
Target Acquisition is completed, unless such amendments, amendments and
restatements, supplements or other modifications, would cause the guaranties of
the Obligations, or the pledges of the Capital Stock of Subsidiaries,
representing in the aggregate more than 25% of Consolidated EBITDA (after giving
effect to the Target Acquisition) to be released or to otherwise no longer be
required to be provided as described in Annex C (after giving effect to any
guaranties or Collateral substituted therefor and any mergers, amalgamations,
consolidations, liquidations or dissolutions in connection with such Permitted
Reorganization); and

 

(b)                       one or more other letters delivered from time to time
by Company to the Administrative Agent and the Lenders, which letter
(i) attaches as Annex A thereto slides detailing the then current draft of each
step of a Permitted Reorganization (or the then current organizational structure
of Company and its Subsidiaries, if Company and the Administrative Agent
reasonably agree to an alternative arrangement, which may be by conference call,
for providing an overview of such Permitted Reorganization to the Administrative
Agent), (ii) attaches as Annex B thereto the then current draft of the
anticipated final organizational structure of Company and its Subsidiaries after
giving effect to such Permitted Reorganization, and (iii) is in form and
substance reasonably satisfactory to the Administrative Agent, as such letter
may subsequently be amended, amended and restated, supplemented or otherwise
modified from time to time with the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed); provided that
Company shall provide the Administrative Agent with notice of, but the consent
of the Administrative Agent shall not be required for, any such amendments,
amendments and restatements, supplements or other modifications to such letter
during the period commencing on the Closing Date and ending on the date that is
9 months (or within such longer period of time that the Administrative Agent may

 

58

--------------------------------------------------------------------------------


 

agree in its sole discretion) after the date that the Target Acquisition is
completed, unless such amendments, amendments and restatements, supplements or
other modifications, would cause the guaranties of the Obligations, or the
pledges of the Capital Stock of Subsidiaries, representing in the aggregate more
than 25% of Consolidated EBITDA (after giving effect to the Target Acquisition)
to be released or to otherwise no longer be required to be provided as described
in Annex C to the Permitted Reorganization Disclosure Letter delivered pursuant
to paragraph (a) above (after giving effect to any guaranties or Collateral
substituted therefor and any mergers, amalgamations, consolidations,
liquidations or dissolutions in connection with such Permitted Reorganization).

 

“Permitted Warrant” means any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) on or with respect to Company’s
Common Stock sold by Company to an unaffiliated third party in an arm’s-length
dealing substantially concurrently with any purchase by Company of a related
Permitted Convertible Bond Hedge.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding 6
years, been established or maintained, or to which contributions are being or
have been, within the preceding 6 years, made, by any Credit Party, any
Subsidiary or any ERISA Affiliates. For greater certainty, Plan does not include
a Foreign Pension Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Pledge Agreements” means, once executed and delivered to the Collateral Agent,
each Other Pledge Agreement and the U.S. Pledge Agreement.

 

“Pledged Securities” means all of the Pledged Securities as defined in the
respective Pledge Agreements to the extent defined therein and shall include the
Capital Stock pledged pursuant to such Pledge Agreements.

 

“Pledgor” means, to the extent required pursuant to Section 7.12, Company and
each of its Wholly-Owned Subsidiaries that is now or hereafter party to a Pledge
Agreement.

 

“Premises” means, at any time any real estate then owned, leased or operated by
Company or any of its Subsidiaries.

 

“Press Release” means the press release made on February 19, 2015 pursuant to
Rule 2.7 of the City Code by or on behalf of Purchaser in connection with the
Target Acquisition.

 

59

--------------------------------------------------------------------------------


 

“Principal Obligations” means the Obligations of any Credit Party (other than
the Parallel Debt of such Credit Party).

 

“Pro Forma Basis” means, (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
Permitted Acquisition and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently completed four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by Company over the applicable period on a
pro forma basis without giving effect to any cost savings other than Pro Forma
Cost Savings, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to a Significant Asset Disposition or any
other material Asset Disposition as determined in good faith by Company, pro
forma on the basis that (i) any Indebtedness prepaid out of the proceeds of such
Significant Asset Disposition shall be deemed to have been prepaid as of the
first day of the applicable period, and (ii) all income and expense (other than
such expenses as Company, in good faith, estimates will not be reduced or
eliminated as a consequence of such Significant Asset Disposition) associated
with the assets or entity disposed of in connection with such Significant Asset
Disposition shall be deemed to have been eliminated as of the first day of the
applicable period and (c) with respect to the preparation of pro forma financial
statements for any purpose relating to an incurrence of Indebtedness or the
payment of any Restricted Payment, pro forma on the basis that (i) any
Indebtedness incurred or assumed in connection with such incurrence of
Indebtedness or such payment was incurred or assumed on the first day of the
applicable period, (ii) if such incurrence of Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of the incurrence of such Indebtedness, and (iii) all
income and expense associated with any Permitted Acquisition consummated in
connection with the incurrence of Indebtedness (other than the fees, costs and
expenses associated with the consummation of such incurrence of Indebtedness)
for the most recently completed four fiscal quarter period for which such income
and expense amounts are available shall be treated as being earned or incurred
by Company over the applicable period on a pro forma basis without giving effect
to any cost savings other than Pro Forma Cost Savings.

 

“Pro Forma Cost Savings” means for any applicable four fiscal quarter period
ending on or prior to the date of the applicable Subject Transaction, whenever
pro forma effect is to be given to a Subject Transaction of the type described
in clauses (a), (b), (c) and (d) of that definition, the amount of “run-rate”
cost savings, product margin synergies (including increased share of shelf),
operating expense reductions and product cost (including sourcing), and other
operating improvements and synergies resulting from or relating to any such
Subject Transaction which is being given pro forma effect that have been
realized or are projected in good faith to result (in the good faith
determination of Company) from such Subject Transaction (calculated on a pro
forma basis by reference to Company’s most recently available internal financial
statements as determined by Company in good faith as though such cost savings,
product margin

 

60

--------------------------------------------------------------------------------


 

synergies (including increased share of shelf), operating expense reductions and
product cost (including sourcing), and other operating improvements and
synergies had been realized on the first day of such period and as if such cost
savings, product margin synergies (including increased share of shelf),
operating expense reductions and product cost (including sourcing), and other
operating improvements and synergies were realized during the entirety of such
period and “run-rate” means the full recurring projected benefit net of the
amount of actual savings or other benefits realized during such period from such
actions) and any such adjustments shall be included in the initial pro forma
calculations of any financial ratios or tests (and in respect of any subsequent
pro forma calculations in which such Subject Transaction is given pro forma
effect) and during any applicable subsequent period in which the effects thereof
are expected to be realized; provided that (a) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of Company,
(b) such amounts result from actions taken or actions with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Company) no later than 24 months after the date of such Subject
Transaction, (c) no amounts shall be added pursuant to this clause (c) to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period, (d) the aggregate
amount of any such amounts added back pursuant to this definition (other than in
connection with any mergers, business combinations, acquisitions or divestures)
shall not exceed, together with any amounts added back pursuant to clauses
(xiii) and (xiv) of the definition of Consolidated EBITDA, 30.0% of Consolidated
EBITDA in any four-Fiscal Quarter period (calculated after giving effect to any
such add-backs and adjustments) and (e) if any calculation of Pro Forma Cost
Savings is determined by reference to Company’s internal financial statements,
the effect of this provision shall not apply for purposes of calculating any
financial ratio or test for purposes of (i) calculating the “Applicable Base
Rate Margin”, “Applicable Eurocurrency Margin” and “Applicable Multicurrency
Revolving Commitment Fee Percentage”, and (ii) compliance with Article IX (other
than for the purpose of determining pro forma compliance with Article IX), all
of which calculations shall be based on the financial statements delivered
pursuant to Section 7.1(a) or (b), as applicable, for the relevant Test Period
(it being understood that such financial ratios, tests and financial statements
may otherwise be calculated on a Pro Forma Basis and be adjusted to include the
effects of Pro Forma Cost Savings for all other purposes under the Loan
Documents, except for (x) any such calculation of the “Applicable Base Rate
Margin”, “Applicable Eurocurrency Margin” and “Applicable Multicurrency
Revolving Commitment Fee Percentage” or (y) any such determination of actual
compliance with Article IX, in the case of clauses (x) and (y), in respect of
which only Pro Forma Cost Savings relating to such Subject Transactions that
have occurred on or before the end of the applicable Test Period shall be given
effect).

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding under such Facility or Facilities, such

 

61

--------------------------------------------------------------------------------


 

Lender’s aggregate outstanding Loans hereunder with respect to such Facility or
Facilities to the total outstanding Loans hereunder with respect to such
Facility or Facilities.

 

“Projections” has the meaning assigned to that term in Section 6.7.

 

“Purchaser” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Qualified Capital Stock” means any Capital Stock other than Disqualified
Capital Stock.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year.

 

“Re-Allocation Agreement” means a Re-Allocation Agreement solely among the
Lenders and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Re-Denomination Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 10.1(a), 10.1(e) or 10.1(f),
(ii) the declaration of the termination of any Commitment, or the acceleration
of the maturity of any Loans, in each case pursuant to the provisions of
Article X hereof or (iii) the failure of any Borrower to pay any principal of,
or interest on, any Loans of any Facility or any Unpaid Drawings on the
applicable Maturity Date.

 

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered, whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

 

“Receivables Documents” means all documentation relating to any receivables
financing program providing for the sale of some or all Receivables Facility
Assets by Company and its Subsidiaries (whether or not to a Receivables
Subsidiary) in transactions purporting to be sales and shall include the
documents evidencing any Permitted Accounts Receivable Securitization and any
Receivables Factoring Facility.

 

“Receivables Facility Assets” means all Receivables (whether now existing or
arising in the future) of Company or any of its Subsidiaries, and any assets
related thereto, including without limitation (i) all collateral given by the
respective account debtor or on its behalf (but not by Company or any of its
Subsidiaries) securing such Receivables, (ii) all contracts and all guarantees
(but not by Company or any of its Subsidiaries) or other obligations directly
related to such Receivables, (iii) other related assets including those set
forth in the Receivables Documents, and (iv) proceeds of all of the foregoing.

 

62

--------------------------------------------------------------------------------


 

“Receivables Facility Attributable Debt” means at any date of determination
thereof in connection with the Receivables Documents, the aggregate Dollar
Equivalent of the net outstanding amount theretofore paid, directly or
indirectly, by a funding source to a receivables subsidiary (including, without
limitation, Company or any Subsidiary in connection with sales permitted
pursuant to Section 8.4(d)(ii)) in respect of the Receivables Facility Assets
sold, conveyed, contributed or transferred or pledged in connection with such
documents (it being the intent of the parties that the amount of Receivables
Facility Attributable Debt at any time outstanding approximate as closely as
possible the principal amount of Indebtedness which would be outstanding at such
time under the Receivables Documents, if the same were structured as a secured
lending agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such Receivables Facility Assets
or interests therein).

 

“Receivables Factoring Facility” means a non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) sale of receivables by Company or any of its Subsidiaries
directly or indirectly to another Person, including in connection with supply
chain financing facilities.

 

“Receivables Subsidiary” means a special purpose Wholly-Owned Subsidiary of
Company which has been or may be formed for the sole and exclusive purpose of
engaging in activities in connection with the purchase, sale and financing of
Receivables in connection with and pursuant to a Permitted Accounts Receivable
Securitization; provided, however, that if the law of a jurisdiction in which
Company proposes to create a Receivables Subsidiary does not provide for the
creation of a special purpose entity that is acceptable to Company or requires
the formation of one or more additional entities (whether or not Subsidiaries of
Company), the Administrative Agent may in its reasonable discretion permit
Company to form such other type of entity in such jurisdiction to serve as a
Receivables Subsidiary as is necessary or customary for similar transactions in
such jurisdiction.

 

“Receiving Agent Letter” means, in the case of an Offer, a letter relating to
the appointment of a receiving agent in respect of that Offer in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, or any Facing Agent, as
applicable, other than for the purposes of Section 4.7(h) in which case it has
the meaning assigned to that term in Section 4.7(h).

 

“Recovery Event” means the receipt by Company (or any of its Subsidiaries) of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Company or any of its Subsidiaries, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of Company or any of its Subsidiaries or (iii) under any
policy of insurance required to be maintained under Section 7.9; provided,
however, that in no event shall payments made under personal injury insurance or
business interruption insurance constitute a Recovery Event.

 

63

--------------------------------------------------------------------------------


 

“Refinanced Revolving Commitments” has the meaning assigned to that term in
Section 2.12.

 

“Refinanced Revolving Loans” has the meaning assigned to that term in
Section 2.12.

 

“Refinanced Term Commitments” has the meaning assigned to that term in
Section 2.13.

 

“Refinanced Term Loans” has the meaning assigned to that term in Section 2.13.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(ii).

 

“Register” has the meaning assigned to that term in Section 12.14.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the environment or from any property of Company or
its Subsidiaries, or at any other location, including any location to which
Company or any Subsidiary has transported or arranged for the transportation of
any Hazardous Material, including the movement of Hazardous Materials through or
in the ambient air, soil, surface water or groundwater.

 

“Relevant Party” has the meaning assigned to that term in Section 4.7(h).

 

“Remedial Action” means actions legally required under applicable Environmental
Laws to (i) clean up, remove or treat Hazardous Materials in the environment or
(ii) perform pre- response or post-response studies and investigations and
post-response monitoring and care or any other studies, reports or
investigations relating to Hazardous Materials in the environment.

 

“Repatriation Limitation” has the meaning assigned to that term in
Section 4.4(f).

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Facility” means a Replacement Revolving Facility and/or a
Replacement Term Facility, as the context requires.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Revolving Commitments” has the meaning assigned to that term in
Section 2.12.

 

64

--------------------------------------------------------------------------------


 

“Replacement Revolving Facility” has the meaning assigned to that term in
Section 2.12.

 

“Replacement Revolving Loans” has the meaning assigned to that term in
Section 2.12.

 

“Replacement Term Commitments” has the meaning assigned to that term in
Section 2.13.

 

“Replacement Term Facility” has the meaning assigned to that term in
Section 2.13.

 

“Replacement Term Loans” has the meaning assigned to that term in Section 2.13.

 

“Replacement Target Note Financing” means the issuance of new senior unsecured
notes in a “144A” or other private placement or registered offering, the
proceeds of which pay all or a portion of the redemption price of the Existing
Target Notes and/or all of the Loans which were used to pay all or a portion of
the redemption price of the Existing Target Notes.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan, excluding any
event for which the 30 day notice requirement has been waived.

 

“Representatives” has the meaning assigned to that term in Section 12.18(b).

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of Term Exposure and Multicurrency Revolving Commitments (or, if after
the Total Multicurrency Revolving Commitment has been terminated, outstanding
Multicurrency Revolving Loans and Multicurrency Revolver Pro Rata Share of
outstanding Swing Line Loans and LC Obligations, as applicable), constitute
greater than 50% of the sum of (i) the total Effective Amount of Term Exposure
of Non-Defaulting Lenders and (ii) the Total Multicurrency Revolving Commitment
less the aggregate Multicurrency Revolving Commitments of Defaulting Lenders
(or, if after the Total Multicurrency Revolving Commitment has been terminated,
the total Effective Amount of outstanding Multicurrency Revolving Loans of
Non-Defaulting Lenders and the aggregate Multicurrency Revolver Pro Rata Share
of all Non-Defaulting Lenders of the total outstanding Swing Line Loans and LC
Obligations at such time).

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or judgment, decree, determination or award of an arbitrator or a
court or other Governmental Authority, including without limitation, any
Environmental Law, in each case imposing a legal obligation or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date” has the meaning assigned to that term in Section 1.3.

 

65

--------------------------------------------------------------------------------


 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company or, if applicable, any Subsidiary  (including with respect to (i) any
Luxembourg Credit Party any authorized signatory appointed by the board of
managers (conseil de gérance), by the sole manager or by the board of directors
(conseil d’administration) of the relevant Luxembourg Credit Party and (ii) any
Netherlands Credit Party authorised member(s) of the board of the relevant
Netherlands Credit Party).

 

“Restricted Investment” means any Investment other than an Investment permitted
by Section 8.7 (other than clause (j) thereof).

 

“Restricted Lender” has the meaning assigned to that term in Section 1.8.

 

“Restricted Party” means a Person that is:

 

(i)                                     listed on, or owned (meaning 50% or
greater ownership interest) or controlled by one or more persons listed on any
Sanctions List;

 

(ii)                                  located in, incorporated under the laws
of, or owned (meaning 50% or greater ownership interest) or controlled by one or
more persons located in or organized under the laws of, a country that is the
target of comprehensive country-wide or territory wide Sanctions Laws and
Regulations (currently the Crimea Region of Ukraine, Iran, Cuba, Sudan, Syria,
and North Korea); or

 

(iii)                               otherwise a target of Sanctions Laws and
Regulations (“target of Sanctions Laws and Regulations” signifying a person with
whom a U.S. Person or other national of a Sanctions Authority would be
prohibited or restricted by law from engaging in trade, business or other
activities).

 

“Restricted Payment” has the meaning assigned to that term in Section 8.5.

 

“Returns” has the meaning assigned to that term in Section 6.9.

 

“Revolver Sublimit” means, when used in reference to Company, the Total
Multicurrency Revolving Commitment and when used in reference to any Other
Subsidiary Borrower, the maximum aggregate Effective Amount of outstanding
Multicurrency Revolving Loans, LC Obligations and Swing Line Loans permitted to
be borrowed by such Other Subsidiary Borrower under the Multicurrency Revolving
Facility, which amount is set forth on Schedule 1.1(c) attached hereto, as the
same may be amended, restated, supplemented or otherwise modified pursuant to
Section 2.15 or otherwise in accordance with the terms of this Agreement.

 

“Revolver Termination Date” means (a) with respect to the Multicurrency
Revolving Facility, the earliest to occur of (i) March 18, 2021 (or such later
termination date for such Facility to the extent extended or replaced as
permitted by Section 2.12 or  Section 2.14) or (ii) such earlier date as the
Multicurrency Revolving Commitments shall have been terminated or

 

66

--------------------------------------------------------------------------------


 

otherwise reduced to $0 in accordance with the terms of this Agreement and
(b) with respect to any other Revolving Facility, the earliest to occur of
(i) the scheduled maturity date for such Revolving Facility under this Agreement
(or such later termination date for such Facility to the extent extended or
replaced as permitted by Section 2.12 or  Section 2.14) or (ii) such earlier
date as the Commitments in respect of such Revolving Facility shall have been
terminated or otherwise reduced to $0 in accordance with the terms of this
Agreement.

 

“Revolving Facility” means the Multicurrency Revolving Facility, any Additional
Revolving Facility, any Replacement Revolving Facility and/or any Extended
Revolving Facility, as the context requires.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor to the rating
agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sale or other title retention agreement, the same
or similar property.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or Facing Agent, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctions Laws and Regulations” means the economic sanctions laws, regulations
or restrictive measures administered, enacted, or enforced by: (i) the United
States government, including but not limited to, the Executive Order, the
Patriot Act, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§
1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), the U.S. United Nations Participation Act, the U.S. Syria Accountability
and Lebanese Sovereignty Act, the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, the Iran Freedom
and Counter-Proliferation Act of 2012, the Iran Threat Reduction and Syria Human
Rights Act of 2012, the Support for the Sovereignty, Integrity, Democracy, and
Economic Stability of Ukraine Act of 2014, the Ukraine Freedom Support Act of
2014, all as amended, any of the foreign assets control regulations (including
but not limited to 31 C.F.R., Subtitle B, Chapter V, as amended), or the U.S.
Export Administration Act, the U.S. Export Administration Regulations, or the
International Traffic in Arms Regulations; (ii) the United Nations; (iii) the
European Union; (iv) any member state of the European Union; (v) the United
Kingdom; or (vi) the respective governmental institutions and agencies of any of
the foregoing, including without limitation, OFAC, the United States Department
of State, her Majesty’s Treasury (“HMT”) or the United Nations Security Council
(together the “Sanctions Authorities”).

 

67

--------------------------------------------------------------------------------


 

“Sanctions List” means the Annex to the Executive Order, the Specially
Designated Nationals and Blocked Persons List, EO 13599 List, and Foreign
Sanctions Evaders List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by HMT, or any similar
list maintained by, or public announcement of Sanctions Laws and Regulations
designation made by, any of the Sanctions Authorities.

 

“Scheduled EUR Term A Repayments” means, with respect to the principal payments
on the EUR Term A Loans for each date set forth below, the Euro amount set forth
opposite thereto, as reduced from time to time pursuant to Article IV.

 

Date

 

Scheduled EUR
Term A Repayment

 

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the end of the Certain Funds Period

 

€

13,750,000

 

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the second anniversary of the end of the Certain Funds Period

 

€

41,250,000

 

EUR Term A Loan Maturity Date

 

Aggregate principal amount of all EUR Term A Loans outstanding on such date

 

 

“Scheduled Term Repayments” means, for any Term Facility, the scheduled
principal repayments set forth in the definition of “Scheduled USD Term A
Repayments”, or “Scheduled EUR Term A Repayments”, as applicable to such Term
Facility.

 

“Scheduled USD Term A Repayments” means, with respect to the principal payments
on the USD Term A Loans for each date set forth below, the Dollar amount set
forth opposite thereto, as reduced from time to time pursuant to Article IV:

 

Date

 

Scheduled USD
Term A Repayment

 

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the end of the Certain Funds Period

 

$

17,500,000

 

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the second anniversary of the end of the Certain Funds Period

 

$

52,500,000

 

USD Term A Loan Maturity Date

 

Aggregate principal amount of all USD Term A Loans outstanding on such date

 

 

68

--------------------------------------------------------------------------------


 

“Scheme” means a scheme of arrangement effected pursuant to Part 26 of the
Companies Act under which the Target Shares will be cancelled (or transferred)
and Purchaser will become the holder of new shares issued in place of such
cancelled Target Shares (or, as the case may be, the holder of such transferred
Target Shares).

 

“Scheme Circular” means a circular dispatched by the Target to holders of the
Target Shares setting out in full the terms and conditions of a Scheme and
convening a General Meeting and a Court Meeting, as such document may be amended
from time to time in accordance with the City Code and/or the requirements of
the Takeover Panel and, in each case, in accordance with Section 8.15.

 

“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with Section 899 of the Companies Act.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Creditors” has the meaning provided in the respective Security
Documents to the extent defined therein and shall include any Person who is
granted a security interest pursuant to any Security Document.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Debt as of such date that is then secured by Liens on
property or assets of Company and its Subsidiaries to (b) Consolidated EBITDA
for the most recently completed four Fiscal Quarter period for which financial
statements are internally available.

 

“Secured Parties” has the meaning assigned to that term in Section 11.12.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

69

--------------------------------------------------------------------------------


 

“Security Documents” means each Other Pledge Agreement, the U.S. Pledge
Agreement and the Additional Security Documents, as each may at any time be
amended, supplemented, restated or otherwise modified and in effect.

 

“Senior Managing Agents” means the Persons listed on Schedule 1.1(k).

 

“Senior Note (2020) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as trustee, as
supplemented by that certain fourth supplemental indenture, dated as of
March 22, 2010, among Company, the Subsidiaries of Company party thereto and the
trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

“Senior Note (2021) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as trustee, as
supplemented by that certain fifth supplemental indenture, dated as of
November 18, 2010, among Company, the Subsidiaries of Company party thereto and
the trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

“Senior Note (2022) Documents” means the Senior Notes (2022), the Senior Note
(2022) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2022).

 

“Senior Note (2022) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain seventh supplemental indenture, dated as of
March 9, 2012, among Company, the Subsidiaries of Company party thereto and the
trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms thereof.

 

“Senior Note (2023) Documents” means the Senior Notes (2023), the Senior Note
(2023) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2023).

 

“Senior Note (2023) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain eighth supplemental indenture, dated as of May 16,
2013, among Company, the Subsidiaries of Company party thereto and the trustee,
as further amended, supplemented, restated or otherwise modified in accordance
with the terms thereof.

 

“Senior Note (2025) Documents” means the Senior Notes (2025), the Senior Note
(2025) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2025).

 

70

--------------------------------------------------------------------------------


 

“Senior Note (2025) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain tenth supplemental indenture, dated as of June 25,
2015, among Company, the Subsidiaries of Company party thereto and the trustee,
as further amended, supplemented, restated or otherwise modified in accordance
with the terms thereof.

 

“Senior Note Documents” means, collectively, the Senior Note (2022) Documents,
the Senior Note (2023) Documents, the Senior Note (2025) Documents, and the
Senior Note Documents (Target Acquisition).

 

“Senior Note Documents (Target Acquisition)” means, collectively, the Dollar
Senior Note (2020) Documents, the Euro Senior Note (2020) Documents and the Euro
Senior Note (2023) Documents.

 

“Senior Note Indentures” means, collectively, the Senior Note (2022) Indenture,
the Senior Note (2023) Indenture, the Senior Note (2025) Indenture, and the
Senior Note Indentures (Target Acquisition).

 

“Senior Note Indentures (Target Acquisition)” means, collectively, the Dollar
Senior Note (2020) Indenture, the Euro Senior Note (2020) Indenture and the Euro
Senior Note (2023) Indenture.

 

“Senior Notes” means, collectively, the Senior Notes (2022), the Senior Notes
(2023), the Senior Notes (2025), and the Senior Notes (Target Acquisition).

 

“Senior Notes (2020)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

“Senior Notes (2021)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

“Senior Notes (2022)” means those certain 5% Senior Notes due March 15, 2022,
issued by Company in the aggregate principal amount of $750 million pursuant to
the Senior Note (2022) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Note (2022)
Indenture.

 

“Senior Notes (2023)” means those certain 4% Senior Notes due November 15, 2023,
issued by Company in the aggregate principal amount of $1 billion pursuant to
the Senior Note (2023) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Notes (2023)
Indenture.

 

“Senior Notes (2025)” means those certain 5.25% Senior Notes due July 1, 2025,
issued by Company in the aggregate principal amount of $1 billion pursuant to
the Senior Note (2025) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Notes (2025)
Indenture.

 

71

--------------------------------------------------------------------------------


 

“Senior Notes (Target Acquisition)” means, collectively, the Dollar Senior Notes
(2020), the Euro Senior Notes (2020) and the Euro Senior Notes (2023).

 

“Shareholder Rights Agreement” means the Rights Agreement, dated as of July 26,
2006, between Company and Computershare Investor Services, LLC, as rights agent,
pursuant to which holders of Company’s Common Stock receive contingent rights to
purchase a fractional share of Series A Junior Participating Preferred Stock (as
defined therein) and to acquire additional shares of Common Stock, and any
successor or replacement shareholder rights agreement adopted by the Board of
Directors of Company.

 

“Significant Asset Disposition” means an Asset Disposition that results in a
Material Subsidiary ceasing to be a Subsidiary of Company or any Asset
Disposition of a business unit, line of business or division of Company and its
Subsidiaries.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or Facing Agent, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date 2 Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or Facing Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent or Facing Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided, further, that Facing Agent may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency; provided, further, that (i) in the case of Euro
denominated Loans, such delivery shall be 2 Business Days later and (ii) in the
case of Sterling denominated Loans, such delivery shall be 1 Business Day later.

 

“Standby Letters of Credit” means any of the irrevocable standby letters of
credit issued pursuant to this Agreement, in form reasonably acceptable to the
Facing Agent, together with any increases or decreases in the Stated Amount
thereof and any renewals, amendments and/or extensions thereof.

 

“Stated Amount” or “Stated Amounts” means (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for Drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Dollar Equivalent of the stated or face
amount of such Letter of Credit to the extent available at the time for Drawing
(subject to presentment of all requisite documents), in either case as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.

 

For purposes of calculating the Stated Amount of any Letter of Credit at any
time:

 

(A)                   any increase in the Stated Amount of any Letter of Credit
by reason of any amendment to any Letter of Credit shall be deemed effective
under this Agreement as of the

 

72

--------------------------------------------------------------------------------


 

date Facing Agent actually issues an amendment purporting to increase the Stated
Amount of such Letter of Credit, whether or not Facing Agent receives the
consent of the Letter of Credit beneficiary or beneficiaries to the amendment,
except that if any Borrower has required that the increase in Stated Amount be
given effect as of an earlier date and Facing Agent issues an amendment to that
effect, then such increase in Stated Amount shall be deemed effective under this
Agreement as of such earlier date requested by such Borrower; and

 

(B)                   any reduction in the Stated Amount of any Letter of Credit
by reason of any amendment to any Letter of Credit shall be deemed effective
under this Agreement as of the later of (x) the date Facing Agent actually
issues an amendment purporting to reduce the Stated Amount of such Letter of
Credit, whether or not the amendment provides that the reduction be given effect
as of an earlier date, or (y) the date Facing Agent receives the written consent
(including by authenticated telex, cable, facsimile transmission or electronic
imaging (with, in the case of a facsimile transmission or electronic imaging, a
follow-up original hard copy)) of the Letter of Credit beneficiary or
beneficiaries to such reduction, whether written consent must be dated on or
after the date of the amendment issued by Facing Agent purporting to effect such
reduction.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other third-party Investments by
one or more of Company and its Subsidiaries permitted by this Agreement, (c) any
Significant Asset Disposition or other material Asset Disposition as determined
in good faith by Company, in each case permitted by this Agreement, (d) the
designation of a subsidiary as an Unrestricted Entity or an Unrestricted Entity
as a Subsidiary in accordance with Section 12.23, (e) the incurrence, assumption
or repayment of Indebtedness, (f) any Restricted Payment, (g) any Additional
Facility, Replacement Revolving Loans, Replacement Revolving Commitments,
Replacement Term Loans or Replacement Term Commitments, or (h) any other event
that by the terms of the Loan Documents requires pro forma compliance with a
test or covenant hereunder or requires such test or covenant to be calculated on
a Pro Forma Basis.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or equity interest) having voting power to
elect a majority of the board of directors (if a corporation) or to select the
trustee or equivalent managing body or controlling interest, shall, at the time
such reference becomes operative, be directly or indirectly owned or controlled
by such Person or one or more of the other subsidiaries of such Person or any
combination thereof. Rocky Mountain Metal Container LLC will not be deemed to be
a

 

73

--------------------------------------------------------------------------------


 

Subsidiary of Company for purposes of the Loan Documents, unless (x) it
otherwise meets the requirements of this definition and (y) it is designated as
a “Subsidiary” by Company in a written notice to the Administrative Agent.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement (a) shall refer to a Subsidiary or Subsidiaries
of Company and (b) shall not include any Unrestricted Entity.

 

“SunGard Representations” means representations and warranties made by (i) the
seller in the acquisition agreement that are material to the interest of the
applicable Lenders and New Lenders under the applicable Additional Facility are
true and correct in all material respects and if not correct give the purchaser
the right not to close the applicable acquisition or to terminate its
obligations under the acquisition agreement, and (ii) Company and each other
Credit Party relating solely to (a) corporate existence, power and authority, in
each case as they relate to entering into and performance of the relevant credit
documentation by Company and each other Credit Party, (b) the authorization,
execution, delivery and enforceability (subject to customary enforceability
exceptions) of the credit documentation, in each case as they relate to entering
into and performance of the relevant credit documentation by Company and each
other Credit Party, (c) no conflicts of the credit documentation with
organizational documents; (e) margin regulations; (f) Investment Company Act of
1940; (g) sanctions laws and regulations; (h) anti-corruption laws and (i) the
Patriot Act.

 

“Supermajority Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of Term Exposure, and Multicurrency Revolving Commitments (or, if after
the Total Multicurrency Revolving Commitment has been terminated, outstanding
Multicurrency Revolving Loans and Multicurrency Revolver Pro Rata Share of
outstanding Swing Line Loans and LC Obligations, as applicable), constitute
greater than 66-2/3% of the sum of (i) the total Effective Amount of Term
Exposure of Non-Defaulting Lenders and (ii) the Total Multicurrency Revolving
Commitment less the aggregate Multicurrency Revolving Commitments of Defaulting
Lenders (or, if after the Total Multicurrency Revolving Commitment has been
terminated, the total Effective Amount of outstanding Multicurrency Revolving
Loans of Non-Defaulting Lenders and the aggregate Multicurrency Revolver Pro
Rata Share of all Non-Defaulting Lenders of the total Effective Amount of
outstanding Swing Line Loans and LC Obligations at such time).

 

“Supplier” has the meaning assigned to that term in Section 4.7(h).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

 

74

--------------------------------------------------------------------------------


 

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Company or any of its Subsidiaries shall be a Swap Contract.

 

“Swing Line Commitment” means, with respect to European Swing Line Lender or the
U.S. Swing Line Lender, as applicable, at any date, the obligation of such
Lender to make Swing Line Loans pursuant to Section 2.1(f)(i) in the amount
referred to therein.

 

“Swing Line Facility” means the credit facility under this Agreement evidenced
by the Swing Line Commitment and the Swing Line Loans.

 

“Swing Line Lender” means European Swing Line Lender or U.S. Swing Line Lender,
as applicable.

 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(f).

 

“Swing Line Loans” means European Swing Line Loans and U.S. Swing Line Loans.

 

“Swing Line Note” means a U.S. Swing Line Note or a European Swing Line Note, as
the context may require.

 

“Takeover Panel” means the United Kingdom Panel on Takeovers and Mergers.

 

“Target” means Rexam PLC, a company incorporated in England and Wales
(registered number 00191285) and whose registered office is at 4 Millbank,
London SW1P 3XR, United Kingdom.

 

“Target Acquisition” means the acquisition of Target Shares by Purchaser
pursuant to a Scheme or an Offer.

 

“Target Group” means the Target and its Subsidiaries.

 

“Target Notes Refinancing” means the repurchase of all or a portion of the
Existing Target Notes following the Target Acquisition, together with the
payment of all fees and other amounts owing thereon or resulting from such
repurchase.

 

“Target Shares” means the ordinary shares of the Target, the subject of an Offer
or, as the case may be, a Scheme.

 

“Tax Sharing Agreements” means all tax sharing, disaffiliation tax allocation
and other similar agreements entered into by Company or its Subsidiaries on or
before the date of this Agreement.

 

75

--------------------------------------------------------------------------------


 

“Taxes” or “Tax” means any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.

 

“Term Commitment” means, with respect to any Lender and any Term Facility the
obligation of such Lender to make Loans under such Term Facility (including
loans made pursuant to any Additional Facility that increases such Term Facility
and loans made pursuant to any Extended Term Commitment or Replacement Term
Commitment), which commitment as of the Closing Date is the principal amount set
forth opposite such Lender’s name on Schedule 1.1(a) hereto for the amount of
its commitment to such Term Facility, as such commitments may be adjusted from
time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

 

“Term Commitment Fees” has the meaning assigned to that term in
Section 3.2(b)(ii)(2).

 

“Term Exposure” means, for any Term Facility, with respect to any Term Lender
under such Term Facility, as of any date of determination, the outstanding
principal amount of the Term Loans of such Term Lender under such Term Facility;
provided that at any time prior to the termination of the Term Commitments under
such Term Facility, the Term Exposure of such Term Lender under such Facility
shall be equal to the sum of such Term Lender’s Term Loans and Term Commitment
under such Facility.

 

“Term Facility” means each of the USD Term A Facility, the EUR Term B Facility
and each other Facility under this Agreement other than the Multicurrency
Revolving Facility, the Swing Line Facility, any Additional Revolving Facility,
any Replacement Revolving Facility and any Extended Revolving Facility, and
“Term Facilities” means the Term Facilities, collectively.

 

“Term Lender” means, with respect to any Term Facility, any Lender that has a
Term Commitment for such Term Facility or that has made a Term Loan under such
Term Facility.

 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

 

“Term Note” means a USD Term A Note or a EUR Term A Note, as the context may
require.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Term Loans under such Term Facility
outstanding at such time and the

 

76

--------------------------------------------------------------------------------


 

denominator of which is equal to the aggregate Effective Amount of all Term
Loans outstanding at such time.

 

“Termination Event” means the occurrence of any of the following: (a) a
Reportable Event, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Plan, the filing of a notice of intent to terminate a Plan or a
Foreign Pension Plan or the treatment of a Plan or Foreign Pension Plan
amendment as a termination, under Section 4041 of ERISA or similar foreign laws,
if the plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Plan or Foreign Pension Plan by the PBGC or similar foreign
governmental authority, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the imposition of a
Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any Plan or Multiemployer Plan is considered an at-risk plan
or plan in endangered or critical status within the meaning of Sections 430, 431
or 432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan or Foreign
Pension Plan if withdrawal liability is asserted by such plan, or (i) any event
or condition which results in the insolvency of a Multiemployer Plan under
Section 4245 of ERISA, or (j) any event or condition which results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.

 

“Test Period” means the four consecutive Fiscal Quarters of Company then last
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.1 (or pursuant to Section 5.1(n) if financial
statements have not been delivered pursuant to Section 7.1).

 

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Lenders at such time.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Multicurrency Revolving Commitments at such
time.

 

“Total Multicurrency Revolving Commitment” means, at the time any determination
thereof is made, the sum of the Multicurrency Revolving Commitments at such
time.

 

“Transaction” means, collectively, (i) the Company 2015 Credit Facility
Refinancing, (ii) the Company 2016 Bridge Facility Reduction, (iii) the
execution, delivery and performance by the Credit Parties of this Agreement and
the other Loan Documents, (iii) the

 

77

--------------------------------------------------------------------------------


 

borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, (iv) the granting of Liens
pursuant to the Loan Documents, and (v) the payment of the related fees and
expenses incurred in connection with the consummation of the foregoing.

 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.
For purposes hereof, the term “Rate” shall include the Eurocurrency Rate and the
Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means the Uniform Customs and Practices for Documentary Credit Operations
(UCP 600).

 

“UK Corporation Tax Act” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“UK Credit Party” means (a) Purchaser, (b) Ball UK Holdings Ltd., an entity
organized under the laws of England and Wales and (c) each other Person
organized or formed under the laws of the England and Wales (i) that is or
becomes an Other Subsidiary Borrower or (ii) grants security in respect of any
Capital Stock owned by it in a Borrower or a Material Subsidiary in accordance
with Section 7.12 or Section 7.14, in the case of clauses (b) and (c), solely to
the extent that such Person remains an Other Subsidiary Borrower or continues to
grant security in respect of Capital Stock in accordance with the terms of this
Agreement.

 

“UK Direction” has the meaning assigned to that term in clause (c)(iii) of the
definition of Excluded Taxes in Section 1.1.

 

“UK DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
relevant Credit Party, which:

 

(a)         where it relates to a UK Treaty Lender that is a Lender on the date
of this Agreement, contains the scheme reference number and jurisdiction of tax
residence opposite that Lender’s name in Schedule 1.1(i), and

 

(i)             where the Credit Party is a Credit Party on the date of this
Agreement, is filed with HMRC within 30 Business Days after the date of this
Agreement; or

 

(ii)          where the Credit Party becomes a Credit Party after the date of
this Agreement, is filed with HMRC within 30 Business Days after the date on

 

78

--------------------------------------------------------------------------------


 

which that Credit Party becomes an additional Borrower under this Agreement; or

 

(b)         where it relates to a UK Treaty Lender that becomes a Lender after
the Closing Date, contains the scheme reference number and jurisdiction of tax
residence in the relevant Assignment and Assumption Agreement, and

 

(i)             where the Credit Party is a Credit Party on the date such UK
Treaty Lender becomes a Lender under this Agreement (“New Lender Date”), is
filed with HMRC within 30 Business Days after the New Lender Date; or

 

(ii)          where the Credit Party becomes a Credit Party under this Agreement
after the New Lender Date, is filed with HMRC within 30 Business Days after the
date on which that Credit Party becomes a Credit Party under this Agreement.

 

“UK DTTP Scheme” has the meaning assigned to that term in
Section 4.7(f)(iii)(2).

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

 

(a)                                 a Lender:

 

(i)                                     which is a bank (as defined for the
purpose of section 879 of the UK Taxes Act making an advance under a Loan
Document and is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance or would be within such
charge as respects such payment apart from section 18A of the UK Corporation Tax
Act; or

 

(ii)                                  in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the UK Taxes Act) at the time that that advance was made and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance; or

 

(b)                                 a Lender which is:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is
(A) a company resident in the United Kingdom or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK Corporation Tax Act;

 

79

--------------------------------------------------------------------------------


 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK Corporation Tax Act) of that company; or

 

(c)                                  a UK Treaty Lender.

 

“UK Security Documents” means any Other Pledge Agreements from time to time
executed by any Credit Party governed by the laws of England and Wales.

 

“UK Security Trustee” means Deutsche Bank AG New York Branch in its capacity as
the UK Security Trustee under the UK Security Documents or any successor UK
Security Trustee.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(b)                                 a partnership each member of which is (A) a
company resident in the United Kingdom or (B) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK Corporation Tax Act; or

 

(c)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (for the purposes of section 19 of
the UK Corporation Tax Act) of that company.

 

“UK Taxes Act” means the Income Tax Act 2007 of the United Kingdom.

 

“UK Treaty Lender” means a Lender which is treated as a resident of a UK Treaty
State for the purposes of the Treaty, does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected and meets all other conditions in the
Treaty for full exemption from tax imposed by the United Kingdom, except that
for this purpose it shall be assumed that any necessary procedural formalities
are satisfied.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom, which makes provision for full exemption from
tax imposed by the United Kingdom.

 

“Unavailable Rate” has the meaning assigned to that term in Section 3.6(b).

 

80

--------------------------------------------------------------------------------


 

“Uncommitted Short Term Lines of Credit” means overdraft facilities, lines of
credit or similar facilities providing for uncommitted advances to a Foreign
Subsidiary, a Domestic Subsidiary or Company; provided that no Indebtedness
incurred thereunder remains outstanding for more than one year and no Subsidiary
grants any Lien (other than Customary Permitted Liens) to secure such
Indebtedness.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 2.10(d).

 

“Unrestricted Entity” means (i) prior to a redesignation by Company pursuant to
Section 12.23, each Person set forth on Schedule 1.1(e) hereto, (ii) prior to a
redesignation by Company pursuant to Section 12.23, each Person from time to
time designated as an Unrestricted Entity by Company pursuant to a notice signed
by a Responsible Officer identifying such Person to be designated as an
Unrestricted Entity so long as (A) immediately before and immediately after the
effectiveness of such designation, no Unmatured Event of Default or Event of
Default exists or will exist (including, without limitation, the permissibility
of any Investment, Indebtedness, Liens or other obligations existing at such
Subsidiaries) and (B) after giving effect to such redesignation, Company shall
be in compliance with the financial covenant set forth in Article IX (calculated
on a Pro Forma Basis) as of the end of the most recent Test Period and
(iii) each successor of the foregoing.

 

“USD Term A Commitment” means, with respect to any USD Term A Lender, the
obligation of such USD Term A Lender to make USD Term A Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the Closing Date is the amount set forth opposite such USD Term
A Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of USD Term
A Commitment”, and “USD Term A Commitments” means such commitments of all of the
USD Term A Lenders collectively which commitments equal $1,400,000,000 in the
aggregate on the Closing Date.

 

“USD Term A Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii)(1).

 

“USD Term A Facility” means the credit facility under this Agreement evidenced
by the USD Term A Commitments and the USD Term A Loans.

 

“USD Term A Lender” means, any Lender that has a USD Term A Commitment or that
has made a USD Term A Loan.

 

“USD Term A Loan” and “USD Term A Loans” have the meanings assigned to those
terms in Section 2.1(b).

 

“USD Term A Loan Maturity Date” means the fifth year anniversary of the Initial
Certain Funds Funding Date.

 

81

--------------------------------------------------------------------------------


 

“USD Term A Pro Rata Share” means, when used with reference to any USD Term A
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such USD Term A Lender’s USD Term A
Commitment, or if the USD Term A Commitments have expired, such USD Term A
Lender’s USD Term A Commitment most recently in effect immediately prior to such
expiry, giving effect to any subsequent assignments and the denominator of which
shall be the USD Term A Commitments, or if the USD Term A Commitments have
expired, the USD Term A Commitments most recently in effect immediately prior to
such expiry.

 

“U.S. Credit Party” means any Credit Party organized or formed in the United
States or any state thereof or the District of Columbia and any other Person
that in each case is a United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Domiciled Foreign Guarantor” means any Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia that is (i) a Domestic Subsidiary (without giving effect to clauses
(i) and (ii) of the definition thereof) of a Foreign Subsidiary (without regard
to the last sentence of such definition) or (ii) treated as a Foreign Subsidiary
(without regard to the last sentence of such definition) solely as a result of
the application of clauses (i) or (ii) of the definition of Domestic Subsidiary;
provided that no Person listed on Schedule 1.1(j) shall constitute a U.S.
Domiciled Foreign Guarantor to the extent that such Person (x) is a direct or
indirect Domestic Subsidiary of a Foreign Subsidiary that is disregarded for
United States federal income tax purposes and (y) is not a direct or indirect
Domestic Subsidiary of any other Foreign Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Pledge Agreement” has the meaning assigned to that term in
Section 5.1(a)(iii).

 

“U.S. Swing Line Lender” means Deutsche Bank AG New York Branch in such
capacity.

 

“U.S. Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(i)(1).

 

“U.S. Swing Line Note” has the meaning assigned to that term in
Section 2.2(a)(4).

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.7(f).

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in

 

82

--------------------------------------------------------------------------------


 

substitution for, or levied in addition to, such tax referred to in paragraph
(a) above, or imposed elsewhere.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Domestic Subsidiary” means a Domestic Subsidiary that is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” means a Foreign Subsidiary that is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.

 

“Wholly-Owned U.S. Domiciled Foreign Guarantor” means a U.S. Domiciled Foreign
Guarantor that is a Wholly-Owned Subsidiary.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” means any form of written communication or a
communication by means of facsimile device or other electronic image scan
transmission (e.g., “pdf” via email).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this

 

83

--------------------------------------------------------------------------------


 

Agreement. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”. References to
“Articles”, “Sections”, “paragraphs”, “Exhibits” and “Schedules” in this
Agreement shall refer to Articles, Sections, paragraphs, Exhibits and Schedules
of this Agreement unless otherwise expressly provided; references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations. Unless
otherwise expressly provided herein, references to constitutive and
Organizational Documents and to agreements (including this Agreement and the
other Loan Documents) and other contractual instruments shall be deemed to
include subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 

1.2                               Accounting Terms; Financial Statements.

 

(a)                       Except as otherwise expressly provided herein, all
accounting terms used herein but not expressly defined in this Agreement and all
computations and determinations for purposes of determining compliance with the
financial requirements of this Agreement shall have the respective meanings
given to them or shall be made in accordance with GAAP. Except as otherwise
expressly provided herein, the financial statements required to be delivered
pursuant to Section 7.1 shall be prepared in accordance with GAAP in the United
States of America as in effect on the respective dates of their preparation.
Unless otherwise provided for herein, wherever any computation is to be made
with respect to any Person and its Subsidiaries, such computation shall be made
so as to exclude all items of income, assets and liabilities attributable to any
Person which is not a Subsidiary of such Person. For purposes of the financial
terms set forth herein, including, without limitation, for all purposes under
Article IX, whenever a reference is made to a determination which is required to
be made on a consolidated basis (whether in accordance with GAAP or otherwise)
for Company and its Subsidiaries, such determination shall be made as if all
Unrestricted Entities were wholly-owned by a Person not an Affiliate of Company.
In the event that any changes in generally accepted accounting principles in the
U.S. occur after the date of this Agreement or the application thereof from that
used in the preparation of the financial statements referred to in
Section 6.5(a) hereof occur after the Closing Date and such changes or such
application result in a material variation in the method of calculation of
financial covenants or other terms of this Agreement, then Company, the
Administrative Agent and the Lenders agree to enter into and diligently pursue
negotiations in good faith in order to amend such provisions of this Agreement
so as to equitably reflect such changes so that the criteria for evaluating
Company’s financial condition will be the same after such changes as if such
changes had not occurred; provided that until so amended, such financial
covenants or other terms of this Agreement shall continue to be calculated in
accordance with GAAP as in effect and applied immediately before such change
shall have become effective. Notwithstanding anything to the contrary above or
in the definitions of Capitalized Lease, Capitalized Lease Obligations or
Consolidated Interest Expense, in the event of a change under GAAP (or the
application thereof) requiring all or certain operating leases to be
capitalized, only those leases that would result in a Capitalized Lease or
Capitalized Lease Obligations on the

 

84

--------------------------------------------------------------------------------


 

Closing Date (assuming for purposes hereof that they were in existence on the
Closing Date and applying GAAP as in effect on such date) hereunder shall be
considered Capitalized Leases or Capitalized Lease Obligations hereunder and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith.

 

(b)                                 For purposes of computing the First Lien Net
Leverage Ratio, the Net Leverage Ratio, the Secured Net Leverage Ratio or
compliance with covenants or tests determined by reference to Consolidated
EBITDA or Consolidated Tangible Assets, in each case for the applicable four
Fiscal Quarter period, such ratios, covenants and tests, including all
components thereof for such period, shall be calculated on a Pro Forma Basis as
determined in good faith by Company.

 

(c)                                  For purposes of the limitations, levels and
baskets in Articles IV, VII, VIII and X stated in Dollars, non-Dollar currencies
will be converted into Dollars at the time of incurrence or receipt, as the case
may be, using the methodology set forth in the definition of “Dollar
Equivalent”.

 

1.3                               Calculation of Exchange Rate. On each Exchange
Rate Determination Date, the Administrative Agent shall (a) determine the
Exchange Rate as of such Exchange Rate Determination Date and (b) give notice
thereof (i) to each Borrower and (ii) to each Lender that shall have requested
such information. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Exchange Rate
Determination Date (each, a “Reset Date”) and shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than any provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rate employed in converting amounts between Dollars or Alternative
Currencies.

 

1.4                               Timing of Performance. When the performance of
any covenant or duty is stated to be required on a day which is not a Business
Day, the date of such performance shall be extended to the immediately
succeeding Business Day.

 

1.5                               Limited Condition Transactions. In connection
with any action being taken solely in connection with a Limited Condition
Transaction, for purposes of:

 

(a)                                 determining compliance with any provision of
this Agreement which requires the calculation of Consolidated EBITDA (including,
without limitation, tests measured as a percentage of Consolidated EBITDA), the
First Lien Net Leverage Ratio, the Net Leverage Ratio, the Secured Net Leverage
Ratio or Available Liquidity (including, without limitation, Section 2.9); or

 

(b)                                 testing availability under baskets set forth
in this Agreement (including, without limitation, baskets measured as a
percentage of Consolidated Tangible Assets);

 

in each case, at the option of Company (Company’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of

 

85

--------------------------------------------------------------------------------


 

determination of whether any such action is permitted hereunder shall be deemed
to be (i) in the case of a Limited Condition Acquisition, the date the
definitive agreements for such Limited Condition Acquisition are entered into,
(ii) in the case of any redemption or repayment of Indebtedness requiring
irrevocable advance notice or any irrevocable offer to purchase Indebtedness
that is not subject to obtaining financing, the date of such irrevocable advance
notice or irrevocable offer and (iii) in the case of any declaration of a
Dividend in respect of, or irrevocable advance notice of, or any irrevocable
offer to, purchase, redemption or other acquisition or retirement for value of
any Capital Stock of, Company that is not subject to obtaining financing, the
date of such declaration, irrevocable advance notice or irrevocable offer (each,
an “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ended prior to the LCT Test Date, Company could have taken such
action on the relevant LCT Test Date in compliance with such test, ratio or
basket, such test, ratio or basket shall be deemed to have been complied with.
If Company has made an LCT Election and any of the tests, ratios or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such test, ratio or basket, including due to
fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of Company
and its Subsidiaries, at or prior to the consummation of the relevant
transaction or action, such tests, baskets or ratios will be deemed not to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken. If Company has made an LCT Election for any Limited
Condition Transaction, then (x) in connection with any subsequent calculation of
any test, ratio or basket availability with respect to the incurrence of
Indebtedness or Liens, or the making of Investments, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of Company,
the prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Entity on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or, in the case of a Limited
Condition Acquisition, the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such test, ratio or basket shall be tested by
calculating the availability under such test, ratio or basket on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) and (y) in
connection with any calculation of any ratio, test or basket availability with
respect to the making of Restricted Payments following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or, in the case of a Limited Condition Acquisition,
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, for purposes
of determining whether the making of such Restricted Payment is permitted under
this Agreement, any such test, ratio or basket shall be tested by calculating
the availability under such test, ratio or basket on a Pro Forma Basis
(i) assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated and (ii) assuming such Limited
Condition Transaction and other transactions in connection therewith have not
been consummated.

 

86

--------------------------------------------------------------------------------


 

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Unmatured Event of Default, Event of Default,
Certain Funds Default or specified Event of Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of Company, be deemed satisfied, so long as
no Unmatured Event of Default, Event of Default, Certain Funds Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into. If Company
has exercised its option under this Section 1.5, and any Unmatured Event of
Default, Event of Default, Certain Funds Default or specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Unmatured Event of Default, Event of
Default, Certain Funds Default or specified Event of Default shall be deemed to
not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

1.6                               Luxembourg Terms. Without prejudice to the
generality of any provision of this Agreement, to the extent this Agreement
relates to a Luxembourg Credit Party, a reference to: (a) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer appointed for the reorganization or liquidation
of the business of a person includes, without limitation, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (b) a lien or security interest includes any
hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention and
any type of security in rem (sûreté réelle) or agreement or arrangement having a
similar effect and any transfer of title by way of security; (c) a person being
unable to pay its debts includes that person being in a state of cessation de
paiements; (d) creditors process means an executory attachment (saisie
exécutoire) or conservatory attachment (saisie conservatoire); (e) a guarantee
includes any garantie which is independent from the debt to which it relates and
excludes any suretyship (cautionnement) within the meaning of Articles 2011 and
seq. of the Luxembourg Civil Code; (f) by-laws or constitutional documents
includes its up-to-date (restated) articles of association (statuts coordonnés);
and (g) a director includes an administrateur or a gérant.

 

1.7                               Netherlands Terms. Without prejudice to the
generality of any provision of this Agreement, to the extent this Agreement
relates to a Netherlands Credit Party, a reference to: (a) a winding-up,
administration or dissolution includes a Netherlands Credit Party being declared
bankrupt (failliet verklaard) or dissolved (ontbonden), (b) a moratorium
includes surseance van betaling and a moratorium is declared or occurs includes
surseance verleend, (c) a trustee in bankruptcy includes a curator, (d) an
administrator includes a bewindvoerder, (e) attachment includes a beslag and
(f) a necessary action to authorize where applicable, includes without
limitation: (i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden) and (ii) obtaining an unconditional
positive advice (advies) from the competent works council(s).

 

1.8                               Restricted Lenders. With respect to each
Lender and each Credit Party or Subsidiary that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning

 

87

--------------------------------------------------------------------------------


 

of section 2 paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetzg) (each a “Restricted Lender”), Section 6.21 and
Section 7.4 shall only apply to the extent that such provision would not result
in (a) any violation of, conflict with or liability under EU Regulation (EC)
2271/96 or (b) a violation or conflict with section 7 of the German Foreign
Trade and Payment Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute. In connection with any amendment, waiver, determination or
direction relating to any part of Section 6.21 or Section 7.4 of which a
Restricted Lender does not have the benefit, to the extent that on or prior to
the date of such amendment, waiver, determination or direction (and until such
time as Lender shall advise the Administrative Agent and Company in writing
otherwise), such Lender has advised the Administrative Agent and Company in
writing that it does not have such benefit, the Commitments of that Restricted
Lender will be excluded for the purpose of determining whether the consent of
the Required Lenders has been obtained or whether the determination or direction
by the Required Lenders has been made.

 

ARTICLE II

 

AMOUNT AND TERMS OF DOLLAR, STERLING, EURO AND ALTERNATIVE CURRENCY CREDITS

 

2.1                               The Commitments.

 

(a)                       Multicurrency Revolving Loans. Each Multicurrency
Revolving Lender, severally and for itself alone, hereby agrees, on the terms
and subject to the conditions hereinafter set forth and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
to make loans to any or all of Company and Other Subsidiary Borrowers
denominated in Dollars or an Alternative Currency, in each case, on a revolving
basis from time to time during the Multicurrency Revolving Commitment Period, in
an amount not to exceed its Multicurrency Revolver Pro Rata Share of the Total
Available Multicurrency Revolving Commitment and, with respect to any applicable
Borrower, such Borrower’s Available Revolver Sublimit (each such loan by any
Lender, together with loans made pursuant to any Additional Facility that
increases the Multicurrency Revolving Facility and loans made pursuant to any
Extended Revolving Commitment or Replacement Revolving Commitment, a
“Multicurrency Revolving Loan” and collectively, the “Multicurrency Revolving
Loans”). All Multicurrency Revolving Loans comprising the same Borrowing
hereunder shall be made by the Multicurrency Revolving Lenders simultaneously
and in proportion to their respective Multicurrency Revolving Commitments. Prior
to the Revolver Termination Date applicable to the Multicurrency Revolving
Facility, Multicurrency Revolving Loans may be repaid and reborrowed by Company
and Other Subsidiary Borrowers in accordance with the provisions hereof.

 

(b)                                 USD Term A Loans. Each USD Term A Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans (each
such loan, a “USD Term A Loan” and collectively, the “USD Term A Loans”) to
Company from time to time during the Certain Funds Period in an aggregate
principal amount equal to the USD Term A Commitment of such USD Term A Lender.
The

 

88

--------------------------------------------------------------------------------


 

USD Term A Loans (i) shall be denominated in Dollars and (ii) shall be made as
Base Rate Loans or as Eurocurrency Loans with an initial Interest Period of 3
months and shall be maintained as Base Rate Loans or Eurocurrency Loans. Each
USD Term A Lender’s USD Term A Commitment shall expire immediately and without
further action on the last day of the Certain Funds Period after giving effect
to all USD Term A Loans made or to be made on or before such date. No amount of
a USD Term A Loan that is repaid or prepaid may be reborrowed hereunder.

 

(c)                                  EUR Term A Loans. Each EUR Term A Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans (each
such loan, a “EUR Term A Loan” and collectively, the “EUR Term A Loans”) to
Purchaser from time to time during the Certain Funds Period in an aggregate
principal amount not to exceed the EUR Term A Commitment of such EUR Term A
Lender. The EUR Term A Loans (i) shall be denominated in Euro and (ii) shall be
made as Eurocurrency Loans with an initial Interest Period of 3 months and shall
be maintained as Eurocurrency Loans. All EUR Term A Loans comprising the same
Borrowing hereunder shall be made by the EUR Term A Lenders simultaneously and
in proportion to their respective EUR Term A Commitments. Each EUR Term A
Lender’s EUR Term A Commitment shall expire immediately and without further
action on the last day of the Certain Funds Period after giving effect to all
EUR Term A Loans made or to be made on or before such date. No amount of a EUR
Term A Loan that is repaid or prepaid may be reborrowed hereunder.

 

(d)                                 Additional Term Loans. Subject to
Section 2.9, as set forth in any amendment to this Agreement entered into
pursuant to Section 2.9, each Lender party thereto that is agreeing to provide
Additional Term Loans thereunder severally and for itself alone, hereby agrees,
subject to the terms hereof and thereof and in reliance upon the representations
and warranties set forth in such amendment, in this Agreement, and in the other
Loan Documents, to make its portion of such Additional Term Loans available to
the borrower set forth in such amendment in the amount of its respective
commitment to make such Additional Term Loans as set forth in such amendment, at
the times and in the manner set forth in such amendment. No amount of any
Additional Term Loan that is repaid or prepaid may be reborrowed. Each
Additional Term Loan may be a Base Rate Loan or Eurocurrency Loan, as further
provided herein.

 

(e)                                  Cashless Settlement. Notwithstanding
anything to the contrary in this Agreement, any Lender may exchange, continue or
rollover all of the portion of its Loans under any Facility in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by Company, the Administrative Agent, and such Lender.

 

(f)                                   Swing Line Loans.

 

(i)             Swing Line Commitment.

 

(1)                     U.S. Swing Line. Subject to the terms and conditions
hereof, the U.S. Swing Line Lender in its individual capacity agrees to

 

89

--------------------------------------------------------------------------------


 

make swing line loans in Dollars (“U.S. Swing Line Loans”) to Company on any
Business Day from time to time during the Multicurrency Revolving Commitment
Period in an aggregate principal amount at any one time outstanding that, when
added to the Dollar Equivalent of the principal amount of European Swing Line
Loans then outstanding, do not exceed $250,000,000; provided, however, that in
no event may the amount of any Borrowing of U.S. Swing Line Loans (A) exceed the
Total Available Multicurrency Revolving Commitment immediately prior to such
Borrowing (after giving effect to the use of proceeds thereof) or (B) cause the
outstanding Multicurrency Revolving Loans of any Lender, when added to such
Lender’s Multicurrency Revolver Pro Rata Share of the then outstanding Swing
Line Loans and Multicurrency Revolver Pro Rata Share of the aggregate LC
Obligations (exclusive of Unpaid Drawings relating to LC Obligations which are
repaid with the proceeds of, and simultaneously with the incurrence of,
Multicurrency Revolving Loans or Swing Line Loans) to exceed such Lender’s
Multicurrency Revolving Commitment. Amounts borrowed by Company under this
Section 2.1(f)(i)(1) may be repaid and reborrowed. The U.S. Swing Line Loans
shall be made in Dollars and maintained as Base Rate Loans and, notwithstanding
Section 2.6, shall not be entitled to be converted into any other Type of Loan.

 

(2)                     European Swing Line. Subject to the terms and conditions
hereof, the European Swing Line Lender in its individual capacity agrees to make
swing line loans in Euros or Sterling (“European Swing Line Loans”) to Company
or any Other Subsidiary Borrower that is a Foreign Subsidiary on any Business
Day from time to time during the Multicurrency Revolving Commitment Period in an
aggregate principal amount at any one time outstanding that, when added to the
principal amount of U.S. Swing Line Loans then outstanding, do not exceed the
Dollar Equivalent of $250,000,000; provided, however, that in no event may the
amount of any Borrowing of European Swing Line Loans (A) exceed the Total
Available Multicurrency Revolving Commitment immediately prior to such Borrowing
(after giving effect to the use of proceeds thereof), (B) exceed the Available
Revolver Sublimit for such Borrower immediately prior to such Borrowing or
(C) cause the outstanding Multicurrency Revolving Loans of any Lender, when
added to such Lender’s Multicurrency Revolver Pro Rata Share of the then
outstanding Swing Line Loans and Multicurrency Revolver Pro Rata Share of the
aggregate LC Obligations (exclusive of Unpaid Drawings relating to LC
Obligations which are repaid with the proceeds of, and simultaneously with the
incurrence of, Multicurrency Revolving Loans or Swing Line Loans) to exceed such
Lender’s Multicurrency Revolving Commitment. Amounts borrowed under this
Section 2.1(f)(i)(2) may be repaid and reborrowed. The European Swing Line Loans
shall be made in Euros or Sterling, as required by Company, and maintained as
Overnight Rate Loans and, notwithstanding Section 2.6, shall not be entitled to
be converted into any other Type of Loan.

 

90

--------------------------------------------------------------------------------


 

(ii)          Refunding of Swing Line Loans. Each Swing Line Lender, at any time
in its sole and absolute discretion, may, upon notice to the Multicurrency
Revolving Lenders, require each Multicurrency Revolving Lender (including such
Swing Line Lender) to make a Multicurrency Revolving Loan in the Applicable
Currency in an amount equal to such Lender’s Multicurrency Revolver Pro Rata
Share of the principal amount of the applicable Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date such notice is given; provided,
however, that such notice shall be deemed to have automatically been given upon
the occurrence of an Event of Default under Section 10.1(e) or 10.1(f). Unless
any of the Events of Default described in Section 10.1(e) or 10.1(f) shall have
occurred and be continuing (in which event the procedures of
Section 2.1(f)(iii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Multicurrency Revolving
Loan are then satisfied, each Multicurrency Revolving Lender shall make the
proceeds of its Multicurrency Revolving Loan available to the applicable Swing
Line Lender at the Notice Address prior to 11:00 a.m., New York City time, in
funds immediately available on the Business Day next succeeding the date such
notice is given. The proceeds of such Multicurrency Revolving Loans shall be
immediately applied to repay the Refunded Swing Line Loans.

 

(iii)       Participation in Swing Line Loans. If, prior to refunding a Swing
Line Loan with a Multicurrency Revolving Loan pursuant to Section 2.1(f)(ii), an
Event of Default under Section 10.1(e) or 10.1(f) shall have occurred and be
continuing, or if for any other reason a Multicurrency Revolving Loan cannot be
made pursuant to Section 2.1(f)(ii), then, subject to the provisions of
Section 2.1(f)(iv) below, each Multicurrency Revolving Lender will, on the date
such Multicurrency Revolving Loan was to have been made, purchase (without
recourse or warranty) from the applicable Swing Line Lender an undivided
participation interest in such Swing Line Loan in an amount equal to its
Multicurrency Revolver Pro Rata Share of such Swing Line Loan. Upon request,
each Multicurrency Revolving Lender will immediately transfer to the applicable
Swing Line Lender, in immediately available funds, the amount of its
participation and upon receipt thereof such Swing Line Lender will deliver to
such Multicurrency Revolving Lender a Swing Line Loan Participation Certificate
dated the date of receipt of such funds and in such amount.

 

(iv)      Lenders’ Obligations Unconditional. Each Lender’s obligation to make
Multicurrency Revolving Loans in accordance with Section 2.1(f)(ii) and to
purchase participating interests in accordance with Section 2.1(f)(iii) above
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Event of Default or Unmatured Event of Default;
(C) any adverse change in the condition (financial or otherwise) of any Borrower
or any other Person; (D) any breach of this Agreement by any Borrower or any
other Person; (E) any inability of any Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
participating interest is to be purchased or (F) any other circumstance,

 

91

--------------------------------------------------------------------------------


 

happening or event whatsoever, whether or not similar to any of the foregoing.
If any Lender does not make available to the applicable Swing Line Lender the
amount required pursuant to Section 2.1(f)(ii) or (iii) above, as the case may
be, such Swing Line Lender shall be entitled to recover such amount on demand
from such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first 2 Business Days and at the Base Rate thereafter. Notwithstanding the
foregoing provisions of this Section 2.1(f)(iv), no Lender shall be required to
make a Multicurrency Revolving Loan to any Borrower for the purpose of refunding
a Swing Line Loan pursuant to Section 2.1(f)(ii) above or to purchase a
participating interest in a Swing Line Loan pursuant to Section 2.1(f)(iii) if
an Event of Default or Unmatured Event of Default has occurred and is continuing
and, prior to the making by the applicable Swing Line Lender of such Swing Line
Loan, such Swing Line Lender has received written notice from such Lender
specifying that such Event of Default or Unmatured Event of Default has occurred
and is continuing, describing the nature thereof and stating that, as a result
thereof, such Lender shall cease to make such Refunded Swing Line Loans and
purchase such participating interests, as the case may be; provided, however,
that the obligation of such Lender to make such Refunded Swing Line Loans and to
purchase such participating interests shall be reinstated upon the earlier to
occur of (y) the date upon which such Lender notifies such Swing Line Lender
that its prior notice has been withdrawn and (z) the date upon which the Event
of Default or Unmatured Event of Default specified in such notice no longer is
continuing.

 

(v)         Notwithstanding anything to the contrary contained in this
Section 2.1(f), no Swing Line Lender shall be obligated to make any Swing Line
Loan at any time when any other Lender is a Defaulting Lender, unless such Swing
Line Lender has entered into arrangements with Company, any Other Subsidiary
Borrower or such Defaulting Lender which are satisfactory to such Swing Line
Lender to eliminate such Swing Line Lender’s Fronting Exposure (after giving
effect to Section 4.1(b)(iii)) with respect to any such Defaulting Lender,
including the delivery of Cash Collateral, arising with respect to such Swing
Line Loan.

 

2.2                               Notes.

 

(a)                       Evidence of Indebtedness. At the request of any
Lender, each respective Borrower’s obligation to pay the principal of and
interest on all the Loans made to such Borrower by such Lender shall be
evidenced (1) if USD Term A Loans, by a promissory note (each, a “USD Term A
Note” and, collectively, the “USD Term A Notes”) duly executed and delivered by
Company substantially in the form of Exhibit 2.2(a)(1) hereto, with blanks
appropriately completed in conformity herewith, (2) if EUR Term A Loans, by a
promissory note (each, a “EUR Term A Note” and, collectively, the “EUR Term A
Notes”) duly executed and delivered by Purchaser substantially in the form of
Exhibit 2.2(a)(2) hereto, with blanks appropriately completed in conformity
herewith, (3) if Multicurrency Revolving Loans, by a promissory note (each, a
“Multicurrency Revolving Note” and, collectively, the “Multicurrency Revolving
Notes”) duly executed and delivered by Company, European Holdco or an Other
Subsidiary Borrower, as applicable, substantially in the form of
Exhibit 2.2(a)(3) hereto, with

 

92

--------------------------------------------------------------------------------


 

blanks appropriately completed in conformity herewith, (4) if U.S. Swing Line
Loans, by a promissory note (the “U.S. Swing Line Note”) duly executed and
delivered by Company substantially in the form of Exhibit 2.2(a)(4) hereto, with
blanks appropriately completed in conformity herewith, and (5) if European Swing
Line Loans, by a promissory note (the “European Swing Line Note”) duly executed
and delivered by Company and each Other Subsidiary Borrower that is a Foreign
Subsidiary substantially in the form of Exhibit 2.2(a)(5) hereto, with the
blanks appropriately completed in conformity herewith.

 

(b)                                 Notation of Payments. Each Lender will note
on its internal records the amount of each Loan made by it, the Applicable
Currency and each payment in respect thereof and will, prior to any transfer of
any of its Notes, endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect any Borrower’s or any Guarantor’s obligations hereunder or under the
other applicable Loan Documents in respect of such Loans.

 

2.3                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings. The aggregate principal amount of each Borrowing by any
Borrower hereunder shall be not less than the Minimum Borrowing Amount and, if
greater, shall be in Minimum Borrowing Multiples (other than Swing Line Loans
which may be in any amount over the Minimum Borrowing Amount) above such minimum
(or, if less, the then Total Available Multicurrency Revolving Commitment or the
total available Term Commitment for the applicable Term Facility, as
applicable). More than one Borrowing may be incurred on any date; provided that,
unless approved by the Administrative Agent in its reasonable discretion, at no
time shall there be outstanding more than 8 Borrowings of Eurocurrency Loans
under each Term Facility, or more than 12 Borrowings of Eurocurrency Loans under
the Multicurrency Revolving Facility.

 

2.4                               Borrowing Options. The Loans (other than Swing
Line Loans) denominated in Dollars shall, at the option of the applicable
Borrower except as otherwise provided in this Agreement, be (i) Base Rate Loans,
(ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part Eurocurrency
Loans. U.S. Swing Line Loans shall be Base Rate Loans. European Swing Line Loans
shall be Overnight Rate Loans. Multicurrency Revolving Loans denominated in
Euro, Sterling and any other Alternative Currency and EUR Term A Loans shall be
Eurocurrency Loans. As to any Eurocurrency Loan, any Lender may, if it so
elects, fulfill its commitment by causing a domestic or foreign branch or
affiliate with reasonable and appropriate capacities to fund such currency and
without any increased cost to Borrowers to make or continue such Loan; provided
that in such event the funding of that Lender’s Loan shall, for the purposes of
this Agreement, be considered to be the obligation of or to have been made by
that Lender and the obligation of the applicable Borrower to repay that Lender’s
Loan shall nevertheless be to that Lender and shall be deemed held by that
Lender, for the account of such branch or affiliate.

 

2.5                               Notice of Borrowing. Whenever any Borrower
desires to make a Borrowing of any Loan (other than a Swing Line Loan)
hereunder, Company or the applicable Borrower shall give the Administrative
Agent at its Notice Address at least 1 Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing), given not later than

 

93

--------------------------------------------------------------------------------


 

1:00 p.m. (New York City time), of each Base Rate Loan, and at least 3 Business
Days prior written notice (or telephonic notice promptly confirmed in writing),
given not later than 11:00 a.m. (New York City time) (or 8:00 a.m. (New York
City time), in the case of a borrowing in Euro or Sterling), of each
Eurocurrency Loan to be made hereunder; provided, however, that a Notice of
Borrowing with respect to Borrowings to be made on the date hereof may, at the
discretion of the Administrative Agent, be delivered later than the time
specified above. Whenever Company desires that the U.S. Swing Line Lender make a
U.S. Swing Line Loan under Section 2.1(f)(i)(1), it shall deliver to the U.S.
Swing Line Lender prior to 1:00 p.m. (New York City time) (or such later time of
day as U.S. Swing Line Lender may agree in any instance in its sole discretion)
on the date of such Borrowing written notice (or telephonic notice promptly
confirmed in writing). Whenever Company or any Other Subsidiary Borrower that is
a Foreign Subsidiary desires that the European Swing Line Lender make a European
Swing Line Loan under Section 2.1(f)(i)(2), it shall deliver to European Swing
Line Lender prior to 1:00 p.m. (London time) (or such later time of day as
European Swing Line Lender may agree in any instance in its sole discretion) on
the date of such Borrowing written notice (or telephonic notice promptly
confirmed in writing). Each such notice (each a “Notice of Borrowing”), which
shall be substantially in the form of Exhibit 2.5 hereto, shall be irrevocable,
shall be deemed a representation by the applicable Borrower that all conditions
precedent to such Borrowing have been satisfied and shall specify (i) the
Facility under which such Borrowing is being requested, (ii) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing (stated in
the relevant currency), (iii) the date of the Borrowing (which shall be a
Business Day) and (iv) whether the Loans being made pursuant to such Borrowing
are to be Swing Line Loans and, if not, whether such Loans are to be Base Rate
Loans or Eurocurrency Loans and, with respect to Eurocurrency Loans, the
Interest Period and Applicable Currency to be applicable thereto; provided that
if such Borrower shall have failed to specify the Type, Applicable Currency or
Interest Period of such Loans (and shall not have promptly responded to the
Administrative Agent’s request for such information), such Borrower shall be
deemed to have requested a Eurocurrency Loan denominated in the currency
specified, with an Interest Period of one month, and if no currency is
specified, in Dollars; provided, further, that if the date of such notice is
less than 3 Business Days from the date of such Borrowing, such Borrower shall
be deemed to have requested a Base Rate Loan in Dollars. The Administrative
Agent shall as promptly as practicable give each Lender under the applicable
Facility written or telephonic notice (promptly confirmed in writing) of each
proposed Borrowing, of such Lender’s Pro Rata Share thereof and of the other
matters covered by the Notice of Borrowing. Without in any way limiting
Company’s or the applicable Borrower’s obligation to confirm in writing any
telephonic notice, the Administrative Agent or the applicable Swing Line Lender
(in the case of Swing Line Loans) or the respective Facing Agent (in the case of
Letters of Credit) may act without liability upon the basis of telephonic notice
believed by the Administrative Agent in good faith to be from a Responsible
Officer of Company or the applicable Borrower prior to receipt of written
confirmation. The Administrative Agent’s records shall, absent manifest error,
be final, conclusive and binding on Borrowers with respect to evidence of the
time and terms of such telephonic Notice of Borrowing.

 

2.6                               Conversion or Continuation. Any Borrower may
elect (i) on any Business Day to convert Base Rate Loans or any portion thereof
to Eurocurrency Loans, (ii) at

 

94

--------------------------------------------------------------------------------


 

the end of any Interest Period with respect thereto, to convert Loans
denominated in Dollars that are Eurocurrency Loans or any portion thereof into
Base Rate Loans or to continue such Eurocurrency Loans or any portion thereof
for an additional Interest Period and (iii) at the end of any Interest Period
with respect thereto, to continue Eurocurrency Loans denominated in an
Alternative Currency for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans for each Interest
Period therefor must be in an aggregate principal amount equal to the Minimum
Borrowing Amount for Eurocurrency Loans or Minimum Borrowing Multiples in excess
thereof (or, if less, the then Total Available Multicurrency Revolving
Commitment or the total available Term Commitment for the applicable Term
Facility, as applicable). Each continuation of Eurocurrency Loans shall be
allocated among the Eurocurrency Loans in the applicable Facility of the
applicable Lenders in accordance with their respective Pro Rata Shares. Each
such election shall be in substantially the form of Exhibit 2.6 hereto (a
“Notice of Conversion or Continuation”) and shall be made by giving the
Administrative Agent at least 3 Business Days’ (or 1 Business Day in the case of
a conversion into Base Rate Loans) prior written notice thereof to the Notice
Address given not later than 1:00 p.m. (New York City time) specifying (i) the
amount and type of conversion or continuation, (ii) in the case of a conversion
to or a continuation of Eurocurrency Loans, the Interest Period therefor and
(iii) in the case of a conversion, the date of conversion (which date shall be a
Business Day). Notwithstanding the foregoing, no conversion in whole or in part
of Base Rate Loans to Eurocurrency Loans, and no continuation in whole or in
part of Eurocurrency Loans (other than Alternative Currency Loans), shall be
permitted at any time at which an Event of Default shall have occurred and be
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies Company. If, within the time period required under the terms of this
Section 2.6, the Administrative Agent does not receive a Notice of Conversion or
Continuation from the applicable Borrower containing a permitted election to
continue any Eurocurrency Loans for an additional Interest Period or to convert
any such Eurocurrency Loans, then, upon the expiration of the Interest Period
therefor, such Eurocurrency Loans will be automatically continued as a
Eurocurrency Loan in the same currency with an Interest Period of one month.
Each Notice of Conversion or Continuation shall be irrevocable.

 

2.7                               Disbursement of Funds. No later than 12:00
noon (New York City time or, as applicable, local time in the financial center
for the applicable Alternative Currency (with respect to Loans denominated in an
Alternative Currency)) on the date specified in each Notice of Borrowing (3:30
p.m. New York City time in the case of U.S. Swing Line Loans, or local time in
the financial center for the applicable Alternative Currency in the case of
European Swing Line Loans), each Lender will make available its Pro Rata Share
of Loans of the Borrowing requested to be made on such date in the Applicable
Currency and in immediately available funds, at the Notice Address and the
Administrative Agent will make available to the applicable Borrower at its
notice address specified on Schedule 12.3 or as otherwise provided pursuant to
the terms of this Agreement the aggregate of the amounts so made available by
the Lenders not later than 2:00 p.m. (New York City time or, as applicable,
local time in the financial center for the applicable Alternative Currency (with
respect to Loans denominated in an Alternative Currency)), or in the case of
Swing Line Loans, 3:30 p.m. (New York City time, or local time in the financial
center for the applicable Alternative Currency in the case of European Swing
Line Loan). Unless the Administrative Agent shall have been notified by any
Lender at least 1

 

95

--------------------------------------------------------------------------------


 

Business Day prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of the
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower and, if so notified, the
applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the applicable Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to such Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the rate for
Base Rate Loans or Eurocurrency Loans, as the case may be, applicable during the
period in question; provided, however, that any interest paid to the
Administrative Agent in respect of such corresponding amount shall be credited
against interest payable by such Borrower to such Lender under Section 3.1 in
respect of such corresponding amount. Any amount due hereunder to the
Administrative Agent from any Lender which is not paid when due shall bear
interest payable by such Lender, from the date due until the date paid, at the
Federal Funds Rate for amounts in Dollars (or at the Administrative Agent’s cost
of funds for amounts in any Alternative Currency) for the first three days after
the date such amount is due and thereafter at the Federal Funds Rate (or such
cost of funds rate) plus 1%, together with the Administrative Agent’s standard
interbank processing fee. Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its Letters of Credit (or its participations therein) and any
other amounts due to it hereunder first to the Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by the Administrative
Agent pursuant to this Section 2.7 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise). Such
Lender shall not have recourse against any Borrower with respect to any amounts
paid to the Administrative Agent or any Lender with respect to the preceding
sentence; provided that such Lender shall have full recourse against the
applicable Borrower to the extent of the amount of such Loans it has so been
deemed to have made. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment hereunder or to prejudice any rights
which any Borrower may have against the Lender as a result of any failure to
fund or other default by such Lender hereunder.

 

2.8                               Utilization of Multicurrency Revolving
Commitments in an Alternative Currency.

 

(a)                       The Administrative Agent will determine the Dollar
Equivalent amount with respect to any (i) Borrowing of Multicurrency Revolving
Loans comprised of Alternative Currency Loans as of the requested date of
Borrowing, (ii) outstanding Alternative

 

96

--------------------------------------------------------------------------------


 

Currency Loans that are Multicurrency Revolving Loans as of the last Business
Day of each month and (iii) outstanding Alternative Currency Loans on the date
of any prepayment pursuant to Section 4.3 or 4.4 (each such date under clauses
(i) through (iii), a “Computation Date”). Upon receipt of any Notice of
Borrowing of Multicurrency Revolving Loans, the Administrative Agent will
promptly notify each Multicurrency Revolving Lender thereof and of the amount of
such Lender’s Multicurrency Revolver Pro Rata Share, of the Borrowing. In the
case of a Borrowing comprised of Alternative Currency Loans, such notice will
provide the approximate amount of each Lender’s Multicurrency Revolver Pro Rata
Share of the Borrowing, and Administrative Agent will, upon the determination of
the Dollar Equivalent amount of the Borrowing as specified in the Notice of
Borrowing, promptly notify each Lender of the exact amount of such Lender’s
Multicurrency Revolver Pro Rata Share of the Borrowing.

 

(b)                                 Company and each Other Subsidiary Borrower
shall be entitled to request that the Multicurrency Revolving Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Alternative
Currency” herein, that in the reasonable opinion of each of the Multicurrency
Revolving Lenders is at such time freely traded in the offshore interbank
foreign exchange markets and is freely transferable and freely convertible into
Dollars (an “Agreed Alternative Currency”). Company or such Other Subsidiary
Borrower shall deliver to the Administrative Agent any request for designation
of an Agreed Alternative Currency in accordance with Section 12.3, to be
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) at least 10 Business Days in advance of the date of any Borrowing
hereunder proposed to be made in such Agreed Alternative Currency. Upon receipt
of any such request the Administrative Agent will promptly notify the
Multicurrency Revolving Lenders thereof and each Multicurrency Revolving Lender
will use its best efforts to respond to such request within 2 Business Days of
receipt thereof. Each Multicurrency Revolving Lender may grant or accept such
request in its sole discretion.

 

(c)                                  In the case of a proposed Borrowing
comprised of Multicurrency Revolving Loans in an Agreed Alternative Currency,
the applicable Multicurrency Revolving Lenders shall be under no obligation to
make such Loans in the requested Agreed Alternative Currency as part of such
Borrowing if the Administrative Agent has received notice from any of the
applicable Multicurrency Revolving Lenders by 3:00 p.m. (New York City time) 3
Business Days prior to the day of such Borrowing that such Lender cannot provide
Loans in the requested Agreed Alternative Currency, in which event the
Administrative Agent will give written notice to the applicable Borrower no
later than 9:00 a.m. (London time) on the second Business Day prior to the
requested date of such Borrowing that the Borrowing in the requested Agreed
Alternative Currency is not then available, and notice thereof also will be
given promptly by the Administrative Agent to the Multicurrency Revolving
Lenders. If the Administrative Agent shall have so notified the applicable
Borrower that any such Borrowing in a requested Agreed Alternative Currency is
not then available, the applicable Borrower may, by notice to the Administrative
Agent not later than 2:00 p.m. (London time) 2 Business Days prior to the
requested date of such Borrowing, withdraw the Notice of Borrowing relating to
such requested Borrowing. If a Borrower does so withdraw such Notice of
Borrowing, the Borrowing requested therein shall not occur and the
Administrative Agent will promptly so notify each Multicurrency Revolving
Lender. If a Borrower does not so withdraw such Notice of Borrowing, the

 

97

--------------------------------------------------------------------------------


 

Administrative Agent will promptly so notify each Multicurrency Revolving Lender
and such Notice of Borrowing shall be deemed to be a Notice of Borrowing that
requests a Borrowing comprised of Eurocurrency Loans in Dollars with an Interest
Period of one month in an aggregate amount equal to the Dollar Equivalent of the
originally requested Borrowing in the Notice of Borrowing; and in such notice by
the Administrative Agent to each Lender will state such aggregate amount of such
Borrowing in Dollars and such Lender’s Pro Rata Share thereof.

 

(d)                                 In the case of a proposed continuation of
Multicurrency Revolving Loans denominated in an Agreed Alternative Currency for
an additional Interest Period pursuant to Section 2.6, the Multicurrency
Revolving Lenders shall not be under any obligation to continue such Loans if
the Administrative Agent has received notice from any of the Multicurrency
Revolving Lenders or by 4:00 p.m. (New York City time) 4 Business Days prior to
the day of such continuation that such Lender cannot continue to provide Loans
in the Agreed Alternative Currency, in which event the Administrative Agent will
give notice to the applicable Borrower not later than 9:00 a.m. (New York City
time) on the third Business Day prior to the requested date of such continuation
that the continuation of such Loans in the Agreed Alternative Currency is not
then available, and notice thereof also will be given promptly by the
Administrative Agent to the Multicurrency Revolving Lenders. If the
Administrative Agent shall have so notified the applicable Borrower that any
such continuation of Loans is not then available, any Notice of Conversion or
Continuation with respect thereto shall be deemed withdrawn and such Loans shall
be redenominated into Eurocurrency Loans in Dollars with an Interest Period of
one month with effect from the last day of the Interest Period with respect to
any such Loans. The Administrative Agent will promptly notify the applicable
Borrower and the Multicurrency Revolving Lenders of any such redenomination and
in such notice by the Administrative Agent to each Lender will state the
aggregate Dollar Equivalent amount of the redenominated Alternative Currency
Loans as of the Computation Date with respect thereto and such Lender’s
Multicurrency Revolver Pro Rata Share thereof.

 

(e)                                  If at any time an Alternative Currency Loan
denominated in a currency other than Euros is outstanding, the relevant
Alternative Currency is replaced as the lawful currency of the country that
issued such Alternative Currency (the “Issuing Country”) by the Euro so that all
payments are to be made in the Issuing Country in Euros and not in the
Alternative Currency previously the lawful currency of such country, then such
Alternative Currency Loan shall be automatically converted into an Alternative
Currency Loan denominated in Euros in a principal amount equal to the amount of
Euros into which the principal amount of such Alternative Currency Loan would be
converted pursuant to the EMU Legislation and thereafter no further Alternative
Currency Loans will be available in such Alternative Currency, with the basis of
accrual of interest, notice requirements and payment offices with respect to
such Alternative Currency Loan to be that consistent with the convention and
practices in the Euro-zone interbank market for Euro denominated loans. Without
prejudice and in addition to any method of conversion or rounding prescribed by
any relevant EMU Legislation, (i) each reference in this Agreement to a minimum
amount (or an integral multiple thereof) in such Alternative Currency shall be
replaced by a reference to such reasonably comparable and convenient amount (or
an integral multiple thereof) in Euros as the Administrative Agent may from time
to time specify and (ii) this Agreement shall be subject to such other
reasonable

 

98

--------------------------------------------------------------------------------


 

changes of construction as the Administrative Agent may from time to time
specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros.

 

(f)                                   In each case, to the maximum extent
permitted under applicable law, the applicable Borrowers from time to time, at
the request of any Lender or any Facing Agent, shall pay to such Lender or
Facing Agent the amount of any losses, damages, liabilities, claims, reduction
in yield, additional expense, increased cost, reduction in any amount payable,
reduction in the effective return of its capital, the decrease or delay in the
payment of interest or any other return forgone as reasonably determined by such
Lender or Facing Agent or its affiliates with respect to an Alternative Currency
Loan affected by Section 2.8(e) as a result of the tax or currency exchange
resulting from the introduction, changeover to or operation of the Euro in any
applicable nation or Eurocurrency market. A certificate of any such Lender or
the respective Facing Agent setting forth such Lender’s or such Facing Agent’s
determination of the amount or amounts necessary to compensate such Lender or
such Facing Agent shall be delivered to the Administrative Agent for delivery to
the applicable Borrower and shall be conclusive absent manifest error so long as
such determination is made by such Lender or such Facing Agent on a reasonable
basis. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(g)                                  Notwithstanding anything herein to the
contrary, during the existence of an Event of Default, upon the request of the
Majority Lenders under the Multicurrency Revolving Facility, all or any part of
any outstanding Multicurrency Revolving Loans that are Alternative Currency
Loans shall be redenominated and converted into Base Rate Loans in Dollars with
effect from the last day of the Interest Period with respect to any such
Alternative Currency Loans. The Administrative Agent will promptly notify
Company of any such redenomination and conversion request.

 

2.9                               Additional Facilities.

 

(a)                                 Borrowers shall have the right at any time
so long as no Unmatured Event of Default or Event of Default then exists
(except, in the case of Additional Facilities incurred to finance a Limited
Condition Acquisition, in which case such requirement shall be limited to
customary “Funds Certain Provisions” or “SunGard” provisions, if otherwise
agreed to by the Lenders providing such Additional Facilities) and from time to
time after the Closing Date, to obtain and incur from one or more existing
Lenders and/or other Persons that are Eligible Assignees and which, in each
case, agree to provide commitments or to make loans to the applicable Borrower
in an aggregate principal amount not to exceed the Dollar Equivalent of the
Additional Facility Limit, which loans may be incurred as (i) one or more
tranches of additional term loans available to one or more Borrowers (the
“Additional Term Loans”) as allocated by Company and the Lenders providing such
Additional Term Loans under a facility that would provide that the Additional
Term Loans would have a Weighted Average Life to Maturity of not less than the
existing Term Loans with the then longest Weighted Average Life to Maturity and
a final maturity no earlier than the latest existing Term Maturity Date;
provided that the terms and conditions of any Additional Term Loans, taken as a
whole, shall be substantially similar to, or less favorable to the Lenders or
New Lenders providing such Additional Term Loans, than those applicable to the
existing Term Facilities (other than as to

 

99

--------------------------------------------------------------------------------


 

term, pricing, fees and other economic terms), except for covenants and other
provisions applicable only to periods after the earlier to occur of the date
that all other Term Loans are paid in full (other than contingent
indemnification obligations not then due) and the latest Term Maturity Date at
the time such Additional Term Loans are incurred (without regard to the maturity
date for such Additional Term Loans); provided, however, that (X) to the extent
the terms and conditions of such Additional Term Loans are not consistent with
one or more of the existing Term Facilities (except to the extent permitted
pursuant to the immediately preceding proviso or clause (Y) below), such terms
and conditions may differ if reasonably satisfactory to Company and the
Administrative Agent, or (Y) in the event such terms are more favorable (taken
as a whole) to the Lenders or New Lenders providing such Additional Term Loans,
(A) the applicable Borrowers shall have the right to unilaterally provide the
existing Term Lenders with additional rights and benefits and the “substantially
similar to” or not “less favorable” requirement of the preceding proviso and
compliance therewith shall be determined after giving effect to such additional
rights and benefits and (B) to the extent that an additional financial
maintenance covenant is added for the benefit of the Lenders under such
Additional Term Loans, then such financial maintenance covenant shall be added
to the Term Facilities that remain outstanding after the issuance or incurrence
of such Additional Term Loans (to the extent not already benefitting from any
similar financial maintenance covenant and to the extent that such financial
maintenance covenant would be effective prior to the latest Term Maturity Date
for such Term Facilities) for the benefit of the Term Lenders thereunder (it
being understood and agreed that Company may, at its option, deliver a
certificate to the Administrative Agent certifying that the requirements of the
provisos to this clause (i) have been satisfied at least 5 Business Days prior
to the incurrence of such Indebtedness, and such certification shall be
conclusive evidence that such requirements have been satisfied unless the
Administrative Agent provides notice to Company of its objection during such 5
Business Day period (including a reasonable description of the basis upon which
it objects)), (ii) increases to one or more existing Term Facilities,
(iii) increases to the Multicurrency Revolving Facility or to any Additional
Revolving Facility, or (iv) one or more additional tranches of revolving
commitments (the “Additional Revolving Facility”) as allocated by Company and
the Lenders providing commitments in respect of such Additional Revolving
Facility under a facility that would provide that the Additional Revolving
Facility would have a final maturity no earlier than the latest Revolver
Termination Date; provided that the terms and conditions of any Additional
Revolving Facility, taken as a whole, shall be substantially similar to, or less
favorable to the Lenders or New Lenders providing such Additional Revolving
Facility, than those applicable to the Multicurrency Revolving Facility (other
than as to term, pricing, fees and other economic terms) except for covenants
and other provisions applicable only to periods after the latest Revolver
Termination Date at the time such Additional Revolving Facility is obtained
(without regard to the maturity date for such Additional Revolving Facility);
provided, however, that (X) to the extent the terms and conditions of such
Additional Revolving Facility are not consistent with one or more of the
existing Multicurrency Revolving Facility or any existing Additional Revolving
Facilities (except to the extent permitted pursuant to the immediately preceding
proviso or clause (Y) below), such terms and conditions may differ if reasonably
satisfactory to Company and the Administrative Agent, or (Y) in the event such
terms are more favorable (taken as a whole) to the Lenders or New Lenders
providing such Additional Revolving Facility, (A) the applicable Borrowers shall
have the right to unilaterally provide the existing Multicurrency

 

100

--------------------------------------------------------------------------------


 

Revolving Lenders or existing Lender under an existing Additional Revolving
Facility with additional rights and benefits and the “substantially similar to”
or not “less favorable” requirement of the preceding proviso and compliance
therewith shall be determined after giving effect to such additional rights and
benefits and (B) to the extent that an additional financial maintenance covenant
is added for the benefit of the Lenders under such Additional Revolving
Facility, then such financial maintenance covenant shall be added to the
existing Multicurrency Revolving Facility and any existing Additional Revolving
Facilities that remain outstanding after the commitments under such Additional
Revolving Facility become effective (to the extent not already benefitting from
any similar financial maintenance covenant and to the extent that such financial
maintenance covenant would be effective prior to the latest Revolver Termination
Date for such Facilities) for the benefit of the existing Multicurrency
Revolving Lenders thereunder or existing Lenders under such existing Additional
Revolving Facilities (it being understood and agreed that Company may, at its
option, deliver a certificate to the Administrative Agent certifying that the
requirements of the provisos to this clause (iv) have been satisfied at least 5
Business Days prior to the incurrence of such Indebtedness, and such
certification shall be conclusive evidence that such requirements have been
satisfied unless the Administrative Agent provides notice to Company of its
objection during such 5 Business Day period (including a reasonable description
of the basis upon which it objects)) (clauses (i) through (iv) collectively,
“Additional Facilities”). Any Additional Facility shall rank pari passu with any
then-existing tranche of Loans and/or Multicurrency Revolving Commitments and/or
Additional Facility Commitments in right of payment and shall (x) rank pari
passu with any then-existing tranche of Loans incurred by and/or Multicurrency
Revolving Commitments and/or Additional Facility Commitments made available to
the same Borrower in right of guarantees and security and (y) be subject to the
CAM Exchange (and the holders of any Indebtedness or commitments in respect of
such Additional Facility shall have become a party to the Re-Allocation
Agreement, by execution and delivery of a joinder thereto or other arrangement
reasonably acceptable to the Administrative Agent). No Additional Facility may
be (x) guaranteed by any Person which is not a Credit Party or (y) secured by
any assets other than the Collateral (other than any Additional Revolving
Facility incurred by an Other Subsidiary Borrower that is not a U.S. Credit
Party which becomes a Borrower after the date of this Agreement, which may be
guaranteed by Persons that are not Credit Parties on the date when such
Additional Revolving Facility in favor of such Other Subsidiary Borrower is
established and secured by collateral belonging to such Credit Parties so long
as the Lenders that agree to provide such Additional Revolving Facility enter
into the CAM Exchange. Each New Lender that becomes a Lender with respect to a
tranche of Additional Facilities pursuant to this Section 2.9 hereby
acknowledges and agrees that the term of each Term Facility, the Multicurrency
Revolving Facility and each sub-facility thereof may be extended or replaced and
that each New Lender, solely with respect to the Additional Facilities held by
such New Lender, agrees in advance to any changes made to this Agreement and the
other Loan Documents in order to implement such extension or replacement
(including changes with respect to pricing, fees and other economic terms
relating solely to such extended or replaced facility or facilities) as may be
reasonably proposed to be made by Company (Company’s signature to be conclusive
evidence of such reasonability); provided that no such extension of an
Additional Facility to which a New Lender is a party shall apply to such New
Lender without its consent. Each New Lender hereby agrees to take such actions
and execute and deliver such amendments, agreements, instruments or documents as
the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent may reasonably request to give effect to the preceding
sentence; provided that the foregoing provision shall not be construed to
require a New Lender to execute any amendment, agreement, instrument or document
which contains changes other than those relating solely to such extended or
replaced facility or facilities.

 

(b)                                 In the event that any Borrower desires to
create an Additional Facility, such Borrower will enter into an amendment with
the lenders providing such Additional Facility (who shall by execution thereof
become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Facility, which amendment shall set forth any terms and conditions of
the Additional Facility not covered by this Agreement as agreed by the
applicable Borrower and such Lenders, and shall provide for the issuance of
promissory notes to evidence the Additional Facility if requested by the Lenders
making advances under the Additional Facility, with such amendment to be in form
and substance reasonably acceptable to the Administrative Agent and consistent
with the terms of this Section 2.9(b). No consent of any Lender (other than any
Lender making loans or whose commitment is increased under the Additional
Facility) is required to permit the Loans contemplated by this Section 2.9 or
the aforesaid amendment to effectuate the Additional Facility. This
Section 2.9(b) shall supersede any other provisions contained in the Loan
Documents, including, without limitation, Section 12.1, to the contrary.

 

(c)                                  Upon implementation of any new Additional
Revolving Facility,

 

(i)                       if such Additional Revolving Facility is implemented
either by increasing the amount of then-existing Multicurrency Revolving
Commitments or by increasing the amount of then-existing Additional Facility
Commitments in respect of an Additional Revolving Facility (rather than by
implementing a new Additional Revolving Facility tranche), each Lender under
such existing Facility immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant New Lender, and
each relevant New Lender will automatically and without further act be deemed to
have assumed a portion of such Lender’s participations hereunder in outstanding
Letters of Credit issued under such Facility such that, after giving effect to
each deemed assignment and assumption of participations, all of the Lenders’
(including each New Lender’s) participations hereunder in Letters of Credit
under such Facility shall be held on a pro rata basis on the basis of their
respective Multicurrency Revolving Commitments or Additional Facility
Commitments in respect of an Additional Revolving Facility (after giving effect
to any increase in such Commitments pursuant to this Section 2.9) and (ii) each
existing Lender under the applicable Multicurrency Revolving Facility or
Additional Revolving Facility shall assign Loans made by them under that
Facility to certain other Lenders under that Facility (including the New Lenders
providing the relevant new Additional Revolving Facility), and such other
Lenders under that Facility (including the New Lenders providing the relevant
new Additional Revolving Facility) shall purchase such Loans, in each case to
the extent necessary so that all of the Lenders under that Facility participate
in each outstanding borrowing of Loans under that Facility pro rata on the basis
of their respective Multicurrency Revolving Commitments or Additional Facility
Commitments in respect of an Additional Revolving Facility (after giving effect
to any increase in such Commitments pursuant to this Section 2.9); it being
understood and agreed that the

 

102

--------------------------------------------------------------------------------


 

minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this clause (i); and

 

(ii)                    if such Additional Revolving Facility is implemented
pursuant to a request to add one or more new Additional Revolving Facility
tranches, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on the then-existing Multicurrency Revolving
Facility or then-existing Additional Revolving Facility and such new Additional
Revolving Facility, (B) repayments required upon the Maturity Date of the
then-existing Multicurrency Revolving Facility or then-existing Additional
Revolving Facility and such new Additional Revolving Facility and (C) repayments
made in connection with any permanent repayment and termination of commitments
(subject to clause (3) below)) of Loans under any revolving Facility after the
effective date of Additional Facility Commitments in respect of such Additional
Revolving Facility shall be made on a pro rata basis between the
then-outstanding Multicurrency Revolving Facility (if any), the new Additional
Revolving Facility and any other then-outstanding Additional Revolving Facility
(if any), (2) any swing line loans made, or letters of credit issued, as
applicable, under any revolving Facility after the effective date of Additional
Facility Commitments in respect of such Additional Revolving Facility, shall be
made or issued to the extent reasonably practicable on a pro rata basis between
the then-outstanding Multicurrency Revolving Facility (if any), the new
Additional Revolving Facility and any other then-outstanding Additional
Revolving Facility (if any) and (3) the permanent repayment of Loans with
respect to, and termination of commitments under, such new Additional Revolving
Facility shall be made on a pro rata basis between the then-outstanding
Multicurrency Revolving Facility, the new Additional Revolving Facility and any
other then-outstanding Additional Revolving Facility (if any), except that the
Borrower under such new Additional Revolving Facility shall be permitted to
permanently repay and terminate commitments under such Additional Revolving
Facility on a greater than pro rata basis than any other Revolving Facility that
has a later Maturity Date than such Additional Revolving Facility either at the
time of incurrence of such Additional Revolving Facility or on the date that
such Revolving Facility is subsequently incurred after the incurrence of such
new Additional Revolving Facility.

 

2.10                        Letters of Credit.

 

(a)                                 Letters of Credit Commitments. Subject to
and upon the terms and conditions herein set forth, Company may request on
behalf of itself or any Other Subsidiary Borrower, that any Facing Agent issue,
at any time and from time to time during the Multicurrency Revolving Commitment
Period, for the account of such Borrower and for the benefit of any holder (or
any trustee, agent or other similar representative for any such holder) of
obligations of one or more of the Borrowers, any of their Subsidiaries and any
Unrestricted Entities (in the case of Unrestricted Entities, subject to the
limitation on Investments in Unrestricted Entities set forth in Section 8.7(k)),
a Letter of Credit, in a form customarily used by such Facing Agent, or in such
other form as has been approved by such Facing Agent in support of such
obligations; provided, however, that no Letter of Credit shall be issued the
Stated

 

103

--------------------------------------------------------------------------------


 

Amount of which, when added to the LC Obligations (exclusive of Unpaid Drawings
relating to Letters of Credit which are repaid on or prior to the date of, and
prior to the issuance of, the respective Letter of Credit) at such time, would
exceed the lesser of (1) the Dollar Equivalent of $250,000,000 or (2) when added
to the Dollar Equivalent of the aggregate principal amount of all Multicurrency
Revolving Loans and Swing Line Loans, then outstanding with respect to all
Borrowers, the Multicurrency Revolving Commitments at such time; provided,
further, that (x) the aggregate face amount of all Letters of Credit issued and
outstanding by any Facing Agent shall not exceed such Facing Agent’s Applicable
LC Sublimit and (y) the aggregate face amount of all Letters of Credit issued
and outstanding for the account of any Borrower shall not exceed, when added
without duplication to the Dollar Equivalent of the aggregate principal amount
of all Multicurrency Revolving Loans, LC Obligations and Swing Line Loans of
such Borrower, such Borrower’s Available Revolver Sublimit. Notwithstanding
anything to the contrary in this Section 2.10, at the request of the applicable
requesting Borrower, any Letter of Credit may contain a statement to the effect
that such Letter of Credit is issued for the account of Company, any of its
Subsidiaries or any Unrestricted Entity; provided that notwithstanding such
statement, such requesting Borrower shall be the actual account party for all
purposes of the Loan Documents for such Letter of Credit and such statement
shall not affect such requesting Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit.

 

(b)                                 Obligation of Facing Agent to Issue Letter
of Credit. Each Facing Agent agrees (subject to the terms and conditions
contained herein), at any time and from time to time on or after the Closing
Date and prior to the Revolver Termination Date, following its receipt of the
respective Notice of Issuance, to issue for the account of Company or any Other
Subsidiary Borrower, but subject to the last sentence of Section 2.10(a), one or
more Letters of Credit in support of such obligations of one or more of the
Borrowers, any of their Subsidiaries and any Unrestricted Entities as is
permitted to remain outstanding; provided that the respective Facing Agent shall
be under no obligation to issue any Letter of Credit of the types described
above if at the time of such issuance:

 

(i)                       any order, judgment or decree of any Governmental
Authority or arbitrator shall purport by its terms to enjoin or restrain such
Facing Agent from issuing such Letter of Credit or any Requirement of Law
applicable to such Facing Agent from any Governmental Authority with
jurisdiction over such Facing Agent shall prohibit, or request that such Facing
Agent refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such Facing Agent with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which such Facing Agent is not otherwise compensated) not in effect on the date
hereof, or any unreimbursed loss, cost or expense which was not applicable, in
effect or known to such Facing Agent as of the date hereof and which such Facing
Agent in good faith deems material to it; or

 

(ii)                    the issuance of such Letter of Credit would violate one
or more policies of such Facing Agent applicable to letters of credit generally.

 

Notwithstanding the foregoing, (i) except as set forth on Schedule 2.10(j) or as
Company and the applicable Facing Agent otherwise agree, each Letter of Credit
shall have an expiry date

 

104

--------------------------------------------------------------------------------


 

occurring not later than one year after such Letter of Credit’s date of
issuance; provided that any Letter of Credit may be automatically extendable for
periods of up to one year so long as such Letter of Credit provides that the
respective Facing Agent retains an option satisfactory to such Facing Agent, to
terminate such Letter of Credit within a specified period of time prior to each
scheduled extension date; (ii) no Letter of Credit shall have an expiry date
occurring later than the Business Day immediately preceding the Revolver
Termination Date for the Facility under which such Letter of Credit was issued
unless otherwise agreed by the respective Facing Agent; (iii) each Letter of
Credit shall be denominated in Dollars or an Alternative Currency and be payable
on a sight basis; (iv) the Stated Amount of each Letter of Credit shall not be
less than the Dollar Equivalent of $100,000 or such lesser amount as is
acceptable to the respective Facing Agent; and (v) no Facing Agent will issue
any Letter of Credit after it has received written notice from Company or the
Required Lenders stating that an Event of Default or Unmatured Event of Default
exists until such time as such Facing Agent shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Event of Default or Unmatured Event of Default
by the Required Lenders (or any other amount of Lenders to the extent required
by Section 12.1).

 

(c)                                  Procedures for Issuances and Amendments of
Letters of Credit. Whenever Company or any Other Subsidiary Borrower desires
that a Letter of Credit be issued, Company shall give the Administrative Agent
and the respective Facing Agent written notice thereof prior to 1:00 p.m. (New
York City time) at least 5 Business Days (or such shorter period as may be
acceptable to such Facing Agent) prior to the proposed date of issuance (which
shall be a Business Day) which written notice shall be substantially in the form
of Exhibit 2.10(c) or such other form as the respective Facing Agent may agree
(each, a “Notice of Issuance”) and may be submitted via facsimile or other
electronic image scan transmission (e.g., “pdf” or “tif” via email) to the
respective Facing Agent (who may rely upon such facsimile or electronic image
scan transmission as if it were an original thereof). Each such notice shall
specify (A) the proposed issuance date and expiration date, (B) the name(s) of
each obligor with respect to such Letter of Credit, (C) the applicable Borrower
as the account party, and any other account parties consistent with the terms of
the last sentence of Section 2.10(a), (D) the name and address of the
beneficiary, (E) the Stated Amount in Dollars or the Alternative Currency of
such proposed Letter of Credit and (F) the purpose of such Letter of Credit. In
addition, each Notice of Issuance may contain a general description of any
specific terms and conditions to be included in such proposed Letter of Credit
(all of which terms and conditions shall be acceptable to the respective Facing
Agent). Unless otherwise specified, all Standby Letters of Credit will be
governed by the UCP or ISP and all Bank Guarantees will be governed by the
Uniform Rules for Demand Guarantees, in each case, as in effect on the date of
issuance of such Letter of Credit. Each Notice of Issuance shall include any
other documents as the respective Facing Agent customarily requires in
connection therewith to the extent notice of such other documents has been
provided by the respective Facing Agent to the applicable Borrower prior to the
date of such Notice of Issuance. From time to time while a Letter of Credit is
outstanding and prior to the Revolver Termination Date for the Facility under
which such Letter of Credit was issued, the applicable Facing Agent will, upon
written request from Company or the applicable Borrower received by the Facing
Agent (with a copy sent by Company or such Borrower to the Administrative Agent)
at least 3 Business Days (or such shorter time as the Facing Agent and the
Administrative Agent

 

105

--------------------------------------------------------------------------------


 

may agree in a particular instance in their sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit issued by it. Each such
request for amendment of a Letter of Credit shall be made by facsimile or other
electronic image scan transmission (e.g., “pdf” or “tif” via email), confirmed
promptly in an original writing (each a “Letter of Credit Amendment Request”)
and shall specify in form and detail reasonably satisfactory to the Facing
Agent: (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the Facing
Agent may require. The Facing Agent shall be under no obligation to amend any
Letter of Credit if: (A) the Facing Agent would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms of this
Agreement, or (B) the beneficiary of any such Letter of Credit does not accept
the proposed amendment to the Letter of Credit. Each Facing Agent shall,
promptly after the issuance of or amendment or modification to a Letter of
Credit, give the Administrative Agent and the applicable Borrower written notice
of the issuance, amendment or modification of such Letter of Credit, accompanied
by a copy of such issuance, amendment or modification. Promptly upon receipt of
such notice, the Administrative Agent shall give each Multicurrency Revolving
Lender written notice of such issuance, amendment or modification, and if so
requested by any Multicurrency Revolving Lender, the Administrative Agent shall
provide such Multicurrency Revolving Lender with copies of such issuance,
amendment or modification.

 

(d)                                 Agreement to Repay Letter of Credit
Payments.

 

(i)                       The applicable Borrower hereby agrees to reimburse the
respective Facing Agent, by making payment to the Administrative Agent in
immediately available funds in Dollars (or if such Unpaid Drawing was in an
Alternative Currency, then in such Alternative Currency or, at the option of
such Borrower, the Dollar Equivalent amount of such Unpaid Drawing in Dollars)
at the Notice Address, for any payment or disbursement made by such Facing Agent
under and in accordance with any Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Drawing”), no later than 1 Business Day
after the date on which Company and the applicable Borrower receives notice of
such payment or disbursement (the “Honor Date”), together with interest on the
amount so paid or disbursed by such Facing Agent, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of such payment or
disbursement, from and including the date paid or disbursed by such Facing Agent
to but excluding the date such Facing Agent is reimbursed therefor by the
applicable Borrower at a rate per annum which shall be the Base Rate in effect
from time to time plus the Applicable Base Rate Margin; provided, however, that
anything contained in this Agreement to the contrary notwithstanding, (i) unless
Company or the applicable Borrower shall have notified the Administrative Agent
and the applicable Facing Agent prior to 10:00 a.m. (New York City time) on the
Honor Date that the applicable Facing Agent will be reimbursed for the amount of
such Unpaid Drawing with funds other than the proceeds of Multicurrency
Revolving Loans, the applicable Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting each Multicurrency
Revolving Lender to make Multicurrency Revolving Loans which are Base Rate Loans
on the Honor Date in an amount equal to the Dollar Equivalent of the amount of
such Unpaid Drawing and the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent shall, if such Notice of Borrowing is deemed given,
promptly notify the Lenders thereof and (ii) unless any of the events described
in Section 10.1(e) or 10.1(f) shall have occurred and be continuing (in which
event the procedures of Section 2.10(e) shall apply), each such Multicurrency
Revolving Lender shall, on the Honor Date, make Multicurrency Revolving Loans
which are Base Rate Loans in the amount of its Multicurrency Revolver Pro Rata
Share of the Dollar Equivalent of such Unpaid Drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the
applicable Facing Agent for the amount of such Unpaid Drawing; and provided,
further, that if for any reason, proceeds of Multicurrency Revolving Loans are
not received by the applicable Facing Agent on the Honor Date in an amount equal
to the amount of the Dollar Equivalent of such Unpaid Drawing, the applicable
Borrower shall reimburse the applicable Facing Agent, on the Business Day
immediately following the Honor Date, in an amount in Same Day Funds equal to
the excess of the amount of the Dollar Equivalent of such Unpaid Drawing over
the Dollar Equivalent of the amount of such Multicurrency Revolving Loans, if
any, which were so received, plus accrued interest on such amount at the rate
set forth in Section 3.1(a); provided, however, that to the extent such amounts
are not reimbursed prior to 12:00 Noon (New York City time) on the fifth
Business Day following the date of payment or disbursement by the applicable
Facing Agent, interest shall thereafter accrue on the amounts so paid or
disbursed by such Facing Agent (and until reimbursed by the applicable Borrower)
at a rate per annum which shall be the Base Rate in effect from time to time
plus the Applicable Base Rate Margin plus an additional 2% per annum, such
interest also to be payable on demand. The respective Facing Agent shall give
Company and the applicable Borrower prompt written notice of each Drawing under
any Letter of Credit; provided that the failure to give any such notice shall in
no way affect, impair or diminish Company’s or any other Borrower’s obligations
hereunder.

 

(ii)                    The Obligations of the applicable Borrower under this
Section 2.10(d) to reimburse the respective Facing Agent with respect to
drawings on Letters of Credit (each, a “Drawing”) (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances (including irrespective of:

 

(A)                 any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;

 

(B)                 the existence of any claim, setoff, defense or other defense
to payment which any Borrower may have at any time against a beneficiary named
in a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the
Collateral Agent, the Facing Agent, any LC Participant, or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction

 

107

--------------------------------------------------------------------------------


 

between any Borrower and the beneficiary named in any such Letter of Credit);

 

(C)                 any non-application or mis-application by the beneficiary of
the proceeds of such Drawing;

 

(D)                 any draft, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect to any statement therein being untrue or inaccurate in any
respect; or

 

(E)                  the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents,

 

the respective Facing Agent’s only obligation to such Borrower being to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by any Facing Agent under or in connection with any Letter of Credit if taken or
omitted in the absence of a bad faith breach of its material obligations
hereunder, gross negligence or willful misconduct as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction, shall not
create for such Facing Agent any resulting liability to Company or any Lender.

 

(e)                                  Letter of Credit Participations.

 

(i)                       Immediately upon the issuance by any Facing Agent of
any Letter of Credit, such Facing Agent shall be deemed to have sold and
transferred to each Multicurrency Revolving Lender, other than such Facing Agent
(each such Lender, in its capacity under this Section 2.10(e), a “LC
Participant”), and each such LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Facing Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Multicurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share, in
such Letter of Credit, each Drawing made thereunder and the obligations of the
applicable Borrower under this Agreement with respect thereto (although Letter
of Credit fees shall be payable directly to the Administrative Agent for the
account of the LC Participant as provided in Section 2.10(g) and the LC
Participants shall have no right to receive any portion of the facing fees), and
any security therefor or guaranty pertaining thereto. Upon any change in the
Multicurrency Revolving Commitments of the Multicurrency Revolving Lenders, it
is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings relating to Letters of Credit, there shall be an automatic
adjustment pursuant to this Section 2.10(e) to reflect the new Multicurrency
Revolver Pro Rata Share of the assignor and assignee Lender or of all Lenders
with Multicurrency Revolving Commitments, as the case may be.

 

108

--------------------------------------------------------------------------------


 

(ii)                    In determining whether to pay under any Letter of
Credit, such Facing Agent shall have no obligation relative to the LC
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit. Any
action taken or omitted to be taken by any Facing Agent under or in connection
with any Letter of Credit issued by it if taken or omitted in the absence of a
bad faith breach of its material obligations hereunder, gross negligence or
willful misconduct as determined by a final and non-appealable judgment rendered
by a court of competent jurisdiction, shall not create for such Facing Agent any
resulting liability to Company or any Lender.

 

(f)                                   Draws Upon Letter of Credit; Reimbursement
Obligations.

 

(i)                       In the event that any Facing Agent makes any payment
under any Letter of Credit issued by it and the applicable Borrower shall not
have reimbursed such amount in full to such Facing Agent pursuant to
Section 2.10(d) either with such Borrower’s own funds or with the proceeds of
Multicurrency Revolving Loans made available by the Multicurrency Revolving
Lenders, such Facing Agent shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each LC Participant of such
failure, and each such LC Participant shall promptly and unconditionally pay to
the Administrative Agent for the account of such Facing Agent, the amount of
such LC Participant’s applicable Multicurrency Revolver Pro Rata Share of such
payment in Dollars or, if in an Alternative Currency, in such Alternative
Currency and in Same Day Funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its applicable Multicurrency
Revolver Pro Rata Share of such unreimbursed amount for any wrongful payment
made by such Facing Agent under a Letter of Credit issued by it as a result of
acts or omissions constituting a bad faith breach of its material obligations
hereunder, willful misconduct or gross negligence as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction on the
part of such Facing Agent. If the Administrative Agent so notifies any LC
Participant required to fund a payment under a Letter of Credit prior to 11:00
a.m. (New York City time) or, in the case of a Letter of Credit denominated in
an Alternative Currency, 11:00 a.m. (London time), on any Business Day, such LC
Participant shall make available to the Administrative Agent for the account of
the respective Facing Agent such LC Participant’s applicable Multicurrency
Revolver Pro Rata Share of the amount of such payment on such Business Day in
Same Day Funds. If and to the extent such LC Participant shall not have so made
its applicable Multicurrency Revolver Pro Rata Share of the amount of such
payment available to the Administrative Agent for the account of the respective
Facing Agent, such LC Participant agrees to pay to the Administrative Agent for
the account of such Facing Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Facing Agent at the
overnight Federal Funds Rate (or the applicable cost of funds with respect to
amounts denominated in an Alternative Currency). The failure of any LC
Participant to make available to the Administrative Agent for the account of the
respective Facing Agent its applicable Multicurrency Revolver Pro Rata Share of
any payment under any Letter of

 

109

--------------------------------------------------------------------------------


 

Credit issued by it shall not relieve any other LC Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Facing Agent its applicable Multicurrency Revolver Pro Rata Share of any payment
under any such Letter of Credit on the day required, as specified above, but no
LC Participant shall be responsible for the failure of any other LC Participant
to make available to Agent for the account of such Facing Agent such other LC
Participant’s applicable Multicurrency Revolver Pro Rata Share of any such
payment.

 

(ii)                    Whenever any Facing Agent receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Facing Agent any payments from the LC Participants pursuant
to this Section 2.10(f), such Facing Agent shall pay to the Administrative Agent
and the Administrative Agent shall pay to each LC Participant which has paid its
Multicurrency Revolver Pro Rata Share thereof, in Dollars or, if in an
Alternative Currency, in such Alternative Currency and in Same Day Funds, an
amount equal to such LC Participant’s Multicurrency Revolver Pro Rata Share of
the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

 

(iii)                 The obligations of the LC Participants to make payments to
each Facing Agent with respect to Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances (although nothing in this clause (iii) shall constitute a waiver
of any claims by an LC Participant against a Facing Agent that are determined by
a final and non-appealable judgment rendered by a court of competent
jurisdiction to have resulted from the bad faith breach of its material
obligations hereunder, gross negligence or willful misconduct of such Facing
Agent):

 

(A)                 any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;

 

(B)                 the existence of any claim, setoff, defense or other right
which any Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any LC Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any
Borrower and the beneficiary named in any such Letter of Credit);

 

(C)                 any draft, certificate or any other document presented under
any Letter of Credit proving to be

 

110

--------------------------------------------------------------------------------


 

forged, fraudulent, invalid or insufficient in any respect to any statement
therein being untrue or inaccurate in any respect;

 

(D)                 the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents; or

 

(E)                  the occurrence or continuance of any Event of Default or
Unmatured Event of Default.

 

(g)                                  Fees for Letters of Credit.

 

(i)                       Facing Agent Fees. Company agrees to pay in Dollars
(or if the applicable Letter of Credit is in an Alternative Currency, then in
such Alternative Currency or, at the option of Company, the Dollar Equivalent
amount in Dollars) the following amount to the respective Facing Agent with
respect to the Letters of Credit issued by it hereunder:

 

(A)                 with respect to payments made under any Letter of Credit,
interest, payable on demand, on the amount paid by such Facing Agent in respect
of each such payment from the date of the payments through the date such amount
is reimbursed by the applicable Borrower (including any such reimbursement out
of the proceeds of Multicurrency Revolving Loans at a rate determined in
accordance with the terms of Section 2.10(d)(i));

 

(B)                 with respect to the issuance or amendment of each Letter of
Credit and each payment made thereunder, reasonable documentary and processing
charges in accordance with such Facing Agent’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be; and

 

(C)                 a facing fee equal to one-eighth of 1% per annum of the
Stated Amount of outstanding and undrawn LC Obligations payable in arrears on
each Quarterly Payment Date and on the Revolver Termination Date for the
Facility under which such Letter of Credit was issued and thereafter, on demand
together with customary issuance and payment charges; provided that a minimum
fee of the Dollar Equivalent of $500.00 per annum shall be payable per Letter of
Credit.

 

(ii)                    Participating Lender Fees. Company agrees to pay in
Dollars (or if the applicable Letter of Credit is in an Alternative Currency,
then in such Alternative Currency or, at the option of Company, the Dollar
Equivalent amount in

 

111

--------------------------------------------------------------------------------


 

Dollars) to the Administrative Agent for distribution to each participating
Lender in respect of all Letters of Credit outstanding such Lender’s
Multicurrency Revolver Pro Rata Share of a commission equal to the then
Applicable Eurocurrency Margin for Multicurrency Revolving Loans with respect to
the Effective Amount of such outstanding Letters of Credit (the “LC
Commission”), payable in arrears on and through each Quarterly Payment Date, on
the Revolver Termination Date for the Facility under which such Letter of Credit
was issued and thereafter, on demand. The LC Commission shall be computed on a
daily basis from the first day of issuance of each Letter of Credit and on the
basis of the actual number of days elapsed over a year of 360 days.

 

Promptly upon receipt by the respective Facing Agent or the Administrative Agent
of any amount described in clause (i)(A) or (ii) of this Section 2.10(g), such
Facing Agent or Administrative Agent shall distribute to each Lender that has
reimbursed such Facing Agent in accordance with Section 2.10(d) its
Multicurrency Revolver Pro Rata Share of such amount. Amounts payable under
clause (i)(B) and (C) of this Section 2.10(g) shall be paid directly to such
Facing Agent.

 

(h)                                 Indemnification. In addition to amounts
payable as elsewhere provided in this Agreement, Company hereby agrees to
protect, indemnify, pay and hold each Facing Agent harmless from and against any
and all claims, demands, liabilities, damages, losses, reasonable and documented
out-of-pocket costs, charges and expenses (including reasonable and documented
out-of-pocket attorneys’ fees, costs and disbursements) (other than for Taxes,
which shall be covered by Section 4.7) which any Facing Agent may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of the
Letters of Credit, or (ii) the failure of any Facing Agent to honor a Drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”); provided, however, that no Facing Agent shall have the right to be
indemnified hereunder to the extent that a court of competent jurisdiction by
final and non-appealable judgment determines that such losses, claims, demands,
damages, penalties, obligations, costs, charges, expenses or liabilities have
resulted from the bad faith breach of its material obligations hereunder, gross
negligence or willful misconduct of such Facing Agent, and that nothing
contained herein shall affect the express contractual obligations of the Facing
Agents to Borrowers contained herein. As between Borrowers and each Facing
Agent, Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by any Facing Agent by, the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
each Facing Agent shall not be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of or any Drawing
under such Letters of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of any such Letter of Credit to comply fully with conditions required in order
to draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,

 

112

--------------------------------------------------------------------------------


 

telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a Drawing
under any such Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any Drawing under such Letter of Credit; and (viii) for any consequences
arising from causes beyond the control of each Facing Agent, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of any of each Facing Agent’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Facing Agent under or
in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith or in accordance with the
practice stated in the UCP or the ISP and in the absence of a bad faith breach
of its material obligations hereunder, gross negligence or willful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction, shall not put any Facing Agent under any resulting
liability to any Borrower or any Lender.

 

Notwithstanding anything to the contrary contained in this Agreement, no Credit
Party shall have any obligation to indemnify any Facing Agent in respect of any
liability incurred by such Facing Agent to the extent arising out of the bad
faith breach of its material obligations hereunder, gross negligence or willful
misconduct of such Facing Agent. The right of indemnification in the first
paragraph of this Section 2.10(h) shall not prejudice any rights that any
Borrower may otherwise have against each Facing Agent with respect to a Letter
of Credit issued hereunder.

 

(i)                                     [Reserved.]

 

(j)                                    Outstanding Letters of Credit. The
letters of credit set forth under the caption “Letters of Credit outstanding on
the Closing Date” on Schedule 2.10(j) annexed hereto and made a part hereof were
issued pursuant to the Existing 2015 Credit Agreement and remain outstanding as
of the Closing Date (the “Outstanding Letters of Credit”). Each Borrower, each
Facing Agent and each of the Lenders hereby agree that on the Closing Date, the
Outstanding Letters of Credit, for all purposes under this Agreement, shall be
deemed to be Letters of Credit governed by the terms and conditions of this
Agreement. Each Lender agrees to participate in each Outstanding Letter of
Credit issued by any Facing Agent in an amount equal to its Multicurrency
Revolver Pro Rata Share of the Stated Amount of such Outstanding Letter of
Credit.

 

(k)                                 Defaulting Lenders. Notwithstanding anything
to the contrary contained in this Section 2.10, no Facing Agent shall be
obligated to issue any Letter of Credit at a time when any other Lender is a
Defaulting Lender, unless such Facing Agent has entered into arrangements
satisfactory to it to eliminate such Facing Agent’s Fronting Exposure after
giving effect to Section 4.1(b), including by Cash Collateralizing such
Defaulting Lender’s Multicurrency Revolving Commitment Percentage of the
liability with respect to such Letter of Credit. Any such Cash Collateral shall
be deposited in a separate interest bearing account with

 

113

--------------------------------------------------------------------------------


 

the Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of such Facing
Agent) for the payment and performance of each Defaulting Lender’s Multicurrency
Revolving Commitment Percentage of outstanding Letters of Credit. Moneys in such
account shall be applied by the Administrative Agent to reimburse such Facing
Agent immediately for each Defaulting Lender’s Multicurrency Revolving
Commitment Percentage of any Drawing under any Letter of Credit which has not
otherwise been reimbursed by the applicable Borrowers or such Defaulting Lender
pursuant to the terms of this Section 2.10. Upon the request of Company, amounts
in excess of the amount required to be deposited by any Borrower pursuant to
this Section 2.10(k) at the time of such request shall be released to the
applicable Borrower so long as, at the time of and immediately after giving
effect to such release, no Unmatured Event of Default or Event of Default shall
have occurred and be continuing.

 

(l)                                     Loan Documents Control. In the event of
a conflict or an inconsistency between the Issuer Documents and the Loan
Documents, the Loan Documents shall control.

 

2.11                        Pro Rata Borrowings. Borrowings of Loans (other than
Swing Line Loans made by a Swing Line Lender) under any Facility shall be loaned
by the applicable Lenders under such Facility pro rata on the basis of their
Commitments under such Facility. No Lender shall be responsible for any default
by any other Lender in its obligation to make Loans hereunder and each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its Commitments
hereunder.

 

2.12                        Replacement Revolving Credit Facility.

 

(a)                                 Notwithstanding anything to the contrary in
any Loan Document, this Agreement may be amended, amended and restated,
supplemented or otherwise modified on one or more occasions with the written
consent of the Administrative Agent, the Facing Agents, the Swing Line Lenders,
the Borrowers under the Multicurrency Revolving Facility and the Lenders and New
Lenders providing the relevant Replacement Revolving Loans (as defined below)
and Replacement Revolving Commitments (as defined below) to permit the
refinancing of all or any portion of the Multicurrency Revolving Loans or Loans
in respect of any Additional Revolving Facility or Loans in respect of any other
Replacement Revolving Facility outstanding hereunder (“Refinanced Revolving
Loans”) and Multicurrency Revolving Commitments and/or any Additional Facility
Commitments in respect of any Additional Revolving Facility hereunder and/or any
other Replacement Revolving Commitments in respect of any other Replacement
Revolving Facility hereunder (“Refinanced Revolving Commitments”) (which for
this purpose will be deemed to include any then outstanding Replacement
Revolving Loans and Replacement Revolving Commitments) with replacement
revolving loans (“Replacement Revolving Loans”) and replacement revolving
commitments (“Replacement Revolving Commitments”, and together with such
Replacement Revolving Loans relating thereto, a “Replacement Revolving
Facility”) hereunder which shall be Loans and Commitments hereunder; provided
that (a) the aggregate principal amount of such Replacement Revolving Loans and
Replacement Revolving Commitments shall not exceed the aggregate principal
amount of such Refinanced Revolving Loans and Refinanced Revolving Commitments
(plus the amount of accrued interest and

 

114

--------------------------------------------------------------------------------


 

premium thereon, any committed but undrawn amounts and underwriting discounts,
fees (including upfront fees and original issue discount), commissions and
expenses incurred in connection with the replacement thereof), (b) the maturity
date of such Replacement Revolving Loans and Replacement Revolving Commitments
shall not be earlier than the latest Revolver Termination Date of such
Refinanced Revolving Loans and Refinanced Revolving Commitments, (c) the
interest rates, floors and margins, commitment, upfront and other fees, and
borrowers with respect to such Replacement Revolving Loans and Replacement
Revolving Commitments shall be as agreed by the borrowers party thereto and the
Lenders and New Lenders providing such Replacement Revolving Loans and
Replacement Revolving Commitments, including any changes or additional terms to
address local law considerations in the case of any new foreign borrowers,
(d) such Replacement Revolving Loans and Replacement Revolving Commitments shall
rank pari passu in right of payment with the other Loans and Commitments
hereunder, (e) such Replacement Revolving Loans and Replacement Revolving
Commitments shall (x) be subject to the CAM Exchange (and the holders of such
Replacement Revolving Loans and Replacement Revolving Commitments shall have
become a party to the Re-Allocation Agreement by execution and delivery of a
joinder thereto or other arrangement reasonably acceptable to the Administrative
Agent) and (y) may not be (i) guaranteed by any Person which is not a Credit
Party or (ii) secured by any assets other than the Collateral (other than, in
the case of any Replacement Revolving Loans and Replacement Revolving
Commitments incurred by an Other Subsidiary Borrower that is not a U.S. Credit
Party, which may be guaranteed by Persons that are not Credit Parties on the
date when such Replacement Revolving Loans and Replacement Revolving Commitments
are established and secured by additional collateral in non-U.S. jurisdictions
so long as the Lenders that provide such Replacement Revolving Loans and
Replacement Revolving Commitments enter into the CAM Exchange and become a party
to the Re-Allocation Agreement by execution and delivery of a joinder thereto or
other arrangement reasonably acceptable to the Administrative Agent), (f) no
Event of Default under Section 10.1(a), 10.1(e) or 10.1(f) shall exist
immediately prior to or after giving effect to the effectiveness of the relevant
Replacement Revolving Facility and (g) all other terms applicable to such
Replacement Revolving Loans and Replacement Revolving Commitments (excluding
interest rates, floors and margins, commitment, upfront and other fees,
guarantees, security and maturity, subject to preceding clauses (b) through (f))
shall be substantially identical to, or less favorable to the Lenders and New
Lenders providing such Replacement Revolving Loans and Replacement Revolving
Commitments than those applicable to such Refinanced Revolving Loans and
Refinanced Revolving Commitments, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest Revolver
Termination Date in effect immediately prior to such refinancing; provided that,
if such terms are more favorable (taken as a whole) to the Lenders or New
Lenders providing such Replacement Revolving Loans and Replacement Revolving
Commitments, the applicable Borrowers shall have the right to unilaterally
provide the existing Multicurrency Revolving Lenders and Lenders under any
existing Additional Revolving Facility with additional rights and benefits and
the “substantially similar to” or not “less favorable” requirement of this
clause (g) and compliance therewith shall be determined after giving effect to
such additional right and benefits (it being understood and agreed that Company
may, at its option, deliver a certificate to the Administrative Agent certifying
that the requirements of this clause (g) have been satisfied at least 5 Business
Days prior to the incurrence of such Indebtedness, and such certification shall
be

 

115

--------------------------------------------------------------------------------


 

conclusive evidence that such requirements have been satisfied unless the
Administrative Agent provides notice to Company of its objection during such 5
Business Day period (including a reasonable description of the basis upon which
it objects)).

 

(b)                                 In addition, if so provided in the relevant
amendment, amendment and restatement, supplement or other modification of the
Credit Agreement entered into in accordance with Section 2.12(a), and with the
consent of the applicable Facing Agent, participations in Letters of Credit
expiring on or after the Revolver Termination Date for the Facility under which
such Letter of Credit was issued may be reallocated from Lenders holding
Multicurrency Revolving Commitments hereunder to Lenders and New Lenders holding
Replacement Revolving Commitments in accordance with the terms of such
amendment, amendment and restatement, supplement or other modification.

 

(c)                                  This Section 2.12 shall supersede any other
provisions contained in the Loan Documents, including, without limitation,
Section 12.1, to the contrary.

 

(d)                                 Upon issuance of any Replacement Revolving
Commitments or the making of any Replacement Revolving Loans, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on the Multicurrency Revolving Facility or any Additional Revolving Facility (to
the extent that they remain outstanding) and such new Replacement Revolving
Facility, (B) repayments required upon the Maturity Date of the Multicurrency
Revolving Facility or any Additional Revolving Facility (to the extent that they
remain outstanding) and such new Replacement Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of commitments (subject to clause (3) below)) of Loans under any Revolving
Facility after the effective date of Replacement Revolving Commitments shall be
made on a pro rata basis between the Multicurrency Revolving Facility and any
other Additional Revolving Facility (to the extent they remain outstanding) and
the new Replacement Revolving Facility, (2) any swing line loans made, or
letters of credit issued, as applicable, under any Revolving Facility after the
effective date of the Replacement Revolving Commitments shall be made or issued
to the extent reasonably practicable on a pro rata basis between the
Multicurrency Revolving Facility and any other Additional Revolving Facility (to
the extent that they remain outstanding) and the new Replacement Revolving
Facility and (3) the permanent repayment of Loans with respect to, and
termination of commitments under, such new Replacement Revolving Facility shall
be made on a pro rata basis between the Multicurrency Revolving Facility and any
other Additional Revolving Facility (to the extent that they remain outstanding)
and the new Replacement Revolving Facility, except that the Borrower under such
new Replacement Revolving Facility shall be permitted to permanently repay and
terminate commitments under such new Replacement Revolving Facility on a greater
than pro rata basis than any other Revolving Facility that has a later Maturity
Date than such Replacement Revolving Facility either at the time of incurrence
of such Replacement Revolving Facility or on the date that such Revolving
Facility is subsequently incurred after the incurrence of such new Replacement
Revolving Facility.

 

116

--------------------------------------------------------------------------------


 

2.13                        Replacement Term Loans.

 

(a)                                 Notwithstanding anything to the contrary in
any Loan Document, this Agreement may be amended, amended and restated,
supplemented or otherwise modified on one or more occasions with the written
consent of the Administrative Agent, the Borrower under the applicable Term
Facility and the Lenders and New Lenders providing the relevant Replacement Term
Loans (as defined below) and, prior to the end of the Certain Funds Period, the
relevant Replacement Term Commitments (as defined below) to permit the
refinancing of all or any portion of the Term Loans outstanding under one or
more Term Facilities (“Refinanced Term Loans”) and Term Commitments under one or
more Term Facilities (“Refinanced Term Commitments”) (which for this purpose
will be deemed to include any then outstanding Replacement Term Loans and
Replacement Term Commitments) with a replacement term loan tranche hereunder
(“Replacement Term Loans”) and replacement term commitments hereunder
(“Replacement Term Commitments” and together with such Replacement Term Loans
relating thereto, a “Replacement Term Facility”) which shall be Loans and
Commitments hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans and Replacement Term Commitments shall not exceed the
aggregate principal amount of such Refinanced Term Loans and Refinanced Term
Commitments (plus the amount of accrued interest and premium thereon, any
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses incurred in connection with the replacement
thereof), (b) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing, (c) the original issue
discount, interest rates, floors and margins, commitment, upfront and other
fees, prepayment premiums, amortization schedules, and borrowers with respect to
such Replacement Term Loans and Replacement Term Commitments shall be as agreed
by the borrowers party thereto and the Lenders and New Lenders providing such
Replacement Term Loans and Replacement Term Commitments, including any changes
or additional terms to address local law considerations in the case of any new
foreign borrowers, (d) such Replacement Term Loans and Replacement Term
Commitments shall rank pari passu in right of payment with the other Loans and
Commitments hereunder, (e) such Replacement Term Loans and Replacement Term
Commitments shall (x) be subject to the CAM Exchange (and the holders of such
Replacement Term Loans and Replacement Term Commitments shall have become a
party to the Re-Allocation Agreement by execution and delivery of a joinder
thereto or other arrangement reasonably acceptable to the Administrative Agent)
and (y) may not be (i) guaranteed by any Person which is not a Credit Party or
(ii) secured by any assets other than the Collateral (other than, in the case of
any Replacement Term Loans and Replacement Term Commitments incurred by an Other
Subsidiary Borrower that is not a U.S. Credit Party, which may be guaranteed by
Persons that are not Credit Parties on the date when such Replacement Term Loans
and Replacement Term Commitments are established and secured by additional
collateral in non-U.S. jurisdictions so long as the Lenders that provide such
Replacement Term Loans and Replacement Term Commitments enter into the CAM
Exchange and become a party to the Re-Allocation Agreement by execution and
delivery of a joinder thereto or other arrangement reasonably acceptable to the
Administrative Agent), (f) no Event of Default under Section 10.1(a),
10.01(e) or 10.1(f) shall exist immediately prior to or after giving effect to
the effectiveness of the relevant Replacement Term Loans and Replacement Term
Commitments and (g) all other terms applicable to such Replacement Term Loans
and Replacement Term Commitments (excluding interest rates, floors and margins,
commitment, upfront and other fees,

 

117

--------------------------------------------------------------------------------


 

guarantees, security and maturity, subject to preceding clauses (b) through (f))
shall be substantially identical to, or less favorable to the Lenders and New
Lenders providing such Replacement Term Loans and Replacement Term Commitments
than those applicable to such Refinanced Term Loans and Refinanced Term
Commitments, except to the extent necessary to provide for covenants and other
terms applicable to any period after the earlier to occur of the date that all
other Term Loans are paid in full (other than contingent indemnification
obligations not then due) and the latest final maturity of any Term Loans in
effect immediately prior to such refinancing; provided, however, that, if such
terms are more favorable (taken as a whole) to the Lenders or New Lenders
providing such Replacement Term Loans and Replacement Term Commitments, the
applicable Borrowers shall have the right to unilaterally provide the existing
Term Lenders with additional rights and benefits and the “substantially similar
to” or not “less favorable” requirement of this clause (g) and compliance
therewith shall be determined after giving effect to such additional rights and
benefits (it being understood and agreed that Company may, at its option,
deliver a certificate to the Administrative Agent certifying that the
requirements of this clause (g) have been satisfied at least 5 Business Days
prior to the incurrence of such Indebtedness, and such certification shall be
conclusive evidence that such requirements have been satisfied unless the
Administrative Agent provides notice to Company of its objection during such 5
Business Day period (including a reasonable description of the basis upon which
it objects)). No Term Commitments shall be reduced during the Certain Funds
Period as a result of any Borrower obtaining Replacement Term Commitments
hereunder unless such Borrower complies with Section 4.1(a)(v).

 

(b)                                 This Section 2.13 shall supersede any other
provisions contained in the Loan Documents, including, without limitation,
Section 12.1, to the contrary.

 

2.14                        Extension of Maturity Date

 

(a)                                 Each Borrower may, upon notice (a “Maturity
Date Extension Request”) to the Administrative Agent (which shall promptly
notify the Lenders or New Lenders under the applicable Facility), request one or
more extensions of any Revolver Termination Date, Term Maturity Date or the
maturity date for any Additional Facility or Replacement Facility, in each case
applicable to any Facility under which it is a Borrower (the Revolver
Termination Date, Term Maturity Date or maturity date for such Additional
Facility or Replacement Facility applicable to such Facility, the “Existing
Maturity Date”). Each Maturity Date Extension Request shall (i) specify the date
to which such Existing Maturity Date is sought to be extended (the “New Maturity
Date”), (ii) specify the changes, if any, to the interest rates, floors and
margins, commitment and other fees payable to Consenting Lenders (as defined
below) in respect of that portion of their Commitments and Loans extended to
such New Maturity Date and the time as of which such changes will become
effective, which may be prior to the Existing Maturity Date, and (iii) specify
any other amendments or modifications to this Agreement or the other Loan
Documents to be effected in connection with such extension; provided that (A) no
such amendments or modifications under clause (iii) that would otherwise require
approvals pursuant to Section 12.1 shall become effective prior to the then
latest Revolver Termination Date (in the case of an extension of a Revolving
Facility) or Term Maturity Date (in the case of an extension of a Term
Facility), unless such other approvals have been obtained, (B) the Obligations
under any such Facility shall rank pari passu in right of payment with the other

 

118

--------------------------------------------------------------------------------


 

Loans and Commitments hereunder, (C) the Obligations under any such Facility
shall not be guaranteed by any Person other than the Credit Parties that
guaranteed the applicable Facility prior to such maturity extension and (D) such
Facility shall be secured solely by the Collateral that secured the applicable
Facility prior to such maturity extension and such Facility shall be subject to
the CAM Exchange (and the holders of Indebtedness or commitments in respect of
such Facility shall have become a party to the Re-Allocation Agreement by
execution and delivery of a joinder thereto or other arrangement reasonably
acceptable to the Administrative Agent).

 

(b)                                 In the event a Maturity Date Extension
Request shall have been delivered by a Borrower, each Lender under the
applicable Facility shall have the right (but not the obligation) to agree to
the extension of the Existing Maturity Date and other matters contemplated by
the Maturity Date Extension Request on the terms and subject to the conditions
set forth therein (each Lender under the applicable Facility agreeing to the
Maturity Date Extension Request being referred to herein as a “Consenting
Lender” and each Lender under the applicable Facility not agreeing thereto being
referred to herein as a “Declining Lender”), which right may be exercised by
written notice thereof, specifying the maximum amount of the Commitment or Loans
of such Lender under the applicable Facility with respect to which such Lender
agrees to the New Maturity Date, delivered to the applicable Borrower (with a
copy to the Administrative Agent) not later than a day to be agreed upon by the
applicable Borrower and the Administrative Agent following the date on which the
Maturity Date Extension Request shall have been delivered by such Borrower (it
being understood that any Lender under such Facility that shall have failed to
exercise such right as set forth above by such date shall be deemed to be a
Declining Lender). If a Lender under such Facility elects to extend only a
portion of its then existing Commitment or Loans under such Facility, it will be
deemed for purposes hereof to be a Consenting Lender in respect of such extended
portion and a Declining Lender in respect of the remaining portion of its
Commitment and Loans under such Facility. If Consenting Lenders shall have
agreed to such Maturity Date Extension Request in respect of Commitments and
Loans under such Facility held by them, then on the date specified in the
Maturity Date Extension Request as the effective date thereof (the “Extension
Effective Date”), (w) the Existing Maturity Date of the applicable Commitments
and Loans under such Facility shall, as to the Consenting Lenders, be extended
to such date as shall be specified therein, (x) the terms and conditions of the
Commitments and Loans of the Consenting Lenders under such Facility (with
respect to maturity, interest rates, floors and margins, commitment and other
fees (including Letter of Credit fees) payable in respect thereof), shall be
modified as set forth in the Maturity Date Extension Request, (y) such other
modifications and amendments hereto specified in the Maturity Date Extension
Request shall become effective, subject to any required approvals under
Section 12.1, except that any such other modifications and amendments that do
not take effect until the then latest Revolver Termination Date (in the case of
an extension of a Revolving Facility) or Term Maturity Date (in the case of an
extension of a Term Facility), shall not require the consent of any Lender other
than the Consenting Lenders and (z) to the extent that such Facility is a
Revolving Facility and any Commitments or Loans under such Facility are not
extended (thereby resulting in an Extended Revolving Facility in respect of the
Commitments and Loans that are extended), (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on the
Multicurrency Revolving Facility, any Additional

 

119

--------------------------------------------------------------------------------


 

Revolving Facility or any Replacement Revolving Facility (to the extent that
they remain outstanding) and such new Extended Revolving Facility,
(B) repayments required upon the Maturity Date of the Multicurrency Revolving
Facility, any Additional Revolving Facility or any Replacement Revolving
Facility (to the extent that they remain outstanding) and such new Extended
Revolving Facility and (C) repayments made in connection with any permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
under any Extended Revolving Facility after the Extension Effective Date shall
be made on a pro rata basis between the Multicurrency Revolving Facility, any
Additional Revolving Facility and any other Replacement Revolving Facility (to
the extent they remain outstanding) and the new Extended Revolving Facility,
(2) any swing line loans made, or letters of credit issued, as applicable, under
any Revolving Facility after the Extension Effective Date shall be made or
issued to the extent reasonably practicable on a pro rata basis between the
Multicurrency Revolving Facility, any Additional Revolving Facility and any
Replacement Revolving Facility (to the extent that they remain outstanding) and
the new Extended Revolving Facility and (3) the permanent repayment of Loans
with respect to, and termination of commitments under, such new Extended
Revolving Facility shall be made on a pro rata basis between the Multicurrency
Revolving Facility, any Additional Revolving Facility and any Replacement
Revolving Facility (to the extent that they remain outstanding) and the new
Extended Revolving Facility, except that the Borrower under such new Extended
Revolving Facility shall be permitted to permanently repay and terminate
commitments under such new Extended Revolving Facility on a greater than pro
rata basis than any other Revolving Facility that has a later Maturity Date than
such Extended Revolving Facility either on the Extension Effective Date or on
the date that such Revolving Facility is subsequently incurred after such
Extension Effective Date.

 

(c)                                  Notwithstanding anything herein to the
contrary, Borrowers shall have the right, in accordance with the provisions of
Sections 3.7 and 12.8, at any time prior to the Existing Maturity Date, to
replace a Declining Lender (only in respect of that portion of such Lender’s
Commitments and Loans subject to a Maturity Date Extension Request that such
Lender has not agreed to extend) with a Lender or any Eligible Assignee that
will agree to such Maturity Date Extension Request, and any such replacement
Lender shall for all purposes constitute a Consenting Lender in respect of the
Commitment and Loan assigned to and assumed by it on and after the effective
time of such replacement.

 

(d)                                 If a Maturity Date Extension Request has
become effective hereunder with respect to any Facility, on the Existing
Maturity Date, the Commitment and Loans of each Declining Lender under such
Facility shall, to the extent not assumed, assigned or transferred as provided
in Section 2.14(b), terminate, and the Borrowers under such Facility shall repay
all the Loans of each Declining Lender under such Facility, to the extent such
Loans shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder.

 

(e)                                  This Section 2.14 shall supersede any
provision to the contrary in this Agreement, including Section 12.1.

 

120

--------------------------------------------------------------------------------


 

2.15                        Appointment and Removal of Other Subsidiary
Borrowers.

 

(a)                                 Company may at any time and from time to
time designate one or more Wholly-Owned Subsidiaries of Company as additional
Other Subsidiary Borrowers under any Facility other than a Term Facility upon
(i) execution and delivery by such Other Subsidiary Borrower and the
Administrative Agent of a Joinder Agreement substantially in the form of
Exhibit 2.15 providing for a Revolver Sublimit for such Other Subsidiary
Borrower reasonably acceptable to the Administrative Agent, and (ii) delivery to
the Administrative Agent of (1) to the extent not previously delivered, the
pledge and guarantee agreements, if any, required pursuant to Section 7.12,
(2) if requested by the Administrative Agent, an opinion of counsel which covers
such matters related to such agreements as the Administrative Agent shall
reasonably determine with such exceptions as are reasonably satisfactory to the
Administrative Agent and (3) reasonable and customary secretary’s certificates,
resolutions, process agent appointment letters (solely in the case of a Foreign
Subsidiary that becomes an Other Subsidiary Borrower), and documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations to the extent
reasonably requested by the Administrative Agent (where applicable, in
accordance with reasonable instructions received from any Multicurrency
Revolving Lender and required to comply with such rules and regulations) at
least 5 Business Days prior to the effectiveness to such designation. Upon the
effectiveness of each such Joinder Agreement, Schedules 1.1(c) and (d) shall
automatically and without further action be deemed to be amended, restated,
supplemented or otherwise modified to add such Other Subsidiary Borrowers and
their respective Revolver Sublimits.

 

(b)                                 Company may at any time and from time to
time terminate an Other Subsidiary Borrower’s status as such (i) (x) upon
execution and delivery by Company or such Other Subsidiary Borrower of a written
request providing for such termination or (y) in connection with a Permitted
Reorganization and (ii) upon either (x) repayment in full (other than contingent
indemnification obligations not then due) of all outstanding Multicurrency
Revolving Loans and other Obligations of such Other Subsidiary Borrower (other
than Obligations in respect of any Term Commitments, Term Loans (including any
commitment fees) or Swap Contracts) (the “Amounts Owing”) or (y) the agreement
of one or more of Company and the Other Subsidiary Borrowers, as of the
effective date of such termination, to cause one or more of such other Borrowers
to assume, pursuant to documentation reasonably satisfactory to the
Administrative Agent, the outstanding Amounts Owing payable by such terminating
Other Subsidiary Borrower. Upon the effectiveness of each such termination,
Schedules 1.1(c) and (d) shall automatically and without further action be
deemed to be amended, restated, supplemented or otherwise modified to remove
such Person as an Other Subsidiary Borrower.

 

(c)                                  This Section 2.15 shall supersede any
provision to the contrary in this Agreement, including Section 12.1.

 

2.16                        Special Provisions Relating to a Re-Denomination
Event.

 

(a)                                 Multicurrency Revolving Loans and Unpaid
Drawings.

 

(i)                       On the date of the occurrence of a Re-Denomination
Event, automatically (and without the taking of any action), (i) all then
outstanding

 

121

--------------------------------------------------------------------------------


 

Multicurrency Revolving Loans denominated in an Alternative Currency and all
Unpaid Drawings in respect of Letters of Credit issued for the account of any
Borrower owed in an Alternative Currency, shall be automatically converted into
Multicurrency Revolving Loans maintained in, and Unpaid Drawing owing by such
Borrower in, Dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the respective Loans or Unpaid Drawings on the
date such Re-Denomination Event first occurred, which Multicurrency Revolving
Loans or Unpaid Drawings (x) shall continue to be owed by such Borrower,
(y) shall at all times thereafter be deemed to be Base Rate Loans and (z) shall
be immediately due and payable on the date such Re-Denomination Event has
occurred) and (ii) all principal, accrued and unpaid interest and other amounts
owing with respect to such Multicurrency Revolving Loans and Unpaid Drawings
shall be immediately due and payable in Dollars, taking the Dollar Equivalent of
such principal amount, accrued and unpaid interest and other amounts. The
occurrence of any conversion of Multicurrency Revolving Loans or Unpaid Drawings
to Base Rate Loans as provided above in this Section 2.16(a) shall be deemed to
constitute, for purposes of Section 3.5, a prepayment of Multicurrency Revolving
Loans before the last day of any Interest Period relating thereto.

 

(ii)                    Upon and after the occurrence of a Re-Denomination
Event, all amounts from time to time accruing with respect to, and all amounts
from time to time payable on account of, Multicurrency Revolving Loans
denominated in an Alternative Currency (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
Re-Denomination Event) and Unpaid Drawings owing in an Alternative Currency
shall be payable in Dollars (taking the Dollar Equivalents of all such amounts
on the date of the occurrence of the respective Re-Denomination Event, with all
calculations for periods after the Re-Denomination Event being made as if the
respective such Multicurrency Revolving Loan or Unpaid Drawings had originally
been made in Dollars) and shall be distributed by the Administrative Agent for
the account of appropriate Lenders which made such Multicurrency Revolving Loans
or are participating therein.

 

(b)                                 EUR Term A Loans.

 

(i)                       On the date of the occurrence of a Re-Denomination
Event that occurs after the expiration of the Certain Funds Period (or on the
first day following the expiration of the Certain Funds Period if a
Re-Denomination Event occurred prior to, and is continuing on, such date),
automatically (and without the taking of any action), (i) all then outstanding
EUR Term A Loans denominated in Euro shall be automatically converted into Term
Loans maintained in Dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the respective Term Loans on the date such
Re-Denomination Event first occurred, which Term Loans (x) shall continue to be
owed by the Purchaser, (y) shall at all times thereafter be deemed to be Base
Rate Loans and (z) shall be immediately due and payable on the date such
Re-Denomination Event has occurred) and (ii) all principal, accrued and unpaid
interest and other amounts owing with respect to such Term Loans shall be
immediately due and payable in Dollars, taking the Dollar Equivalent of such
principal amount, accrued and unpaid interest and other

 

122

--------------------------------------------------------------------------------


 

amounts.  The occurrence of any conversion of EUR Term A Loans to Base Rate
Loans as provided above in this Section 2.16(b) shall be deemed to constitute,
for purposes of Section 3.5, a prepayment of EUR Term A Loans before the last
day of any Interest Period relating thereto.

 

(ii)                    Upon and after the occurrence of a Re-Denomination Event
that occurs after the expiration of the Certain Funds Period (or on and after
the first day following the expiration of the Certain Funds Period if a
Re-Denomination Event occurred prior to, and is continuing on, such date), all
amounts from time to time accruing with respect to, and all amounts from time to
time payable on account of, EUR Term A Loans denominated in Euros (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such Re-Denomination Event) shall be payable in Dollars (taking
the Dollar Equivalents of all such amounts on the date of the occurrence of the
respective Re-Denomination Event, with all calculations for periods after the
Re-Denomination Event being made as if the respective such EUR Term A Loan had
originally been made in Dollars) and shall be distributed by the Administrative
Agent for the account of the appropriate EUR Term A Lenders which made such EUR
Term A Loans or are participating therein.

 

(c)                                  Notice of Re-Denomination. The
Administrative Agent will, as soon as practicable after the occurrence thereof,
notify Company and each Lender of any redenomination and conversion under this
Section 2.16 (provided that any failure to give such notice shall not affect the
validity of such redenomination and conversion).

 

ARTICLE III

 

INTEREST AND FEES

 

3.1                               Interest.

 

(a)                                 Base Rate Loans. Each Borrower agrees to pay
interest in respect of the unpaid principal amount of such Borrower’s Base Rate
Loans from the date the proceeds thereof are made available to such Borrower
(or, if such Base Rate Loan was converted from a Eurocurrency Loan, the date of
such conversion) until the earlier of (i) the maturity (whether by acceleration
or otherwise) of such Base Rate Loan or (ii) the conversion of such Base Rate
Loan to a Eurocurrency Loan pursuant to Section 2.6 at a rate per annum equal to
the relevant Base Rate plus the Applicable Base Rate Margin.

 

(b)                                 Eurocurrency Loans. Each Borrower agrees to
pay interest in respect of the unpaid principal amount of such Borrower’s
Eurocurrency Loans from the date the proceeds thereof are made available to such
Borrower (or, if such Eurocurrency Loan was converted from a Base Rate Loan, the
date of such conversion) until the earlier of (i) the maturity (whether by
acceleration or otherwise) of such Eurocurrency Loan or (ii) the conversion of
such Eurocurrency Loan to a Base Rate Loan pursuant to Section 2.6, 2.8(g), 2.16
or 3.6, at a rate per annum equal to the relevant Eurocurrency Rate plus the
Applicable Eurocurrency Margin.

 

123

--------------------------------------------------------------------------------


 

(c)                                  Overnight Rate Loans. Each Borrower agrees
to pay interest in respect of the unpaid principal amount of such Borrower’s
Overnight Rate Loans from the date the proceeds thereof are made available to
such Borrower until the maturity of such Overnight Rate Loan at a rate per annum
equal to the Overnight Euro Rate or Overnight LIBOR Rate, as applicable.

 

(d)                                 Payment of Interest. Interest on each Loan
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest accruing pursuant to Section 3.1(f) shall be payable from time to
time on demand. Interest shall also be payable on all then outstanding
Multicurrency Revolving Loans on the Revolver Termination Date and on all Loans
on the date of repayment (including prepayment) thereof (except that voluntary
prepayments of Multicurrency Revolving Loans that are Base Rate Loans made
pursuant to Section 4.3 on any day other than a Quarterly Payment Date or the
Revolver Termination Date need not be made with accrued interest from the most
recent Quarterly Payment Date; provided that such accrued interest is paid on
the next Quarterly Payment Date) and on the date of maturity (by acceleration or
otherwise) of such Loans.

 

(e)                                  Notification of Rate. The Administrative
Agent, upon determining the interest rate for any Borrowing of Eurocurrency
Loans for any Interest Period, shall promptly notify Borrowers and the Lenders
thereof. Such determination shall, absent manifest error and subject to
Section 3.6, be final, conclusive and binding upon all parties hereto.

 

(f)                                   Default Interest. Notwithstanding the
rates of interest specified herein, effective immediately upon any failure to
pay any Obligations or any other amounts due under any of the Loan Documents
when due, whether by acceleration or otherwise, to the extent permitted by
applicable law, such overdue amounts shall bear interest payable on demand,
after as well as before judgment, at a rate per annum equal to the Default Rate.

 

(g)                                  Maximum Interest. If any interest payment
or other charge or fee payable hereunder exceeds the maximum amount then
permitted by applicable law, the applicable Borrower shall be obligated to pay
the maximum amount then permitted by applicable law and the applicable Borrower
shall continue to pay the maximum amount from time to time permitted by
applicable law until all such interest payments and other charges and fees
otherwise due hereunder (in the absence of such restraint imposed by applicable
law) have been paid in full.

 

3.2                               Fees.

 

(a)                                 Fees. Company shall pay to the Agents and
the Lead Arrangers such fees as shall have been separately agreed upon in
writing, including in the Fee Letter, in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

124

--------------------------------------------------------------------------------


 

(b)                                 Commitment Fees.

 

(i)                      Multicurrency Revolving Commitment Fees. Company shall
pay to the Administrative Agent for pro rata distribution to each Non-Defaulting
Lender having a Multicurrency Revolving Commitment (based on its Multicurrency
Revolver Pro Rata Share) a commitment fee in Dollars (the “Multicurrency
Revolving Commitment Fee”) for the period commencing on the Closing Date to and
including the Revolver Termination Date for the Multicurrency Revolving Facility
or the earlier termination of the Multicurrency Revolving Commitments (and
repayment in full of the Multicurrency Revolving Loans and payment in full or
Cash Collateralization of the LC Obligations), computed at a rate equal to the
Applicable Multicurrency Revolving Commitment Fee Percentage per annum on the
average daily Total Available Multicurrency Revolving Commitment (with the
Available Multicurrency Revolving Commitment of each Lender determined without
reduction for such Lender’s Multicurrency Revolver Pro Rata Share of Swing Line
Loans outstanding). Unless otherwise specified, accrued Multicurrency Revolving
Commitment Fees shall be due and payable in arrears (A) on each Quarterly
Payment Date after the Closing Date, (B) on the Revolver Termination Date for
the Multicurrency Revolving Facility and (iii) upon any reduction or termination
in whole or in part of the Multicurrency Revolving Commitments (but only, in the
case of a reduction, on the portion of the Multicurrency Revolving Commitments
then being reduced).

 

(ii)                  Term Commitment Fees.

 

(1)                                 Company shall pay to the Administrative
Agent for pro rata distribution to each Non-Defaulting Lender having a USD Term
A Commitment (based on its USD Term A Pro Rata Share) a commitment fee in
Dollars (the “USD Term A Commitment Fee”) for the period commencing on the
Closing Date to and including the last day of the Certain Funds Period or the
earlier termination of the USD Term A Commitments, computed at a rate equal to
the Applicable Term Loan Commitment Fee Percentage per annum on the actual daily
undrawn USD Term A Commitments.

 

(2)                                 The Purchaser shall pay to the
Administrative Agent for pro rata distribution to each Non-Defaulting Lender
having a EUR Term A Commitment (based on its “EUR Term A Pro Rata Share”) a
commitment fee in Euros (the “EUR Term A Commitment Fee” and together with the
USD Term A Commitment Fee, the “Term Commitment Fees”) for the period commencing
on the Closing Date to and including the last day of the Certain Funds Period or
the earlier termination of the applicable EUR Term A Commitments, computed at a
rate equal to the Applicable Term Loan Commitment Fee Percentage per annum on
the actual daily undrawn EUR Term A Commitments.

 

Unless otherwise specified, accrued Term Commitment Fees shall be due and
payable in arrears (A) on each Quarterly Payment Date after the Closing Date and
(B) upon the termination of the applicable Certain Funds Term Commitments.

 

125

--------------------------------------------------------------------------------


 

3.3                               Computation of Interest and Fees. Interest on
all Loans and fees payable hereunder shall be computed on the basis of the
actual number of days elapsed over a year of 360 days; provided that interest on
all Base Rate Loans when computed using the Eurocurrency Rate and, if
denominated in Sterling, Multicurrency Revolving Loans shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at any time and from time to time upon request of
any Borrower, deliver to such Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate applicable to Loans
pursuant to this Agreement.

 

3.4                               Interest Periods. At the time it gives any
Notice of Borrowing or a Notice of Conversion or Continuation, with respect to
Eurocurrency Loans, a Borrower shall elect, by giving the Administrative Agent
written notice, the interest period (each an “Interest Period”) which Interest
Period shall, at the option of such Borrower, be 1, 2, 3 or 6 months (or, (x) if
available to each of the applicable Lenders (as determined by each such
applicable Lender in its sole discretion) a 12 month period or (y) in the
discretion of the Administrative Agent, a period of less than one month);
provided that:

 

(a)                                 Borrowers may elect different Interest
Periods with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing;

 

(b)                                 the initial Interest Period for any
Eurocurrency Loan shall commence on the date of such Borrowing of such
Eurocurrency Loan (including the date of any conversion thereto from a Loan of a
different Type) and each Interest Period occurring thereafter in respect of such
Eurocurrency Loan shall commence on the last day of the immediately preceding
Interest Period;

 

(c)                                  if any Interest Period relating to a
Eurocurrency Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

(d)                                 if any Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurocurrency Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

(e)                                  at any time when an Event of Default is
then in existence and the Administrative Agent, at the request of the Required
Lenders, so notifies Company, no Interest Period (a) of more than one month may
be selected with respect to any Loan denominated in an Alternative Currency and
(b) may be selected with respect to any Loan denominated in Dollars;

 

126

--------------------------------------------------------------------------------


 

(f)                                   no Interest Period shall extend beyond the
applicable Term Maturity Date for any Term Loan or the applicable Revolver
Termination Date for any Multicurrency Revolving Loan; and

 

(g)                                  no Interest Period in respect of any
Borrowing of Term Loans shall be selected which extends beyond any date upon
which a mandatory repayment of such Term Loans will be required to be made under
Section 4.4(b), if the aggregate principal amount of Term Loans of such Term
Facility which have Interest Periods which will expire after such date will be
in excess of the aggregate principal amount of Term Loans of such Term Facility
then outstanding less the aggregate amount of such required prepayment.

 

3.5                               Compensation for Funding Losses. The
applicable Borrower shall compensate each Lender, upon its written request
(which request shall set forth the basis for requesting such amounts), for all
actual losses, expenses and liabilities (including, without limitation, any
interest paid by such Lender to lenders of funds borrowed by such Lender to make
or carry its Eurocurrency Loans to the extent not recovered by the Lender in
connection with the liquidation or re-employment of such funds and including the
compensation payable by such Lender to a Participant) and any loss sustained by
such Lender in connection with the liquidation or re-employment of such funds
(including, without limitation, a return on such liquidation or re-employment
that would result in such Lender receiving less than such Lender would have
received had such Eurocurrency Loan remained outstanding until the last day of
the Interest Period applicable to such Eurocurrency Loans, but excluding
Excluded Taxes) which such Lender may sustain as a result of:

 

(a)                                 for any reason (other than a default by such
Lender or Administrative Agent) a continuation or a Borrowing of, or conversion
from or into, Eurocurrency Loans does not occur on a date specified therefor in
a Notice of Borrowing or Notice of Conversion or Continuation (whether or not
withdrawn) delivered by such Borrower;

 

(b)                                 any payment, prepayment or conversion or
continuation of any of such Borrower’s Eurocurrency Loans occurring for any
reason whatsoever on a date which is not the last day of an Interest Period
applicable thereto;

 

(c)                                  any repayment of any of such Borrower’s
Eurocurrency Loans not being made on the date specified in a notice of payment
given by such Borrower; or

 

(d)                                 (i) any other failure by such Borrower to
repay such Borrower’s Eurocurrency Loans when required by the terms of this
Agreement or (ii) an election made by such Borrower pursuant to Section 3.7. A
written notice setting forth in reasonable detail the basis of the incurrence of
additional amounts owed such Lender under this Section 3.5 and delivered to such
Borrower and Administrative Agent by such Lender shall, absent manifest error,
be final, conclusive and binding for all purposes. Calculation of all amounts
payable to a Lender under this Section 3.5 shall be made as though that Lender
had actually funded its relevant Eurocurrency Loan through the purchase of a
Eurocurrency deposit bearing interest at the Eurocurrency Rate in an amount
equal to the amount of that Loan, having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurocurrency deposit

 

127

--------------------------------------------------------------------------------


 

from an offshore office of that Lender to a domestic office of that Lender in
the United States of America; provided, however, that each Lender may fund each
of its Eurocurrency Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 3.5.

 

3.6                               Increased Costs, Alternate Rate of
Interest, Illegality, Etc.

 

(a)                                 Increased Costs Generally. If any Change in
Law:

 

(i)                       having general applicability to all comparably
situated Lenders and Facing Agents within the jurisdiction in which such Lender
or Facing Agent operates shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurocurrency Rate) or any Facing Agent or subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(f) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(ii)                    imposes on any Lender or any Facing Agent or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Facing Agent or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, Facing
Agent or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, Facing Agent or other
Recipient, the applicable Borrower will pay to such Lender, Facing Agent or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Facing Agent or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered; provided that such amounts
shall be proportionate to the amounts that such Lender or Facing Agent charges
other borrowers or account parties for such additional costs incurred or
reductions suffered on loans similarly situated to Borrowers in connection with
substantially similar facilities as reasonably determined by such Lender or such
Facing Agent acting in good faith; provided, further, that if such increased
costs described under clause (i) are determined by a court of competent
jurisdiction in a final non-appealable judgment to have been imposed as a result
of a Lender’s or Facing Agent’s gross negligence or willful misconduct, such
Lender or Facing Agent will promptly repay to the applicable Borrower the amount
of any increased costs paid to such Lender or such Facing Agent by such Borrower
under this Section 3.6.

 

128

--------------------------------------------------------------------------------


 

(b)                                 Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Borrowing of Eurocurrency Loans:

 

(i)                       the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that, by reason of any
changes arising after the Closing Date affecting the interbank Eurocurrency
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Loan for such Interest Period; or

 

(ii)                    the Administrative Agent is advised by the Majority
Lenders in respect of each of the Facilities with affected Eurocurrency Loans
that the Eurocurrency Rate for such Eurocurrency Loan for such Interest Period
will not adequately and fairly reflect the cost to Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to Company and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (x) any Notice of Conversion or Continuation that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurocurrency Loan in the Eurocurrency Rate that is unavailable because the
conditions described in clauses (i) and (ii) above have been satisfied (such
unavailable rate, the “Unavailable Rate”), shall be ineffective, and (y) if any
Notice of Borrowing requests a Eurocurrency Loan with an Unavailable Rate,
(1) if such Notice of Borrowing is for a Loan in Dollars or if an alternative
rate of interest is not in effect pursuant to clause (2) below, then
notwithstanding anything to the contrary in this Agreement, the applicable
Borrower may cancel such Loan or such Loan shall be made as a Base Rate Loan in
Dollars or (2) if such Notice of Borrowing is for an Alternative Currency Loan,
then notwithstanding anything to the contrary in this Agreement, the applicable
Borrower may cancel such Loan or the Administrative Agent may, in consultation
with Company, propose to Company in writing an alternative interest rate for the
affected Loan that, if accepted by Company in a writing delivered to the
Administrative Agent within 1 Business Day of Company’s receipt of such written
proposal, shall apply with respect to the affected Loan until (A) the
Administrative Agent notifies Company and the Lenders that the circumstances
giving rise to the notice described above no longer exist, (B) the
Administrative Agent is advised by the applicable Majority Lenders that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in the affected
Borrowing or (C) solely with respect to such Borrowing such Lender determines
that any law or regulation has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and Company written notice thereof;
provided that, notwithstanding the foregoing, all Eurocurrency Rates (other than
any then applicable Unavailable Rates) shall remain available for Borrowings
until such rate shall be an Unavailable Rate.

 

129

--------------------------------------------------------------------------------


 

(c)                                  Illegality. Subject to Section 3.7, if any
Lender shall provide written notice to the Administrative Agent and Company that
any Change in Law since the date of this Agreement makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its applicable lending office to make Eurocurrency Loans or to
fund or maintain Eurocurrency Loans hereunder (i) with respect to Loans
denominated in Dollars (A) upon receipt of such notification, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Dollars, (B) each Eurocurrency Loan of such
Lender denominated in Dollars will automatically be converted to Base Rate Loans
on the last day of the then current Interest Period therefor or, if earlier, on
the date specified by such Lender in such notification (which date shall be no
earlier than the last day of any applicable grace period permitted by applicable
law) and (C) the obligation of such Lender to make or continue affected
Eurocurrency Loans denominated in Dollars or to convert Loans into Eurocurrency
Loans denominated in Dollars shall be suspended until the Administrative Agent
or such Lender shall notify Company that the circumstances causing such
suspension no longer exist and (ii) with respect to Loans denominated in an
Alternative Currency, (A) upon receipt of such notification, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in such Alternative Currency, (B) each
Eurocurrency Loan of such Lender denominated in such Alternative Currency will
automatically be converted to a Daily Rate Loan on the last day of the then
current Interest Period therefor or, if earlier, on the date specified by such
Lender in such notification (which date shall be no earlier than the last day of
any applicable grace period permitted by applicable law) and (C) the obligation
of such Lender to make or continue affected Eurocurrency Loans denominated in
such Alternative Currency or to convert Loans into Eurocurrency Loans
denominated in such Alternative Currency shall be suspended until the
Administrative Agent or such Lender shall notify Company that the circumstances
causing such suspension no longer exist.

 

(d)                                 Capital Requirements. Without duplication of
Section 3.6(a) hereof, if any Lender or Facing Agent determines that any Change
in Law by any Governmental Authority with regulatory authority over such Lender
or Facing Agent since the date of this Agreement affecting such Lender or Facing
Agent or any lending office of such Lender or such Lender’s or Facing Agent’s
holding company, if any, regarding capital or liquidity requirements, will have
the effect of reducing the rate of return on such Lender’s or Facing Agent’s
capital or on the capital of such Lender’s or Facing Agent’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by any Facing Agent, to a level
below that which such Lender or Facing Agent or such Lender’s or Facing Agent’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Facing Agent’s policies and the policies of such
Lender’s or Facing Agent’s holding company with respect to liquidity
requirements and capital adequacy), then from time to time as required pursuant
to Section 3.6(e), the applicable Borrower will pay to such Lender or Facing
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or Facing Agent or such Lender’s or Facing Agent’s holding company
for any such reduction suffered; provided that such amounts shall be
proportionate to the amounts that such Lender or Facing Agent charges other
borrowers or account parties for such

 

130

--------------------------------------------------------------------------------


 

additional costs incurred or reductions suffered on loans similarly situated to
Borrowers in connection with substantially similar facilities as reasonably
determined by such Lender or such Facing Agent acting in good faith.

 

(e)                                  Certificates for Reimbursement. In
determining such additional amounts required to be paid by the applicable
Borrowers pursuant to this Section 3.6, each Lender and Facing Agent will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable and which will, to the extent the increased costs or
reduction in the rate of return relates to such Lender’s and Facing Agent’s
commitments, loans or obligations in general and are not specifically
attributable to the Commitments, Loans and obligations hereunder, cover all
commitments, loans and obligations similar to the Commitments, Loans and
obligations of such Lender and Facing Agent hereunder whether or not the loan
documentation for such other commitments, loans or obligations permits the
Lender or Facing Agent to make the determination specified in this Section 3.6.
Such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto. Each Lender and Facing Agent, upon determining
that any additional amounts will be payable pursuant to this Section 3.6, will
provide a certificate to the applicable Borrower, which certificate shall show
in reasonable detail the basis for calculation of the amounts necessary to
compensate such Lender or Facing Agent or its holding company, as the case may
be, under this Section 3.6, although the failure to give any such certificate
shall not release or diminish any of the applicable Borrowers’ obligations to
pay additional amounts pursuant to this Section 3.6; provided that no Lender or
Facing Agent shall be entitled to receive additional amounts pursuant to this
Section 3.6 for periods occurring prior to the 135th day before the giving of
such notice; provided, further, that if the Change in Law giving rise to such
increased costs, reductions or amounts is retroactive, then the 135 day period
referred to above shall be extended to include the period of retroactive affect
thereof. Notwithstanding anything herein to the contrary, the applicable
Borrower shall pay to such Lender or Facing Agent, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

 

(f)                                   Change of Lending Office. If any Lender or
Facing Agent is or will be owed compensation pursuant to Section 3.6, or ceases
to make, fund or maintain Eurocurrency Loans, or to convert Loans into
Eurocurrency Loans, as a result of any condition described in Section 3.6, or if
any Borrower is required to pay any additional amount to any Lender, Facing
Agent or any Governmental Authority for the account of any Lender or Facing
Agent pursuant to Section 4.7, then such Lender or Facing Agent will use
reasonable efforts (subject to overall policy considerations of such Lender or
Facing Agent) to cause a different branch or Affiliate to make or continue a
Loan or Letter of Credit or to assign its rights and obligations hereunder to
another of its branches or Affiliates if in the judgment of such Lender or
Facing Agent such designation or assignment (i) will avoid the need for, or
reduce the amount of, such compensation or payment to such Lender, Facing Agent
or Governmental Authority, (ii) would permit such Lender to continue to make,
fund, and maintain Eurocurrency Loans and to convert Loans into Eurocurrency
Loans, and (iii) will not, in the judgment of such Lender or Facing Agent, be
otherwise disadvantageous in any significant respect to such Lender or Facing
Agent. The applicable Borrower hereby agrees to pay all reasonable and
documented expenses incurred by any Lender or Facing Agent in utilizing a
different branch or Affiliate pursuant to

 

131

--------------------------------------------------------------------------------


 

this Section 3.6(f). Nothing in this Section 3.6(f) shall affect or postpone any
of the obligations of Borrowers or the right of any Lender or Facing Agent
provided for herein.

 

3.7                               Replacement of Affected Lenders. If (a) any
Lender becomes a Defaulting Lender or otherwise defaults in its Obligations to
make Loans or fund Unpaid Drawings, (b) any Lender or Facing Agent is owed
increased costs or compensation for reductions suffered under Section 3.6(a) or
Section 3.6(d), or submits a notification of illegality, impossibility or
impracticality under Section 3.6, (c) any Borrower is required to make any
payments under Section 4.7 to any Lender or Governmental Authority, (d) in
connection with any proposed amendment, change, supplement, waiver, discharge,
termination or other modification of any of the provisions of this Agreement or
any other Loan Document, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders or affected Lenders whose consent
is required in accordance with Section 12.1 or pursuant to the terms of any
other Loan Document is not obtained, (e) any Lender is a Declining Lender,
(f) any Multicurrency Revolving Lender notifies the Administrative Agent that it
cannot make loans, continue loans or convert loans, in or to any Agreed
Alternative Currency pursuant to Sections 2.8(c) or 2.8(d), or (g) any Lender
ceases to make, fund or maintain Eurocurrency Loans, or to convert Loans into
Eurocurrency Loans, in each case in the currency and with the Interest Period
requested by the applicable Borrower, as a result of any condition described in
Section 3.6, then in the case of clauses (a) through (g), Borrowers shall have
the right to replace such Lender (the “Replaced Lender”) (or (x) at the option
of any Borrower, in the case of clause (d) above, if the respective Lender’s
consent is required with respect to less than all Loans or Commitments, to
replace only the respective Loans or Commitments of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent or (y) in the case of clause (e) above, with respect to any
Declining Lender, to replace only the portion of Loans or Commitments of such
Declining Lender that it elected not to extend), with one or more other Eligible
Assignees, none of whom shall constitute a Defaulting Lender at the time of such
replacement (which assignee may be another Lender, if a Lender accepts such
assignment) (collectively, the “Replacement Lender”), reasonably acceptable to
the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned), and to require each such Replaced Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8(c)), all of its interests, rights and
obligations under this Agreement and the related Loan Documents with respect to
the applicable Loans and Commitments to such Replacement Lender; provided that
(i) at the time of any replacement pursuant to this Section 3.7, the Replacement
Lender shall enter into one or more assignment agreements, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which the
Replacement Lender shall acquire all of the applicable Commitments and
applicable outstanding Loans of, and participations in Letters of Credit by, the
Replaced Lender to be acquired, (ii) all obligations of Borrowers owing to the
Replaced Lender under the Loan Documents with respect to the applicable
Commitments and applicable outstanding Loans (including, without limitation,
such increased costs and excluding those amounts and obligations specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement, and (iii) (x) in the case of clause
(d) above, each such Replacement Lender consents to the proposed amendment,
change,

 

132

--------------------------------------------------------------------------------


 

supplement, waiver, discharge, termination or other modification and (y) in the
case of clause (e) above, each such Replacement Lender consents to the proposed
maturity extension. Upon the execution of the respective assignment
documentation, the payment of amounts referred to in clauses (i) and (ii) above,
entry into the Register and, if so requested by the Replacement Lender, delivery
to the Replacement Lender of the appropriate Note or Notes executed by the
applicable Borrower, the Replacement Lender shall become a Lender hereunder.
Notwithstanding anything to the contrary contained above, no Lender that acts as
a Facing Agent may be replaced hereunder at any time which it has Letters of
Credit outstanding hereunder unless arrangements reasonably satisfactory to such
Facing Agent (including the furnishing of a standby letter of credit in form and
substance, and issued by an issuer satisfactory to such Facing Agent or
delivering Cash Collateral to such Facing Agent) have been made with respect to
such outstanding Letters of Credit. Each Lender agrees that if any Borrower
exercises its option hereunder to cause an assignment of Loans or Commitments by
such Lender, such Lender shall, promptly after receipt of written notice of such
election, execute and deliver all documentation necessary to effectuate such
assignment in accordance with Section 12.8(c). In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within 2
Business Days after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with
Section 12.8(c) on behalf of the Replaced Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 12.8(c).

 

ARTICLE IV

 

REDUCTION OF COMMITMENTS;
PAYMENTS AND PREPAYMENTS

 

4.1                               Voluntary Reduction of Commitments; Defaulting
Lenders.

 

(a)                       Voluntary Reduction of Commitments. Upon at least 2
Business Days’ prior written notice (or telephonic notice confirmed in writing)
to the Administrative Agent at the Notice Address (which notice the
Administrative Agent shall promptly transmit to each Lender in writing), Company
shall have the right, without premium or penalty, to terminate the unutilized
portion of the Multicurrency Revolving Commitments, or the Swing Line
Commitment, and the Borrower under each Term Facility shall have the right,
without premium or penalty, to terminate the unutilized portion of Term
Commitments under such Term Facility, and, as the case may be, in each case in
part or in whole; provided that:

 

(i)                       any such voluntary termination of any class of
Multicurrency Revolving Commitments (including any revolving commitments
pursuant to any Additional Facility, any Extended Revolving Commitments and any
Replacement Revolving Commitments) shall apply to proportionately and
permanently reduce such class of Multicurrency Revolving Commitments of each
Multicurrency Revolving Lender;

 

133

--------------------------------------------------------------------------------


 

(ii)                    any such voluntary termination of the Term Commitments
under any Term Facility shall apply to permanently reduce the Term Commitment of
each Term Lender under such Term Facility ratably in accordance with their
respective Term Commitments under such Term Facility, and shall apply to
permanently reduce, as directed by the applicable Borrower, any or all of the
Scheduled Term Repayments under such Term Facility (in the amounts designated by
such Borrower);

 

(iii)                 any partial voluntary reduction pursuant to this
Section 4.1 shall be in the amount of at least $10,000,000 and integral
multiples of $5,000,000 in excess of that amount in the relevant currency of the
applicable Facility;

 

(iv)                any such voluntary termination of the Multicurrency
Revolving Commitments or Swing Line Commitment shall occur simultaneously with a
voluntary prepayment, pursuant to Section 4.3 to the extent necessary such that
(A) the Total Multicurrency Revolving Commitment shall not be reduced below the
aggregate principal amount of outstanding Multicurrency Revolving Loans plus the
aggregate LC Obligations and the Swing Line Commitment and (B) the Swing Line
Commitment shall not be reduced below the aggregate principal amount of
outstanding Swing Line Loans; and

 

(v)                   during the Certain Funds Period, no such reduction of
Certain Funds Term Commitments under the applicable Term Facility shall be
effective unless:

 

(1)         the Borrower under such Term Facility shall have entered into one or
more agreements for the provision of debt financing in an amount at least equal
to the amount of such reduction for the purposes of financing the Target
Acquisition; or

 

(2)         the Borrower under such Term Facility, Company or any other
Subsidiary complies with the terms of the last paragraph of this Section 4.1(a);

 

and the Cash Confirmation Provider has confirmed in writing its approval of the
arrangements set forth in (1) or (2) above (including any escrow arrangement),
as applicable, and such reduction of Certain Funds Term Commitments.

 

Each notice of commitment reductions shall be irrevocable; provided that such
notice may state that it is conditioned upon the consent of the Cash
Confirmation Provider or the effectiveness of other credit facilities or any
other financing, sale or other transaction.

 

In the case of a reduction of Certain Funds Term Commitments during the Certain
Funds Period effected pursuant to Section 4.1(a)(v)(2), the Borrower under the
applicable Term Facility, Company or any other Subsidiary shall have deposited
funds in an escrow account at Deutsche Bank AG New York Branch (“DBNY”) or
another financial institution selected by Company to act as escrow agent (DBNY
or such other financial institution acting in such capacity, the “Escrow
Agent”), to be held in escrow by the Escrow Agent and released only for

 

134

--------------------------------------------------------------------------------


 

the purposes described in Section 6.8(b). Such funds deposited in escrow shall
be returned to the applicable Borrower upon the earliest of (i) the expiration
of the Certain Funds Period, and (ii) the consummation of the Target Acquisition
without the use of the full amount of the Certain Funds Term Loans.  In the
event that funds are deposited in escrow pursuant to the first sentence of this
paragraph, the Certain Funds Term Commitments and Scheduled Term Repayments
under such Term Facilities shall be reduced on a Dollar for Dollar or Euro for
Euro basis, as applicable (as directed by the applicable Borrower to any or all
of the Certain Funds Term Commitments and Scheduled Term Repayments under any or
all of such Term Facilities (in the amounts designated by such Borrower)), and
within each Certain Funds Term Facility, ratably among the Certain Funds Term
Lenders under such Term Facility in accordance with their respective Certain
Funds Term Commitments under such Term Facility, in each case to the extent that
such escrow arrangement and such Certain Funds Term Commitment reduction are
approved by the Cash Confirmation Provider pursuant to the following sentence.
Notwithstanding anything in this Agreement to the contrary, during the Certain
Funds Period, no reduction of Certain Funds Term Commitments pursuant to
Section 4.1(a)(v)(2) shall be effective unless (i) the applicable Borrower has
deposited funds (x) in Sterling or (y) in another currency (provided that in the
event that funds in another currency are deposited with the Escrow Agent, the
applicable Borrower or Purchaser shall have entered into a Swap Contract to
convert such currency into Sterling on or prior to each date on which Purchaser
may be required to make any payment in respect of Target Shares in connection
with the Target Acquisition during the Certain Funds Period on terms
satisfactory to the Cash Confirmation Provider) with the Escrow Agent and
(ii) the Cash Confirmation Provider has confirmed in writing its approval of
such reduction of the applicable Certain Funds Term Commitments and the
applicable escrow arrangements described above.

 

(b)                       Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)                       Waivers and Amendments. Such Defaulting Lender’s right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 12.1.

 

(ii)                    Reallocation of Payments. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent hereunder
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to the
Administrative Agent for the account of such Defaulting Lender pursuant to
Section 12.4), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Facing Agent or a Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by the applicable Facing Agent or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
such Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as Company may request (so long as no Unmatured Event of Default
or Event of

 

135

--------------------------------------------------------------------------------


 

Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and Company, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Administrative Agent, the Lenders, any Facing Agent or any Swing Line
Lender as determined by a judgment of a court of competent jurisdiction obtained
by the Administrative Agent, any Lender, Facing Agent or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Unmatured Event of
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Multicurrency Revolving Loans, Term Loans or funded participations
in Swing Line Loans or Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (B) such Multicurrency
Revolving Loans, Term Loans or funded participations in Swing Line Loans or
Letters of Credit were made at a time when the applicable conditions set forth
in Article V were satisfied or waived, such payment shall be applied solely to
pay, as applicable, the Multicurrency Revolving Loans of, Term Loans of, and
funded participations in Swing Line Loans or Letters of Credit owed to, all
Non-Defaulting Lenders of the applicable Facility on a pro rata basis prior to
being applied to the payment of any Multicurrency Revolving Loans of, Term Loans
of, or funded participations in Swing Line Loans or Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.1(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                 Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Swing Line Loans or Letters of
Credit pursuant to Section 2.1(f) and Section 2.10(e) the “Multicurrency
Revolver Pro Rata Share” of each Non-Defaulting Lender shall be computed without
giving effect to the Multicurrency Revolving Commitment of such Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Unmatured
Event of Default or Event of Default exists and (ii) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (A) the Multicurrency Revolving Commitment of that Non-Defaulting
Lender minus (B) the aggregate outstanding principal amount of the Multicurrency
Revolving Loans of that Lender. Subject to Section 12.26, no reallocation

 

136

--------------------------------------------------------------------------------


 

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(iv)                Cash Collateral for Letters of Credit. Promptly on demand by
a Facing Agent or the Administrative Agent from time to time, Company shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure with respect to such Facing Agent (after giving
effect to Section 4.1(b)(iii) and such Cash Collateral shall be in Dollars). Any
such Cash Collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of such Facing
Agent) for the payment and performance of each Defaulting Lender’s Multicurrency
Revolver Pro Rata Share of outstanding LC Obligations. Moneys in such account
shall be applied by the Administrative Agent to reimburse such Facing Agent
immediately for each Defaulting Lender’s Multicurrency Revolver Pro Rata Share
of any Drawing under any Letter of Credit which has not otherwise been
reimbursed by the applicable Borrower or such Defaulting Lender. Upon the
request of Company, amounts in excess of the amount required to be deposited by
any Borrower pursuant to this Section 4.1(b)(iv) shall be released to the
applicable Borrower so long as, at the time of and immediately after giving
effect to such release, no Unmatured Event of Default or Event of Default shall
have occurred and be continuing.

 

(v)                   Prepayment of Swing Line Loans. Promptly on demand by a
Swing Line Lender or the Administrative Agent from time to time, the applicable
Borrower shall prepay Swing Line Loans in an amount of all Fronting Exposure
with respect to such Swing Line Lender (after giving effect to
Section 4.1(b)(iii)).

 

(vi)                Certain Fees. For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 3.2(b) (and Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any LC
Commissions pursuant to Section 2.10(g)(ii) otherwise payable to the account of
a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral but instead, the applicable
Borrower shall (x) be required to pay to each Non-Defaulting Lender the amount
of such LC Commissions in accordance with the upward adjustments in their
respective Multicurrency Revolver Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 4.1(b)(iii) and (y) not be required to pay the
remaining amount of such LC Commissions that otherwise would have been required
to have been paid to that Defaulting Lender.

 

(vii)             Defaulting Lender Cure. If Company, the Administrative Agent,
the Swing Line Lenders and the Facing Agents agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the

 

137

--------------------------------------------------------------------------------


 

date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral (including
the return of Cash Collateral deposited by any Borrower pursuant to
Section 4.1(b)(iv)), that Lender will, to the extent applicable, purchase that
portion of outstanding Multicurrency Revolving Loans, of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Multicurrency Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Multicurrency Revolver Pro
Rata Shares (without giving effect to Section 4.1(b)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

4.2                               Mandatory Reduction of Commitments.

 

(a)                       For each Term Facility, the Term Commitment of each
Term Lender under such Term Facility shall be automatically reduced on the date
of each Credit Event in respect of such Term Facility in an amount equal to such
Term Lender’s Pro Rata Share of the Borrowings of the Term Loans under such
Facility made on such date in accordance with Section 2.1.

 

(b)                       All Term Commitments hereunder shall automatically and
permanently terminate upon the expiration of the Certain Funds Period after
giving effect to all Term Loans made or to be made on or before such date;
provided that the termination of the Term Commitments pursuant to this
Section 4.2(b) shall not prejudice rights and remedies in respect of any breach
of this Agreement occurring prior to any such termination.

 

4.3                               Voluntary Prepayments. Borrowers shall have
the right to prepay the Loans in whole or in part from time to time without
premium or penalty (other than the costs described in Section 3.5, if
applicable) on the following terms and conditions:

 

(a)                       The applicable Borrower shall give the Administrative
Agent written notice at its Notice Address (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Loans to it, whether such
Loans are Term Loans, Multicurrency Revolving Loans or Swing Line Loans, the
amount of such prepayment and the specific Borrowings to which such prepayment
is to be applied, which notice shall be given by the applicable Borrower to the
Administrative Agent by 12:00 noon (New York City time) at least 3 Business Days
prior in the case of Eurocurrency Loans, at least 1 Business Day prior in the
case of Base Rate Loans and by 11:00 a.m. (New York City time) in the case of
Swing Line Loans on the date of such prepayment and which notice shall (except
in the case of Swing Line Loans) promptly be transmitted by the Administrative
Agent to each of the applicable Lenders;

 

138

--------------------------------------------------------------------------------


 

(b)                                 each partial prepayment of any Borrowing
shall be in a principal amount at least equal to the Minimum Borrowing Multiple
or, if less, the entire principal amount thereof then outstanding; provided that
no partial prepayment of Eurocurrency Loans made pursuant to a single Borrowing
shall reduce the aggregate principal amount of the outstanding Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto;

 

(c)                                  Eurocurrency Loans may only be prepaid
pursuant to this Section 4.3 on the last day of an Interest Period applicable
thereto or on any other day subject to Section 3.5;

 

(d)                                 each prepayment in respect of any Borrowing
of Multicurrency Revolving Loans shall be applied pro rata among the
Multicurrency Revolving Loans comprising such Borrowing; provided, however, that
such prepayment shall not be applied to any Multicurrency Revolving Loans of a
Defaulting Lender at any time when the aggregate amount of Multicurrency
Revolving Loans of any Non-Defaulting Lender exceeds such Non-Defaulting
Lender’s Multicurrency Revolver Pro Rata Share of all Multicurrency Revolving
Loans then outstanding;

 

(e)                                  each voluntary prepayment of Term Loans
pursuant to this Section 4.3 shall be applied as directed by the applicable
Borrower to any or all of the remaining Scheduled Term Repayments of any or all
of the Term Facilities (in the amounts designated by such Borrower); provided
that in the absence of direction from the applicable Borrower, the
Administrative Agent shall apply such prepayment to the remaining Scheduled Term
Repayments in direct order of maturity on a pro rata basis across all Term
Facilities; and

 

(f)                                   each notice of prepayment shall be
irrevocable; provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities or any other financing, sale or other
transaction.

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment, and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of the
Administrative Agent and may be waived unilaterally by the Administrative Agent.

 

4.4                               Mandatory Prepayments.

 

(a)                       Prepayment Upon Overadvance.

 

(i)                       If, at any time other than as a result of fluctuations
in currency exchange rates, (A) (x) the aggregate outstanding Effective Amount
of Multicurrency Revolving Loans (after giving effect to any other repayments or
prepayments on such day) together with the aggregate outstanding Effective
Amount of LC Obligations exceeds the aggregate Multicurrency Revolving
Commitments or (y) the aggregate outstanding Effective Amount of Swing Line
Loans (after giving effect to any other repayments or prepayments on such day)
exceeds the aggregate Swing Line

 

139

--------------------------------------------------------------------------------


 

Commitments, as the case may be (including, without limitation, on each
applicable Revolver Termination Date), the applicable Borrower shall prepay the
Multicurrency Revolving Loans or Swing Line Loans, as applicable, in the amount
of such excess, and (B) the aggregate Effective Amount of LC Obligations exceeds
the Multicurrency Revolving Commitments then in effect (after giving effect to
the prepayment of all outstanding Multicurrency Revolving Loans and all Swing
Line Loans at such time), the applicable Borrower shall Cash Collateralize LC
Obligations by depositing Cash Collateral with the Administrative Agent in an
amount equal to the positive difference, if any, between the Effective Amount of
such LC Obligations and the Multicurrency Revolving Commitments then in effect.
The Administrative Agent shall establish in its name for the benefit of the
Multicurrency Revolving Lenders one or more interest bearing collateral accounts
(collectively, the “Collateral Account”) into which it shall deposit such Cash
Collateral for the LC Obligations. Upon the request of Company, amounts in
excess of the amount required to be deposited in the Collateral Account shall be
released to the applicable Borrower so long as, at the time of and immediately
after giving effect to such release, no (1) prepayment of Loans or Cash
Collateralization of LC Obligations would be required under this
Section 4.4(a) and (2) Unmatured Event of Default or Event of Default shall have
occurred and be continuing.

 

(ii)                    If at any time, solely as a result of fluctuations in
currency exchange rates, (A) (x) the aggregate outstanding Dollar Equivalent of
the Effective Amount of Multicurrency Revolving Loans (so calculated, after
giving effect to any other repayments or prepayments on such day) together with
the aggregate outstanding Dollar Equivalent of the Effective Amount of LC
Obligations exceeds 105% of the aggregate Multicurrency Revolving Commitments or
(y) the aggregate outstanding Dollar Equivalent of Swing Line Loans (so
calculated, after giving effect to any other repayments or prepayments on such
day) exceeds 105% of the Swing Line Commitment, as the case may be (including,
without limitation, on each Revolver Termination Date), the applicable Borrower
shall prepay the Multicurrency Revolving Loans or Swing Line Loans, as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Equivalent of all of the Multicurrency Revolving Loans or Swing Line
Loans, as applicable (so calculated, after giving effect to any other repayments
or prepayments on such day), to be less than or equal to the aggregate
Multicurrency Revolving Commitments  or Swing Line Commitment, as applicable, in
effect at such time and (B) the aggregate Dollar Equivalent of the Effective
Amount of LC Obligations exceeds 105% of the aggregate Multicurrency Revolving
Commitments then in effect (so calculated, after giving effect to any other
repayments or prepayments of Multicurrency Revolving Loans and Swing Line Loans
on such day), the applicable Borrower shall Cash Collateralize LC Obligations by
depositing Cash Collateral in the Collateral Account in an amount equal to the
Dollar Equivalent of the positive difference, if any, between the Effective
Amount of such LC Obligations and the Multicurrency Revolving Commitments then
in effect. Upon the request of Company, amounts in excess of the amount required
to be deposited in the Collateral Account shall be released to the applicable
Borrower so long as, at the time of and immediately after giving effect to such
release, no (1) prepayment of Loans or Cash Collateralization of LC Obligations
would

 

140

--------------------------------------------------------------------------------


 

be required under this Section 4.4(a) and (2) Unmatured Event of Default or
Event of Default shall have occurred and be continuing.

 

(b)                       Scheduled Term Repayments. For each Term Facility, the
Borrower under such Term Facility shall cause to be paid Scheduled Term
Repayments on the Term Loans under such Term Facility until such Term Loans are
paid in full in the amounts and at the times specified in the definition of
Scheduled Term Repayments to the extent that prepayments have not previously
been applied to such Scheduled Term Repayments (and such Scheduled Term
Repayments have not otherwise been reduced) pursuant to the terms hereof.

 

(c)                        Mandatory Prepayment Upon Asset Disposition.
Commencing with the date immediately following the last day of the Certain Funds
Period, on the tenth Business Day after the date of receipt thereof by Company
or any of its Subsidiaries of Net Sale Proceeds from any Asset Disposition
(other than (v) an Asset Disposition in connection with a Permitted
Reorganization, including all antitrust divestitures in connection with the
Target Acquisition, (w) sales, transfers or other dispositions of Capital Stock
of Target constituting Margin Stock, (x) an Asset Disposition in the ordinary
course of business, (y) an Asset Disposition permitted by Section 8.3 or
Section 8.4 (except for Sections 8.4(p), (s), and (aa)), and (z) any leases,
subleases, licenses or sublicenses), except to the extent that the Net Sale
Proceeds of such Asset Disposition, when combined with the Net Sale Proceeds of
all such Asset Dispositions do not exceed, from the Initial Certain Funds
Funding Date for any Asset Disposition on or after the Initial Certain Funds
Funding Date, (A) $750,000,000 plus (B) if an Aerospace Asset Disposition
occurred during such period, 50% of the Net Sale Proceeds from such Aerospace
Asset Disposition (such amounts in aggregate, the “Excluded Amounts”), Company
shall cause an amount equal to 100% of such Net Sale Proceeds for any Asset
Disposition on or after the Initial Certain Funds Funding Date in excess of the
Excluded Amounts from such Asset Disposition to be applied on any date on which
Term Loans are outstanding, as a mandatory prepayment of principal of Term Loans
and accrued and unpaid interest thereon in accordance with Section 4.5; provided
that such Net Sale Proceeds shall not be required to be so applied on such date
to the extent that such Net Sale Proceeds are used to purchase assets used or to
be used in the businesses referred to in Section 8.11, in each case within 365
days following the date of such Asset Disposition (or within 180 days after the
expiration of such 365 day period if within such 365 day period Company or any
of its Subsidiaries enters into a binding commitment to so use such Net Sale
Proceeds); provided, further, that (1) if all or any portion of such Net Sale
Proceeds are not so used within 365 day days (or within 180 days after the
expiration of such 365 day period if within such 365 day period Company or any
of its Subsidiaries enters into a binding commitment to so use such Net Sale
Proceeds) of receipt thereof, such remaining portion shall be applied on the
last day of the respective period as a mandatory repayment of principal of
outstanding Term Loans as provided above in this Section 4.4(c) and (2) if all
or any portion of such Net Sale Proceeds are not required to be applied on the
365th day referred to in clause (1) above because such amount is contractually
committed to be used and subsequent to such date such contract is terminated or
expires without such portion being so used, then such remaining portion shall be
applied within 10 days following the date of such termination or expiration as a
mandatory repayment of principal of outstanding Term Loans as provided in this
Section 4.4(c).

 

141

--------------------------------------------------------------------------------


 

(d)                       Mandatory Prepayment Upon Recovery Event. Commencing
with the date immediately following the last day of the Certain Funds Period,
within 10 days following each date on which Company or any of its Subsidiaries
receives any Net Recovery Proceeds from any Recovery Event, except to the extent
that the Net Recovery Proceeds of such Recovery Event (including without
limitation any disposition under Section 8.4(m)), when combined with the Net
Recovery Proceeds of all other Recovery Events during the immediately preceding
12 month period (ignoring for this purpose any Recovery Events occurring during
the Certain Funds Period), do not exceed $300,000,000, Company shall cause an
amount equal to 100% of the Net Recovery Proceeds of such Recovery Event to be
applied on any date on which Term Loans are outstanding, as a mandatory
repayment of principal of Term Loans and accrued and unpaid interest thereon in
accordance with Section 4.5; provided that, so long as no Event of Default then
exists, the Net Recovery Proceeds from any Recovery Event shall not be required
to be so applied on such date to the extent that such Net Recovery Proceeds are
used to replace or restore any properties or assets in respect of which such Net
Recovery Proceeds were paid within 365 days following the date of the receipt of
such Net Recovery Proceeds (or within 180 days after the expiration of such 365
day period if within such 365 day period Company or any of its Subsidiaries
enters into a binding commitment to so use such Net Recovery Proceeds);
provided, further, that

 

(i)                                     if all or any portion of such Net
Recovery Proceeds not required to be applied to the repayment of Term Loans
pursuant to the first proviso of this Section 4.4(d) are not so used within 365
days after the day of the receipt of such Net Recovery Proceeds (or within 180
days after the expiration of such 365 day period if within such 365 day period
Company or any of its Subsidiaries enters into a binding commitment to so use
such Net Recovery Proceeds), such remaining portion shall be applied on the last
day of such period as a mandatory repayment of principal of Term Loans as
provided in this Section 4.4(d) and

 

(ii)                                  if all or any portion of such Net Recovery
Proceeds are not required to be applied on the 365th day referred to in clause
(i) above because such amount is contractually committed to be used and
subsequent to such date such contract is terminated or expires without such
portion being so used, then such remaining portion shall be applied within 10
days following the date of such termination or expiration as a mandatory
repayment of principal of outstanding Term Loans as provided in this
Section 4.4(d).

 

(e)                        Excess Cash On Hand. Within 10 Business Days
following the first anniversary of the Initial Certain Funds Funding Date,
Company shall cause an amount equal to 100% of cash on hand of Company and its
Subsidiaries in excess of $1,250,000,000 (such excess amount, the “Excess Cash
On Hand”) as set forth on the Balance Sheet delivered to the Administrative
Agent by Company on or prior to the date such payment is made, to be applied to
the Term Loans then outstanding as a mandatory prepayment of principal of Term
Loans and accrued and unpaid interest thereon in accordance with Section 4.5.

 

(f)                         Repatriation of Proceeds. Notwithstanding any other
provisions of Sections 4.4(c), 4.4(d), or 4.4(e) to the extent that any of or
all the Net Sale Proceeds of any

 

142

--------------------------------------------------------------------------------


 

Asset Disposition or the Net Recovery Proceeds of any Recovery Event are
received by a Foreign Subsidiary, or to the extent that any of or all the Excess
Cash On Hand is attributable to the results of operations of, one or more
Foreign Subsidiaries, or the sale of assets of, or any Recovery Event with
respect to the assets of, one or more Foreign Subsidiaries (in each case,
“Foreign Proceeds”) and the repatriation of such Foreign Proceeds would
(x) result in material adverse Tax consequences to Company or any other
Subsidiary or (y) would be prohibited or restricted by applicable law, rule or
regulation or contract (each, a “Repatriation Limitation”), the portion of such
Foreign Proceeds so affected will not be required to be applied to repay Loans
or reduce any Commitments hereunder but may be retained by the applicable
Foreign Subsidiary so long as such Repatriation Limitation exists (provided that
Company hereby agrees to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take commercially reasonable actions
required by the applicable law, rule or regulation to overcome or mitigate the
effect of the Repatriation Limitation so as to permit such repatriation) and
once such Repatriation Limitation no longer exists, such Subsidiary shall
promptly repatriate an amount equal to such Foreign Proceeds to the applicable
Borrower which shall promptly (and in any event not later than 10 Business Days
after such repatriation) apply such amount to the repayment of the Loans to the
extent it would have otherwise been required pursuant to Section 4.4(c) and/or
Section 4.4(d) and/or Section 4.4(e).

 

4.5                               Application of Prepayments.

 

(a)                       Prepayments pro rata. Except as expressly provided in
this Agreement, all prepayments of principal made by Company pursuant to
Section 4.4(c), Section 4.4(d) and Section 4.4(e) shall be applied (i) (1) if no
Event of Default exists, as directed by the applicable Borrower under any Term
Facility to any or all of the remaining Scheduled Term Repayments of such Term
Facility (in the amounts designated by such Borrower); and (2) if an Event of
Default exists, first to the payment of the unpaid principal amount of such Term
Loan (with the applicable Term Percentage of such repayment to be applied as a
repayment of each of the Term Facilities) and second to the pro rata payment of
the then outstanding balance of the Multicurrency Revolving Loans and the Cash
Collateralization of LC Obligations; (ii) within each of the foregoing Loans,
first to the payment of Base Rate Loans and second to the payment of
Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in such order
as such Borrower shall request (and in the absence of such request, as the
Administrative Agent shall determine). Except as expressly provided in this
Agreement, each prepayment of Term Loans made pursuant to
Section 4.5(a)(i)(2) shall be allocated within each Term Loan to reduce the
remaining Scheduled Term Repayments on a pro rata basis. If any prepayment of
Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount, such Borrowing shall immediately be converted into
Base Rate Loans. All prepayments shall include payment of accrued interest on
the principal amount so prepaid, shall be applied to the payment of interest
before application to principal and shall include amounts payable, if any, under
Section 3.5. For the avoidance of doubt, no payments made pursuant to Sections
4.3, 4.4 or 4.5 by any Borrower that is a Foreign Subsidiary shall be allocated
to the repayment of a U.S. Borrowing or otherwise reduce the obligations of a
U.S. Borrower.

 

143

--------------------------------------------------------------------------------


 

(b)                       Payments. All regular installment payments of
principal made by a Borrower under a Term Facility on the Term Loans under such
Facility shall be applied (i) first to the payment of Base Rate Loans and second
to the payment of Eurocurrency Loans under such Facility and (ii) with respect
to Eurocurrency Loans under such Facility, in such order as the applicable
Borrower shall request (and in the absence of such request, as the
Administrative Agent shall reasonably determine). All payments shall include
payment of accrued interest on the principal amount so paid, shall be applied to
the payment of interest before application to principal and shall include
amounts payable, if any, under Section 3.5.

 

(c)                        Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (i) the obligations of each Borrower that
is a Foreign Subsidiary under this Agreement or any other Loan Document shall be
separate and distinct from the obligations of Company and the Borrowers that are
Domestic Subsidiaries, and shall be expressly limited to the obligations of such
Borrower that is a Foreign Subsidiary, and (ii) no payment of any amount by a
Borrower (in its capacity as such) under a Loan Document shall be for the
account of, or shall reduce the obligations of, a party other than such
Borrower. In furtherance of the foregoing, each of the parties hereto
acknowledges and agrees that the liability of each Borrower that is a Foreign
Subsidiary for the payment and performance of the covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from and not joint with the obligations of any other Person.

 

4.6                               Method and Place of Payment.

 

(a)                       Except as otherwise specifically provided herein, all
payments under this Agreement shall be made to the Administrative Agent, for the
ratable account of the Lenders entitled thereto, not later than 12:00 p.m. (New
York City time or, as applicable, local time in the financial center for the
applicable Alternative Currency (with respect to Loans denominated in an
Alternative Currency)) on the date when due and shall be made in the currency
such Loan was advanced and in each case to the account specified therefor for
the Administrative Agent or if no account has been so specified at the Notice
Address. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
12:00 p.m. (New York City time or, as applicable, local time in the financial
center for the applicable Alternative Currency (with respect to Loans
denominated in an Alternative Currency)) like funds relating to the payment of
principal or interest or fees ratably to the Lenders entitled to receive any
such payment in accordance with the terms of this Agreement. If and to the
extent that any such distribution shall not be so made by the Administrative
Agent in full on the same day (if payment was actually received by the
Administrative Agent prior to 12:00 p.m. (New York City time or, as applicable,
local time in the financial center for the applicable Alternative Currency (with
respect to Loans denominated in an Alternative Currency)), the Administrative
Agent shall pay to each Lender its ratable amount thereof and each such Lender
shall be entitled to receive from the Administrative Agent, upon demand,
interest on such amount at the overnight Federal Funds Rate (or the applicable
cost of funds with respect to amounts denominated in an Alternative Currency)
for each day from the date such amount is paid to the Administrative Agent until
the date the Administrative Agent pays such amount to such Lender.

 

144

--------------------------------------------------------------------------------


 

(b)                       Any payments under this Agreement which are made by
any Borrower later than 12:00 p.m. (New York City time or, as applicable, local
time in the financial center for the applicable Alternative Currency (with
respect to Loans denominated in an Alternative Currency)) shall, for the purpose
of calculation of interest, be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding Business Day is not in the same month as the date
on which such payment would otherwise be due hereunder or under any Note, the
due date with respect thereto shall be the next preceding applicable Business
Day.

 

(c)                        Notwithstanding the foregoing clauses (a) and (b), if
any Defaulting Lender shall have failed to fund all or any portion of any Term
Loan or any Multicurrency Revolving Loan (each such Loan, an “Affected Loan”),
each payment by the applicable Borrower hereunder shall be applied first to such
Affected Loan under the applicable Facility and the principal amount and
interest with respect to such payment shall be distributed (i) to each
Non-Defaulting Lender who is a Lender under such Facility, pro rata based on the
outstanding principal amount of Affected Loans under such Facility owing to all
Non-Defaulting Lenders, until the principal amount of all Affected Loans under
such Facility has been repaid in full and (ii) to the extent of any remaining
amount of such payment, to each Lender under such Facility, as set forth in
clauses (a) and (b) above. Each payment made by the applicable Borrower on
account of the interest on any Affected Loans under the applicable Facility
shall be distributed to each Non-Defaulting Lender pro rata based on the
outstanding principal amount of Affected Loans under such Facility owing to all
Non-Defaulting Lenders.

 

(d)                       All payments made by or on behalf of any Credit Party
to or on behalf of any Lender, any Facing Agent or the Administrative Agent
hereunder or under any Loan Document will be made without recoupment, setoff,
counterclaim or other defense.

 

4.7                               Net Payments.

 

(a)                       Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Credit Party to or on behalf of any Lender, any
Facing Agent or the Administrative Agent hereunder or under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 4.7) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.  Solely with

 

145

--------------------------------------------------------------------------------


 

respect to any Luxembourg Credit Party, the sum payable shall not be increased
to the extent (i) a withholding tax is levied pursuant to the provisions of the
Luxembourg law of 23 December 2005, as amended, on the taxation of interest
income paid to or for the benefit of individuals resident in Luxembourg from a
Luxembourg paying agent and (ii) such withholding tax levied would have been
avoided or reduced but for the Recipient’s failure to timely provide information
and documents requested in writing and necessary for avoiding or reducing such
withholding tax.

 

(b)                       Payment of Other Taxes by the Borrower.  The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                        Indemnification by the Borrower.  Each Credit Party
shall severally but not jointly indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.7(c)) payable or paid by such Recipient in respect of a
payment by such Credit Party or required to be withheld or deducted from a
payment to such Recipient by such Credit Party and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or a Facing Agent (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or a Facing Agent, shall be conclusive absent manifest error.

 

(d)                       Indemnification by the Lenders and Facing Agents. 
Each Lender and each Facing Agent shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender or such Facing Agent (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so) and (ii) any Excluded Taxes attributable to such Lender or such Facing
Agent, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender or any Facing
Agent by the Administrative Agent shall be conclusive absent manifest error.

 

(e)                        Evidence of Payments.  As soon as practicable after
any payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 4.7, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt (if any) issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(f)                         Status of Lenders.

 

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall

 

146

--------------------------------------------------------------------------------


 

deliver to the relevant Borrower and the Administrative Agent, at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.7(f)(ii)(1), 4.7(f)(ii)(2), and
4.7(f)(ii)(4)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that such Borrower is a U.S. Person,

 

(1)                                 any Lender that is a U.S. Person shall
deliver to such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(A)                     in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

147

--------------------------------------------------------------------------------


 

(B)                     executed copies of IRS Form W-8ECI;

 

(C)                     in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 4.7(f)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(D)                     to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 4.7(f)-2 or
Exhibit 4.7(f)-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.7(f)-4 on
behalf of each such direct and indirect partner;

 

(3)                   any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the relevant Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(4)                   if a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the relevant Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such

 

148

--------------------------------------------------------------------------------


 

documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)

 

(1)                   Subject to Section 4.7(f)(iii)(2), a UK Treaty Lender and
each Credit Party which makes a payment under a Loan Document to which that UK
Treaty Lender is entitled shall cooperate in completing any procedural
formalities necessary for such Credit Party to obtain authorization to make that
payment without a UK Tax Deduction, including making and filing of an
appropriate application for relief under an applicable Treaty.

 

(2)                   A UK Treaty Lender that holds a passport under the HMRC
Double Taxation Treaty Passport Scheme (“UK DTTP Scheme”) and which wishes the
UK DTTP Scheme to apply to this Agreement, shall confirm its scheme reference
number and jurisdiction of tax residence in: (A) where the UK Treaty Lender is a
Lender on the date of this Agreement, Schedule 1.1(i) to this Agreement; or
(B) where the UK Treaty Lender becomes a Lender after the date of this
Agreement, the relevant Assignment and Assumption Agreement, and, having done
so, that UK Treaty Lender shall be under no obligation pursuant to
Section 4.7(f)(iii)(1) to cooperate with the relevant Credit Party but for the
avoidance of doubt that UK Treaty Lender shall have an obligation to cooperate
further with the relevant Credit Party in accordance with
Section 4.7(f)(iii)(3).

 

(3)                   If a UK Treaty Lender has confirmed its scheme reference
number and its jurisdiction of tax residence in accordance with
Section 4.7(f)(iii)(2) and:

 

(A)                     a Credit Party making a payment to that UK Treaty Lender
has not made a UK DTTP Filing in respect of that UK Treaty Lender; or

 

(B)                     a Credit Party making a payment to that UK Treaty Lender
has made a UK DTTP Filing in respect of that Lender but either (a) that UK DTTP
Filing has been rejected by HMRC or (b) HMRC has not given the Credit Party
authority to make payments to that UK Treaty Lender without a UK Tax Deduction
within 30 Business Days of the date of the UK DTTP Filing, and in each case, the
relevant Credit Party has notified that

 

149

--------------------------------------------------------------------------------


 

UK Treaty Lender in writing, that UK Treaty Lender and the Credit Party shall
cooperate in completing any additional procedural formalities necessary for that
Credit Party to obtain authorization to make that payment without a UK Tax
Deduction.

 

(4)                   If a Lender has not confirmed its scheme reference number
and jurisdiction of tax residence in accordance with Section 4.7(f)(iii)(2), no
Credit Party shall make a UK DTTP Filing or file any other form relating to the
UK DTTP Scheme in respect of that Lender’s Commitment or participation in any
Loan unless the Lender otherwise agrees.

 

(5)                   A Credit Party shall, promptly after making a UK DTTP
Filing, deliver a copy of the UK DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

(6)                   A Lender that is a Lender on the date of this Agreement
that is a UK Qualifying Lender solely by virtue of sub-paragraph (b) of the
definition of UK Qualifying Lender gives a UK Tax Confirmation to Company by
entering into the Agreement. A Lender that is a UK Qualifying Lender solely by
virtue of sub-paragraph (b) of the definition of UK Qualifying Lender shall
promptly notify Company and the Administrative Agent if there is any change in
the position from that set out in the UK Tax Confirmation.

 

(7)                   Each Lender shall indicate, for the benefit of the
Administrative Agent and any relevant Credit Party, but without liability to any
Credit Party, whether it is:

 

(A)                     not a UK Qualifying Lender;

 

(B)                     a UK Qualifying Lender (that is not a UK Treaty Lender);
or

 

(C)                     a UK Treaty Lender,

 

in (x) where the Lender is a Lender on the date of this Agreement, Schedule
1.1(i) to this Agreement; or (y) where the Lender becomes a Lender after the
date of this Agreement, the relevant Assignment and Assumption Agreement. If a
Lender fails to indicate its status in accordance with this
Section 4.7(f)(iii)(7)) then such Lender shall be treated for the purposes of
this Agreement (including by each Credit Party) as if it is not a UK Qualifying
Lender until such time as it notifies Company and the Administrative Agent. For
the avoidance of doubt, an Assignment and Assumption Agreement and shall not be
invalidated by any failure of a Lender to comply with this
Section 4.7(f)(iii)(7). Any

 

150

--------------------------------------------------------------------------------


 

Lender that ceases to be a UK Qualifying Lender shall promptly notify
Administrative Agent and Company.

 

(iv)                                   Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the relevant Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by a
Credit Party pursuant to this Section 4.7 (including by the payment of
additional amounts pursuant to this Section 4.7), it shall pay to the
indemnifying Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified Recipient and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying Credit Party, upon the request of such indemnified Recipient, shall
repay to such indemnified Recipient the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
Recipient be required to pay any amount to an indemnifying Credit Party pursuant
to this paragraph (g) the payment of which would place the indemnified Recipient
in a less favorable net after-Tax position than the indemnified Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying Credit Party or any other Person

 

(h)                                 Value Added Tax.

 

(i)                       All amounts expressed to be payable under a Loan
Document by any party to this Agreement to a Lead Arranger, a Bookrunner, a
Senior Managing Agent, the Administrative Agent, the Collateral Agent, the UK
Security Trustee, a Lender or a Facing Agent (a “Finance Party”) which (in whole
or in part) constitute the consideration for any supply for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to paragraph (ii) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any party to this Agreement under a Loan
Document and such Finance Party is required to account to the relevant tax
authority for the VAT, that party to this Agreement must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that party).

 

151

--------------------------------------------------------------------------------


 

(ii)                    If VAT is or becomes chargeable on any supply made by
any Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Loan Document, and any party to this Agreement other than the Recipient
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration):

 

(1)                                 (where the Supplier is the person required
to account to the relevant tax authority for the VAT) the Relevant Party must
also pay to the Supplier (at the same time as paying that amount) an additional
amount equal to the amount of the VAT. The Recipient must (where this
sub-paragraph (1) applies) promptly pay to the Relevant Party an amount equal to
any credit or repayment the Recipient receives from the relevant tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

(2)                                 (where the Recipient is the person required
to account to the relevant tax authority for the VAT) the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(iii)                 Where a Loan Document requires any party to this Agreement
to reimburse or indemnify a Finance Party for any cost or expense, that party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(iv)                Any reference in this Section 4.7(h) to any party shall, at
any time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (as provided for in Article 11 of the Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a party shall be construed as a reference
to that party or the relevant group or unity (or fiscal unity) of which that
party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

(v)                   In relation to any supply made by a Finance Party to any
party under a Loan Document, if reasonably requested by such Finance Party, that
party must promptly provide such Finance Party with details of that party’s VAT
registration

 

152

--------------------------------------------------------------------------------


 

and such other information as is reasonably requested in connection with such
Finance Party’s VAT reporting requirements in relation to such supply.

 

(i)                                     Survival.  Each party’s obligations
under this Section 4.7 shall survive the resignation or replacement of the
Administrative Agent or any Facing Agent or any assignment of rights by, or the
replacement of, a Lender or a Facing Agent, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1                               Conditions Precedent to Initial Credit Event.
The obligations of the Lenders to make Multicurrency Revolving Loans and Swing
Line Loans on the date of the first Credit Event and the obligation of the
Facing Agents to issue and the Lenders to participate in Letters of Credit on
the date of the first Credit Event shall be subject to the conditions set forth
in this Section 5.1 (the first date on which all of the following conditions set
forth in this Section 5.1 have been satisfied or waived, the “Closing Date”):

 

(a)                                 Loan Documents.

 

(i)                       Company shall have duly executed and delivered to the
Administrative Agent this Agreement, and, if requested, the Notes payable to
each applicable Lender in the amount of their respective Commitments; provided
that such signature pages may be delivered by facsimile or other electronic
transmission;

 

(ii)                    Company and each Wholly-Owned Domestic Subsidiary of
Company that is a Material Subsidiary (other than an Excluded Subsidiary) shall
have duly authorized, executed and delivered the Guaranty in the form of
Exhibit 5.1(a)(ii) (as modified, supplemented, amended or amended and restated
from time to time, the “Guaranty”); provided that such signature pages may be
delivered by facsimile or other electronic transmission;

 

(iii)                 The parent (if a Wholly-Owned Domestic Subsidiary of
Company and not an Excluded Subsidiary) of each of Company’s Wholly-Owned
Domestic Subsidiaries (other than Excluded Subsidiaries) that is an Other
Subsidiary Borrower or a Material Subsidiary shall have duly authorized,
executed and delivered a U.S. law governed pledge agreement substantially in the
form of Exhibit 5.1(a)(iii) (as modified, supplemented, amended or amended and
restated from time to time, the “U.S. Pledge Agreement”);

 

(iv)                Company and each of its Subsidiaries party to the U.S.
Pledge Agreement shall have delivered to the Administrative Agent:

 

153

--------------------------------------------------------------------------------


 

(1)                                             proper Form UCC-1 financing
statements for filing under the UCC necessary or, in the reasonable opinion of
the Administrative Agent and the Required Lenders, desirable to perfect the
security interests purported to be created by the U.S. Pledge Agreement; and

 

(2)                                             the certificates representing
the shares of Capital Stock pledged pursuant to the U.S. Pledge Agreement (if
such shares are certificated), together with an undated stock power for each
certificate executed in blank by a duly authorized officer of the Pledgor
therefor.

 

(b)                                 Opinions of Counsel. The Administrative
Agent shall have received from (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent and which shall cover such matters relating to the transactions
contemplated herein as the Administrative Agent may reasonably request, (ii) in
the case of Domestic Subsidiaries of Company, opinions of in-house counsel of
Company (as is customary in the respective jurisdictions) from such
jurisdictions as reasonably requested by the Administrative Agent, dated the
Closing Date, which shall cover such matters relating to the transactions
contemplated herein as the Administrative Agent may reasonably request and
(iii) opinions of local counsel to the Administrative Agent and/or the Credit
Parties (as is customary in the respective jurisdictions) from such
jurisdictions as reasonably requested by the Administrative Agent, dated the
Closing Date, which shall cover such matters relating to the transactions
contemplated herein as the Administrative Agent may reasonably request, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(c)                                  Officer’s Certificate. The Administrative
Agent shall have received a certificate executed by a Responsible Officer on
behalf of Company, dated the Closing Date and in the form of
Exhibit 5.1(c) hereto, stating that the representations and warranties set forth
in Article VI hereof to be made as of the Closing Date are true and correct in
all material respects as of the date of the certificate, except to the extent
such representations and warranties are expressly made as of a specified date in
which event such representation and warranties are true and correct in all
material respects as of such specified date, and that no Event of Default or
Unmatured Event of Default has occurred and is continuing;

 

(d)                                 Secretary’s Certificate. The Administrative
Agent shall have received from each Credit Party a certificate, dated as of the
Closing Date, signed by the secretary or any assistant secretary (or, if no
secretary or assistant secretary exists, a Responsible Officer), of such Credit
Party, substantially in the form of Exhibit 5.1(d) with appropriate insertions,
as to the incumbency and signature of the officers of each such Credit Party,
executing any Loan Document on the Closing Date (in form and substance
reasonably satisfactory to the Administrative Agent) and any certificate or
other document or instrument to be delivered pursuant hereto or thereto by or on
behalf of such Credit Party, together with evidence of the incumbency of such
secretary or assistant secretary (or, if no secretary or assistant secretary
exists, such Responsible Officer), and certifying as true and correct, attached
copies of the certificate of incorporation, certificate of amalgamation or other
equivalent

 

154

--------------------------------------------------------------------------------


 

document (certified as of recent date by the Secretary of State or other
comparable authority where customary in such jurisdiction) and by-laws (or other
Organizational Documents) of such Credit Party, and the resolutions of such
Credit Party and, to the extent required, of the equity holders of such Credit
Party referred to in such certificate and all of the foregoing (including each
such certificate of incorporation, certificate of amalgamation or other
equivalent document and by-laws (or other Organizational Documents)) shall be
reasonably satisfactory to the Administrative Agent. In respect of any
Luxembourg Credit Party, such certificate shall also certify the following
items: (i) an electronic excerpt of the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) pertaining to the relevant Luxembourg Credit Party
dated as of the date of this Agreement and (ii) an electronic certificate of
non-registration of judgment (certificat de non-inscription d’une décision
judiciaire) dated as of the date of this Agreement issued by the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) certifying that, as of
the date of the day immediately preceding such certificate, the relevant
Luxembourg Credit Party has not been declared bankrupt (en faillite), and that
it has not applied for general settlement or composition with creditors
(concordat préventif de faillite), controlled management (gestion contrôlée), or
reprieve from payment (sursis de paiement), judicial or voluntary liquidation
(liquidation judiciaire ou volontaire), such other proceedings listed at
Article 13, items 2 to 11, 13 and Article 14 of the Luxembourg Act dated
December 19, 2002 on the Register of Commerce and Companies, on Accounting and
on Annual Accounts of the Companies (as amended from time to time), (and which
include foreign court decisions as to faillite, concordat or analogous
procedures according to Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings).  In respect of any Netherlands Credit Party, such
certificate shall also certify the following items: (i) an excerpt of the
Netherlands Chamber of Commerce pertaining to the relevant Netherlands Credit
Party dated as of the date of this Agreement, (ii) the Organizational Documents
of  the relevant Netherlands Credit Party, (iii) the resolutions of the relevant
Netherlands Credit Party and (iv) the specimen signatures of the relevant
Netherlands Credit Party;

 

(e)                                  Good Standing. A good standing certificate
or certificate of status or comparable certificate of each Credit Party from the
Secretary of State (or other Governmental Authority) of its state or province of
organization (to the extent available on a commercially reasonable basis in such
jurisdiction);

 

(f)                                   Evidence of Insurance. The Administrative
Agent shall have received a schedule listing the insurance that each Credit
Party and Material Subsidiary carried as of the Closing Date complying with the
requirements of Section 7.9.

 

(g)                                  Solvency Certificate. The Administrative
Agent and the Lenders shall have received a solvency certificate in the form of
Exhibit 5.1(g), signed by the Chief Financial Officer of Company;

 

(h)                                 Know Your Customer; Etc. The Administrative
Agent and the Lead Arrangers shall have received, no later than 3 Business Days
prior to the Closing Date, all documentation and other information about Company
and the Guarantors as has been reasonably requested in writing on or prior to 10
Business Days prior to the Closing Date by the

 

155

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders with respect to applicable “know your
customer” and anti-money laundering rules and regulations including the Patriot
Act;

 

(i)                                     Refinancing. The Company 2015 Credit
Facility Refinancing shall have been, or, substantially concurrently with the
initial funding of the Multicurrency Revolving Loans hereunder shall be,
consummated and Company shall have received a customary payoff letter in respect
thereof;

 

(j)                                    Representations and Warranties. The
representations and warranties contained in this Agreement and the other Loan
Documents shall each be true and correct in all material respects at and as of
the Closing Date, as though made on and as of such time except to the extent
such representations and warranties are expressly made as of a specified earlier
date in which event such representation and warranties shall be true and correct
in all material respects as of such specified earlier date;

 

(k)                                 Fees. The Administrative Agent shall have
received evidence that all fees due and payable on the Closing Date in
accordance with the Fee Letter will be paid on the Closing Date;

 

(l)                                     Notice of Borrowing; Notice of Issuance.
Prior to the making of such Loan and/or Letter of Credit, (i) the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.5 and (ii) the Administrative Agent and the respective Facing Agent
shall have received a Notice of Issuance meeting the requirements of
Section 2.10(c), as applicable;

 

(m)                             Litigation. No actions, suits or proceedings
shall be pending or, to the knowledge of any Credit Party, threatened in writing
against any Credit Party challenging the validity or enforceability of any
material provision of any Loan Document.

 

(n)                                 Financials. The Administrative Agent and
each Lender shall have received audited consolidated balance sheets at
December 31, 2015 and statements of income and cash flows at December 31, 2015.

 

(o)                                 Offer and Co-Operation Agreement. There have
been no changes made to the terms of the Offer as set forth in the Press
Release, or to the terms of the Co-Operation Agreement, from those in effect on
February 19, 2015 that would in either case be materially prejudicial to the
interests of the Lenders taken as a whole under the Loan Documents.

 

(p)                                 Process Agent. The Administrative Agent
shall have received a copy of a letter appointing a process agent reasonably
acceptable to the Administrative Agent as process agent for each Other
Subsidiary Borrower that is not a U.S. Credit Party pursuant to
Section 12.9(d) in form and substance reasonably satisfactory to the
Administrative Agent.

 

(q)                                 Re-Allocation Agreement. Receipt by the
Administrative Agent of counterparts of the Re-Allocation Agreement properly
executed by each Lender and the Administrative Agent.

 

156

--------------------------------------------------------------------------------


 

(r)                                    Reduction of Bridge Commitments. Subject
solely to receipt by the Cash Confirmation Provider of irrevocable written
confirmation from the Administrative Agent in the form of Exhibit 5.1(r) of the
satisfaction, or waiver with the consent of Required Lenders, of each of the
conditions precedent set forth in Section 5.1(a) through (q), confirmation from
Company that all other approvals and consents by the Cash Confirmation Provider
required to be delivered under the Bridge Loan Agreement in order to effect the
Company 2016 Bridge Facility Reduction substantially contemporaneously with the
occurrence of the Closing Date have been or will be delivered. The Closing Date
will occur automatically upon (i) the Cash Confirmation Provider’s receipt of
the written confirmation from the Administrative Agent described in the
immediately preceding sentence and (ii) the Administrative Agent’s receipt from
Company of the written confirmation from Company described in the immediately
preceding sentence.

 

The Administrative Agent will give each Borrower and each Lender prompt written
notice of the occurrence of the Closing Date.

 

5.2                               Conditions Precedent to Initial Certain Funds
Credit Event. The obligations of the Term Lenders to make Certain Funds Term
Loans on the Initial Certain Funds Funding Date shall be subject to the
fulfillment at or prior to the Initial Certain Funds Funding Date of each of the
following conditions precedent:

 

(a)                                 The Closing Date shall have occurred.

 

(b)                                 A copy of the Offer Document or, as the case
may be, the Scheme Circular dispatched to the shareholders of the Target, in
each case containing the terms and conditions consistent in all material
respects with those contemplated by the Press Release (and, in the case of an
Offer, a condition such that the Offer may not be declared unconditional as to
acceptances until Purchaser has received acceptances or contracted to acquire
Target Shares such that following its acquisition of those Target Shares it will
hold not less than 90% of the Target Shares (the “Acceptance Condition”)),
together with any changes that are (i) required by the Takeover Panel, the
Court, the City Code, or any other applicable law, regulation, court or
regulatory body, (ii) not materially prejudicial to the interests of the Term
Lenders under the Loan Documents (provided that in the case of an Offer, no
change to the Acceptance Condition may be made pursuant to this clause (ii) and
provided, further, that it is acknowledged and agreed that any amendment or
change to the Target board recommendation envisaged by the Press Release
(including the absence of any such recommendation in the Offer Document or, as
the case may be, Scheme Circular, in each case, to the extent that the directors
of the Target consider that to make such a recommendation would breach their
fiduciary duties) shall not be materially prejudicial to the interests of the
Term Lenders under this Agreement), (iii) not materially adverse to the Term
Lenders without the consent of the Lead Arrangers (not to be unreasonably
withheld), (iv) (subject to the requirements of the Takeover Panel and the City
Code) to extend the period in which holders of the Target Shares may accept the
terms of the Offer or, as the case may be, the Scheme, or (v) permitted under
paragraph (a) of Schedule 1.1(b);

 

157

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a funds flow memorandum describing the anticipated flow of funds,
including payment of all fees due and payable in accordance with the Fee Letter,
in an aggregate amount of not less than the amount necessary to acquire any
Target Shares;

 

(d)                                 The Administrative Agent shall have received
a certificate substantially in the form of Exhibit 5.2(d) certifying that:

 

(i)             (A) in the case of an Offer, the Offer has become or has been
declared unconditional in all respects; or (B) in the case of a Scheme, a copy
of an order of the Court sanctioning the Scheme has been filed on behalf of the
Target with the Registrar of Companies in accordance with Section 899(A) of the
Companies Act; and

 

(ii)          after utilization of the Certain Funds Term Loans, Purchaser will
have the funds necessary to acquire all the Target Shares, and to pay all fees
and expenses incurred in connection with the Target Acquisition; and

 

(e)                                  The Administrative Agent shall have
received evidence that all fees due and payable on the Initial Certain Funds
Funding Date in accordance with the Fee Letter shall have been paid or will be
paid on the Initial Certain Funds Funding Date; provided that such evidence
shall be satisfied if the fees are to be deducted from the initial Borrowing of
Certain Funds Term Loans as set out in the relevant Notice of Borrowing.

 

5.3                               Conditions Precedent to all Certain Funds
Credit Events. The obligation of each Certain Funds Term Lender to make Certain
Funds Term Loans on each Funding Date requested in the applicable Notice of
Borrowing shall be subject to the fulfillment at or prior to each such Funding
Date of each of the following conditions precedent:

 

(a)                                 Certain Funds Representations. The Certain
Funds Representations shall be true and correct in all material respects when
made or deemed to be made, except to the extent that such Certain Funds
Representations specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;

 

(b)                                 Certain Funds Change of Control. There shall
not have occurred a Certain Funds Change of Control;

 

(c)                                  No Certain Funds Default. No Certain Funds
Default has occurred and is continuing or would result from the proposed Certain
Funds Term Loan; and

 

(d)                                 Notice of Borrowing. Prior to the making of
such Certain Funds Term Loan, the Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.5.

 

5.4                               Conditions Precedent to all Other Credit
Events. The obligation of each Lender to make Loans and the obligation of any
Facing Agent to issue or any Multicurrency Revolving Lender to participate in
any Letter of Credit hereunder, other than in each case, Loans and Letters of
Credit made or issued pursuant to Sections 5.1, 5.2 and 5.3, in each case shall
be

 

158

--------------------------------------------------------------------------------


 

subject to the fulfillment at or prior to the time of each such Credit Event of
each of the following conditions precedent:

 

(a)                                 Representations and Warranties. The
representations and warranties contained in this Agreement and the other Loan
Documents shall each be true and correct in all material respects at and as of
such time, as though made on and as of such time except to the extent such
representations and warranties are expressly made as of a specified date in
which event such representation and warranties shall be true and correct in all
material respects as of such specified date;

 

(b)                                 No Default. No Event of Default or Unmatured
Event of Default shall have occurred and shall then be continuing on such date
or will occur immediately after giving effect to such Credit Event; and

 

(c)                                  Notice of Borrowing; Notice of Issuance.

 

(i)             Prior to the making of each Loan, the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.5.

 

(ii)          Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Facing Agent shall have received a Notice of Issuance
meeting the requirements of Section 2.10(c).

 

The acceptance of the benefits of each such Credit Event by the applicable
Borrower shall be deemed to constitute a representation and warranty by it to
the effect of paragraphs (a) and (b) of this Section 5.4 (except that no opinion
need be expressed as to the Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter); provided that,
notwithstanding anything to the contrary in this Section 5.4, in connection with
any Additional Facilities, if the proceeds of such Additional Facilities are
being used to finance an acquisition and the consummation of such acquisition is
not conditioned on the availability of, or on obtaining, third party financing
and the applicable Lenders and New Lenders under such Facility so agree, the
only representations and warranties the accuracy of which shall be a condition
to availability of the loans under such Additional Facilities shall be
representations and warranties substantially similar to the Certain Funds
Representations or the SunGard Representations.

 

5.5                               Actions by Certain Funds Term Lenders During
Certain Funds Period.  During the Certain Funds Period and notwithstanding
(i) any provision to the contrary in the Loan Documents or (ii) that any
conditions set forth in Sections 5.1, 5.2, 5.3 or 5.4 above may subsequently be
determined not to have been satisfied or that any representation given as a
condition thereof (other than a Certain Funds Representation) was incorrect in
any material respect, unless (x) it would be illegal for the applicable Certain
Funds Term Lender to participate in making any borrowing of Certain Funds Term
Loans under the applicable Facility hereunder or (y) a Certain Funds Default has
occurred and is continuing or would result from the proposed Certain Funds Term
Loan, no Certain Funds Term Lender or Agent shall be entitled to:

 

159

--------------------------------------------------------------------------------


 

(a)                                 refuse to participate in any Certain Funds
Term Loan unless one or more of the conditions set forth in Section 5.3 is not
satisfied in respect of the relevant Funding Date (and has not otherwise been
amended or waived in accordance with the provisions of this Agreement);

 

(b)                                 cancel any Certain Funds Term Commitment;

 

(c)                                  rescind, terminate or cancel this
Agreement, or any Term Note in respect of any of its Certain Funds Term Loans
(if any) or any other Loan Document or any Certain Funds Term Commitments or
exercise any similar right or remedy or make or enforce any claim that it may
have under this Agreement, any such Term Note (if any) or any other Loan
Document or any agreement relating to any of them;

 

(d)                                 exercise any right of set-off or
counterclaim where to do so would or might be expected to prevent or limit the
making or use of a Certain Funds Term Loan;

 

(e)                                  direct the Administrative Agent to take any
action under Section 10.1; or

 

(f)                                   cancel, accelerate, cause or require
payment, repayment or prepayment of any amounts owing under any Loan Document or
under any agreement relating to any of them where to do so would or might be
expected to prevent or limit the making of a Certain Funds Term Loan;

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements shall be available to the Lenders of
Certain Funds Term Loans notwithstanding that they may not have been used or
been available for use during the Certain Funds Period.

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto, such Lender approves of and consents to each of the matters set
forth in Sections 5.1 and 5.5 which must be approved by, or which must be
satisfactory to, the Administrative Agent, the Required Lenders or the Lenders,
as the case may be.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make Loans
and issue (or participate in) the Letters of Credit as provided herein, Company,
with respect to itself and its Subsidiaries, makes the following representations
and warranties as of the Closing Date (both immediately before and after giving
effect to the Company 2015 Credit Facility Refinancing and the Company 2016
Bridge Facility Reduction on a pro forma basis) and as of the date of each
subsequent Credit Event (other than any Credit Event pursuant to Sections 5.2
and 5.3), except to the extent such representations and warranties are expressly
made as of a specified date, in which case such representations and warranties
shall be true as of such specified date, all of which shall

 

160

--------------------------------------------------------------------------------


 

survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and issuance of the Letters of Credit:

 

6.1                               Corporate Status. Each Credit Party (i) is a
duly organized and validly existing organization in good standing under the laws
of the jurisdiction of its organization (to the extent that such concept exists
in such jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in each other jurisdiction (other than its jurisdiction of
organization) where the ownership, leasing or operation of its property or the
conduct of its business requires such qualification, except in the case of
clauses (i) (as to good standing), (ii) and (iii) where such failure to do so,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

6.2                               Corporate Power and Authority. Each Credit
Party has the organizational power and authority to execute and deliver each of
the Loan Documents to which it is a party and to perform its obligations
thereunder and has taken all necessary action to authorize the execution,
delivery and performance by it of each of such Loan Documents. Each Credit Party
has duly executed and delivered each of the Loan Documents to which it is a
party, and each of such Loan Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

6.3                               No Violation. The execution and delivery by
any Credit Party of the Loan Documents to which it is a party and the
performance of such Credit Party’s obligations thereunder (including, without
limitation, the granting of Liens pursuant to the Security Documents) do not
(i) contravene any provision of any Requirement of Law applicable to such Credit
Party except for such contraventions that would not reasonably be expected to
have a Material Adverse Effect, (ii) conflict with or result in any breach of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party pursuant to,
the terms of any Contractual Obligation to which any Credit Party is a party or
by which it or any of its property or assets is bound except for such
contraventions, conflicts, breaches or defaults that would not be reasonably
likely to have a Material Adverse Effect, (iii) violate any provision of any
Organizational Document of any Credit Party except for such violations that
would not reasonably be expected to have a Material Adverse Effect, or
(iv) require any material approval or consent of any Person (other than a
Governmental Authority) except filings, consents, or notices which have been
made, obtained or given and except as set forth on Schedule 6.3 or that the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect.

 

6.4                               Governmental Approvals. Except as set forth on
Schedule 6.4 and except for filings necessary to create or perfect security
interests in the Collateral, except as have been obtained, waived or made prior
to the Closing Date, and except where the failure to obtain the

 

161

--------------------------------------------------------------------------------


 

same would not reasonably be expected to have a Material Adverse Effect, no
material order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made on
or prior to the Closing Date and except for any reports required to be filed by
Company or any Borrower with the SEC), or exemption by, any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution and delivery of any Loan Document or the performance of the
obligations thereunder or (ii) the legality, validity, binding effect or
enforceability of any such Loan Document.

 

6.5                               Financial Statements; Solvency; Projections;
Material Adverse Change.

 

(a)                       Financial Statements. The consolidated balance sheet
of Company and its consolidated Subsidiaries and the related statements of
income and cash flows of Company and its consolidated Subsidiaries for the
Fiscal Year ended December 31, 2015 fairly present in all material respects the
financial condition and results of operations and cash flows of Company and its
consolidated Subsidiaries, as of such date and for such period.

 

(b)                       Solvency. On and as of the Closing Date, after giving
effect to Loans, if any, incurred pursuant to a Notice of Borrowing delivered on
or prior to the Closing Date (and the use of proceeds thereof on a pro forma
basis) and Liens created by Borrowers in connection with the transactions
contemplated hereby,

 

(i)                       the sum of the assets, at a fair valuation, of Company
and its Subsidiaries (taken as a whole) will exceed their debts;

 

(ii)                    Company and its Subsidiaries (taken as a whole) have not
incurred and do not intend to, or believe that they will, incur debts beyond
their ability to pay such debts as such debts mature; and

 

(iii)                 Company and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its business. For purposes of this
Section 6.5(b) “debt” means any liability on a claim, and “claim” means (y) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (z) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(c)                        Projections. On and as of the Closing Date, the
financial projections previously delivered to the Administrative Agent for
further delivery to the Lenders and each of

 

162

--------------------------------------------------------------------------------


 

the budgets delivered after the Closing Date pursuant to Section 7.2(b) are, at
the time made, prepared on a basis consistent in all material respects with the
financial statements referred to in Sections 7.1(a) and (b) (or
Section 5.1(n) if financial statements have not been delivered pursuant to
Section 7.1) and are at the time made based on good faith estimates and
assumptions made by the management of Company, which assumptions were believed
by the management of Company to be reasonable at the time made, it being
understood that uncertainty is inherent in any forecasts or projections, such
projections are not to be viewed as facts, and that actual results during the
period or periods covered by such projections may differ from such projections
and the differences may be material.

 

(d)                       No Material Adverse Change. Since December 31, 2015,
there has been no fact, event, circumstance or occurrence which has caused or
resulted in a Material Adverse Effect.

 

6.6                               Litigation. There are no actions, suits or
proceedings pending or, to the knowledge of any Credit Party, threatened in
writing against any Credit Party that would reasonably be expected to have a
Material Adverse Effect.

 

6.7                               True and Complete Disclosure. To Company’s
knowledge, this Agreement and all other written information furnished to the
Lenders by or on behalf of Company in connection herewith (other than any
forecast, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions and other than information of a
general economic or industry specific nature, the “Projections”), as modified or
supplemented by other information so furnished from time to time, did not (when
so furnished or, if such information expressly related to a specific date, as of
such specific date) taken as a whole contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the information
contained herein and therein not materially misleading, it being understood and
agreed that with respect to any Projections furnished to the Lenders, such
Projections are not to be viewed as facts and that actual results during the
period or periods covered by such Projections may differ from such Projections
and the differences may be material.

 

6.8                               Use of Proceeds; Margin Regulations.

 

(a)                       Multicurrency Revolving Loan Proceeds. All proceeds of
the Multicurrency Revolving Loans incurred hereunder shall be used by Company
and its Subsidiaries for ongoing working capital needs, acquisitions, share
repurchases, and other general corporate purposes, including, but not limited
to, (i) the Company 2015 Credit Facility Refinancing, the Brazilian Debt
Refinancing and to repay all or a portion of Indebtedness incurred under the
Bridge Loan Agreement, (ii) effectuating the Target Acquisition in accordance
with the terms of the Scheme or Offer including, in the case of an Offer, to
fund an escrow account for the payment of cash consideration for the Target
Acquisition on terms reasonably satisfactory to the Lead Arrangers and the Cash
Confirmation Provider (and, in each case, any related transactions), (iii) to
redeem, repurchase or repay all or a portion of Indebtedness in respect of the
Existing Target Credit Facilities, the Existing Target Notes and the

 

163

--------------------------------------------------------------------------------


 

Existing Target Subordinated Debt, and (iv) to pay fees and expenses incurred in
connection with the consummation of the foregoing.

 

(b)                       Term Loan Proceeds. All proceeds of the Certain Funds
Term Loans incurred hereunder shall be used by Company and its Subsidiaries
(i) effectuating the Target Acquisition in accordance with the terms of the
Scheme or Offer including, in the case of an Offer, to fund an escrow account
for the payment of cash consideration for the Target Acquisition on terms
reasonably satisfactory to the Lead Arrangers and the Cash Confirmation Provider
(and, in each case, any related transactions), (ii) to redeem, repurchase or
repay all or a portion of Indebtedness in respect of the Existing Target Credit
Facilities, the Existing Target Notes and the Existing Target Subordinated Debt,
and (iii) to pay fees and expenses incurred in connection with the consummation
of the foregoing. Any amount of the Certain Funds Term Loans borrowed for the
purpose of satisfaction of the consideration for the Offer and related fees and
expenses that is not immediately applied for that purpose shall be deposited in
an escrow account with Deutsche Bank AG, London Branch or the London branch of a
bank with a long term credit rating of A- or better issued by S&P and Fitch and
A3 or better issued by Moody’s (where it has a rating from more than one of such
credit rating agencies) on terms which provide that until the expiration of the
Certain Funds Period, such monies shall only be applied to settle payments due
in respect of the Offer and related fees and expenses. Prior to being applied to
the payments described in this clause (b), the proceeds of the Certain Funds
Term Loans may, in the sole discretion of Company, be converted into other
currencies pursuant to Swap Contracts; provided that the terms of such
agreements, prior to the end of the Certain Funds Period, shall be satisfactory
to the Cash Confirmation Provider.

 

(c)                        Margin Regulations. No part of the proceeds of any
Loan will be used to purchase or carry any Margin Stock, directly or indirectly,
or to extend credit for the purpose of purchasing or carrying any such Margin
Stock for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit”, in each case in violation of
Regulation T, U or X of the Board.

 

6.9                               Taxes. Each of Company and each of its
Subsidiaries has filed or caused to be filed with the appropriate taxing
authority, all material returns, statements, forms and reports for Taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Company and/or any of its Subsidiaries, except to the extent
failure to file such Returns would not reasonably be expected to have a Material
Adverse Effect. The Returns accurately reflect all material liability for Taxes
of Company and its Subsidiaries for the periods covered thereby, except as would
not reasonably be expected to have a Material Adverse Effect. Each of Company
and each of its Subsidiaries has paid all material Taxes owed by it other than
those (i) contested in good faith and for which adequate reserves have been
established in conformity with GAAP or their equivalent in the relevant
jurisdiction of the taxing authority or (ii) which failure to pay would not
reasonably be expected to have a Material Adverse Effect.  All payments under
the Loan Documents made by any Netherlands Credit Party may be made free and
clear of withholding or deduction of, for or on account of, any Taxes of
whatever nature

 

164

--------------------------------------------------------------------------------


 

imposed, levied, withheld or assessed by the Netherlands or any political
subdivision or taxing authority thereof or therein.

 

6.10                        Labor Relations. Neither Company nor any of its
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (i) no significant unfair
labor practice complaint pending against Company or any of its Subsidiaries or,
to the knowledge of Company, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority in any jurisdiction,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against Company or
any of its Subsidiaries or, to the knowledge of Company, threatened against any
of them, (ii) no significant strike, labor dispute, slowdown or stoppage is
pending against Company or any of its Subsidiaries or, to the knowledge of
Company, threatened against Company or any of its Subsidiaries and (iii) to the
knowledge of Company, no question concerning union representation exists with
respect to the employees of Company or any of its Subsidiaries, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) as would not reasonably be expected to have a
Material Adverse Effect.

 

6.11                        Security Documents.

 

(a)                       When executed and delivered, the U.S. Pledge Agreement
will be effective to create in favor of the Collateral Agent for the benefit of
the Secured Creditors, legal and valid security interests in the Collateral
described therein and proceeds thereof. In the case of the Pledged Securities to
the extent represented by certificated securities (the “Certificated Pledged
Stock”) described in the U.S. Pledge Agreement, when certificates representing
such Certificated Pledged Stock are delivered to the Collateral Agent, and in
the case of the Collateral described in the U.S. Pledge Agreement, when
financing statements in appropriate form are filed in the appropriate offices,
the security interest created by the Pledge Agreement shall constitute a fully
perfected Lien (to the extent such Lien can be perfected by filing, recording,
registration under the UCC or, with respect to the Certificated Pledged Stock,
possession) on, and security interest in, all right, title and interest of the
Pledgors in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the U.S. Pledge Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Certificated Pledged Stock, Liens permitted by Section 8.1, and only to the
extent that priority can be obtained by filing under the UCC).

 

(b)                       In the case of the Pledged Securities described in any
Other Pledge Agreement, when stock certificates (if such Pledged Securities are
certificated) are delivered to the Collateral Agent or the UK Security Trustee
(to the extent not previously delivered) and all other conditions required in
such Other Pledge Agreement are satisfied, such Other Pledge Agreement and,
where applicable, any signed statement of pledge shall constitute a fully
perfected (to the extent such concept exists in the relevant jurisdiction) Lien
on, and security interest in, all right, title and interest of the Pledgor of
such Pledged Securities as security for the obligations described in such Other
Pledge Agreement, in each case prior and superior in right to any other Person
except Liens permitted by Section 8.1.

 

165

--------------------------------------------------------------------------------


 

6.12                        Compliance With ERISA. Except as, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:

 

(a)                       each Plan has been operated and administered in a
manner so as not to result in any liability of any Borrower for failure to
comply with the applicable provisions of applicable law, including ERISA and the
Code;

 

(b)                       no Termination Event has occurred with respect to a
Plan or Multiemployer Plan;

 

(c)                        to the knowledge of each Borrower, no Multiemployer
Plan is insolvent;

 

(d)                       no Plan has failed to satisfy the minimum funding
standard under Section 412 of the Code and no application has been made to the
Secretary of the Treasury for a waiver of the minimum funding standard under
Section 412 of the Code with respect to any Plan;

 

(e)                        the Credit Parties have not incurred any liability to
or on account of a Plan pursuant to Section 409, 502(i) or 502(l) of ERISA or
Section 4975 of the Code;

 

(f)                         neither the Credit Parties nor, to the knowledge of
each Borrower, any ERISA Affiliates have incurred any liability to or on account
of a Plan pursuant to Section 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 of the Code;

 

(g)                        no proceedings have been instituted to terminate any
Plan within the last fiscal year; using actuarial assumptions and computation
methods consistent with subpart 1 of subtitle E of Title IV of ERISA, to the
knowledge of each Borrower, the Credit Parties, their Subsidiaries and ERISA
Affiliates would not have any liability to any Plans which are Multiemployer
Plans in the event of a complete withdrawal therefrom, as of the close of the
most recent fiscal year of each such Multiemployer Plan ending prior to the date
of any Credit Event;

 

(h)                       no Lien imposed under the Code or ERISA on the assets
of any Credit Party or any ERISA Affiliate exists or is likely to arise on
account of any Plan;

 

(i)                           the Credit Parties and ERISA Affiliates have made
all contributions to each Plan within the time required by law or by the terms
of such Plan; and

 

(j)                          the Credit Parties do not maintain or contribute to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA and
subject to ERISA) which provides benefits to retired employees (other than as
required by Section 601 et seq. of ERISA).

 

6.13                        Foreign Pension Matters. Except as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) each Foreign Pension Plan is in compliance and in good standing (to the
extent such concept exists in the relevant jurisdiction) with all laws,
regulations and rules applicable thereto, including all funding requirements,
and the respective requirements of the governing documents for such Foreign
Pension Plan; (b) with respect to each Foreign Pension Plan maintained or
contributed to by Company or any

 

166

--------------------------------------------------------------------------------


 

Subsidiary, (i) that is required by applicable law to be funded in a trust or
other funding vehicle, the aggregate of the accumulated benefit obligations
under such Foreign Pension Plan does not exceed to any material extent the
current fair market value of the assets held in the trusts or similar funding
vehicles for such Foreign Pension Plan and (ii) that is not required by
applicable law to be funded in a trust or other funding vehicle, reasonable
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such Foreign Pension Plan is maintained; (c) there are no actions, suits or
claims (other than routine claims for benefits) pending or, to the knowledge of
Company and its Subsidiaries, threatened against Company or any Subsidiary with
respect to any Foreign Pension Plan; (d) all contributions required to have been
made by Company or any Subsidiary to any Foreign Pension Plan have been made
within the time required by law or by the terms of such Foreign Pension Plan;
and (e) except as disclosed on Schedule 6.13, no Foreign Pension Plan with
respect to which Company or any of its Subsidiaries could have any liability has
been terminated or wound-up and no actions or proceedings have been taken or
instituted to terminate or wind-up such a Foreign Pension Plan.

 

6.14                        Ownership of Property. Company and each Material
Subsidiary has good title to, a subsisting leasehold interest in, or a right to
use, all material items of property used in its operations free and clear of all
Liens (except as to leasehold interests), except Permitted Liens and except to
the extent that the failure to have such title, interest or right (individually
or in the aggregate) would not reasonably be expected to have a Material Adverse
Effect. Substantially all items of real and material personal property owned by,
leased to or used by Company and each Material Subsidiary are in adequate
operating condition and repair, ordinary wear and tear excepted, are free and
clear of any known defects except such defects as do not substantially interfere
with the continued use thereof in the conduct of normal operations, and are able
to serve the function for which they are currently being used, except to the
extent the failure to keep such condition (individually or in the aggregate)
would not reasonably be expected to have a Material Adverse Effect.

 

6.15                        Capitalization of Company. On the Closing Date,
Company will have no Capital Stock outstanding other than the Common Stock and
rights outstanding under the Shareholder Rights Agreement. As of the Closing
Date, all outstanding shares of capital stock of Company have been duly
authorized and validly issued and are fully paid and non-assessable.

 

6.16                        Subsidiaries.

 

(a)                       Organization. Schedule 6.16 hereto sets forth a true,
complete and correct list as of the Closing Date of each Subsidiary of Company
and indicates for each such Subsidiary (i) its jurisdiction of organization,
(ii) its ownership (by holder and percentage interest) and (iii) whether such
Subsidiary is a Material Subsidiary. As of the Closing Date, Company has no
Subsidiaries except for those Subsidiaries listed as such on Schedule 6.16
hereto.

 

(b)                       Capitalization. As of the Closing Date, all shares of
capital stock of each Subsidiary of Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned free and clear
of all Liens except for Permitted Liens. As of the

 

167

--------------------------------------------------------------------------------


 

Closing Date, no authorized but unissued or treasury shares of capital stock of
any Subsidiary of Company are subject to any option, warrant, right to call or
similar commitment.

 

6.17                        Compliance With Law, Etc. Neither Company nor any of
its Material Subsidiaries is in default under or in violation of any Requirement
of Law (other than laws relating to Taxes, ERISA, Foreign Pension Plans, or
environmental matters, which are covered exclusively by Sections 6.9, 6.12, 6.13
and 6.19 respectively) applicable to any of them or Contractual Obligation
applicable to any of them (other than Contractual Obligations relating to
Indebtedness), or under its Organizational Documents, as the case may be, in
each case the consequences of which default or violation, either in any one case
or in the aggregate, would have a Material Adverse Effect.

 

6.18                        Investment Company Act. Neither Company nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

6.19                        Environmental Matters.

 

(a)                       Company and each of its Subsidiaries have complied in
all material respects with, and on the date of such Credit Event are in
compliance in all material respects with, all applicable Environmental Laws and
Environmental Permits except for such non-compliance as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened Environmental
Claims against Company or any of its Subsidiaries or any real property currently
owned or operated by Company or any of its Subsidiaries except for such
Environmental Claims that would not reasonably be expected to have a Material
Adverse Effect.

 

(b)                       Hazardous Materials have not at any time been
generated, used, treated or stored on, or transported to or from, or otherwise
come to be located on, any real property owned currently or, to the knowledge of
Company, formerly operated by Company or any of its Subsidiaries where such
generation, use, treatment or storage has violated or would reasonably be
expected to violate or create liability under any Environmental Law in any
material respect and to result, either individually or in the aggregate, in a
Material Adverse Effect. To the knowledge of Company, Hazardous Materials have
not at any time been Released on or from, or otherwise come to be located on,
any real property owned or at any time operated by Company or any of its
Subsidiaries where such Release has violated or would reasonably be expected to
violate or create liability under any Environmental Law in any material respect
and to result, either individually or in the aggregate, in a Material Adverse
Effect.

 

6.20                        Intellectual Property, Licenses, Franchises and
Formulas. Each of Company and its Subsidiaries owns or holds licenses or other
rights to or under all the material patents, patent applications, trademarks,
designs, service marks, trademark and service mark registrations and
applications therefor, trade names, copyrights, copyright registrations and
applications therefor, trade secrets, proprietary information, computer
programs, data bases, franchises and formulas, or rights with respect to the
foregoing which are material to the business of Company and its Subsidiaries,
taken as a whole (collectively, “Intellectual Property”), except,

 

168

--------------------------------------------------------------------------------


 

in each case, where the failure to own or hold such rights would not reasonably
be expected to have a Material Adverse Effect. Neither Company nor any of its
Subsidiaries has knowledge of any existing or threatened (in writing) claim by
any Person contesting the validity, enforceability, or ownership of the
Intellectual Property owned by Company and its Subsidiaries, or has knowledge
that use by Company or any of its Subsidiaries of any such Intellectual Property
has infringed or otherwise violated any proprietary rights of any other Person
which would reasonably be expected to have a Material Adverse Effect.

 

6.21                        OFAC; Patriot Act; FCPA.

 

(a)                       None of Company or any of its Subsidiaries, nor, to
its knowledge, any of their respective directors, officers or employees, is
currently a Restricted Party.

 

(b)                       None of Company or any of its Subsidiaries, will, use,
lend, make payments of or contribute all or any part of the proceeds of the
Multicurrency Revolving Loans or Term Loans in violation of any Sanctions Laws
and Regulations.

 

(c)                        Company, each other Credit Party and each Subsidiary
of any Credit Party: (i) is in compliance in all material respects with the
requirements of the USA Patriot Act Title III of 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and offices,
related to the subject matter of the Act, including Executive Order 13224
effective September 24, 2001 (the “Patriot Act”) and all applicable Sanctions
Laws and Regulations and (ii) is operated under policies, procedures and
practices, if any, that are designed to promote compliance with the Patriot Act
in all material respects.

 

(d)                       No part of the proceeds of the Loans made hereunder
shall be used by any Borrower for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, the
United Kingdom Bribery Act of 2010 or any similar applicable anti-corruption
laws or regulations administered or enforced by any Governmental Authority
having jurisdiction over Company or any of its Subsidiaries (collectively, the
“Anti-Corruption Laws”).

 

6.22                        Press Release; Offer Document; Scheme Circular;
etc.. As of their date of issuance or publication, as applicable, the Press
Release, any Offer Document and/or any Scheme Circular contain all material
terms of the Target Acquisition.

 

6.23                        Luxembourg Specific Representations.

 

(a)                       Except to the extent resulting from a Permitted
Reorganization or consented to in writing by the Administrative Agent (such
consent not to be unreasonably withheld or delayed), the head office
(administration centrale), the place of effective management (siège de direction
effective) and (for the purposes of the European Insolvency

 

169

--------------------------------------------------------------------------------


 

Regulation), the centre of main interests (centre des intérêts principaux) of
each Luxembourg Credit Party is located at the place of its registered office
(siège statutaire) in Luxembourg.

 

(b)                       None of the Luxembourg Credit Parties carries out any
activity in the financial sector on a professional basis (as referred to in the
Luxembourg law dated 5 April 1993 on the financial sector, as amended from time
to time) or any activity requiring the granting of a business license under the
Luxembourg law dated 2 September 2011 governing the access to the professions of
skilled craftsman, tradesman, manufacturer, as well as to certain liberal
professions.

 

(c)                        Each Luxembourg Credit Party complies with all
requirements of the Luxembourg law of 31 May 1999 on the domiciliation of
companies, as amended, and all related regulations.

 

6.24                        COMI. Except to the extent resulting from a
Permitted Reorganization or consented to in writing by the Administrative Agent
(such consent not to be unreasonably withheld or delayed), with respect to each
Netherlands Credit Party and each UK Credit Party subject to the European
Insolvency Regulation, its centre of main interest (centre des intérêts
principaux) (as that term is used in Article 3(1) of the European Insolvency
Regulation) is situated in its jurisdiction of incorporation.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, so long as any
of the Commitments remain in effect, or any Loan or LC Obligation remains
outstanding and unpaid or any other Obligation (other than contingent
indemnification obligations not then due and Obligations under any Swap
Contract) is owing to any Lender or the Administrative Agent hereunder, Company
shall:

 

7.1                               Financial Statements. Furnish, or cause to be
furnished, to the Administrative Agent (for further distribution to each
Lender):

 

(a)                       Quarterly Financial Statements. Not later than 50 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
Company, the unaudited consolidated balance sheet and statements of income of
Company and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of earnings and of cash flows of
Company and its consolidated Subsidiaries for such quarter and the portion of
the Fiscal Year through the end of such quarter, all of which shall be certified
by the Chief Financial Officer of Company, as at the dates indicated and for the
periods indicated, subject to normal year-end audit adjustments and the absence
of footnotes; and

 

(b)                       Annual Financial Statements. Not later than 95 days
after the end of each Fiscal Year of Company, a copy of the audited consolidated
balance sheet of Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated

 

170

--------------------------------------------------------------------------------


 

statements of income, earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year.

 

All such financial statements shall be complete and correct in all material
respects, shall be prepared in accordance with GAAP applied consistently (except
as approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein or otherwise disclosed in
writing by Company to the Lenders) and, in the case of the consolidated
financial statements referred to in this Section 7.1(b), shall be accompanied by
a report thereon of independent certified public accountants of recognized
national standing, which report shall contain no qualifications with respect to
the continuance of Company as a going concern (other than qualifications related
to the maturity of any Indebtedness within 12 months of the date of such report
and future prospective compliance with any financial maintenance covenants), and
shall state that such financial statements present fairly in all material
respects the financial position of Company and its consolidated Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as approved by the accountants
preparing such statements or the Chief Financial Officer, as the case may be,
and disclosed therein or otherwise disclosed in writing by Company to the
Lenders).

 

Notwithstanding anything herein to the contrary, information required to be
delivered pursuant to this Section 7.1 and Sections 7.2(b), and 7.2(c) below
shall be deemed to have been delivered on the date on which (i) such information
is actually available for review by the Lenders and either (A) has been posted
by Company on Company’s website at http://www.ball.com or at http://www.sec.gov
or (B) has been posted on Company’s behalf on Intralinks/Syndtrak or any other
internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). At the request of the
Administrative Agent or any Lender, Company will provide by electronic mail
electronic versions (i.e., soft copies) to the Administrative Agent of all
documents containing such information.

 

7.2                               Certificates; Other Information. Furnish to
the Administrative Agent (for further delivery to each Lender, as applicable):

 

(a)                                 Officer’s Certificates. Concurrently with
the delivery of the financial statements referred to in Sections 7.1(a) and
7.1(b), a certificate of Company’s Chief Financial Officer or Treasurer
substantially in the form of Exhibit 7.2(a) (a “Compliance Certificate”) stating
that to such officer’s knowledge, (i) such financial statements present fairly,
in accordance with GAAP or, in the case of financial statements of any Foreign
Subsidiary delivered pursuant to Section 7.1(a), generally accepted accounting
principles in such Person’s jurisdiction of organization (except as approved by
the accountants preparing such statements or the Chief Financial Officer, as the
case may be, and disclosed therein or otherwise disclosed in writing by Company
to the Lenders), the financial condition and results of operations of Company
and its consolidated Subsidiaries for the period referred to therein (subject,
in the case of interim statements, to normal recurring adjustments and absence
of footnotes) and (ii) no Event of Default or Unmatured Event of Default exists,
except as specified in such certificate and, if so specified, the action which
Company proposes to take with respect thereto, which

 

171

--------------------------------------------------------------------------------


 

certificate shall set forth reasonably detailed computations to the extent
necessary to establish Company’s compliance with the covenant set forth in
Article IX of this Agreement;

 

(b)                                 Budgets. Not later than 60 days after the
first day of each Fiscal Year of Company an annual budget (by quarter) in form
reasonably satisfactory to the Administrative Agent (including budgeted balance
sheet, statements of earnings and cash flows) prepared by Company for each
Fiscal Quarter of such Fiscal Year (it being understood that Company shall have
no obligation to update or revise such budget), which shall be accompanied by a
statement of the Chief Executive Officer, Treasurer or Chief Financial Officer
of Company to the effect that, to such officer’s knowledge, such budget is based
on good faith assumptions believed by such Person to be reasonable at the time
made;

 

(c)                                  Public Filings. Promptly after the same
become public, copies of all financial statements, annual or quarterly filings,
registrations and Form 8-K reports which Company may make to, or file with, the
SEC or any successor or analogous Governmental Authority; provided that Company
shall not be required to furnish to the Administrative Agent or any Lender the
Form 8-K filed in respect of this Agreement; and

 

(d)                                 Other Requested Information. Such other
information with respect to Company or any of its Subsidiaries or the
Collateral, including, without limitation, any Asset Disposition or financing
transaction, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

7.3                               Notices. Promptly and in any event within 3
Business Days after a Responsible Officer of Company or any Credit Party obtains
knowledge thereof, give written notice to the Administrative Agent (which shall
promptly provide a copy of such notice to each Lender) of:

 

(a)                                 Event of Default or Unmatured Event of
Default. The occurrence of any Event of Default or Unmatured Event of Default,
accompanied by a statement of the Chief Financial Officer or Treasurer of
Company setting forth details of the occurrence referred to therein and stating
what action Company proposes to take with respect thereto;

 

(b)                                 Litigation and Related Matters.  The
commencement of, or any material development in, any action, suit, proceeding or
investigation pending or threatened against or involving Company or any of its
Material Subsidiaries or any of their respective properties before any
arbitrator or Governmental Authority, which would individually or when
aggregated with any other action, suit, proceeding or investigation reasonably
be expected to have a Material Adverse Effect; and

 

(c)                                  Environmental Matters.  The occurrence of
one or more of the following environmental matters which would reasonably be
expected to have a Material Adverse Effect:

 

172

--------------------------------------------------------------------------------


 

(i)                                     any pending or threatened material
Environmental Claim against Company or any of its Subsidiaries or any real
property owned or operated by Company or any of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any real property owned or operated by Company or any of its Subsidiaries
that (y) results in material noncompliance by Company or any of its Subsidiaries
with any applicable Environmental Law or (z) would reasonably be expected to
form the basis of a material Environmental Claim against Company or any of its
Subsidiaries or any such real property;

 

(iii)                               any condition or occurrence on any real
property owned or operated by Company or any of its Subsidiaries that would
reasonably be expected to cause such real property to be subject to any material
restrictions on the ownership, occupancy, use or transferability of such real
property under any Environmental Law; and

 

(iv)                              the taking of any Remedial Action on any real
property at any time owned or operated by Company or any of its Subsidiaries.

 

All such notices under this clause (c) shall describe in reasonable detail the
nature of the Environmental Claim, condition, occurrence or Remedial Action and
Company’s or such Subsidiary’s response thereto.  In addition, Company will
provide the Administrative Agent with copies of all material written
communications with any Governmental Authority relating to actual or alleged
violations of Environmental Laws, all material written communications with any
Person relating to pending Environmental Claims, and such detailed written
reports of any Environmental Claim in Company’s possession or control, as may
reasonably be requested by the Administrative Agent.

 

7.4                               Conduct of Business and Maintenance of
Existence. Continue to engage in business of the same general types as now
conducted by Company and its Subsidiaries (including, without limitation,
businesses reasonably related or incidental thereto or a reasonable extension,
development or expansion thereof) and preserve, renew and keep in full force and
effect Company’s and each of its Material Subsidiary’s corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
material to Company and those of each of its Material Subsidiaries’ business
except as otherwise permitted pursuant to Sections 8.3 and 8.4 or any Permitted
Reorganization, and comply and cause each of its Subsidiaries to comply with
(i) all Requirements of Law, (ii) the Sanctions Laws and Regulations and
(iii) the Anti-Corruption Laws, except, in the case of each of the foregoing, to
the extent that failure to do so would not in the aggregate reasonably be
expected to have a Material Adverse Effect. The Credit Parties will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by each of the Credit Parties, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions Laws and Regulations.

 

7.5                               Payment of Taxes. Pay or discharge or
otherwise satisfy before they become delinquent and cause each of its Material
Subsidiaries to pay or discharge or otherwise satisfy before they become
delinquent all material Taxes, assessments and governmental charges

 

173

--------------------------------------------------------------------------------


 

or levies (other than Indebtedness) imposed upon any of them or upon any of
their income or profits or any of their respective properties or assets prior to
the date on which penalties attach thereto; provided, however, that neither
Company nor any of its Subsidiaries shall be required to pay or discharge any
such Tax, assessment, charge, levy or claim while the same is being contested by
it in good faith and by appropriate proceedings diligently pursued so long as
Company or such Subsidiary, as the case may be, shall have set aside on its
books adequate reserves in accordance with GAAP (segregated to the extent
required by GAAP) or their equivalent in the relevant jurisdiction of the taxing
authority with respect thereto or to the extent failure to pay, discharge or
otherwise satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

 

7.6                               Inspection of Property, Books and Records.
Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which entries are to be
made reflecting its and their business and financial transactions in accordance
with GAAP (except as approved by the accountants preparing such statements or
the Chief Financial Officer, as the case may be, and disclosed therein or
otherwise disclosed in writing by Company to the Lenders), and permit, and cause
each of its Subsidiaries to permit, any Lender or its respective
representatives, at any reasonable time during normal business hours, and from
time to time, but no more frequently than once annually if no Event of Default
exists, at the reasonable request of such Lender made to Borrowers, and at such
Lender’s expense and upon reasonable notice, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, and, if an Event of Default exists and is continuing,
permit, and cause each of its Subsidiaries to permit, the Administrative Agent
or the Required Lenders access, in the presence of Company, to their independent
public accountants (and by this provision Borrowers authorize such accountants
to discuss with the Administrative Agent or the Required Lenders and such
representatives the affairs, finances and accounts of Company and its
Subsidiaries), in the case of each of the foregoing, so long as the
Administrative Agent, such Lenders, and such representatives agree to treat such
information and documents in accordance with Section 12.18; provided that,
notwithstanding anything to the contrary in this Section 7.6, none of Company or
any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making of extracts, or discussions of, any documents, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender or any of their respective
representatives is then prohibited by any Requirement of Law or any agreement
binding on Company or any of its Subsidiaries or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

7.7                               ERISA.

 

(a)                                 As soon as practicable and in any event
within 10 Business Days after a Borrower or any of its Subsidiaries knows or has
reason to know that a Termination Event has occurred with respect to any Plan
which would be reasonably likely to result in a Material Adverse Effect,
deliver, or cause such Subsidiary to deliver, to the Administrative Agent a
certificate of a responsible officer of such Borrower or such Subsidiary, as the
case may be,

 

174

--------------------------------------------------------------------------------


 

setting forth the details of such Termination Event and the action, if any,
which such Borrower or such Subsidiary is required or proposes to take, together
with any notices required or proposed to be given;

 

(b)                                 Upon the request of any Lender made from
time to time, deliver, or cause each Subsidiary to deliver, to each Lender a
copy of the most recent actuarial report and annual report on Form 5500 (to the
extent such annual report is required by law) completed with respect to any
Plan;

 

(c)                                  As soon as possible and in any event within
10 Business Days after such Borrower or any of its Subsidiaries knows or has
reason to know that any of the following have occurred with respect to any Plan:

 

(i)                       such Plan has been terminated, reorganized, petitioned
or declared insolvent under Title IV of ERISA,

 

(ii)                    the Plan Sponsor terminates such Plan,

 

(iii)                 the PBGC has instituted proceedings under Section 515 of
ERISA to collect a delinquent contribution to such Plan or under Section 4042 of
ERISA to terminate such Plan,

 

(iv)                that a failure to satisfy the minimum funding standard has
occurred or that an application has been made to the Secretary of the Treasury
for a waiver of the minimum funding standard under Section 412 of the Code, or

 

(v)                   Borrower or any Subsidiary of Borrower that is a Credit
Party has incurred any liability that would result in a Material Adverse Effect
under any employee welfare benefit plan (within the meaning of Section 3(1) of
ERISA and subject to ERISA) that provides benefits to retired employees (other
than as required by Section 601 et seq. of ERISA),

 

deliver, or cause such Subsidiary or an ERISA Affiliate to deliver, to the
Administrative Agent a written notice thereof;

 

(d)                                 As soon as possible and in any event within
30 days after a Borrower or any of its Subsidiaries knows or has reason to know
that any of them has caused a complete withdrawal or partial withdrawal (within
the meaning of Sections 4203 and 4205, respectively, of ERISA) from any
Multiemployer Plan, deliver, or cause such Subsidiary or an ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof; and

 

(e)                                  For purposes of this Section 7.7, a
Borrower shall be deemed to have knowledge of all facts known by the Plan
Administrator of any Plan of which the Borrower is the Plan Sponsor, and each
Subsidiary of a Borrower shall be deemed to have knowledge of all facts known by
the Plan Administrator of any Plan of which such Subsidiary is a Plan Sponsor.

 

175

--------------------------------------------------------------------------------


 

7.8                               Foreign Pension Plan Compliance. Cause each of
its Subsidiaries and each member of the Controlled Group to, establish, maintain
and operate all Foreign Pension Plans to comply in all material respects with
all laws, regulations and rules applicable thereto and the respective
requirements of the governing documents for such Foreign Pension Plans, except
for failures to comply which, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.9                               Maintenance of Property, Insurance.

 

(a)                                 Keep, and cause each of its Material
Subsidiaries to keep, all material property (including, but not limited to,
equipment) useful and necessary in its business in good working order and
condition, normal wear and tear, condemnation and damage by casualty excepted,
and subject to Section 8.4, except where the failure to keep such condition
(individually or in the aggregate) would not reasonably be expected to have a
Material Adverse Effect; and

 

(b)                                 Maintain or cause to be maintained, and
shall cause each of its Material Subsidiaries to maintain or cause to be
maintained, with insurers that Company believes are reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its material
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons, except that a portion of such insurance program (not to exceed
that which is customary in the case of companies engaged in the same or similar
business or having similar properties similarly situated) may be effected
through self-insurance; provided adequate reserves therefor, in accordance with
GAAP, are maintained.

 

7.10                        Environmental Laws.

 

(a)                                 Comply with, and cause its Subsidiaries to
comply with, and, in each case take reasonable steps to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any Environmental Permits except to the
extent that failure to do so would not in the aggregate reasonably be expected
to have a Material Adverse Effect; and

 

(b)                                 Conduct and complete all Remedial Actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders, directives and information requests of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith through appropriate means or except to the extent
that such failure to do so would not in the aggregate reasonably be expected to
have a Material Adverse Effect.

 

7.11                        Use of Proceeds. Use all proceeds of the Loans as
provided in Section 6.8 and Section 6.21(b).

 

176

--------------------------------------------------------------------------------


 

7.12                        Additional Security; Further Assurances.

 

(a)                                 Additional Guarantors and Pledges.

 

(i)                       Subject to Sections 7.12(b), 7.12(c) and 12.22, and
subject to the Agreed Guaranty and Security Principles, (x) cause each of
Company’s Wholly-Owned Domestic Subsidiaries and Wholly-Owned U.S. Domiciled
Foreign Guarantors (in each case, other than Excluded Subsidiaries) that is or
becomes an Other Subsidiary Borrower or a Material Subsidiary to become a party
to the Guaranty and (y) cause the direct parent (if a Wholly-Owned Domestic
Subsidiary of Company or a Wholly-Owned U.S. Domiciled Foreign Guarantor of
Company and, in each case, not an Excluded Subsidiary) of any such Person under
clause (a)(i)(x) to become a party to the U.S. Pledge Agreement and pledge the
Capital Stock in such Person that it owns in accordance with the terms hereof
and thereof, in each case within 60 days (or within such longer period of time
that the Collateral Agent may agree in its sole discretion) after the date such
Person becomes an Other Subsidiary Borrower or a Material Subsidiary; provided
that (x) Wholly-Owned U.S. Domiciled Foreign Guarantors shall not be required to
guaranty, or pledge any assets in respect of, any Obligations of the U.S. Credit
Parties at any time, (y) no direct parent (that is not a Wholly-Owned Domestic
Subsidiary of Company) of any Wholly-Owned U.S. Domiciled Foreign Guarantor
shall be required to pledge any of the Capital Stock of such Persons in respect
of any Obligations of the U.S. Credit Parties at any time and (z) with respect
to any Wholly-Owned Domestic Subsidiary of Company in each case that is a direct
parent of any Wholly-Owned U.S. Domiciled Foreign Guarantor, such direct parent
shall not be required to pledge more than 65% of the stock of such Wholly-Owned
U.S. Domiciled Foreign Guarantor in respect of any Obligations of the U.S.
Credit Parties at any time; provided, further, that notwithstanding anything to
the contrary in any Loan Document, Wholly-Owned Domestic Subsidiaries acquired
or formed in connection with the Target Acquisition, and each direct parent of
any such Person, in each case that would otherwise be required to become a party
to the Guaranty or the U.S. Pledge Agreement, shall not be required to become a
party to the Guaranty or the U.S. Pledge Agreement until the date that is 90
days (or within such longer period of time that the Collateral Agent may agree
in its sole discretion) after the date that the Target Acquisition is completed.
No Credit Party shall be required to provide any guaranty of the Obligations
governed by the laws of any jurisdiction other than the United States.

 

(ii)                    Subject to Sections 7.12(a), 7.12(b), 7.12(c), 7.14 and
12.22, and subject to the Agreed Guaranty and Security Principles, cause the
direct parent (if a Wholly-Owned Subsidiary of Company and not an Excluded
Subsidiary) of each Foreign Subsidiary of Company (if any) that is an Other
Subsidiary Borrower or a Material Subsidiary (other than an Excluded Subsidiary
or a U.S. Domiciled Foreign Guarantor) to become a party to an Other Pledge
Agreement or, solely with respect to the direct parent of a U.S. Domiciled
Foreign Guarantor, a U.S. Pledge Agreement, in each case within 120 days (or
within such longer period of time that Collateral Agent may agree in its sole
discretion) after the date such Person becomes an Other Subsidiary Borrower or a
Material Subsidiary; provided that, notwithstanding anything to the contrary in
any Loan

 

177

--------------------------------------------------------------------------------


 

Document, no Other Pledge Agreements shall be required to be executed or
delivered until the date that is 9 months (or within such longer period of time
that the Collateral Agent may agree in its sole discretion) after the date that
the Target Acquisition is consummated.

 

(iii)                 Cause each Subsidiary that becomes a guarantor after the
date hereof of obligations arising under any Permitted Debt Document and that is
not at such time party to the Guaranty to become a party to the Guaranty in
accordance with the terms thereof within 5 Business Days (or within such longer
period of time that the Collateral Agent may agree in its sole discretion) of
providing such guaranty under such Permitted Debt Document; provided, however,
that this Section 7.12(a)(iii) shall not apply to Excluded Subsidiaries or to
Foreign Subsidiaries that become guarantors of only obligations under one or
more Permitted Debt Documents of persons that are not U.S. Persons.

 

(b)                                 Pledge of New Subsidiary Stock. Subject to
Sections 7.12(a), 7.12(c), 7.14, and 12.22 and the Agreed Guaranty and Security
Principles,

 

(i)                       solely in the case of Company and its Wholly-Owned
Domestic Subsidiaries and Wholly-Owned U.S. Domiciled Foreign Guarantors (other
than Excluded Subsidiaries), pledge (or cause its Wholly-Owned Domestic
Subsidiaries and U.S. Domiciled Foreign Guarantors (other than Excluded
Subsidiaries) to pledge):

 

(1)                                 all of the Capital Stock of (x) each new
Wholly-Owned Domestic Subsidiary of Company that is an Other Subsidiary Borrower
or a Material Subsidiary and (y) each Wholly-Owned Domestic Subsidiary of
Company that becomes an Other Subsidiary Borrower or a Material Subsidiary (in
each case other than an Excluded Subsidiary); and

 

(2)                                 all of the Capital Stock (subject to the
limitations set forth in Section 12.22) of each new first-tier Wholly-Owned
Foreign Subsidiary that is an Other Subsidiary Borrower (other than an Excluded
Subsidiary), each new first-tier Wholly-Owned Foreign Subsidiary (directly owned
by Company or a Wholly-Owned Domestic Subsidiary of Company that is, in each
case, a Material Subsidiary) that is, in each case, a Material Subsidiary (other
than an Excluded Subsidiary), and each first-tier Wholly-Owned Foreign
Subsidiary (directly owned by Company or a Wholly-Owned Domestic Subsidiary or
Wholly-Owned U.S. Domiciled Foreign Guarantor of Company that is a Material
Subsidiary or that becomes a Material Subsidiary as a result of its direct
Subsidiary becoming a Material Subsidiary) that, in each case, becomes an Other
Subsidiary Borrower or a Material Subsidiary (other than an Excluded Subsidiary)
established, acquired, created or otherwise in existence after the Closing Date,

 

to the Collateral Agent for the benefit of the Secured Creditors pursuant to the
terms of the U.S. Pledge Agreement promptly, and in any event, (A) within 90
days (or within

 

178

--------------------------------------------------------------------------------


 

such longer period of time that the Collateral Agent may agree in its sole
discretion) after the date that the Target Acquisition is completed, in the case
of any such Wholly-Owned Domestic Subsidiaries acquired or formed in connection
with the Target Acquisition, and (B) in the case of any other Person, (I) within
60 days (or within such longer period of time that the Collateral Agent may
agree in its sole discretion), in the case of any such Domestic Subsidiary, and
120 days (or within such longer period of time that the Collateral Agent may
agree in its sole discretion), in the case of any such first-tier Foreign
Subsidiary or U.S. Domiciled Foreign Guarantor, of the creation of such new
Subsidiary or the date such Subsidiary becomes a Material Subsidiary, as
applicable; and

 

(ii)                    solely to the extent required by Section 7.12(a)(ii),
and except as otherwise agreed by Required Lenders, cause the direct parent (if
a Wholly-Owned Subsidiary of Company and not an Excluded Subsidiary) of each
Foreign Subsidiary that is an Other Subsidiary Borrower or a Material Subsidiary
(other than an Excluded Subsidiary or a U.S. Domiciled Foreign Guarantor) to
pledge all of the Capital Stock (subject to the limitations set forth in
Section 12.22) of each new Other Subsidiary Borrower or Wholly-Owned Subsidiary
of Company (other than an Excluded Subsidiary or a U.S. Domiciled Foreign
Guarantor) that is an Other Subsidiary Borrower or Material Subsidiary,
established, acquired, created or otherwise in existence after the Closing Date,
to the Collateral Agent for the benefit of the Secured Creditors pursuant to the
terms of the applicable Other Pledge Agreement or, solely with respect to the
direct parent of a U.S. Domiciled Foreign Guarantor, a U.S. Pledge Agreement,
within 120 days (or within such longer period of time that the Collateral Agent
may agree in its sole discretion) of the creation of such new Subsidiary,
designation of such Other Subsidiary Borrower, or the date such Subsidiary
becomes a Material Subsidiary, as applicable.

 

(c)                                  Documentation for Additional Security. The
security interests required to be granted pursuant to this Section 7.12 shall be
granted pursuant to such security documentation (which shall, subject to the
Agreed Guaranty and Security Principles, be substantially similar to the
Security Documents already executed and delivered in the applicable jurisdiction
by the applicable Borrower or a Pledgor or otherwise reasonably satisfactory in
form and substance to the Administrative Agent), shall constitute valid and
enforceable perfected security interests (to the extent such concepts exist in
the relevant jurisdiction) subject to no other Liens except Permitted Liens;
provided that, notwithstanding anything to the contrary in any Loan Document,
each Other Pledge Agreement shall be limited to the extent necessary to comply
with the Agreed Guaranty and Security Principles, including as required by
limiting the maximum amount of the Obligations guaranteed by such Person or
secured under such Other Pledge Agreement. Subject to the grace periods set
forth in this Section 7.12, the Additional Security Documents and other
instruments related thereto shall be duly recorded or filed in such manner and
in such places and at such times as are required by law to establish, perfect,
preserve and protect such security interest, in favor of the Collateral Agent
for the benefit of the Lenders, required to be granted pursuant to the
Additional Security Document and, all other taxes and, in accordance with and to
the extent required by Section 12.4, fees and other charges payable in
connection therewith shall be paid in full by the applicable Borrower. At the
time of the execution and delivery of the Additional Security Documents, the
applicable Borrower shall cause to be delivered to the Administrative Agent such
agreements, opinions of counsel and

 

179

--------------------------------------------------------------------------------


 

other related documents as may be reasonably requested by the Administrative
Agent or the Required Lenders to assure themselves that this Section 7.12 has
been complied with.

 

7.13                        End of Fiscal Years; Fiscal Quarters. Cause
Company’s annual accounting periods to end on or about December 31 of each year
(each a “Fiscal Year”), with quarterly accounting periods ending on or about
March 31, June 30, September 30, December 31, of each Fiscal Year (each a
“Fiscal Quarter”).

 

7.14                        Post-Closing Covenants. Notwithstanding anything to
the contrary in any Loan Document, no later than 9 months (or within such longer
period of time that the Collateral Agent may agree in its sole discretion) (or,
solely in the case of Wholly-Owned Domestic Subsidiaries acquired or formed in
connection with the Target Acquisition, and each direct parent of any such
Person, in each case that would otherwise be required to become a party to the
Guaranty or the U.S. Pledge Agreement pursuant to Section 7.12, 90 days (or
within such longer period of time that the Collateral Agent may agree in its
sole discretion)) after the Target Acquisition is completed, Company shall, and
shall cause its Subsidiaries to:

 

(a)                                 to the extent applicable after giving effect
to all Permitted Reorganizations, cause Ball Europe and its direct parent, prior
to entering into an Other Pledge Agreement, to amend the articles of association
of Ball Europe so that (i) article 11 (Blokkeringsregeling/goedkeuring) is
deleted, and (ii) the final sentence of article 8.2
(Vruchtgebruik/pandrecht/certificaten) is deleted;

 

(b)                                 execute and deliver to the Administrative
Agent all joinders to the Guaranty and the U.S. Pledge Agreement, and all Other
Pledge Agreements required to be delivered in accordance with Section 7.12; and

 

(c)                                  with respect to any certificated Pledged
Securities that is pledged pursuant to any Other Pledge Agreements and any
Certificated Pledged Stock that is pledged pursuant to the U.S. Pledge Agreement
that are not in possession of the Collateral Agent, deliver to the Collateral
Agent such certificated Pledged Securities and Certificated Pledged Stock,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the Pledgor therefor.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, so long as any
of the Commitments remain in effect or any Loan or LC Obligation remains
outstanding and unpaid or any other Obligation (other than contingent
indemnification obligations not then due and Obligations under any Swap
Contract) is owing to any Lender or the Administrative Agent hereunder:

 

8.1                               Liens. Company will not, nor will it permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
in, upon or with respect to any of its properties

 

180

--------------------------------------------------------------------------------


 

or assets, whether now owned or hereafter acquired, except for the following
Liens (herein referred to as “Permitted Liens”):

 

(a)                                 (i) Liens created by the Loan Documents or
otherwise securing the Obligations, (ii) Liens on cash or deposits granted in
favor of any Swing Line Lender or Facing Agent to Cash Collateralize any
Defaulting Lender’s participation in Letters of Credit or Swing Line Loans,
(iii) Liens on cash, cash deposits or other credit support securing Swap
Contracts; provided that such cash, cash deposits or other credit support
securing Swap Contracts shall not exceed an aggregate Dollar Equivalent of
$250,000,000 at any time, and (iv) Liens on cash, cash deposits or other credit
support securing Swap Contracts entered into on behalf of any customer of
Company or a Subsidiary;

 

(b)                                 Customary Permitted Liens;

 

(c)                                  Liens existing on the date hereof and Liens
in connection with any Permitted Refinancing Indebtedness in respect of the
obligations secured by such Liens or, to the extent such obligations do not
constitute Indebtedness, any replacements or substitutions of any other such
obligations in respect thereof;

 

(d)                                 Liens on any property securing
(i) Capitalized Lease Obligations permitted under Section 8.2(f)(ii) and
(ii) (A) Indebtedness permitted to be incurred or assumed pursuant to
Section 8.2(f)(i) or assumed for the purpose of financing (or financing all or
part of the purchase price within 270 days after the respective purchase of
assets) all or any part of the design, acquisition, development, construction,
installation, repair, improvement cost or the lease of such property (including
Liens to which any property is subject at the time of acquisition thereof by
Company or any of its Subsidiaries) or (B) any Permitted Refinancing
Indebtedness in respect thereof; provided that:

 

(1)                                             in the case of clauses (i) and
(ii), any such Lien does not extend to any other property (other than products
and proceeds of such property);

 

(2)                                             in the case of clause (ii), such
Lien either exists on the Closing Date, on the date that the Person owning such
property becomes a Subsidiary, or is created in connection with the design,
acquisition, construction, development, installation, repair, lease or
improvement of such property as permitted by this Agreement; and

 

(3)                                             in the case of clauses (i) and
(ii), the Indebtedness secured by any such Lien, (or the Capitalized Lease
Obligation with respect to any Capitalized Lease) does not exceed 100% of the
fair market value of such assets at the time of incurrence of such Indebtedness;

 

(e)                                  Liens on any property or assets of any
Person existing at the time such assets are acquired or such Person becomes a
Subsidiary or is merged, amalgamated or consolidated with or into a Subsidiary
(plus any modifications, refinancing, refundings,

 

181

--------------------------------------------------------------------------------


 

renewals, replacements and extensions of any such Liens) and, in each case, not
created in contemplation of or in connection with such event; provided that
(x) the property covered thereby is not changed in category or scope after such
acquisition or after such Person becoming a Subsidiary and (y) the Indebtedness
secured thereby is permitted to be incurred pursuant to Section 8.2(g);

 

(f)                                   any Lien arising out of the replacement,
refinancing, refunding, extension, or renewal of any Indebtedness secured by any
Lien permitted by clauses (c), (d), (e), (g) and (h) of this Section; provided
that such Indebtedness is not increased (other than by the amount of accrued
interest and premiums and all fees, expenses, penalties (including prepayment
penalties) incurred in connection therewith) and collateral security provided
therefor is not expanded;

 

(g)                                  Liens on Receivables Facility Assets
transferred in accordance with the terms of the Receivables Documents pursuant
to a Permitted Accounts Receivable Securitization and Liens in connection with
the sales and other transfers of Receivables permitted pursuant to
Section 8.4(d);

 

(h)                                 Liens incurred in connection with Sale and
Leaseback Transactions permitted under Section 8.9;

 

(i)                                     Liens in respect of Indebtedness
permitted under Section 8.2(p) to the extent such Lien exists at the time of
redesignation of the applicable Person and to the extent such Liens would comply
with clauses (x) and (y) of the proviso at Section 8.1(e);

 

(j)                                    Liens incurred in connection with the
issuance of letters of credit permitted under Section 8.2(q); provided that such
Liens shall not attach to any assets that constitute Collateral;

 

(k)                                 Liens (which may be pari passu with the
Liens supporting the Obligations) in respect of Indebtedness permitted under
Section 8.2(v);

 

(l)                                     additional Liens incurred by Company and
its Subsidiaries so long as, without duplication, the Dollar Equivalent of the
value of the property subject to such Liens at the time such Lien is incurred
and the Dollar Equivalent of the Indebtedness (including any refinancings of
such Indebtedness) and other obligations secured thereby do not exceed an
aggregate of 7.5% of Company’s Consolidated Tangible Assets (measured as of the
most recently completed fiscal quarter of Company for which financial statements
have been delivered to the Administrative Agent pursuant to Section 7.1;
provided that no Unmatured Event of Default or Event of Default shall be deemed
to have occurred if such aggregate outstanding principal amount of such
Indebtedness or other obligations shall at a later time exceed 7.5% of Company’s
Consolidated Tangible Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness or other
obligation was permitted to be incurred);

 

182

--------------------------------------------------------------------------------


 

(m)                             Liens created on (i) Capital Stock of Company
that is held by Company as treasury stock, (ii) Capital Stock of Target
constituting Margin Stock and (iii) Liens on Capital Stock in a joint venture
owned by Company or any of its Subsidiaries securing joint venture obligations
of such joint venture;

 

(n)                                 Liens in favor of Company or any of its
Subsidiaries (provided that to the extent such Lien is granted by a Credit Party
in favor of a Subsidiary that is not a Credit Party, the amount of Indebtedness
secured by such Lien cannot exceed the amount permitted as an Investment under
Section 8.7);

 

(o)                                 (i) Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and other similar liens
arising in the ordinary course of business, (ii) Liens of sellers of goods to
Company or any of its Subsidiaries arising under Article 2 of the UCC or similar
provisions of applicable law in the ordinary course of business and (iii) to the
extent, if any, constituting a Lien, Liens consisting of an agreement to sell,
transfer, convey, lease or otherwise dispose of any asset or property or any
negative pledge on or with respect to such asset or property in favor of the
buyer thereof;

 

(p)                                 Liens to secure financing of insurance
premiums permitted under Section 8.2(dd);

 

(q)                                 Liens in respect of Indebtedness permitted
under Sections 8.2(x) and Section 8.2(y);

 

(r)                                    solely for the period commencing on the
Initial Certain Funds Funding Date and ending on the date that is 5 Business
Days thereafter (or such longer period as the Administrative Agent may agree in
its sole discretion), Liens created by the Existing Target Credit Facilities and
any documents related thereto and otherwise securing the obligations thereunder;

 

(s)                                   Liens, pursuant to one or more escrow
arrangements or other funding arrangements pursuant to which funds will be
segregated to pay all or any portion of the purchase price of any acquisition,
including but not limited to the Target Acquisition, on such escrow arrangements
and other funding arrangements and any Cash, Cash Equivalents, and deposit
accounts and securities accounts, in each case containing internally generated
cash flow of Company and its Subsidiaries and/or the proceeds of (i) any sale or
other disposition of assets, (ii) any issuance of Capital Stock or (iii) any
issuance or incurrence of any Indebtedness permitted under this Agreement plus
an amount equal to interest that would accrue on such Indebtedness for a period
not to exceed eighteen months after the date of issuance of such Indebtedness
plus fees and expenses in connection therewith;

 

(t)                                    Liens on trusts, escrow arrangements and
other funding arrangements, and any Cash, Cash Equivalents, deposit accounts,
securities accounts and trust accounts, in each case in connection with the
defeasance (whether by covenant or legal

 

183

--------------------------------------------------------------------------------


 

defeasance), satisfaction and discharge or redemption of Indebtedness permitted
pursuant to Sections 8.2(c), (o), (v), (w), (x), (ee) or (ff);

 

(u)                                 (i) Liens granted under and in accordance
with the agreements specified in Schedule 8.1(u), (ii) Liens granted in respect
of any assets of Company’s Foreign Subsidiaries required or approved by the
trustees of the applicable Foreign Pension Plan to be substituted for any assets
secured by a Lien under clause (u)(i) with the consent of Company; provided that
the fair market value of such substituted assets shall not materially exceed the
fair market value of the assets to be replaced plus fees and expenses incurred
in connection with such substitution, (iii) Liens granted in respect of
additional assets of Company’s Foreign Subsidiaries (other than pursuant to
clauses (ii) and (iv) hereof) required or approved by the trustees of the
applicable Foreign Pension Plan; provided that the fair market value of such
assets shall not in the aggregate exceed $250,000,000 at the time such Liens are
granted; and (iv) Liens, pursuant to one or more escrow arrangements or other
funding arrangements pursuant to which funds will be segregated to pay all or
any portion of the obligations in respect of any Foreign Pension Plan and any
top-off payments in connection therewith, and Liens on any Cash and/or Cash
Equivalents (including any deposit accounts and securities accounts holding such
Cash and/or Cash Equivalents), in an aggregate amount not to exceed £130,000,000
(plus all accrued interest and income on such amounts and any increase in the
value of such Cash and Cash Equivalents) at any time;

 

(v)                                 Liens in favor of the United States or any
state or municipality thereof, or in favor of any other country or political
subdivision thereof, to secure certain payments pursuant to any contract or
statute or to secure any Indebtedness incurred for the purpose of financing all
or any part of the purchase price, or, in the case of real property, the cost of
construction, of the assets subject to such Liens, including, without
limitation, such Liens incurred in connection with pollution control, industrial
revenue, tax increment or similar financing; and

 

(w)                               Liens in respect of Indebtedness permitted
under Section 8.2(gg) but only to the extent that at the time such Indebtedness
is incurred, and immediately after giving effect to such incurrence thereof on a
Pro Forma Basis, the Secured Net Leverage Ratio shall not exceed 3.0 to 1.0;
provided that such Liens are expressly subordinated to the Liens on the
Collateral securing the Obligations of the Credit Parties pursuant to
intercreditor arrangements reasonably acceptable to the Administrative Agent.

 

8.2                               Indebtedness. Company will not, nor will it
permit any of its Subsidiaries to, incur, create, assume directly or indirectly,
or suffer to exist any Indebtedness except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Loan Documents or otherwise evidencing any of the
Obligations, including, without limitation, Obligations incurred under
Additional Facilities created pursuant to Section 2.9, and Obligations incurred
pursuant to Section 2.12 and Section 2.13 and any extension of the Obligations
pursuant to Section 2.14;

 

184

--------------------------------------------------------------------------------


 

(b)                                 (i) Receivables Facility Attributable Debt
incurred in connection with Permitted Accounts Receivable Securitizations and in
connection with sales permitted pursuant to Section 8.4(d)(ii) and Receivables
Factoring Facilities; provided that such Indebtedness, shall not exceed the
Dollar Equivalent of $1,250,000,000 in the aggregate outstanding at any time;
and (ii) Indebtedness incurred pursuant to Uncommitted Short Term Lines of
Credit, such Indebtedness not to exceed the Dollar Equivalent of €500,000,000
outstanding at any time;

 

(c)                                  Indebtedness evidenced by the Senior Notes,
and any Permitted Refinancing Indebtedness in respect thereof; provided that
with respect to any Permitted Refinancing Indebtedness of the Senior Notes
incurred by European Holdco, Ball Delaware, a Subsidiary of European Holdco, or
Ball Asia Pacific, a Subsidiary of Ball Metal Beverage, the principal amount
thereof does not exceed the Dollar Equivalent of $1,250,000,000 less any
Indebtedness incurred pursuant to Section 8.2(o) at any time outstanding;

 

(d)                                 Indebtedness of Company in an aggregate
amount not to exceed $150,000,000 at any time outstanding in the form of
Disqualified Capital Stock and, in each case for this Section 8.2(d), any
replacement, renewal, refinancing, extension, defeasance, restructuring,
refunding, repayment, amendment, restatement, supplementation, modification or
exchange of such Indebtedness that satisfies the provisions of this
Section 8.2(d);

 

(e)                                  Indebtedness under Swap Contracts not
entered into for speculative purposes;

 

(f)                                   (i) Indebtedness incurred to finance the
design, development, acquisition, construction, installation, repair, lease, or
improvement of any property (or Indebtedness to finance the design, development,
acquisition, construction, installation, lease, repairs, additions or
improvements to property (real or personal) whether through the direct purchase
or lease of such assets or through the purchase of equity interests in a Person
owning such assets), including tax retention and other synthetic lease
obligations and purchase money obligations and any replacement, renewal,
refinancing, extension, exchange, defeasance, restructuring, refunding,
repayment, amendment, restatement, or supplementation of any of the foregoing;
provided that any such Indebtedness shall be secured only by the property
acquired, developed, constructed, repaired, designed, improved, leased or
subject to such design or installation in connection with the incurrence of such
Indebtedness and any proceeds and products thereof; provided, further, that the
Dollar Equivalent of the aggregate outstanding principal amount of such
Indebtedness together with the Dollar Equivalent of Indebtedness permitted to be
outstanding pursuant to Section 8.2(g) and (l) shall not exceed an aggregate of
20% of Company’s Consolidated Tangible Assets (measured as of the most recently
completed fiscal quarter of Company for which financial statements have been
delivered to the Administrative Agent pursuant to Section 7.1; provided that no
Unmatured Event of Default or Event of Default shall be deemed to have occurred
if such aggregate outstanding principal amount of such Indebtedness or other
obligations shall at a later time exceed 20% of Company’s Consolidated Tangible
Assets so long as, at the time of the creation, incurrence, assumption or
initial existence thereof, such Indebtedness or other obligation was permitted
to be incurred); and (ii) Indebtedness in respect of Capitalized Lease
Obligations and any replacement, renewal,

 

185

--------------------------------------------------------------------------------


 

refinancing, extension, exchange, defeasance, restructuring, refunding,
repayment, amendment, restatement, or supplementation thereof;

 

(g)                                  Indebtedness of any Subsidiary of Company
assumed in connection with a Permitted Acquisition (other than Indebtedness
under the Existing Target Credit Facilities, the Existing Target Notes and the
Existing Target Subordinated Debt), so long as such Indebtedness was not issued
or created in contemplation of such acquisition and any Permitted Refinancing
Indebtedness in respect thereof; provided that in the case of any such assumed
Indebtedness of a Foreign Subsidiary of Company, the aggregate outstanding
principal amount of all such Indebtedness of all such Foreign Subsidiaries
and/or one or more of its or their Foreign Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof shall not at any time together with
the Dollar Equivalent of Indebtedness permitted to be outstanding pursuant to
Section 8.2(f) and (l) exceed an aggregate of 20% of Company’s Consolidated
Tangible Assets at such time (based on the most recently delivered financial
statements pursuant to Section 7.1); provided that no Unmatured Event of Default
or Event of Default shall be deemed to have occurred if such aggregate
outstanding principal amount of such Indebtedness or other obligations shall at
a later time exceed 20% of Company’s Consolidated Tangible Assets so long as, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Indebtedness or other obligation was permitted to be incurred;

 

(h)                                 Indebtedness under Permitted Call Spread
Transactions;

 

(i)                                     Indebtedness of Company or any of its
Subsidiaries consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(j)                                    Intercompany Indebtedness to the extent
permitted by Section 8.7; provided, however, that, other than in connection with
a Permitted Reorganization, in the event of any subsequent issuance or transfer
of any Capital Stock which results in the holder of such Indebtedness ceasing to
be a Subsidiary or any subsequent transfer of such Indebtedness (other than to
Company or any of its Subsidiaries) such Indebtedness shall be required to be
permitted under another clause of this Section 8.2; provided, further, however,
that in the case of Intercompany Indebtedness consisting of a loan or advance to
a Borrower, each such loan or advance shall be subordinated to the payment in
full (other than contingent indemnification obligations not then due and
Obligations under any Swap Contract) of all of such Borrower’s Obligations;

 

(k)                                 Indebtedness constituting Permitted
Guarantee Obligations;

 

(l)                                     Indebtedness in respect of Sale and
Leaseback Transactions permitted under Section 8.9;

 

(m)                             Indebtedness in respect of obligations secured
by Customary Permitted Liens or supported by a Letter of Credit or a letter of
credit secured by Customary Permitted Liens;

 

186

--------------------------------------------------------------------------------


 

(n)                                 Guarantee Obligations incurred by Company or
any Subsidiary of obligations of any employee, officer or director of Company or
any such Subsidiary in respect of loans made to such employee, officer or
director in connection with such Person’s acquisition of Capital Stock, phantom
stock rights, capital appreciation rights or similar equity like interests in
Company or any such Subsidiary in an aggregate amount not to exceed $5,000,000
outstanding at any one time;

 

(o)                                 Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) in an aggregate principal amount
not to exceed the Dollar Equivalent of $1,250,000,000 less the amount of any
Permitted Refinancing Indebtedness of the Senior Notes incurred pursuant to
Section 8.2(c) at any time outstanding incurred by European Holdco, Ball
Delaware, a Subsidiary of European Holdco, or Ball Asia Pacific, a Subsidiary of
Ball Metal Beverage, in the form of one or more series of publicly traded or
privately placed unsecured bonds or notes; provided that (1) the covenants,
defaults and similar non-economic provisions applicable to such Indebtedness
are, taken as a whole, not materially less favorable to the obligor thereon or
to the Lenders than the provisions contained in this Agreement (it being
understood and agreed that Company may, at its option, deliver a certificate to
the Administrative Agent certifying that the requirements of this clause
(1) have been satisfied at least 5 Business Days prior to the incurrence of such
Indebtedness, and such certification shall be conclusive evidence that such
requirements have been satisfied unless the Administrative Agent provides notice
to Company of its objection during such 5 Business Day period (including a
reasonable description of the basis upon which it objects)) and (2) such
Indebtedness is at then-prevailing market rates;

 

(p)                                 Indebtedness (i) incurred as a result of a
redesignation pursuant to Section 12.23; provided that after giving effect to
the incurrence of the Indebtedness (and any other Indebtedness incurred since
the last day of the immediately preceding Test Period) on a Pro Forma Basis (but
tested as if the applicable ratio were the ratio for the next succeeding Test
Period) Company and its Subsidiaries would be in compliance with Article IX and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(q)                                 letters of credit issued for the account of
Company or any of its Subsidiaries, so long as the sum of (without duplication
as to the items set forth in the following clauses (i), (ii) and (iii)): (i) the
aggregate undrawn face amount thereof, (ii) any unreimbursed obligations in
respect thereof and (iii) the aggregate amount of pledges and deposits made
pursuant to Section 8.1(j) does not exceed $175,000,000 at any time;

 

(r)                                    Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal, bid, payment
(other than payment of Indebtedness) or similar obligations (including any bonds
or letters of credit issued with respect thereto and all guaranties,
reimbursement and indemnity agreements entered into in connection therewith)
incurred in the ordinary course of business;

 

(s)                                   Indebtedness in respect of treasury,
depositary and cash management services, automated clearinghouse transfer of
funds, pooling account arrangements, netting services, overdraft protections,
set-off, revocation, refunds and chargebacks, and otherwise in connection with
deposit accounts, commodities accounts and securities accounts;

 

187

--------------------------------------------------------------------------------


 

(t)                                    Indebtedness of Company or any of its
Subsidiaries in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances and performance, appeal or surety bonds in the
ordinary course of business that do not give rise to an Event of Default and
obligations with respect to letters of credit supporting any of the foregoing;

 

(u)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds; provided that such Indebtedness is covered by
Company or any of its Subsidiaries within 10 Business Days;

 

(v)                                 Indebtedness of one or more Foreign
Subsidiaries of Company located in China or Hong Kong under lines of credit and
Permitted Refinancing Indebtedness in respect of such Indebtedness extended by
third persons to such Foreign Subsidiary, which Indebtedness may be guaranteed
on a pari passu and equal basis (or on a lesser or lower ranked basis and with
fewer Guarantors) with the Obligations; provided that (i) the aggregate
principal amount of all such Indebtedness incurred pursuant to this clause
(v) at any time outstanding shall not exceed the Dollar Equivalent of
$100,000,000, (ii) no Unmatured Event of Default or Event of Default shall have
occurred or be continuing at the time of such incurrence or would result from
the incurrence of such Indebtedness, (iii) immediately after giving effect to
the incurrence of the Indebtedness (and any other Indebtedness incurred since
the last day of the immediately preceding Test Period) on a Pro Forma Basis (but
tested as if the applicable ratio were the ratio for the next succeeding Test
Period), the Credit Parties would be in compliance with Article IX and (iv) such
Indebtedness is permitted to be incurred under the Senior Note Indentures or any
document governing any Permitted Refinancing Indebtedness in respect thereof;

 

(w)                               solely for the period commencing on the
Initial Certain Funds Funding Date and ending on the date that is 180 days
thereafter (or such longer period as the Administrative Agent may agree in its
sole discretion), Indebtedness under the Existing Target Subordinated Debt;

 

(x)                                 (i) solely for the period commencing on the
Initial Certain Funds Funding Date and ending on the date that is 45 days
thereafter (or such longer period as the Administrative Agent may agree in its
sole discretion), Indebtedness evidenced by the Existing Target Notes and
(ii) the Replacement Target Note Financing and any Permitted Refinancing
Indebtedness in respect thereof;

 

(y)                                 solely for the period commencing on the
Initial Certain Funds Funding Date and ending on the date that is 90 days
thereafter (or such longer period as the Administrative Agent may agree in its
sole discretion), Indebtedness evidenced by the Existing Brazilian Debt;

 

(z)                                  Indebtedness under the Existing Target
Credit Facilities; provided that repayment in full of such Indebtedness shall be
made substantially simultaneously with (and in any event no later than 5
Business Days after) the closing date of the Target Acquisition or arrangements
for such substantially simultaneous (and in any event no later than 5 Business
Days

 

188

--------------------------------------------------------------------------------


 

after) repayment reasonably acceptable to the Administrative Agent shall have
been made on or prior to such date;

 

(aa)                          Indebtedness of any Subsidiary of Company, in
favor of Company or any other Subsidiary, for the purpose of paying all or a
portion of the consideration for the Target Acquisition and any fees, costs and
expenses in connection therewith (including any requirements under any foreign
pension plan of Target or its subsidiaries);

 

(bb)                          Indebtedness arising from agreements of Company or
a Subsidiary providing for indemnification, adjustment of purchase price,
earnout or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary;

 

(cc)                            Indebtedness existing on the date hereof and
listed on Schedule 8.2 and any Permitted Refinancing Indebtedness in respect
thereof;

 

(dd)                          Indebtedness arising from financing insurance
premiums in the ordinary course of business;

 

(ee)                            Indebtedness arising as a result of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection;

 

(ff)                              Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) incurred by Company or any
Subsidiary in addition to that referred to elsewhere in this Section 8.2 in an
aggregate principal amount not to exceed the Dollar Equivalent of $375,000,000
in the aggregate outstanding at any time; and

 

(gg)                            Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) incurred by Company or any other
Credit Party; provided that (1) the covenants, defaults and similar non-economic
provisions applicable to such Indebtedness are, taken as a whole, not materially
less favorable to the obligor thereon or the Lenders than the provisions
contained in this Agreement and do not contravene in any material respect the
provisions of this Agreement, it being understood and agreed that Company may,
at its option, deliver a certificate to the Administrative Agent certifying that
the requirements of this clause (1) have been satisfied at least 5 Business Days
prior to the incurrence of such Indebtedness, and such certification shall be
conclusive evidence that such requirements have been satisfied unless the
Administrative Agent provides notice to Company of its objection during such 5
Business Day period (including a reasonable description of the basis upon which
it objects), (2) if such Indebtedness is secured by junior Liens pursuant to
Section 8.1(w), the scheduled maturity date of such Indebtedness shall not be
earlier than, nor shall any amortization commence, prior to the date that is 91
days after the latest Term Maturity Date in effect at the time such Indebtedness
is incurred and (3) immediately after giving effect to such incurrence thereof
on a Pro Forma Basis, the Net Leverage Ratio shall not exceed 4.00 to 1.00;
provided, further, that, upon the reasonable request of the Administrative
Agent, to the extent such Indebtedness is unsecured, if requested by the
Administrative Agent, it shall be subject to intercreditor arrangements
reasonably acceptable to the Administrative Agent.

 

189

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this Section 8.2, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (a) through (gg)
above, Company, in its sole discretion, will be permitted to classify such item
of Indebtedness on the date of its incurrence, or later reclassify such item of
Indebtedness, in any manner that complies with this Section 8.2, so long as such
Indebtedness (or any portion thereof) is permitted to be incurred pursuant to
such provision at the time of reclassification.  Notwithstanding the
foregoing, Indebtedness incurred (a) under the Loan Documents (including in
respect of any Additional Facility, any Replacement Revolving Commitments,
Replacement Revolving Loans, Replacement Term Commitments and any Replacement
Term Loans and any other Obligations incurred under Sections 2.9, 2.12 and 2.13
(and any extension thereof pursuant to Section 2.14)) shall only be classified
as incurred under Section 8.2(a), (b) pursuant to Schedule 8.2 of the Credit
Agreement and any Permitted Refinancing Indebtedness in respect thereof shall
only be classified as incurred under clause (cc), (c) under the Senior Notes and
any Permitted Refinancing Indebtedness in respect thereof shall only be
classified as incurred under Section 8.2(c) and (c) under the Replacement Target
Note Financing and any Permitted Refinancing Indebtedness in respect thereof
shall only be classified as incurred under Section 8.2(x)(ii).

 

Notwithstanding anything herein to the contrary, the accrual of interest, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, and
the payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of this Section 8.2.

 

8.3                               Fundamental Changes. Subject to the last
sentence of this Section 8.3, no Borrower will, nor will it permit any of its
Material Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except (w) in connection with a Permitted Reorganization, (x) that any
Subsidiary (other than a Receivables Subsidiary) (i) may merge into, amalgamate
or consolidate with Company in a transaction in which Company is the surviving
corporation, (ii) may merge into, amalgamate or consolidate with any Credit
Party in a transaction in which the surviving entity is, or simultaneously with
or promptly following such merger becomes, a Credit Party, (iii) that is not a
Credit Party may merge into, amalgamate or consolidate with any Subsidiary that
is not a Credit Party or any Person that becomes a Credit Party simultaneously
with or promptly following such merger, (iv) may merge into, amalgamate or
consolidate with any other Person that in accordance with the terms hereof
becomes a Credit Party in connection with a Permitted Acquisition; provided that
if such Subsidiary is a Material Subsidiary the surviving entity shall be a
Material Subsidiary; provided, further, that if any Person acquired in a
Permitted Acquisition is not a Wholly-Owned Subsidiary, it shall not be required
to be a Credit Party, (v) that is a Borrower (other than Company), may merge
into, amalgamate or consolidate with any other Borrower if (a) the aggregate
amount of the Multicurrency Revolving Loans of the surviving Borrower will not
exceed such Borrower’s Revolver Sublimit, (b) Company reasonably determines that
such merger, amalgamation or consolidation would not be materially adverse to
the Lenders, (c) unless such obligations are assumed by the surviving company by
operation of law, the surviving company shall expressly assume all the
obligations of such other

 

190

--------------------------------------------------------------------------------


 

Borrower under this Agreement and the other Loan Documents to which such other
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (d) each such Borrower
is organized, in the case of U.S. Credit Parties, in any state of the United
States or the District of Columbia or, in the case of any other Credit Party, in
the same jurisdiction, (vi) that is a Borrower (other than Company) that has
paid in full (other than contingent indemnification obligations not then due)
all Loans made to it hereunder may merge into, amalgamate or consolidate with
any Subsidiary of Company or liquidate or dissolve if Company determines in good
faith that such merger, amalgamation, consolidation, liquidation or dissolution
is in the best interests of Company and is not materially disadvantageous to the
Lenders, (vii) may liquidate or dissolve; provided that (a) such liquidation or
dissolution would not reasonably be expected to have a Material Adverse Effect
and (b) such Subsidiary, if it is a Borrower, shall have either paid in full
(other than contingent indemnification obligations not then due) all Loans made
to it hereunder or made arrangements for another Borrower or another Subsidiary
that becomes a Credit Party to expressly assume all the obligations of such
Borrower under this Agreement and the other Loan Documents to which such
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent (and such assuming Person
that becomes a Credit Party shall, if the dissolving or liquidating Person is a
U.S. Credit Party, be organized in any state of the United States or the
District of Columbia or, if the dissolving or liquidating Person is not a U.S.
Credit Party, in the same jurisdiction as such dissolving or liquidating
Person), (y) any Subsidiary may merge into, amalgamate or consolidate with
Target or any member of the Target Group in connection with the Target
Acquisition and (z) any Subsidiary may merge into, amalgamate or consolidate
into another Person in connection with the consummation of a transaction
permitted by Section 8.4. Other than in connection with one or more transactions
consummated as part of a Permitted Reorganization where such transaction
involves a merger or consolidation between an Unrestricted Entity and any Credit
Party (excluding Company or any Borrower under a Term Facility unless Company or
such Borrower would survive such transaction) or any other Subsidiary, no
Unrestricted Entity shall enter into any merger or consolidation into or with
Company, any Credit Party or any Subsidiary except that an Unrestricted Entity
may (1) merge or consolidate with Company, any Credit Party or any Subsidiary in
a transaction in which the surviving entity is Company, such Credit Party or
such Subsidiary, (2) merge or consolidate with a Credit Party (other than
Company or any Borrower of a Term Facility) or any Subsidiary in a transaction
in which such Unrestricted Entity is the surviving entity if such Unrestricted
Entity ceases to be an Unrestricted Entity substantially concurrently with such
merger or consolidation and, to the extent the merger or consolidation of such
Unrestricted Entity is with an Other Subsidiary Borrower, (A) unless such
obligations are assumed by the surviving company by operation of law, such
surviving company shall expressly assume all the obligations of such Borrower
under this Agreement and the other Loan Documents to which the such Borrower is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (B) each Guarantor, unless it is the
other party to such merger or consolidation, shall have confirmed that its
Guaranty shall apply to the surviving company’s obligations under the Loan
Documents or (C) such Person shall comply with the requirements of Section 7.12
substantially concurrently with such merger or consolidation (for this purpose
only, without giving effect to the grace periods for delivery of a guaranty or
security provided for therein). Notwithstanding anything herein to the contrary,
a

 

191

--------------------------------------------------------------------------------


 

Permitted Aerospace JV or a joint venture, if any, formed in connection with an
Asset Disposition permitted by Section 8.4(aa), in each case may merge,
amalgamate or consolidate with Company or any Subsidiary in a transaction that
is a Permitted Acquisition.

 

8.4                               Asset Sales. Company will not, nor will it
permit any of its Subsidiaries to, convey, sell, lease or otherwise dispose of
all or any part of their property or assets, or enter into any Sale and
Leaseback Transaction, except that:

 

(a)                                 Company and its Subsidiaries may sell,
contribute and make other transfers of Receivables Facility Assets pursuant to
the Receivables Documents under a Permitted Accounts Receivable Securitization
or pursuant to a Receivables Factoring Facility or similar Receivables financing
arrangement;

 

(b)                                 Company and its Subsidiaries may lease,
including subleases and assignments of leases and subleases, real or personal
property in the ordinary course of business;

 

(c)                                  Company and its Subsidiaries may sell
Inventory and equipment in the ordinary course of business;

 

(d)                                 (i) Company and its Subsidiaries may sell or
discount, in each case without recourse (except for customary representations,
warranties, covenants and indemnities made in connection therewith) and in the
ordinary course of business, any accounts receivable arising in the ordinary
course of business (x) which are overdue, or (y) which Company or Subsidiary may
reasonably determine are difficult to collect but only in connection with the
compromise or collection thereof consistent with prudent business practice (and
not as part of any bulk sale or financing of receivables) and (ii) Company and
its Subsidiaries may sell, discount, contribute or otherwise transfer,
including, without limitation, pursuant to financing arrangements (including,
without limitation, pursuant to any supply chain or similar arrangements), in
each case without recourse (except for customary representations, warranties,
covenants and indemnities made in connection therewith), any Receivables arising
in the ordinary course of business; provided that (x) such sale, discount,
contribution or other transfer does not otherwise meet the requirements set
forth in Section 8.4(a) and (y) all Receivables Facility Attributable Debt shall
not exceed the amount set forth in Section 8.2(b)(i);

 

(e)                                  Company or any Subsidiary may make an Asset
Disposition to Company or any Subsidiary (other than a Receivables Subsidiary);

 

(f)                                   Company and its Subsidiaries may enter
into consignment arrangements (as consignor or as consignee) or similar
arrangements for the sale of goods in the ordinary course of business;

 

(g)                                  Company and its Subsidiaries may make
Investments permitted pursuant to Section 8.7 and sell Investments referred to
in clauses (a), (d) and (i) of Section 8.7;

 

(h)                                 Company and its Subsidiaries may (y) enter
into licenses or sublicenses of software, trademarks and other intellectual
property rights and general intangibles

 

192

--------------------------------------------------------------------------------


 

in the ordinary course of business and which do not materially interfere with
the business of such Person taken as a whole and (z) abandon or dispose of
intellectual property or other proprietary rights of such Person that, in the
reasonable business judgment of such Person, is no longer practical to maintain
or useful in the conduct of its business;

 

(i)                                     Company and its Subsidiaries may enter
into Sale and Leaseback Transactions permitted under Section 8.9;

 

(j)                                    Company and its Subsidiaries may make
Restricted Payments permitted pursuant to Section 8.5;

 

(k)                                 Company and its Subsidiaries may make
dispositions in the ordinary course of business of equipment and other tangible
personal property that is obsolete, uneconomical, worn-out, unmerchantable,
unsaleable, replaced, retired, surplus, excess or no longer useful in Company’s
and its Subsidiaries’ business;

 

(l)                                     Company and its Subsidiaries may make
dispositions of owned or leased vehicles in the ordinary course of business;

 

(m)                             Company and its Subsidiaries may make
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Credit Party or any of its Subsidiaries;

 

(n)                                 Company and its Subsidiaries may surrender
or waive contractual rights or settle, release or surrender any contract, tort
or litigation claim in the ordinary course of business;

 

(o)                                 Company may sell, transfer, convey or
otherwise dispose of (i) all or part of the Aerospace Business (including the
Capital Stock of any Permitted Aerospace JV) in one or more transactions and
(ii) any other Investment in a joint venture in one or more transactions
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; provided that each such transaction under clause (i) or
(ii) (x) is for not less than fair market value (as determined by the board of
directors of Company in good faith, whose determination shall be conclusive
evidence thereof and shall be evidenced by a resolution of such board of
directors set forth in a Responsible Officer of Company’s certificate delivered
to the Administrative Agent) and (y) is consummated when no Event of Default has
occurred and is continuing or would result therefrom;

 

(p)                                 Company and its Subsidiaries may make other
Asset Dispositions the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds)
(determined at the time of disposition thereof) when aggregated with the
proceeds of all other Asset Dispositions made within such Fiscal Year pursuant
to this clause (p) does not exceed 15% of the Consolidated Assets of Company
(measured as of the most recently

 

193

--------------------------------------------------------------------------------


 

completed fiscal quarter of Company for which financial statements have been
delivered to the Administrative Agent pursuant to Section 7.1; provided that no
Event of Default or Unmatured Event of Default shall be deemed to have occurred
if such aggregate amount of such proceeds shall at a later time exceed 15% of
Company’s Consolidated Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Asset Disposition was
permitted to be made); provided, however, that to the extent that the Net Sale
Proceeds of any such Asset Disposition that are not required to be used to
prepay the Loans pursuant to Section 4.4(c) are used to purchase assets used or
to be used in the businesses referred to in Section 8.11 in the time period
prescribed in Section 4.4(c), and if Company or such Subsidiary has complied
with the provisions of Section 7.12 with respect to any assets purchased with
such reinvested proceeds, such Asset Disposition shall be disregarded for
purposes of calculations pursuant to this Section 8.4(p) (and shall otherwise be
deemed to be permitted under this Section 8.4(p)) to the extent of the
reinvested proceeds, from and after the time of compliance with Section 7.12
with respect to the acquisition of such other property;

 

(q)                                 Company may sell, transfer or otherwise
dispose of (i) its Capital Stock that is held by Company as treasury stock, and
(ii) Capital Stock of Target constituting Margin Stock;

 

(r)                                    Company may enter into and perform its
obligations under Permitted Call Spread Transactions;

 

(s)                                   Company and its Subsidiaries may make any
Permitted Asset Disposition;

 

(t)                                    Company and its Subsidiaries may dispose
of Cash and Cash Equivalents in the ordinary course of business or as otherwise
permitted in this Agreement;

 

(u)                                 Company and its Subsidiaries may grant Liens
permitted under Section 8.1;

 

(v)                                 Company and any Subsidiary may issue or
sell, convey, or otherwise dispose of its Capital Stock as permitted by
Section 8.6;

 

(w)                               Company and its Subsidiaries may exchange any
like property pursuant to Section 1031 of the Code;

 

(x)                                 Company and its subsidiaries may sell,
convey, or otherwise dispose of their assets in connection with each Permitted
Reorganization;

 

(y)                                 Company and its Subsidiaries may make
dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

 

(z)                                  Company and its Subsidiaries may sell,
convey, or otherwise dispose of any Capital Stock of an Unrestricted Entity; and

 

194

--------------------------------------------------------------------------------


 

(aa)                          Company and its Subsidiaries may make Asset
Dispositions the Net Sale Proceeds of which shall not exceed $500,000,000 during
the term of this Agreement.

 

In the event the Required Lenders waive the provisions of this Section 8.4 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 8.4, such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Liens created by the Security
Documents shall automatically be deemed released and the Administrative Agent
shall be authorized to, and shall, take any appropriate actions in order to
effect the foregoing.

 

8.5                               Dividends or Other Distributions. Company will
not, nor will it permit any of its Subsidiaries to, either: (i) declare or pay
any dividend or make any distribution on or in respect of its Capital Stock
(“Dividend”) or to the direct or indirect holders of its Capital Stock (except
(A) dividends or distributions payable solely in Qualified Capital Stock or in
options, warrants or other rights to purchase Qualified Capital Stock and
(B) dividends, distributions or redemptions payable to (1) Company or a
Wholly-Owned Subsidiary of Company and (2) any other Subsidiary of Company in
compliance with applicable corporation law; provided that the amount of such
dividends or distributions under this clause (2) which are paid or made to any
Person other than an Unrestricted Entity shall be included for purposes of
calculating compliance with clause (b) below, and shall be permitted only to the
extent they are permitted under clause (b) below) or (ii) purchase, redeem or
otherwise acquire or retire for value any Capital Stock of Company other than in
exchange for, or out of proceeds of, the substantially concurrent issuance
(other than to an Affiliate of Company) of other Capital Stock of Company or as
permitted in (i)(A) above or (iii) purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final or stated
maturity, any Indebtedness that is either subordinate or junior in right of
payment to the Obligations (other than with the net cash proceeds from, or in
exchange for, an incurrence of Permitted Refinancing Indebtedness and other than
Intercompany Indebtedness subordinated as a result of Section 8.2(j)) and it
being understood that Indebtedness shall not be deemed subordinate or junior in
right of payment on account of being unsecured or being secured with greater or
lower priority or (iv) make any Restricted Investment (any of the foregoing
being hereinafter referred to as a “Restricted Payment”); provided, however,
that:

 

(a)                                 Company or a Subsidiary may make
distributions to the extent necessary to enable Company or a Subsidiary of
Company to pay their (i) general administrative costs and expenses, (ii) Taxes
as they legally become due and (iii) to the extent such distributions are made
to a Credit Party, any obligation under a Tax Sharing Agreement;

 

(b)                                 so long as no Event of Default or Unmatured
Event of Default has occurred and is continuing or would result therefrom and
Company is in pro forma compliance with the financial covenant set forth in
Article IX on a Pro Forma Basis for the period of four Fiscal Quarters ending
with the most recently completed Fiscal Quarter of Company for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 7.1 both immediately before and immediately after giving effect to such
Restricted Payments, Company or any Subsidiary of Company may make any
Restricted Payment which would not result in a violation of the Senior Note
(2022) Indenture, the Senior Note (2023) Indenture, or any document governing
any Permitted Refinancing Indebtedness in respect thereof;

 

195

--------------------------------------------------------------------------------


 

(c)                                  if the Target Acquisition is not
consummated for any reason, Company and its Subsidiaries may make Restricted
Payments to purchase, defease, redeem, prepay, decrease or otherwise acquire or
retire for value any or all of the Senior Notes (Target Acquisition) and to pay
any break-up fee or similar fees and expenses incurred in connection with the
failure to consummate the Target Acquisition;

 

(d)                                 Company or any Subsidiary may make payments
permitted by Section 8.8(b) to the extent such payments constitute Dividends;

 

(e)                                  Company or any Subsidiary may repurchase
Capital Stock issued to current or former employees, officers, directors or
managers upon death, disability or termination of employment of such person or
pursuant to the terms of any subscription, stockholder or other agreement or
plan approved by Company’s or such Subsidiary’s board of directors;

 

(f)                                   Company and any Subsidiary may repurchase
Capital Stock (including Qualified Capital Stock) upon the exercise of stock
options, warrants or other convertible or exchangeable securities if such
Capital Stock or Qualified Capital Stock represents a portion of the exercise,
conversion or exchange price thereof;

 

(g)                                  Company or any Subsidiary may make
repurchases of Capital Stock by Company or any Subsidiary deemed to occur upon
the withholding of a portion of the Capital Stock granted or awarded to a
current or former director, officer, employee, manager or director of such
Person, or consultant or advisor or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) to pay for the Taxes payable by such Person upon such grant or award
(or upon the vesting thereof);

 

(h)                                 Company or any Subsidiary may (i) pay cash
in lieu of fractional Capital Stock in connection with any Dividend and
(ii) honor any conversion request by a holder of convertible Indebtedness or
convertible Qualified Capital Stock and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Indebtedness or convertible Qualified Capital Stock in accordance
with its terms;

 

(i)                                     Company or any Subsidiary may make
Restricted Payments (i) to shareholders of the Target in connection with the
Target Acquisition and (ii) to redeem, repurchase or repay all or a portion of
Indebtedness in respect of the Existing Target Credit Facilities, the Existing
Target Notes and the Existing Target Subordinated Debt;

 

(j)                                    so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom Company and its Subsidiaries may make Restricted Payments in
connection with a Permitted Reorganization;

 

(k)                                 so long as no Event of Default or Unmatured
Event of Default has occurred and is continuing or would result therefrom,
Company and its Subsidiaries may declare and pay dividends to holders of any
class or series of Disqualified Capital Stock issued pursuant to Section 8.2;
provided that such dividends shall not violate clause (iii) of the definition of
Disqualified Capital Stock; and

 

196

--------------------------------------------------------------------------------


 

(l)                                     Company and its Subsidiaries may make
Restricted Payments made in exchange for, or in an amount equal to the net cash
proceeds of, the substantially concurrent sale (other than to Company or any of
its Subsidiaries) of, Capital Stock of Company (other than Disqualified Capital
Stock).

 

Notwithstanding the foregoing, (i) Company may pay Dividends within 60 days
after the date of declaration thereof if at such date of declaration such
Dividend would have complied with this Section 8.5, (ii) any Wholly-Owned
Subsidiary may purchase, redeem or otherwise acquire or exchange its Capital
Stock for the Capital Stock of another Wholly-Owned Subsidiary, (iii) Company
may issue Capital Stock contemplated by the Shareholder Rights Agreement and
(iv) Company may enter into and perform its obligations under Permitted Call
Spread Transactions.

 

8.6                               Issuance of Stock.

 

(a)                                 Other than as permitted to be incurred under
Section 8.2(d), Company will not issue any Capital Stock, except for such
issuances of Capital Stock of Company consisting of Common Stock, Capital Stock
contemplated by the Shareholder Rights Agreement and Qualified Capital Stock. No
provision of this Section 8.6 nor any provision of Sections 8.2, 8.5, 8.7 or
8.14 will be deemed to restrict (i) the issuance by Company of convertible debt
securities on customary market terms and conditions and (ii) entry into by
Company and performance of its obligations under Permitted Call Spread
Transactions in connection with such issuance.

 

(b)                                 Company will not, nor will permit any of its
Subsidiaries to, directly or indirectly, issue, sell, assign, pledge or
otherwise encumber or dispose of any shares of Capital Stock of any Material
Subsidiary of Company, except (i) to Company, (ii) to another Wholly-Owned
Subsidiary of Company, (iii) to qualify directors if required by applicable law,
(iv) pledges pursuant to the Loan Documents, (v) pursuant to employee stock
ownership or employee benefit plans in effect on the date hereof, and (vi) in
connection with a Permitted Reorganization. Notwithstanding the foregoing,
Company and its Subsidiaries shall be permitted to sell, assign, convey or
otherwise dispose of (x) all or part of the Capital Stock of any Permitted
Aerospace JV or any joint venture formed in connection with an Asset Disposition
permitted by Section 8.4(aa) in one or more transactions permitted by
Section 8.4(o) or Section 8.4(aa), as applicable and (y) 100% of the Capital
Stock of any Material Subsidiary owned by Company or any of its Subsidiaries,
but, except as set forth in clause (x), not less than 100% of such Capital
Stock, subject to Section 8.4 (without regard to Section 8.4(v)).

 

8.7                               Loans, Investment and Acquisitions. Company
will not, nor will it, permit any of its Subsidiaries to, make any Investments
except:

 

(a)                                 Company and its Subsidiaries may acquire and
hold Cash and Cash Equivalents;

 

(b)                                 Investments existing on the date hereof
identified on Schedule 8.7, Investments made pursuant to legally binding written
commitments in existence on the Closing

 

197

--------------------------------------------------------------------------------


 

Date and described in Schedule 8.7 and any Investment that extends, replaces,
refinances or refunds any such Investment; provided that such extending,
replacing, refinancing or refunding Investment is in an amount that does not
exceed the amount extended, replaced, refinanced or refunded (other than as a
result of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities), and is made in the same Person as the
Investment extended, replaced, refinanced or refunded;

 

(c)                                  Investments required pursuant to the terms
of any Permitted Accounts Receivable Securitization and Receivables Factoring
Facility;

 

(d)                                 Investments (including debt obligations) in
trade receivables or received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement (including
settlements of litigation) of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(e)                                  Company and its Subsidiaries may enter into
(i) Swap Contracts in compliance with Section 8.2(e) and (ii) Permitted Call
Spread Transactions in compliance with Section 8.2(h);

 

(f)                                   pledges or deposits made in the ordinary
course of business (including cash collateral and other credit support to secure
obligations under letters of credit permitted under Section 8.2(q));

 

(g)                                  Investments (i) by Company or any
Subsidiary in Company or a Person that is a Subsidiary prior to such
Investments; provided that if applicable, the requirements of Section 7.12 are
satisfied, (ii) for the 180 day period immediately following the Initial Certain
Funds Funding Date, by a Person that was a member of the Target Group on the
Initial Certain Funds Funding Date in Company or a Person that is a Subsidiary
prior to such Investments, (iii) by any Subsidiary (other than a Credit Party)
in any Credit Party or Purchaser, and (iv) held by a Person at the time that
such Person becomes a Subsidiary;

 

(h)                                 Company or any Subsidiary may make Permitted
Acquisitions;

 

(i)                                     Company or any Subsidiary may acquire
and hold debt securities and other non-cash consideration as consideration for
an asset disposition permitted pursuant to Section 8.4;

 

(j)                                    Company or any Subsidiary may make
Restricted Investments permitted by Section 8.5; provided that any Restricted
Investment that is an Acquisition (other than Target Acquisition) complies with
clauses (y)(a) through (y)(d) of the definition of Permitted Acquisition;

 

(k)                                 Investments, in addition to those
Investments identified on Schedule 8.7, in any Unrestricted Entity; provided,
however, that the amount of such additional Investments, together with the
aggregate Dollar Equivalent amount of Guarantee Obligations of Company and its
Subsidiaries (other than any Permitted Guarantee Obligations) with respect to

 

198

--------------------------------------------------------------------------------


 

(A) Swap Contracts to which an Unrestricted Entity is party and (B) Indebtedness
and other obligations of one or more Unrestricted Entities (such amount to equal
the Dollar Equivalent of the aggregate maximum principal amount of the
Indebtedness subject to such Guarantee Obligations), made after the Closing
Date, shall not exceed the Dollar Equivalent of $200,000,000 in the aggregate at
any time outstanding;

 

(l)                                     extensions of trade credit, accounts
receivable and prepaid expenses in the ordinary course of business;

 

(m)                             Investments made by Company or any Subsidiary in
any Subsidiary for the purpose of paying all or a portion of the consideration
for the Target Acquisition and any fees, costs and expenses in connection
therewith (including any requirements under any Foreign Pension Plan of Target
or its subsidiaries);

 

(n)                                 Investments by Company and any of its
Subsidiaries to Company and any of its Subsidiaries, so long as such Investment
(or equivalent value thereof) is returned within 5 Business Days of the making
of such Investment;

 

(o)                                 Investments received in connection with an
Asset Disposition permitted by Section 8.4;

 

(p)                                 other Investments (other than in
Unrestricted Entities) not in excess of 12.5% of the Consolidated Assets of
Company and its Subsidiaries at such time measured as of the most recently
completed fiscal quarter of Company for which financial statements have been
delivered to the Administrative Agent pursuant to Section 7.1; provided that no
Event of Default or Unmatured Event of Default shall be deemed to have occurred
if such aggregate outstanding amount of Investments shall at a later time exceed
12.5% of Company’s Consolidated Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Investment was
permitted to be made; provided, further, that any such Investment that is an
Acquisition complies with clauses (y)(a) through (y)(d) of the definition of
Permitted Acquisition;

 

(q)                                 Investments and Acquisitions in connection
with a Permitted Reorganization;

 

(r)                                    Company or any Subsidiary may endorse
negotiable instruments held for collection in the ordinary course of business;

 

(s)                                   Investments consisting of Permitted
Guarantee Obligations and guarantees by Company or any Subsidiary of leases or
other obligations that do not constitute Indebtedness;

 

(t)                                    Company or any Subsidiary may make loans
and advances (including payroll, travel and entertainment related advances) in
the ordinary course of business to their respective directors, employees and
officers (or equivalent thereof) (other than any loans or advances to any
director or officer (or equivalent thereof) that would be in violation of

 

199

--------------------------------------------------------------------------------


 

Section 402 of the Sarbanes-Oxley Act) so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $30,000,000;

 

(u)                                 Investments in respect of, including, by way
of any contributions to or guaranty of, any employee benefit, equity incentive,
pension or retirement plan, including any Plan, Foreign Pension Plan or
Multiemployer Plan;

 

(v)                                 Investments made solely in exchange for the
issuance of Capital Stock (other than Disqualified Capital Stock) of Company;
and

 

(w)                               Investments in any Subsidiary or any joint
venture in connection with intercompany cash management arrangements, pooling
agreements or related activities arising in the ordinary course of business
consistent with past practice.

 

8.8                               Transactions with Affiliates. Company will
not, nor will permit any of its Subsidiaries to, conduct any business or enter
into any transaction or series of similar transactions (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of Company (other than (x) a Credit Party or (y) Purchaser in
connection with the Target Acquisition) unless the terms of such business,
transaction or series of transactions are as favorable to Company or such
Subsidiary as terms that would be obtainable at the time for a comparable
transaction or series of similar transactions in arm’s-length dealings with an
unrelated third Person or, if such transaction is not one which by its nature
could be obtained from such Person, is on fair and reasonable terms; provided
that the following shall be permitted: (a) (i) any agreements in existence on
the Closing Date and disclosed in the Form 10-K or otherwise set forth on
Schedule 8.8 hereto (as such agreements may be amended, modified, restated,
renewed, supplemented, refunded, replaced, refinanced or otherwise continued in
effect, in all cases, on terms no less favorable to Company or such Subsidiary
than on the date of this Agreement) and (ii) following the consummation of a
Permitted Acquisition, any agreements of the acquired Person in effect on the
closing date of such acquisition; (b) (i) the payment of customary fees,
expenses and compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) to current or former
officers, managers, employees, consultants, advisors and members of the board of
directors or comparable governing body of such Person and (ii) customary
indemnities provided on behalf of current or former officers, directors,
managers, employees, advisors or consultants of Company, any of its direct or
indirect parent companies or any of its Subsidiaries; (c) transactions expressly
permitted by Section 8.3 or Section 8.5; (d) transactions expressly permitted by
Section 8.4, 8.6 or 8.7 among Company and its Subsidiaries or among
Subsidiaries; (e) transactions pursuant to the Tax Sharing Agreements;
(f) transactions pursuant to any Permitted Accounts Receivable Securitization
and Receivables Factoring Facility; (g) transactions pursuant to any Permitted
Reorganization; (h) the existence of, and the performance by Company and its
Subsidiaries of their respective obligations under the terms of, any limited
liability company, limited partnership, or other Organizational Document, joint
venture agreement or security holders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in

 

200

--------------------------------------------------------------------------------


 

any material respect, when taken as a whole, than any of such documents and
agreements as in effect on the Closing Date; and (i) use of corporate aircraft
or other vehicles for personal use.

 

8.9                               Sale-Leasebacks. Company will not, nor will
permit any of its Subsidiaries to, lease any property as lessee in connection
with a Sale and Leaseback Transaction entered into after the Closing Date unless
such Sale and Leaseback Transaction is consummated within 180 days after the
date that such Person acquires the property subject to such transaction and if,
at the time of such entering into such Sale and Leaseback Transaction and after
giving effect thereto, the aggregate Dollar Equivalent amount of Attributable
Debt for such Sale and Leaseback Transaction and for all Sale and Leaseback
Transactions so entered into by Company and its Subsidiaries, together with the
Dollar Equivalent of Indebtedness then outstanding pursuant to Sections
8.2(f) and (g) does not exceed 20% of Company’s Consolidated Tangible Assets.

 

8.10                        [Reserved.]

 

8.11                        Lines of Business. Company will not, nor will it
permit any of its Subsidiaries to, enter into or acquire any line of business
which is not reasonably related or incidental to or a reasonable extension,
development or expansion of the same general types business conducted by Company
and its Subsidiaries as of the date hereof.

 

8.12                        Fiscal Year. Without the prior written consent of
the Administrative Agent, Company will not change its Fiscal Year.

 

8.13                        Limitation on Voluntary Payments and Modifications
of Subordinated Indebtedness; Modifications of Organizational Documents. Company
will not, nor will it permit any of its Subsidiaries to:

 

(a)                                 make any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due)
any Indebtedness (other than Existing Target Subordinated Debt and Intercompany
Indebtedness subordinated as a result of Section 8.2(j)) that is either
subordinate or junior in right of payment to the Obligations (it being
understood that Indebtedness shall not be deemed subordinate or junior in right
of payment on account of being unsecured or being secured with greater or lower
priority), other than any voluntary or optional payment or prepayment on or
redemption or acquisition for value in exchange for, or out of proceeds of, the
substantially concurrent issuance (other than to an Affiliate of Company) of
Capital Stock of Company, and other than pursuant to the issuance of Permitted
Refinancing Indebtedness or as otherwise permitted by Section 8.5;

 

(b)                                 amend, terminate or modify, or permit the
amendment, termination or modification of, any provision of any documents
governing Indebtedness described in clause (a) above in a manner which, taken as
a whole, is materially adverse to the interests of the Lenders; or

 

201

--------------------------------------------------------------------------------


 

(c)                                  amend, modify or change its Organizational
Documents (including, without limitation, by filing or modification of any
certificate of designation) or any agreement entered into by it, with respect to
its Capital Stock, or enter into any new agreement with respect to its Capital
Stock in any manner which, taken as a whole, is materially adverse to the
interests of the Lenders; provided that any amendments, modifications or changes
reasonably acceptable to the Administrative Agent in connection with any
Permitted Reorganization shall be deemed not to be materially adverse to the
interests of the Lenders. For purposes of clarification, the issuance of Capital
Stock that is otherwise permitted under this Agreement shall not be deemed to be
materially adverse to the interests of the Lenders.

 

8.14                        Limitation on Certain Restrictions on Subsidiaries.
No Borrower will, nor will permit any of its Material Subsidiaries or Purchaser
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Borrower or any
Material Subsidiary of Company or Purchaser to (i) pay dividends or make any
other distributions on its Capital Stock to Company or any of its Subsidiaries
or pay any Indebtedness or other Obligation owed to Company or any of its
Subsidiaries, (ii) make any loans or advances to Company or any of its Material
Subsidiaries or Purchaser, or (iii) transfer any of its property to Company or
any of its Material Subsidiaries or Purchaser, except:

 

(a)                                 any encumbrance or restriction pursuant to
the Loan Documents, any documents in connection with the Existing Target Notes,
the Existing Target Subordinated Debt, the Senior Notes, the Existing Brazilian
Debt, any Permitted Accounts Receivable Securitization, any Receivables
Factoring Facility, any agreement in connection with or evidencing Indebtedness
permitted pursuant to Sections 8.2(d), (g), (i), (j) (solely to the extent such
restrictions apply until the expiry of the Certain Funds Period) and (o) (in the
case of Sections 8.2(d) and (o), and any documents evidencing Permitted
Refinancing Indebtedness with respect to any of the foregoing, so long as such
restrictions, taken as a whole, are not materially less favorable to Company
than those set forth in the Loan Documents, it being understood and agreed that
Company may, at its option, deliver a certificate to the Administrative Agent
certifying that the requirements of this parenthetical have been satisfied, and
such certification shall be conclusive evidence that such requirements have been
satisfied), any agreement evidencing Indebtedness of any Subsidiary acquired
pursuant to a Permitted Acquisition to the extent such restrictions are set
forth in the documents governing any Indebtedness assumed in connection with
such Permitted Acquisition so long as such restrictions are not applicable to
any Subsidiary of Company other than the Subsidiary (and any of its
Subsidiaries) being acquired and such restrictions were not created or imposed
in connection with or in contemplation of such Permitted Acquisition, the
Co-operation Agreement, or any agreement in effect at or entered into on the
Closing Date and reflected on Schedule 8.14(a) hereto;

 

(b)                                 any encumbrance or restriction with respect
to a Subsidiary of Company pursuant to an agreement relating to any Indebtedness
issued by such Subsidiary, or agreements relating to the Capital Stock or
governance provisions of such Subsidiary (to the extent, and for so long as,
such agreements are unable to be amended, replaced or otherwise modified to
remove such encumbrances or restrictions), in each case, issued (with respect to
Indebtedness) or existing (with respect to agreements regarding Capital Stock or
governance provisions) on or prior to the date on which such Subsidiary became a
Subsidiary of Company or

 

202

--------------------------------------------------------------------------------


 

was acquired by Company (other than Indebtedness or agreements relating to
Capital Stock or governance issued or entered into, as applicable, as
consideration in, or to provide all or any portion of the funds or other
consideration utilized to consummate, the transaction or series of related
transactions pursuant to which such Subsidiary became a Subsidiary or was
acquired by Company) and outstanding on such date;

 

(c)                                  any such encumbrance or restriction
consisting of customary provisions (i) contained in any license or other
contract governing intellectual property rights of Company or any of its
Subsidiaries restricting or conditioning the sublicensing or assignment thereof,
(ii) restricting subletting, assignment or other transfers of any leases,
licenses, joint venture agreements and other agreements or any equity interests
in any joint ventures, (iii) contained in leases, joint venture agreements,
asset sale agreements, stock sale agreements and other agreements entered into
in the ordinary course of business, (iv) contained in any agreement relating to
the sale, transfer or other disposition or any agreement to transfer or option
or right with respect to a Subsidiary or any property or assets pending such
sale or other disposition; provided that such encumbrances or restrictions apply
only to such Subsidiary, property or assets or (v) containing restrictions on
cash or other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business;

 

(d)                                 any encumbrance or restriction existing
solely as a result of a Requirement of Law, including under contracts with
foreign governments or agencies thereof entered into in the ordinary course of
business;

 

(e)                                  in the case of clause (c)(iii) above,
Permitted Liens or other restrictions contained in security agreements or
Capitalized Leases securing or otherwise related to Indebtedness permitted
hereby to the extent such restrictions restrict the transfer of the property
subject to such Permitted Lien, security agreements or Capitalized Lease and
other agreements evidencing Indebtedness permitted by Section 8.2(f) that impose
restrictions on the property so acquired or the subject thereof;

 

(f)                                   encumbrances or other restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the agreements,
contracts, instruments or obligations referred to in clauses (a) through (e),
and clause (g) hereof; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such encumbrances and other restrictions than those prior to such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings; and

 

(g)                                  restrictions in agreements or instruments
which prohibit the payment or making of dividends or other distributions other
than on a pro rata basis.

 

8.15                        Acquisition Undertakings. Company will not fail to
comply, or permit any of its Subsidiaries to fail to comply, with the
Acquisition Undertakings at any time prior to the consummation of the Target
Acquisition.

 

203

--------------------------------------------------------------------------------


 

8.16                        COMI Undertaking. Other than in connection with a
Permitted Reorganization, no Credit Party that is subject to the European
Insolvency Regulation shall, without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
knowingly take any action intended to cause its centre of main interests (as
that term is used in Article 3(1) of the European Insolvency Regulation to be
situated outside of its jurisdiction of incorporation.

 

ARTICLE IX

 

FINANCIAL COVENANT

 

Company hereby agrees that, so long as any Commitments remain in effect or any
Loan or LC Obligation remains outstanding and unpaid or any other Obligation
(other than contingent indemnification obligations not then due and Obligations
under any Swap Contract) is owing to any Lender or the Administrative Agent
hereunder, Company shall not permit the Net Leverage Ratio for (a) any Test
Period ending prior to the consummation of the Target Acquisition to be greater
than 4.0 to 1.0, (b) any Test Period ending on and after the consummation of the
Target Acquisition and ending prior to December 31, 2016, to be greater than
5.50:1.00, (c) any Test Period ending on and after December 31, 2016 and ending
prior to December 31, 2017, to be greater than 5.00.100 and (d) for any Test
Period ending on or after December 31, 2017, to be greater than 4.00:1.00.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

10.1                        Events of Default. Any of the following events,
acts, occurrences or state of facts shall constitute an “Event of Default” for
purposes of this Agreement:

 

(a)                                 Failure to Make Payments When Due. Any
Borrower (i) shall default in the payment of principal on any of the Loans or
any reimbursement obligation with respect to any Letter of Credit; or (ii) shall
default in the payment of interest on any of the Loans or default in the payment
of any fee or any other Obligation when due and such default in payment shall
continue for 5 Business Days; or

 

(b)                                 Representations and Warranties. Any
representation or warranty made by any Credit Party to the Administrative Agent
or any Lender contained in any Loan Document delivered to the Administrative
Agent or any Lender pursuant hereto or thereto shall have been incorrect in any
material respect on the date as of when made or deemed made, or

 

(c)                                  Covenants. Any Credit Party shall
(i) default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed under Article VIII or
Article IX hereof or Section 7.3(a) (in each case, as to which no grace period
shall apply) or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement and such default
shall continue

 

204

--------------------------------------------------------------------------------


 

unremedied or unwaived for a period of 30 days after written notice to Company
by the Administrative Agent or any Lender; or

 

(d)                                 Default Under Other Loan Documents. Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed
hereunder or under any Loan Document (and not constituting an Event of Default
under any other clause of this Section 10.1) and such default shall continue
unremedied or unwaived for a period of 30 days after written notice thereof has
been given to Company by the Administrative Agent; or

 

(e)                                  Voluntary Insolvency, Etc. Company or any
of its Material Subsidiaries shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law in any jurisdiction or seeking dissolution or
reorganization or the appointment of a receiver, trustee, custodian, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for it or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the jurisdiction of the court and the material
allegations of an involuntary petition filed against it in any bankruptcy,
insolvency or similar proceeding in any jurisdiction, or shall be adjudicated
bankrupt, or shall make a general assignment for the benefit of creditors, or
shall consent to, or acquiesce in the appointment of, a receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for a substantial portion of its property,
assets or business, shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts, with respect to any
Netherlands Credit Party, that Netherlands Credit Party having filed notice
under Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Section 60 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990) or shall take any
corporate action authorizing any of the foregoing; or

 

(f)                                   Involuntary Insolvency, Etc. Involuntary
proceedings or an involuntary petition shall be commenced or filed against
Company or any of its Material Subsidiaries under any bankruptcy, insolvency or
similar law in any jurisdiction (including any Luxembourg Insolvency Proceeding
or any Netherlands Insolvency Proceeding) or seeking the dissolution or
reorganization of it or the appointment of a receiver, trustee, custodian, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for it or of a substantial part of its property, assets or
business, or to effect a plan or other arrangement with its creditors or any
writ, judgment, warrant of attachment, execution or similar process shall be
issued or levied against a substantial part of its property, assets or business,
and such proceedings or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded, within 60 days after commencement, filing or levy, as
the case may be, or any order for relief shall be entered in any such
proceeding; or

 

(g)                                  Default Under Other Agreements. (i) Any
Credit Party shall default in the payment when due, whether at stated maturity
or otherwise, of any Indebtedness

 

205

--------------------------------------------------------------------------------


 

(other than Indebtedness owed to the Lenders under the Loan Documents or
Intercompany Indebtedness) in a principal amount in excess of the Dollar
Equivalent of $75,000,000 in the aggregate beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) a default shall occur in the performance or observance of any
agreement or condition to any such Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, the effect of which
default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause (after the
expiration of any grace period but determined without regard to whether any
notice of acceleration or similar notice is required), any such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem the full amount of such Indebtedness to be made, prior to its stated
maturity; provided that clause (g)(ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided, further, that notwithstanding
any provision of this subsection (g) to the contrary, to the extent that the
terms of any such agreement or instrument governing the sale, pledge or disposal
of Margin Stock or utilization of the proceeds of such Indebtedness in
connection therewith would result in such acceleration or in an Event of Default
or an Unmatured Event of Default under this Agreement, and would cause this
Agreement or any Loan to be subject to the margin requirements or any other
restriction under Regulation U, then such acceleration shall not constitute an
Event of Default or Unmatured Event of Default under this subsection (g); or

 

(h)                                 Judgments. One or more judgments or decrees
shall be entered against a Credit Party involving, individually or in the
aggregate, a liability (to the extent not paid or covered by insurance) of the
Dollar Equivalent of $75,000,000 or more and shall not have been vacated,
discharged, satisfied, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i)                                     Security Documents.  Other than as a
result of any release of Collateral or termination of any Security Document in
accordance with the provisions of Sections 12.10 or 12.19, at any time after the
execution and delivery thereof, any of the Security Documents shall cease to be
in full force and effect or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest under the laws of the United States or any state thereof or
the District of Columbia (to the extent required hereby or thereby) in, and Lien
on, any material portion of the Collateral), in favor of the Collateral Agent
for the benefit of the Secured Creditors superior to and prior to the rights of
all third Persons and subject to no other Liens (except, in each case, to the
extent expressly permitted herein or therein), in each case for any reason other
than the failure of the Collateral Agent to take any action required to
establish or maintain perfection, which is within its control and is customarily
performed by the Collateral Agent; or

 

(j)                                    Guaranties.  Other than as a result of
any release of the Guaranty in accordance with the provisions of Section 12.19,
the Guaranty shall (other than as a result of the actions taken by the
Administrative Agent or the Lenders to release such Guaranty) cease to be in
full force and effect in accordance with its terms, or, except as otherwise
permitted under this

 

206

--------------------------------------------------------------------------------


 

Agreement, any Guarantor required to be a Guarantor thereunder shall deny or
disaffirm such Guarantor’s obligations under the Guaranty; or

 

(k)                                 ERISA. Either (i) any Termination Event
shall have occurred, (ii) a trustee shall be appointed by a United States
District Court to administer any Plan or Multiemployer Plan, (iii) the PBGC
institutes proceedings to terminate any Plan or Multiemployer Plan or to appoint
a trustee to administer any Plan, (iv) a Credit Party shall become liable to the
PBGC or any other party under Section 4062, 4063 or 4064 of ERISA with respect
to any Plan or (v) a failure to satisfy the minimum funding standard under Code
Section 412 has occurred with respect to any Plan; if as of the date thereof or
any subsequent date, the sum of the Credit Parties’ various liabilities (such
liabilities to include, without limitation, any liability to the PBGC or to any
other party under Section 4062, 4063 or 4064 of ERISA with respect to any Plan,
or to any Multiemployer Plan under Section 4201 et seq. of ERISA) as a result of
such events listed in subclauses (i) through (v) would reasonably be expected to
have a Material Adverse Effect; or

 

(l)                                     Change of Control. A Change of Control
shall occur; or

 

(m)                             Dissolution. Any order, judgment or decree shall
be entered against Company or any Material Subsidiary decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of 60 days; or Company or any Material Subsidiary shall
otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.

 

Other than as set forth in Section 5.5, if any of the foregoing Events of
Default shall have occurred and be continuing, the Administrative Agent, at the
written direction of the Required Lenders, shall take one or more of the
following actions: (i) by written notice to Borrowers declare the Total
Commitments to be terminated whereupon the Total Commitments shall forthwith
terminate, (ii) by written notice to Borrowers declare all sums then owing by
Borrowers hereunder and under the Loan Documents to be forthwith due and
payable, whereupon all such sums shall become and be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrowers or (iii) direct Borrowers to pay (and
each Borrower (other than the Borrowers under the Facilities in respect of the
Certain Funds Term Loans) agrees that upon receipt of such notice, or
immediately and automatically upon the occurrence and during the continuance of
any Event of Default specified in Section 10.1(e) or Section 10.1(f) with
respect to such Borrower it will pay) to the Administrative Agent at the Notice
Address such additional amount of cash or other credit support, to be held as
security by the Administrative Agent for the benefit of the Secured Creditors,
as is equal to the sum of (a) the aggregate Stated Amount of all Letters of
Credit issued for the account of Company and its Subsidiaries and then
outstanding and (b) the aggregate amount of all Unpaid Drawings; provided that
at such time as (y) no Event of Default shall be continuing or (z) this
Agreement shall have terminated in accordance with Section 12.17, the balance,
if any, of the amount held pursuant to this clause (iii) shall be promptly
returned to the applicable Borrowers and (iv) enforce, or cause the Collateral
Agent to enforce, the Guaranty and all of the Liens and security interests
created pursuant to the Security Documents in accordance with their terms. In
cases of any occurrence of any Event of Default

 

207

--------------------------------------------------------------------------------


 

described in Section 10.1(e) or Section 10.1(f) with respect to any Borrower
that is a U.S. Credit Party or that is otherwise subject to any proceedings
under the Bankruptcy Code, in each case solely to the extent such Borrower is a
Borrower under any Term Facility and/or has a Revolver Sublimit equal to or
greater than $1,000,000,000, (1) the Multicurrency Revolving Loans, together
with accrued interest thereon and all of the other Obligations in respect of the
Multicurrency Revolving Facility, shall become immediately and automatically due
and payable forthwith and the Multicurrency Revolving Commitments immediately
and automatically terminated and (2) after the last day of the Certain Funds
Period (or, solely with respect to any actual or deemed entry of an order for
relief with respect to Company or Purchaser under any Debtor Relief Law on or
prior to the last day of the Certain Funds Period), the Certain Funds Term
Loans, together with accrued interest thereon and all of the other Obligations
in respect of the Term Facilities, shall become immediately and automatically
due and payable forthwith, in each case without the requirement of any such
acceleration or request, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Borrower, any
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts payable by each Borrower hereunder shall also
become immediately and automatically due and payable all without notice of any
kind.

 

Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, for a period commencing on the closing date of the Target Acquisition
and ending on the date falling 120 days after the closing date of the Target
Acquisition (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Target Group will be deemed not to be a breach of
representation or warranty, a breach of covenant, an Unmatured Event of Default
or an Event of Default, as the case may be, if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by Company or Purchaser; and

 

(iii)                               it is not reasonably likely to have a
Material Adverse Effect on Company and its Subsidiaries, on a consolidated
basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied: first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent and any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); and third, to the
principal amount of the Obligations outstanding and to Cash

 

208

--------------------------------------------------------------------------------


 

Collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among all remaining Scheduled Term Repayments thereof). Any
balance remaining shall be delivered to Company or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with Borrowers;
provided that at the time such acceleration is so rescinded and annulled:
(A) all past due interest and principal, if any, on the Loans and all other sums
payable under this Agreement and the other Loan Documents shall have been duly
paid, and (B) no other Event of Default shall have occurred and be continuing
which shall not have been waived in accordance with the provision of
Section 12.1 hereof.

 

10.2                        Rights Not Exclusive. The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

ARTICLE XI

 

ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

11.1                        Appointment. (a)The Lenders hereby appoint Deutsche
Bank AG New York Branch as the Administrative Agent (for purposes of this
Agreement, the term “Administrative Agent” shall include Deutsche Bank AG New
York Branch (or any successor Administrative Agent) in its capacity as the
Collateral Agent pursuant to the Security Documents) and as the Collateral Agent
(and for purposes of this Agreement, the term “Collateral Agent” shall include
Deutsche Bank AG New York Branch in its capacity as the UK Security Trustee
under the laws of England and Wales and as agent or trustee in relation to any
Security Documents under the laws of any other jurisdiction other than those of
any State of the United States) for the Secured Creditors under all applicable
Security Documents and the Guaranty (the Administrative Agent is sometimes
referred to in this Article XI as “Agent”) to act as herein specified herein and
in the other Loan Documents. Each Lender hereby irrevocably authorizes and each
holder of any Note by the acceptance of such Note shall be deemed to irrevocably
authorize Agents to take such action on its behalf under the provisions hereof,
the other Loan Documents (including, without limitation, to give notices and
take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to the Administrative Agent or the
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Except as expressly set forth in the Loan
Documents, Agent shall have no duty to disclose, and shall not be liable for the
failure to disclose, any information relating to

 

209

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries that is communicated to or obtained by the
financial institution serving in such capacity or any of its Affiliates in any
capacity. Agent may perform any of their respective duties hereunder and under
the other Loan Documents, by or through their officers, directors, agents,
employees or affiliates.

 

11.2                        Nature of Duties. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. The duties
of Agent shall be mechanical and administrative in nature. EACH LENDER HEREBY
ACKNOWLEDGES AND AGREES THAT AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY
LENDER. Nothing in any of the Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of any of the Loan Documents except as expressly set forth herein or therein.
Each Lender shall make its own independent investigation of the financial
condition and affairs of Borrowers in connection with the making and the
continuance of the Loans hereunder and shall make its own appraisal of the
credit worthiness of each Borrower, and Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Loans or at any time or times thereafter.
Agent will promptly notify each Lender at any time that the Required Lenders
have instructed it to act or refrain from acting pursuant to Article X.

 

11.3                        Exculpation, Rights Etc. Neither Agent nor any of
its respective officers, directors, agents employees or affiliates shall be
liable for any action taken or omitted by them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct as determined in a final
non-appealable judgment by a court of competent jurisdiction. Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of any of the Loan Documents or
any other document or the financial condition of any Borrower. Agent shall not
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement or any of the
Loan Documents or the financial condition of any Borrower, or the existence or
possible existence of any Unmatured Event of Default or Event of Default unless
requested to do so by the Required Lenders. Agent may at any time request
instructions from the Lenders with respect to any actions or approvals
(including the failure to act or approve) which by the terms of any of the Loan
Documents, Agent is permitted or required to take or to grant, and if such
instructions are requested, Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders or all Lenders, as applicable. Further,
Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose Agent to liability or that is contrary to
any Loan Document or applicable Requirements of Law. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting, approving or refraining from acting or approving under
any of the Loan Documents in accordance with the instructions of the Required
Lenders or, to the extent required by Section 12.1, all of the Lenders.

 

210

--------------------------------------------------------------------------------


 

11.4                        Reliance. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any notice, writing, resolution notice,
statement, certificate, order or other document or any telephone, telex,
teletype, facsimile or electronic mail message believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person, and, with
respect to all matters pertaining herein or to any of the other Loan Documents
and their duties hereunder or thereunder, upon advice of counsel selected by
Agent, independent accountants or other experts selected by Agent and shall not
incur any liability for relying thereon.

 

11.5                        Indemnification. To the extent Agent is not
reimbursed and indemnified by Borrowers as required herein, the Lenders will
reimburse and indemnify Agent for and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent, acting pursuant hereto in
such capacity in any way relating to or arising out of this Agreement or any of
the other Loan Documents or any action taken or omitted by Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the Total Commitment and the aggregate principal
amount of all Term Loans outstanding hereunder; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as determined in a final non-appealable judgment by a court
of competent jurisdiction. The obligations of the Lenders under this
Section 11.5 shall survive the payment in full of the Notes and the termination
of this Agreement.

 

For purposes hereof, “Aggregate Pro Rata Share” means, when used with reference
to any Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such desired aggregate or total amount by a
fraction the numerator of which shall be the aggregate principal amount of such
Lender’s Multicurrency Revolving Loan and Term Loans and the denominator of
which shall be the aggregate of all of the Loans outstanding hereunder.

 

11.6                        Administrative Agent In Its Individual Capacity.
With respect to its Loans and Commitments (and its Pro Rata Share thereof),
Agent shall have and may exercise the same rights and powers hereunder and are
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or holder of Obligations. The terms “Lenders”,
“holder of Obligations”, “Required Lenders”, “Majority Lenders” or
“Supermajority Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include Agents in their individual capacity as a Lender,
one of the Required Lenders, one of the Majority Lenders, one of the
Supermajority Lenders or a holder of Obligations. Agent may accept deposits
from, lend money to, and generally engage in any kind of banking, trust or other
business with Company or any Subsidiary or affiliate of Company as if it were
not acting as the Administrative Agent hereunder or under any other Loan
Document, including, without limitation, the acceptance of fees or other
consideration for services without having to account for the same to any of the
Lenders.

 

211

--------------------------------------------------------------------------------


 

11.7                        Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default hereunder unless Agent has received written notice from a Lender or a
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
prompt notice thereof to the Lenders.

 

11.8                        Holders of Obligations. Agent may deem and treat the
payee of any Obligation as reflected on the books and records of Agent as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agent pursuant to
Section 12.8(c). Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is the holder
of any Obligation shall be conclusive and binding on any subsequent holder,
transferee or assignee of such Obligation or of any Obligation or Obligations
granted in exchange therefor.

 

11.9                        Resignation by the Administrative Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its functions and duties hereunder at any time by giving 30
Business Days’ prior written notice to Company and the Lenders. Such resignation
shall take effect upon the acceptance by a successor Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

(b)                                 Upon any such notice of resignation, the
Required Lenders shall appoint a successor Administrative Agent who shall be
satisfactory to Company and shall be an incorporated bank or trust company.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within said 30 Business Day period, the
Administrative Agent, with the consent of Company, shall then appoint a
successor Administrative Agent who shall serve as the Administrative Agent until
such time, if any, as the Required Lenders, with the consent of Company, appoint
a successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) by the 30th Business Day after the
date such notice of resignation was given by the Administrative Agent, Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder until such time, if
any, as the Required Lenders, with the consent of Company, appoint a successor
Administrative Agent as provided above.

 

11.10                 Administrative Agent or Collateral Agent as UK Security
Trustee.

 

(a)                       In this Agreement, any rights and remedies exercisable
by, any documents to be delivered to, or any other indemnities or obligations in
favor of the Administrative Agent or the Collateral Agent shall be, as the case
may be, exercisable by, delivered to, or be indemnities or other obligations in
favor of, the Administrative Agent or the

 

212

--------------------------------------------------------------------------------


 

Collateral Agent (or any other Person acting in such capacity) in its capacity
as the UK Security Trustee to the extent that the rights, deliveries,
indemnities or other obligations relate to the UK Security Documents or the
security thereby created.  Any obligations of the Administrative Agent or the
Collateral Agent (or any other Person acting in such capacity) in this Agreement
shall be obligations of the Administrative Agent or the Collateral Agent in its
capacity as the UK Security Trustee to the extent that the obligations relate to
the UK Security Documents or the security thereby created.  Additionally, in its
capacity as the UK Security Trustee, the Administrative Agent or the Collateral
Agent (or any other Person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of the Administrative Agent or the
Collateral Agent contained in the provisions of the whole of this Article XI;
(ii) all the powers of an absolute owner of the security constituted by the UK
Security Documents and (iii) all the rights, remedies and powers granted to it
and be subject to all the obligations and duties owed by it under the UK
Security Documents and/or any of the Loan Documents.

 

(b)                                 Each Lender and the Administrative Agent
hereby appoint the Collateral Agent as the UK Security Trustee and in that
capacity to act as its trustee under and in relation to the UK Security
Documents, when delivered, and to hold the assets subject to the security
thereby created as trustee for itself and other Secured Parties on the trusts
and other terms contained in the UK Security Documents and the Administrative
Agent and each Secured Party hereby irrevocably authorize the UK Security
Trustee to exercise such rights, remedies, powers and discretions as are
specifically delegated to the UK Security Trustee by the terms of the UK
Security Documents together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto.

 

(c)                                  Any reference in this Agreement to Liens
stated to be in favor of the Administrative Agent or the Collateral Agent shall
be construed so as to include a reference to Liens granted in favor of the UK
Security Trustee.

 

(d)                                 The Lenders agree that at any time that the
UK Security Trustee shall be a Person other than the Administrative Agent or the
Collateral Agent, such other Person shall have the rights, remedies, benefits
and powers granted to the Administrative Agent or the Collateral Agent in its
capacity as the UK Security Trustee in this Agreement.

 

(e)                                  Any reference in this Section 11.10 to the
rights, remedies, powers and benefits of, as indemnities or other obligations in
favor of, the Collateral Agent in its capacity as the UK Security Trustee shall
be deemed to be extended, mutatis mutandis, to any other agent or trustee
appointed in respect of any Security Documents (or the security created thereby)
governed by the laws of any other jurisdiction other than those of any State of
the United States.

 

(f)                                   Nothing in this Section 11.10 shall
require the UK Security Trustee or any other agent or trustee to act as a
trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or the United Kingdom which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.

 

213

--------------------------------------------------------------------------------


 

11.11                 The Lead Arrangers; Bookrunners; Senior Managing Agents.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arrangers and Bookrunners and the Senior
Managing Agents are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Lead Arrangers and Bookrunners and the Senior Managing Agents shall be
entitled to all indemnification and reimbursement rights in favor of “Agents” as
provided for under Section 11.5. Without limitation of the foregoing, none of
the Lead Arrangers and Bookrunners and the Senior Managing Agents shall, solely
by reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

 

11.12                 Parallel Debt Provisions.

 

(a)                                 Parallel Debt.  Each Credit Party hereby
irrevocably and unconditionally acknowledges to owe and undertakes to pay to the
Collateral Agent as a separate and independent obligation an amount equal to the
total amount owed from time to time by such Credit Party to any Lender, the
Administrative Agent, the Collateral Agent, any Facing Agent and/or any Secured
Creditor (collectively, the “Secured Parties”) in respect of its Principal
Obligations as they may exist from time to time.  The payment undertaking of
each Credit Party to the Collateral Agent under this Section 11.12 is
hereinafter referred to as a “Parallel Debt”.

 

(b)                                 Parallel Debt as Independent Payment
Obligation.  For the avoidance of doubt it is confirmed that
Section 11.12(a) means that each Parallel Debt constitutes a payment obligation
of the relevant Credit Party to the Collateral Agent which is separate and
independent from, and without prejudice to, its Principal Obligations and shall
become due and payable to the Collateral Agent as soon as, and to the extent
that, any amount owed by such Credit Party to the relevant Secured Party under
its Principal Obligations becomes due and payable.

 

(c)                                  Acknowledgment of Parallel Debt
Obligation.  Each of the parties to this Agreement acknowledges that each
Parallel Debt represents the Collateral Agent’s own claim to receive payment of
such Parallel Debt from the relevant Credit Party and that the amount which may
become due and payable by a Credit Party under its Parallel Debt pursuant to
this Section 11.12 shall never exceed the total amount which becomes due and
payable by such Credit Party to the Secured Parties under its Principal
Obligations.

 

(d)                                 Reductions to Parallel Debt Obligations. 
Notwithstanding any of the other provisions of this Section 11.12:

 

(i)           any amount due and payable by a Credit Party under its Parallel
Debt shall, to the extent such Credit Party shall have paid any amounts to any
Secured Party under its Principal Obligations or any Secured Party otherwise
receives any amount in payment of such Principal Obligations (other than by
virtue of Section 11.12(f)), be decreased by equivalent amounts as if such
amounts were received directly

 

214

--------------------------------------------------------------------------------


 

in payment of such Parallel Debt on the date of receipt by the relevant Secured
Party of such amount in payment of such Principal Obligations; and

 

(ii)                    to the extent that any Credit Party shall have paid any
amounts to the Collateral Agent under its Parallel Debt or the Collateral Agent
shall have otherwise received monies in payment of such Parallel Debt, the
Principal Obligations of such Credit Party to the relevant Secured Party shall
be decreased by equivalent amounts as if such amounts were received directly in
payment of such Principal Obligations on the date of receipt by the Collateral
Agent of such amount in payment of such Parallel Debt.

 

(e)                                  Role of Collateral Agent.  For the purpose
of this Section 11.12 the Collateral Agent acts in its own name and on behalf of
itself but for the benefit of the Secured Parties and any security right granted
to the Collateral Agent to secure any of the Parallel Debts is granted to the
Collateral Agent in its capacity of sole creditor of such Parallel Debts.

 

(f)                                   Payments Received.  All payments received
by the Collateral Agent shall be applied towards payment of the relevant
Parallel Debt, whereupon the Collateral Agent shall distribute such amounts to
the Secured Parties who are creditors in accordance with the terms of this
Agreement.

 

(g)                                  An Event of Default in respect of the
payment of the Principal Obligations shall constitute a default within the
meaning of section 3:248 Netherlands Civil Code with respect to the payment of
the Parallel Debts without any notice being required.

 

(h)                                 Currency of the Parallel Debt Obligation. 
Each Parallel Debt will be payable in the currency or currencies of the relevant
Principal Obligations and will become due and payable as and when and to the
extent the relevant Principal Obligations become due and payable.

 

(i)                                     Assignment. The parties hereto
acknowledge and agree that, for purposes of any right of pledge governed by
Netherlands Law, any resignation by the Collateral Agent is not effective with
respect to its rights and obligations under each Parallel Debt until such rights
and obligations are assigned to the successor agent. The Collateral Agent will
reasonably cooperate in assigning its rights and obligations under each Parallel
Debt to any such successor agent and will reasonably cooperate in transferring
all rights and obligations under any security document governed by Netherlands
Law (as the case may be) to such successor agent.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                        No Waiver; Modifications in Writing.

 

(a)                       No failure or delay on the part of the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power

 

215

--------------------------------------------------------------------------------


 

or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein or in any other
Loan Document are cumulative and are not exclusive of any remedies that may be
available to the Administrative Agent or any Lender at law or in equity or
otherwise. Neither this Agreement or any other Loan Document nor any terms
hereof or thereof may be amended, modified, supplemented, waived, discharged,
terminated or otherwise changed unless such amendment, modification, supplement,
waiver, discharge, termination or other change is (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Company and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders)  or (ii) in the case of any other Loan Document (other
than any waiver, amendment or modification to effectuate any modification
thereto expressly contemplated by the terms of such other Loan Documents),
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent or the UK Security Trustee, as
applicable and to the extent such agent or trustee is a party thereto, and each
Loan Party that is party thereto, with the consent of the Required Lenders;
provided that no such amendment, modification, supplement, waiver, discharge,
termination or other change shall, without the consent of each Lender that would
be directly affected thereby:

 

(i)                       extend the final scheduled maturity of any Loan or
Note of such Lender, extend the stated maturity of any Letter of Credit issued
under any Facility beyond the Maturity Date of such Facility (it being
understood that only Lenders under such Facility would be directly affected by
such extension), reduce the rate or extend the time of payment of interest or
fees due to such Lender (in each case, except for waivers of Default Rate
interest and except for amendments, modifications or waivers of Article IX or
defined terms used in any financial ratio or other calculations in this
Agreement that result in a decrease in the applicable interest rates and fees),
reduce the principal amount of any Loan of such Lender or extend the scheduled
time of payment of any such principal, interest or fees due (it being understood
that the waiver of any mandatory prepayment shall not constitute a postponement
of any date scheduled for the payment of principal, interest or fees) to such
Lender or reduce the amount of any other amounts payable to such Lender
hereunder or under any other Loan Document or extend the expiration date of any
Commitment of such Lender,

 

(ii)                    release all or substantially all of the Guarantors, all
or substantially all of the value of the Guarantee Obligations or all or
substantially all of the Collateral (except as expressly provided herein or in
the Security Documents),

 

(iii)                 amend, modify or waive any provision of this Section 12.1
(except for technical amendments with respect to additional facilities,
replacement loans or commitments, or extensions of the maturity date pursuant to
Sections 2.9, 2.12, 2.13 or 2.14 that, except as otherwise not restricted under
such Sections, afford the protections to such additional extensions of credit of
the type provided to the applicable Loans of such Lender on the Closing Date) or
reduce any percentage specified in, or otherwise amend, the definition of
“Required Lenders”, or

 

216

--------------------------------------------------------------------------------


 

(iv)      consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement (except as provided in Section 2.15
or as otherwise expressly provided in any Loan Document),

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:

 

(A)                   increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that amendments, waivers, supplements or modifications of the definition of
Revolver Sublimit, Schedule 1.1(c), Applicable LC Sublimit, Schedule 1.1(g),
conditions precedent, representations, warranties, covenants, Events of Default
or Unmatured Events of Default shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender),

 

(B)                   without the consent of each Facing Agent that has issued
an outstanding Letter of Credit, amend, modify or waive any provision of
Section 2.10 or alter its rights or obligations with respect to Letters of
Credit,

 

(C)                   without the consent of the Administrative Agent or the
Collateral Agent amend, modify or waive (x) any provision of Article XI as the
same applies to the rights or obligations of the Administrative Agent or the
Collateral Agent or (y) any other provision under this Agreement or any other
Loan Document as the same relates to the rights or obligations of the
Administrative Agent or the Collateral Agent,

 

(D)                   without the consent of the Majority Lenders of each
Facility that is being allocated a lesser prepayment, repayment or commitment
reduction, alter the required application of any prepayments or repayments (or
commitment reduction) as between such Facilities pursuant to clause (i)(2) of
the first sentence of Section 4.5(a) and the second and third sentence of
Section 4.5(a) (except for technical amendments with respect to additional
facilities, replacement loans or commitments, or extensions of the maturity date
pursuant to Sections 2.9, 2.12, 2.13 or 2.14) (although the Required Lenders may
waive in whole or in part, any such prepayment, repayment or commitment
reduction so long as the application, as amongst the various Facilities, of any
such prepayment, repayment or

 

217

--------------------------------------------------------------------------------


 

commitment reduction which is still required to be made is not altered),

 

(E)        (i) without the consent of each USD Term A Lender (other than a
Defaulting Lender) with Obligations directly affected thereby, amend the
definition of USD Term A Pro Rata Share or (ii) without the consent of each EUR
Term A Lender (other than a Defaulting Lender) with Obligations directly
affected thereby, amend the definition of EUR Term A Pro Rata Share, in the case
of clauses (i) and (ii), except for technical amendments with respect to
additional facilities, replacement loans or commitments, or extensions of the
maturity date pursuant to Sections 2.9, 2.13 or 2.14,

 

(F)         without the consent of each Multicurrency Revolving Lender (other
than a Defaulting Lender) with Obligations directly affected thereby, amend the
definition of Multicurrency Revolver Pro Rata Share (except for technical
amendments with respect to additional facilities, replacement loans or
commitments, or extensions of the maturity date pursuant to Sections 2.9, 2.12
or 2.14),

 

(G)       without the consent of each Lender under each Facility affected
thereby, amend the definition of Majority Lenders,

 

(H)      without the consent of the Supermajority Lenders under each Facility
affected thereby, amend the definition of Supermajority Lenders,

 

(I)           without the consent of the Majority Lenders of the Multicurrency
Revolving Facility, amend the definition of Revolver Sublimits or Schedule
1.1(c), in each case except as provided in Section 2.15 and except for technical
amendments with respect to additional facilities, replacement loans or
commitments, or extensions of the maturity date pursuant to Sections 2.9, 2.12
or 2.14,

 

(J)           without the consent of the Supermajority Lenders of the applicable
Term Facility, amend the definition of Scheduled Term Repayments for such
Facility,

 

(K)       modify or change Section 10.1 in a manner that would alter the order
of application of payments received required thereby without the written consent
of each Lender directly affected thereby,

 

218

--------------------------------------------------------------------------------


 

(L)        change the currency in which any Loan is denominated without the
written consent of each Lender holding such Loans, or

 

(M)    amend the definition of “Alternative Currency” or “Agreed Alternative
Currency” in a manner that would add currencies to such definitions without the
written consent of each Lender that is obligated to make Loans or other credit
extensions to any Borrower in Alternative Currencies; provided that the
designation of a currency as an Agreed Alternative Currency pursuant to the
terms of such definition shall not constitute an amendment for purposes of this
clause (M),

 

provided that any provision of this Agreement may be amended, modified,
supplemented, waived, discharged, terminated or otherwise changed by an
agreement in writing signed by the respective Credit Parties thereto, the
Required Lenders (measured after giving effect to such amendment, supplement,
waiver, discharge or termination) and the Administrative Agent if (x) by the
terms of such agreement all Commitments of each Lender not consenting to the
actions therein shall terminate upon the effectiveness of such agreement and
(y) at the time such agreement becomes effective, each Lender not consenting
thereto receives payment in full of the principal of and interest accrued on
each Loan made by it and all other Obligations owing to it or accrued for its
account under this Agreement; provided, further, that no Term Commitments shall
be terminated during the Certain Funds Period as a result of any such amendment,
modification, supplement, waiver, discharge, termination or other change other
than in compliance with Section 4.1(a)(v). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded from a vote of the Lenders
hereunder requiring any consent of the Lenders) and no such amendment, waiver or
consent may disproportionately adversely affect such Lender as compared with the
other Lenders without such disproportionately affected Lender’s consent.

 

(b)                       Notwithstanding the foregoing, upon the execution and
delivery of all documentation required to be delivered pursuant to Sections 2.9,
2.12, 2.13, 2.14 or 2.15, as applicable, this Agreement shall be deemed amended
without further action by any Lender to reflect, as applicable, the new Lenders,
the removal of any Lenders, and the terms of any Additional Facility,
Replacement Term Loans, Replacement Term Commitments, Replacement Revolving
Loans, Replacement Revolving Commitments, and any new Maturity Date.

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 12.1, if the Administrative Agent and Company shall have
jointly identified an obvious error or any error, defect or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and Company shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of

 

219

--------------------------------------------------------------------------------


 

any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within 5 Business Days following receipt of notice
thereof.

 

12.2                        Further Assurances. Each Borrower agrees to do such
further acts and things and to execute and deliver to the Administrative Agent
such additional agreements, powers and instruments, as the Administrative Agent
may reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or any of the Loan Documents or to better assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.

 

12.3                        Notices, Delivery Etc. (a) Except where telephonic
instructions or notices are authorized herein to be given, all notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto or any other Person shall be in writing and shall be
personally delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by a reputable overnight or courier delivery
service, or by prepaid telex or facsimile or electronic mail, and shall be
deemed to be given for purposes of this Agreement on the third day after deposit
in registered or certified mail, postage prepaid, and otherwise on the date that
such writing is delivered or sent to the intended recipient thereof, or in the
case of notice delivered by telecopy or electronic mail, upon completion of
transmission (subject to clauses (b) and (c) below), all in accordance with the
provisions of this Section 12.3; provided that if such notice or other
communication is sent after 5:00 p.m. (New York City time), such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 12.3, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses (or to their respective facsimile numbers or electronic mail
addresses) indicated (i) in the case of any Lender, in such Lender’s
administrative questionnaire most recently delivered to the Administrative
Agent, (ii) in the case of any Assignee, in its Assignment and Assumption
Agreement, (iii) in the case of any Borrower or the Administrative Agent or the
Collateral Agent, on Schedule 12.3 hereto and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for such party on such administrative questionnaire, such Assignment and
Assumption Agreement or Schedule 12.3, as the case may be.

 

(b)                       Notices and other communications to or by the
Administrative Agent, the Collateral Agent and Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent (with the written consent of Company, in the case of
procedures for deliveries to Company); provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

220

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is sent after 5:00 p.m. (New York City time),
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. Each
Credit Party and Lender hereunder agrees to notify the Administrative Agent in
writing promptly of any change to the notice information provided above.

 

12.4                        Costs, Expenses and Taxes; Indemnification.

 

(a)                       Generally. Company agrees to pay promptly upon request
by the Administrative Agent (i) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, execution and delivery and syndication of this
Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein (provided that notwithstanding anything herein to
the contrary, Company shall be responsible for the fees and expenses of only one
counsel to the Administrative Agent and one additional local counsel in each
jurisdiction where applicable in connection with the preparation and negotiation
of the Loan Documents executed on the Closing Date or required to be executed or
delivered pursuant to Sections 7.12 or 7.14 unless Company otherwise agrees) and
any amendment, waiver, consent relating hereto or thereto or other modifications
of (or supplements to) any of the foregoing, including without limitation, the
reasonable fees and out-of-pocket expenses of White & Case LLP, local and
foreign counsel to the Administrative Agent and the Collateral Agent relative
thereto, and independent public accountants and other outside experts retained
by the Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and the other Loan Documents, and all
reasonable search fees, and expenses, filing and recording fees and (ii) all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the Lenders, if any, in connection with the enforcement of this
Agreement, any of the Loan Documents or any other agreement furnished pursuant
hereto or thereto or in connection herewith or therewith (provided that
notwithstanding anything herein to the contrary, Company shall be responsible
for the fees and expenses of only one primary counsel and one local counsel in
each jurisdiction where applicable for the Administrative Agent and the Lenders,
taken as a whole, plus one additional counsel where necessary in the event of a
conflict of interest). Company acknowledges that the Administrative Agent, the
Collateral Agent, the Lenders and the Lead Arrangers may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any such counsel based on the fees such counsel may receive on account of their
relationship with the Administrative Agent, the Collateral Agent, the Lenders
and/or the Lead Arrangers, including, without limitation, fees paid pursuant
hereto.

 

(b)                       Other Fees and Expenses. In addition, Company agrees
to pay any and all present and future stamp, transfer, excise, registration,
court, documentary, intangible,

 

221

--------------------------------------------------------------------------------


 

recording, filing and other similar Taxes payable or determined to be payable in
connection with any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, and
agrees to save and hold the Administrative Agent, the Collateral Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay by any Borrower in paying, or omission by any Borrower
to pay, such Taxes, excluding, in each case, such amounts that result from a
transfer, assignment or grant of a participation by a Lender or the
Administrative Agent (other than any transfer or assignment pursuant to
Section 3.6(f) or Section 3.7).  The forgoing paragraph shall not apply to stamp
duty, registration tax or other similar Taxes which are payable in respect of
any Loan Document pursuant to voluntary registration or filing in Luxembourg by
the Administrative Agent or the Lenders, or any of their officers and employees
where such registration is not necessary to enforce, maintain or preserve the
rights of the Lender or to ensure the validity, enforceability or admissibility
of any Loan Document.  Any portion of the foregoing fees, costs and expenses
which remains unpaid more than 30 days following the Administrative Agent’s,
Collateral Agent’s or any Lender’s statement and the due date thereof shall bear
interest from the date of such due date at the Default Rate.

 

(c)                                  Indemnification. Company agrees to
indemnify and hold harmless the Lead Arrangers, the Bookrunners, the Senior
Managing Agents, the Administrative Agent, the Collateral Agent and each Lender
and each partner, director, officer, employee, agent, attorney and Affiliate of
the Administrative Agent, the Collateral Agent and each Lender (each such Person
an “Indemnified Person” and collectively, the “Indemnified Persons”) from and
against all losses, claims, damages, obligations (including removal or remedial
actions), reasonable expenses or liabilities (not including Taxes that are the
subject matter of Section 4.7 hereof) (including the reasonable and documented
fees and out-of-pocket expenses of counsel for any Indemnified Person, subject
to the limitations described below regarding representation and number of
counsel) to which such Indemnified Person may become subject, insofar as such
losses, claims, damages, penalties, obligations (including removal or remedial
actions), reasonable expenses or liabilities (or actions, suits or proceedings
including any investigation or claims in respect thereof (whether or not the
Administrative Agent or any Lender is a party thereto)) arise out of, in any way
relate to, or result from the transactions contemplated by this Agreement, the
Transaction, the Target Acquisition or any of the other Loan Documents or the
exercise of any right or remedy provided for herein or in any other Loan
Document; provided, however, that:

 

(i)           no Indemnified Person shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it (A) arises or results from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or such Indemnified
Person’s partner, director, officer, employee, agent, attorney or controlled
Affiliate or from such Indemnified Person’s (or such Indemnified Person’s
partner’s, director’s, officer’s, employee’s, agent’s, attorney’s or controlled
Affiliate’s) material breach of its obligations under this Agreement as
determined in a final non-appealable judgment by a court of competent
jurisdiction or (B) arises out of a dispute solely among Indemnified Persons
(and not involving the Administrative Agent or the Collateral Agent or any Lead
Arranger, in each

 

222

--------------------------------------------------------------------------------


 

case acting in such capacity) and not resulting from any act or omission by
Company or any of its Affiliates; and

 

(ii)                    nothing contained herein shall affect the express
contractual obligations of the Lenders to Borrowers contained herein.

 

If any action, suit or proceeding arising from any of the foregoing is brought
against the Administrative Agent, the Collateral Agent, any Lender or any other
Person indemnified or intended to be indemnified pursuant to this Section 12.4,
Company will, if requested by the Administrative Agent, the Collateral Agent,
any Lender or any such Indemnified Person, resist and defend such action, suit
or proceeding or cause the same to be resisted and defended by counsel
reasonably satisfactory to the Person or Persons indemnified or intended to be
indemnified. The Indemnified Persons shall, unless the Administrative Agent, the
Collateral Agent, a Lender or other Indemnified Person has made the request
described in the preceding sentence and such request has been complied with,
have the right to employ their own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and out-of-pocket expenses of such counsel
shall be at the expense of the indemnifying party; provided, however, that in
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances,
Company shall not be liable for reasonable fees and out-of-pocket expenses of
more than one counsel (in addition to any local counsel), which counsel shall be
designated by the Administrative Agent provided, further, however, that each
Indemnified Person shall have the right to employ separate counsel in any such
inquiry, action, claim or proceeding and to control the defense thereof, and the
reasonable fees and out-of-pocket expenses of such counsel shall be at the
expense of Company if (i) Company shall have agreed in writing to pay such
reasonable fees and out-of-pocket expenses or (ii) such Indemnified Person shall
have notified Company that it has been advised by counsel that there may be one
or more legal defenses available to such Indemnified Person that are different
from or additional to those available to the other Indemnified Persons and that
such common representation would adversely impact the adequacy of the proposed
representation. Excluding any losses, costs, liabilities or damages arising out
of the gross negligence or willful misconduct of any Indemnified Person as
determined by a court of competent jurisdiction in a final non-appealable
judgment, Company agrees to indemnify and hold each Indemnified Person harmless
from all loss, reasonable and documented out-of-pocket cost (including the
reasonable and documented fees and out-of-pocket expenses of counsel for any
Indemnified Person, subject to the limitations described above regarding
representation and number of counsel), liability and damage whatsoever incurred
by any Indemnified Person by reason of any violation of any Environmental Laws
or Environmental Permits or for the Release or threatened Release of any
Hazardous Material by Company or any of its Subsidiaries or which occurred at or
migrated from any property currently or formerly owned, leased or operated by or
on behalf of Company or any of its Subsidiaries, or by reason of the imposition
of any Environmental Lien or which occurs by a breach of any of the
representations, warranties or covenants relating to environmental matters
contained herein; provided that with respect to any liabilities arising from
acts or failure to act for which Company or any of its Subsidiaries is strictly
liable under any Environmental Law or Environmental Permit, Company’s obligation
to each Indemnified Person under this indemnity shall likewise be without regard
to fault on the part of Company or any such Subsidiary. To the extent that the

 

223

--------------------------------------------------------------------------------


 

undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent, any Lender or other Indemnified Person as set forth in this
Section 12.4 may be unenforceable because it is violative of any law or public
policy, Company shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. The obligations of Company under this Section 12.4 shall survive
the termination of this Agreement and the discharge of Company’s other
Obligations hereunder.

 

(d)                       To the extent permitted by applicable law, no party
hereto, no Indemnified Person, and no Credit Party or any Affiliate of any
Credit Party, shall assert, and each hereby waive, any claim against any party
hereto, Indemnified Person, or Credit Party or any Affiliate of any Credit
Party, on any theory of liability, for indirect, special, exemplary, incidental,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby
(including the Transactions or the Target Acquisition), or any Loan or Letter of
Credit, or, in each case, the use of the proceeds thereof; provided that nothing
contained in this sentence shall limit Company’s indemnification obligations to
the extent set forth above to the extent such indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) are included in any third
party claim in connection with which such Indemnified Person is entitled to
indemnification hereunder.

 

(e)                                  Foreign Exchange Indemnity; Judgment
Currency. If any sum due from any Borrower under this Agreement or any order or
judgment given or made in relation hereto has to be converted from the currency
(the “first currency”) in which the same is payable hereunder or under such
order or judgment into another currency (the “second currency”) for the purpose
of (i) making or filing a claim or proof against any Borrower with any
Governmental Authority or in any court or tribunal, or (ii) enforcing any order
or judgment given or made in relation hereto, Company shall indemnify and hold
harmless each of the Persons to whom such sum is due from and against any loss
actually suffered as a result of any discrepancy between (a) the rate of
exchange used to convert the amount in question from the first currency into the
second currency, and (b) the rate or rates of exchange at which such Person,
acting in good faith in a commercially reasonable manner, purchased the first
currency with the second currency after receipt of a sum paid to it in the
second currency in satisfaction, in whole or in part, of any such order,
judgment, claim or proof. The foregoing indemnity shall constitute a separate
obligation of Company distinct from its other obligations hereunder and shall
survive the giving or making of any judgment or order in relation to all or any
of such other obligations. Notwithstanding the foregoing, payments of principal
and interest on Loans denominated in Dollars, Euros, Sterling or Agreed
Alternative Currency, as the case may be, shall be made in Dollars, Euros,
Sterling or Agreed Alternative Currency as the case may be. If the amount of the
currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

 

224

--------------------------------------------------------------------------------


 

12.5                        Confirmations. Each Borrower and each holder of any
portion of the Obligations agrees from time to time, upon written request
received by it from the other, to confirm to the other in writing (with a copy
of each such confirmation to the Administrative Agent) the aggregate unpaid
principal amount of the Loan or Loans and other Obligations then outstanding.

 

12.6                        Adjustment; Setoff.

 

(a)                       If any lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 10.1(e) or Section 10.1(f) hereof, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each Lender; provided, however, that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest and
(ii) any such collateral owned by a Foreign Subsidiary or the proceeds thereof
shall not be paid in respect of Loans or other Obligations of any Domestic
Subsidiary. Each Borrower agrees that each Lender so purchasing a portion of
another Lender’s Loans may exercise all rights of payment (including, without
limitation, rights of setoff) with respect to such portion as fully as if such
Lender were the direct holder of such portion.  Notwithstanding the foregoing,
the provisions of this Section 12.6(a) shall not be construed to apply to
(i) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or LC Obligations to any assignee or participant.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to Borrowers, any such notice being expressly waived by Borrowers, upon
the occurrence and during the continuance of an Event of Default, to setoff and
apply against any Obligations, whether matured or unmatured, of Company or any
Credit Party to such Lender, any amount owing from such Lender to Company or
Credit Party, at or at any time after, the happening of any of the
above-mentioned events, and the aforesaid right of setoff may be exercised by
such Lender against Company or Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receivers, administrator, administrative receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor of Company
or Credit Party, or against anyone else claiming through or against, Company or
Credit Party or such trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receivers, administrator, administrative receiver,
court appointed monitor or other similar official, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of setoff shall
not have been exercised by such Lender prior to the making, filing or issuance,
or service upon such Lender of, or of notice of, any such petition, assignment
for the benefit of creditors, appointment or application for the

 

225

--------------------------------------------------------------------------------


 

appointment of a receiver, administrator, administrative receiver, court
appointed monitor or other similar official, or issuance of execution, subpoena,
order or warrant. Each Lender agrees promptly to notify Company and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application and provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.1(b) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

(c)                                  Each Borrower expressly agrees that to the
extent such Borrower makes a payment or payments and such payment or payments,
or any part thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to a trustee, receiver,
administrator, administrative receiver, court appointed monitor or other similar
official, or any other party under any bankruptcy act, state or federal law,
common law, rule, regulation or equitable cause in any jurisdiction, then to the
extent of such payment or repayment, the Indebtedness to the Lenders or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.

 

12.7                        Execution in Counterparts; Electronic Execution of
Assignments. This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

12.8                        Binding Effect; Assignment; Addition and
Substitution of Lenders.

 

(a)                                 This Agreement shall be binding upon, and
inure to the benefit of, the Borrowers, the Administrative Agent, the Collateral
Agent, the UK Security Trustee, the Lenders, the Facing Agents, all future
holders of the Notes and their respective successors and assigns; provided,
however, that (i) except as permitted by Section 8.3, no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders and (ii) no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except in accordance with this
Section 12.8. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, including 12.8(c), no Lender may assign any portion of
its undrawn Certain Funds Term Commitment under any Term Facility to any Person
during the Certain Funds Period unless such Lender has assigned its Certain
Funds Term Commitment under such Term Facility or portion thereof to another
bank or financial institution, in each case, whose senior, unsecured, long-term
indebtedness has, on any date of determination, a rating by S&P and Moody’s of,
respectively, BBB and Baa2, or higher, and such bank or other financial
institution has become a party to this Agreement as a Lender in accordance with
the terms of this Agreement.

 

226

--------------------------------------------------------------------------------


 

(b)                                 Each Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in all or
any portion of its Commitments and Loans or participation in Letters of Credit
or any other interest of such Lender hereunder (in respect of any Lender, its
“Credit Exposure”). In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and Borrowers and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. At the time of the sale of a
participating interest, the Lender transferring the interest (i) shall cause the
Participant to provide the forms required, and cooperate with the relevant
Credit Party as required, under Section 4.7(f), if applicable, as if such
Participant became a Lender on the date of the sale and (ii) shall, if required
under applicable law, deliver revised forms in accordance with
Section 4.7(f) reflecting the portion of the interest sold and the portion of
the interest retained and (iii) shall sell such participation in accordance with
the terms of this Agreement and the Re-Allocation Agreement. Further, the
Participant shall be subject to the obligations of Section 3.6 and Section 4.7
as if such Participant was a Lender. Each Borrower agrees that if amounts
outstanding under this Agreement or any of the Loan Documents are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence and during the continuance of an Event of Default, each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement and the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any other Loan Document; provided,
however, that such right of setoff shall be subject to the obligation of such
Participant to share with the Lenders, and the Lenders agree to share with such
Participant, as provided in Section 12.6. Each Borrower also agrees that each
Participant shall be entitled to the benefits of Section 3.6 and Section 4.7
with respect to its participation in the Loans outstanding from time to time, as
if such Participant becomes a Lender on the date it acquired an interest
pursuant to this Section 12.8(b); provided that no participation shall be made
to any Person under this section if, at the time of such participation, the
Participant’s benefits under Section 3.6 or Section 4.7 would be greater than
the benefits that the participating Lender was entitled to under Section 3.6 or
Section 4.7 (and if any participation is made in violation of the foregoing, the
Participant will not be entitled to the incremental amounts). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the applicable Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries

 

227

--------------------------------------------------------------------------------


 

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register. Each Lender agrees that any agreement
between such Lender and any such Participant in respect of such participating
interest shall not, except with the consent of the Administrative Agent and the
applicable Borrower, restrict such Lender’s right to approve or agree to any
amendment, restatement, supplement or other modification to, waiver of, or
consent under, this Agreement or any of the Loan Documents except to the extent
that any of the forgoing would (i) extend the final scheduled maturity of any
Loan or Note in which such Participant is participating (it being understood
that amending the definition of any Scheduled Term Repayment (other than to
extend any payment beyond the then-applicable Term Maturity Date), shall not
constitute an extension of the final scheduled maturity of any Loan or Note) or
extend the stated maturity of any Letter of Credit in which such Participant is
participating beyond the applicable Revolver Termination Date, or reduce the
rate or extend the time of payment of interest or fees on any such Loan, Note or
Letter of Credit (except in connection with a waiver of applicability of any
post-default increase in interest rates and except for amendments or
modifications of defined terms used in any financial ratio or other calculations
in this Agreement that result in a decrease of the applicable interest rates or
fees) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that waivers or modifications of conditions precedent, covenants,
representations, warranties, Events of Default or Unmatured Events of Default or
of a mandatory reduction in Commitments shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any Participant if the Participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Loan
Documents) supporting the Loans and/or Letters of Credit hereunder in which such
Participant is participating. Notwithstanding anything in this paragraph to the
contrary, any bank or other lending institution that is a member of the Farm
Credit System that (A) has purchased a participation or sub-participation in the
minimum amount of $10,000,000 on or after the Closing Date, (B) is, by written
notice to Company and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank or other lending
institution that is a member of the Farm Credit System so designated being
called a “Voting Participant”) and (C) receives the prior written consent of
Company and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or sub-participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (1) state the full name, as well as all contact information
required of an Assignee in any Administrative Questionnaire and (2) state the
dollar amount of the participation or sub-participation purchased. Each Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.
Notwithstanding the

 

228

--------------------------------------------------------------------------------


 

foregoing, each bank or other lending institution that is a member of the Farm
Credit System designated as a Voting Participant in Schedule 12.8(b) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent.

 

(c)                                  Any Lender may at any time assign to one or
more Eligible Assignees, including an Affiliate of such Lender (which Affiliate,
in the case of Credit Exposure under the Loans or Commitments, otherwise meets
the definition of “Eligible Assignee”) (each an “Assignee”), all or any part of
its Credit Exposure pursuant to an Assignment and Assumption Agreement; provided
that no assignment shall be made to any Person under this Section 12.8(c) if, at
the time of such assignment, the Assignee’s benefits under Section 3.6 or
Section 4.7 would be greater than the benefits that the assigning Lender was
entitled to under Section 3.6 or Section 4.7 (and if any assignment is made in
violation of the foregoing, the Assignee will not be entitled to the incremental
amounts) and provided, further, that any assignment of all or any portion of any
Lender’s Credit Exposure to an Assignee other than an Affiliate of such Lender
or another Lender, or in the case of a Lender that is a Fund, any Related Fund
of any Lender (i) shall be an assignment of its Credit Exposure in an amount not
less than the Dollar Equivalent of $5,000,000 for the Multicurrency Revolving
Facility, any Additional Facility providing for revolving loans, Replacement
Revolving Commitments, Replacement Revolving Loans, Extended Revolving
Commitments and Extended Revolving Loans, and $1,000,000 for the Term
Facilities, Additional Term Loans, Replacement Term Loans, Replacement Term
Commitments, Extended Term Loans and Extended Term Commitments (treating any
Fund and its Related Funds as a single Eligible Assignee) (or if less the entire
amount of Lender’s Credit Exposure with respect to such Facility; provided that
if such Lender and its Affiliates (or in the case of a Fund and its Related
Funds) collectively hold Credit Exposure at least equal to such minimum amounts,
such Affiliates and/or Related Funds must simultaneously assign Credit Exposure
such that the aggregate Credit Exposure assigned satisfies such minimum amount)
and (ii) shall require (x) the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and (y) (1) solely in the case of an
assignment of Certain Funds Term Commitments or Certain Funds Term Loans during
the Certain Funds Period, so long as no Certain Funds Default then exists and is
continuing, the prior written consent of Company (which consent may be
unreasonably withheld or delayed) and (2) in the case of any Commitments or
Loans (other than Certain Funds Term Commitments or Certain Funds Term Loans) or
an assignment of Certain Funds Term Commitments or Certain Funds Term Loans
during any period after the end of the Certain Funds Period, so long as no Event
of Default then exists and is continuing, the prior written consent of Company
(not to be unreasonably withheld or delayed); provided that Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; provided, further, that notwithstanding the
foregoing limitations (but, during the Certain Funds Period, subject to the
limitations on assignment of Certain Funds Term Commitments and Certain Funds
Term Loans described above), (x) any Lender may at any time assign all or any
part of its Credit Exposure to any Affiliate of such Lender or to any other
Lender (or in the case of a Lender which is a Fund, to any Related Fund of such
Lender) so long as such Affiliate, other Lender or Related Fund is an Eligible
Assignee and (y) Goldman Sachs Bank USA may at any time assign all or any part
of its Credit Exposure to Goldman Sachs

 

229

--------------------------------------------------------------------------------


 

Lending Partners LLC. Upon execution of an Assignment and Assumption Agreement
and the payment of a nonrefundable assignment fee of $3,500 (provided that no
such fee shall be payable upon assignments by any Lender which is a Fund to one
or more Related Funds; provided, further, that (x) no Borrower shall in any
event be required to pay any portion of such fee unless a Borrower requests that
a Lender be replaced pursuant to the provisions of Section 3.7 and (y) the
Administrative Agent may waive the requirement to pay such assignment fee in its
sole discretion) in immediately available funds to the Administrative Agent at
its Notice Address in connection with each such assignment, written notice
thereof by such transferor Lender to the Administrative Agent and the recording
by the Administrative Agent of such assignment and the resulting effect upon the
Loans and the Commitment of the assigning Lender and the Assignee, the Assignee
shall, to the extent of such assignment, have the same rights, benefits and
obligations as it would have if it were a Lender hereunder and the holder of the
Obligations (provided that Borrowers and the Administrative Agent shall be
entitled to continue to deal solely and directly with the assignor Lender in
connection with the interests so assigned to the Assignee until written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to Borrowers and
the Administrative Agent by the assignor Lender and the Assignee) and be
required to acknowledge in writing to the Administrative Agent that it is bound
by the terms of the Re-Allocation Agreement and, if the Assignee has expressly
assumed, for the benefit of Borrowers, some or all of the transferor Lender’s
obligations hereunder and under the Re-Allocation Agreement, such transferor
Lender shall be relieved of its obligations hereunder and under the
Re-Allocation Agreement to the extent of such assignment and assumption, and
except as described above, no further consent or action by any Borrower, the
Lenders or the Administrative Agent shall be required. At the time of each
assignment pursuant to this Section 12.8(c) to a Person which is not already a
Lender hereunder, the respective Assignee shall provide to Borrowers and the
Administrative Agent the appropriate forms and certificates as provided, and
cooperate with the relevant Credit Party as required under, Section 4.7(f), if
applicable. Each Assignee shall take such Credit Exposure subject to the
provisions of this Agreement and to any request made, waiver or consent given or
other action taken hereunder, prior to the receipt by the Administrative Agent
and Company of written notice of such transfer, by each previous holder of such
Credit Exposure. Such Assignment and Assumption Agreement shall be deemed to
amend this Agreement and Schedule 1.1(a) hereto, to the extent, and only to the
extent, necessary to reflect the addition of such Assignee as a Lender and the
resulting adjustment of all or a portion of the rights and obligations of such
transferor Lender under this Agreement, the Maximum Commitment, the
determination of its Pro Rata Share of each Facility or Multicurrency Revolver
Pro Rata Share, as the case may be (in each case, rounded to 12 decimal places),
the Loans, any outstanding Letters of Credit and any new Notes, if requested, to
be issued, at the applicable Borrower’s expense, to such Assignee, and no
further consent or action by any Borrower or the Lenders shall be required to
effect such amendments.

 

(d)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time pledge or assign all or any
portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Notes held by it) to any Federal Reserve
Bank in accordance with Regulation A of the Board or to any other central bank
with jurisdiction over such Lender without notice to, or the consent of, any
Borrower; provided

 

230

--------------------------------------------------------------------------------


 

that no such pledge or assignment of a security interest under this
Section 12.8(d) shall release a Lender from any obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Any
Lender which is a fund may pledge all or any portion of its Notes or Loans to
its trustee in support of its obligations to its trustee. No such pledge or
assignment shall release the transferor Lender from its obligations hereunder.

 

(e)        Notwithstanding anything to the contrary contained in this
Section 12.8, any assignment or transfer by a Lender of any of its rights and
obligations under this Agreement vis-à-vis a Netherlands Borrower to an Eligible
Assignee and any sale by a Lender of any participating interests in all or any
portion of its Credit Exposure in respect of a Netherlands Borrower to a
Participant shall furthermore only be permitted if such Eligible Assignee or
Participant meets the criteria as set out below:

 

(i)    until the interpretation of the term “public” (as referred to in
Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been
published by the competent authority, the Eligible Assignee’s or Participant’s
participation in respect of a Commitment towards, or Loan to, a Netherlands
Borrower shall at least be €100,000 (or the equivalent thereof in any other
currency), or such Eligible Assignee or Participant is not otherwise forming 
part of the “public”; and

 

(ii)   as soon as the interpretation of the term “public” has been published by
the competent authority, the Eligible Assignee or Participant is not considered
to be part of the “public” on the basis of such interpretation.

 

(f)        Notwithstanding anything to the contrary contained in this
Section 12.8, no Lender may assign or sell participations, or otherwise
syndicate all or any portion of such lender’s interests under this Agreement or
any other Loan Document to any Person who is a Restricted Party.

 

(g)        European Holdco hereby expressly accepts, agrees and confirms, and
each other party hereto hereby expressly agrees, for the purpose of article 1278
et s. and 1281 of the Luxembourg Civil Code, that upon the assignment, transfer
and/or novation by a Lender all or any of its rights or obligations under the
Loan Documents, any security and guarantees created under the Loan Documents
(including under any Security Document) shall be preserved for the benefit of
any assignee or transferee.

 

(h)        The Administrative Agent shall have the right, and Company hereby
expressly authorizes the Administrative Agent, to provide a list of Disqualified
Institutions to each Lender requesting the same.

 

(i)         The Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is an Ineligible Assignee or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Ineligible Assignee , except as a result of the
Administrative Agent’s gross negligence, willful misconduct, or breach of its
material obligations hereunder or under any other confidentiality arrangement
appliacble to

 

231

--------------------------------------------------------------------------------


 

it pursuant to Section 12.18, in each case as determined in a final
non-appealable judgment by a court of competent jurisdiction.

 

12.9        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF
PROCESS.

 

(a)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN OR IN THE FEDERAL COURT OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND IN ANY APPELLATE COURT FROM ANY
THEREOF AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY,
AT ITS ADDRESS SET FORTH IN OR IN ACCORDANCE WITH SECTION 12.3, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER
OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH CREDIT PARTY IN ANY OTHER
JURISDICTION.

 

(b)        EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY
MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS AGREEMENT.

 

(d)        BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER THAT
IS A FOREIGN SUBSIDIARY

 

232

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IT HAS BY SEPARATE WRITTEN INSTRUMENT, DESIGNATED AND
APPOINTED BALL CORPORATION AT ITS ADDRESS SET FORTH IN OR PURSUANT TO
SECTION 12.3 (AND ANY SUCCESSOR ENTITY), AS ITS AUTHORIZED AGENT UPON WHICH
PROCESS MAY BE SERVED IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE LOAN DOCUMENTS THAT MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW YORK.

 

12.10      Release of Collateral. The Collateral and any other collateral
security for the Obligation shall be released from any security interest or Lien
created by the Loan Documents (i) in accordance with the provisions of
Section 12.19(b) and (ii) at such time as no Commitment by any Lender remains
outstanding to any Borrower hereunder and upon payment in full of the Loans and
other outstanding Obligations (other than any contingent indemnification
obligations with respect to which no claim has been made and Obligations under
any Swap Contract); and the Administrative Agent, the Collateral Agent, the UK
Security Trustee and the Lenders shall then deliver to Pledgors all Collateral
and any other collateral held under the Loan Documents and related documents in
the custody or possession of such Person and, if requested by any Borrower,
shall execute and deliver to such Borrower for filing in each office in which
any financing statement relative to such collateral, or any part thereof, shall
have been filed, a termination statement under the Uniform Commercial Code or
like statute in any other jurisdiction releasing the Administrative Agent’s, the
Collateral Agent’s, or the UK Security Trustee’s interest therein, and such
other documents and instruments as any Borrower may reasonably request, all
without recourse upon, or warranty whatsoever by, the Administrative Agent or
the Collateral Agent at the cost and expense of the applicable Borrower.

 

12.11      GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  If any
Netherlands Credit Party is represented by an attorney in connection with the
signing and/or execution of this Agreement (including by way of accession to
this Agreement) or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by Netherlands Law.

 

12.12      Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

12.13      Transfers of Notes. In the event that the holder of any Note
(including any Lender) shall transfer such Note, it shall immediately advise the
Administrative Agent and Borrowers of such transfer in writing, and the
Administrative Agent and Borrowers shall be entitled conclusively to assume that
no transfer of any Note has been made by any holder (including any Lender)
unless and until the Administrative Agent and Borrowers shall have

 

233

--------------------------------------------------------------------------------


 

received written notice to the contrary. Except as otherwise provided in this
Agreement or as otherwise expressly agreed in writing by all of the other
parties hereto, no Lender shall, by reason of the transfer of a Note or
otherwise, be relieved of any of its obligations hereunder and any such transfer
shall be in accordance with the terms hereof and the other Loan Documents. Each
transferee of any Note shall take such Note subject to the provisions of this
Agreement and to any request made, waiver or consent given or other action taken
hereunder, prior to the receipt by the Administrative Agent and Borrowers of
written notice of such transfer, by each previous holder of such Note, and,
except as expressly otherwise provided in such transfer, the Administrative
Agent and Borrowers shall be entitled conclusively to assume that the transferee
named in such notice shall hereafter be vested with all rights and powers under
this Agreement with respect to the Pro Rata Share of the Loans of the Lender
named as the payee of the Note which is the subject of such transfer.

 

12.14      Registry. Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 12.14 to
maintain a register (the “Register”) on which it will record the Commitment from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount of (and stated interest on)
the Loans of each Lender. The entries in the Register shall be conclusive in the
absence of manifest error, and failure to make any such recordation or any error
in such recordation shall not affect Borrowers’ obligations in respect of such
Loans. The Borrowers, the Administrative Agent and the Lenders shall treat each
registered holder as absolute owner. With respect to any Lender, the transfer of
the Commitments of such Lender and the rights to the principal of, and interest
on, any Loan made pursuant to such Commitment shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitment and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.8. Coincident with the delivery of
such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon, if requested by the
assigning or transferor Lender or new Lender, one or more new Notes in the same
aggregate principal amount then owing to such assignor or transferor Lender
shall be issued to the assigning or transferor Lender and/or the new Lender.

 

12.15      [Reserved.]

 

12.16      Headings. The Table of Contents and Article and Section headings used
in this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

12.17      Termination of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due and Obligations
under any Swap Contract)

 

234

--------------------------------------------------------------------------------


 

arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitment of each
Lender has been terminated. No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which expressly survives such
termination

 

12.18      Confidentiality. Each of the Lenders severally agrees to keep
confidential all non-public information pertaining to Company and its
Subsidiaries which is provided to it by any such parties in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in a prudent fashion, and shall not disclose such information to any
Person except:

 

(a)        to the extent such information is public when received by such Lender
or becomes public thereafter due to the act or omission of any party other than
a Lender,

 

(b)        to an Affiliate of such Lender, and such Lender’s and such Lender’s
Affiliates’ respective directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of such information (including, but not
limited to, the “Confidential Information” as such term is defined in the
Existing Confidentiality Agreement) and are or have been advised of their
obligation to keep such information (including, but not limited to, the
“Confidential Information” as such term is defined in the Existing
Confidentiality Agreement) of this type confidential; provided that such Lender
shall be responsible for its Affiliates’ and their Representatives’ compliance
with this paragraph,

 

(c)        in connection with any litigation or the enforcement of the rights of
any Lender or the Administrative Agent under this Agreement or any other Loan
Document,

 

(d)        to the extent required by any applicable statute, rule or regulation
or court order (including, without limitation, by way of subpoena) or pursuant
to the request of any Governmental Authority having or asserting jurisdiction
over any Lender or the Administrative Agent; provided, however, that in such
event, if the Lender(s) are able to do so, the Lender shall provide Company with
prompt notice of such requested disclosure (other than in connection with
routine examinations of such Lender by any such Governmental Authority) so that
Borrowers may seek a protective order or other appropriate remedy, and, in any
event, the Lenders will endeavor in good faith to provide only that portion of
such information which, in the reasonable judgment of the Lender(s), is relevant
and legally required to be provided, or to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with rating issued with respect to such Lender, or

 

(e)        to the extent disclosure to other entities is appropriate in
connection with any proposed or actual assignment, grant of a participation,
swap agreement or credit insurance entered into or obtained by any of the
Lenders with respect to interests in this

 

235

--------------------------------------------------------------------------------


 

Agreement and/or any of the other Loan Documents, to such other entities (who
will in turn be required to maintain confidentiality as if they were Lenders
parties to this Agreement).

 

In no event shall the Administrative Agent or any Lender be obligated or
required to return any such information or other materials furnished by
Borrowers.

 

Notwithstanding any provision to the contrary in any Loan Document, (y) each of
the Lenders severally agrees that it is subject to the terms of that certain
confidentiality agreement relating to the possible acquisition by Company or one
of its affiliates of the entire issued share capital of Target by way of a UK
public offer, scheme of arrangement or similar process dated on or about 19
January, 2015 (the “Existing Confidentiality Agreement”) and the confidentiality
or non-disclosure provisions of any agreement (including, the click-through
provisions of the Debt Domain datasite established for purposes of syndicating
the Facilities) between such Lender and Company in effect as of the Closing Date
or entered into thereafter (each a “Confidentiality Agreement”) and (z) to the
extent of any conflict between the provisions of this Section 12.18 and the
Existing Confidentiality Agreement or any applicable Confidentiality Agreement,
the most restrictive confidentiality provision shall control.

 

12.19      Concerning the Collateral, the Guaranty and the other Loan Documents.

 

(a)        Authority. Each Lender authorizes and directs Deutsche Bank AG New
York Branch to act as the Collateral Agent under each of the Security Documents
and to act as the UK Security Trustee under each of the UK Security Documents
(upon delivery thereof), and to enter into the Loan Documents relating to the
Collateral for the benefit of the Lenders and the other secured parties. Each
Lender and each Facing Agent agrees that any action taken by the Administrative
Agent, the Collateral Agent, the UK Security Trustee, any Facing Agent or the
Required Lenders (or, where required by the express terms, hereof, a different
proportion of the Lenders) in accordance with the provisions hereof or of the
other Loan Documents, and the exercise by the Administrative Agent, the
Collateral Agent, the UK Security Trustee, any Facing Agent or the Required
Lenders (or, where so required, such different proportion) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the Facing Agents. Without limiting the generality of the foregoing, the
Administrative Agent or the Collateral Agent or the UK Security Trustee, as the
case may be, shall have the sole and exclusive right and authority to (i) act as
the disbursing and collecting agent for the Lenders with respect to all payments
and collections arising in connection herewith and with the Loan Documents
relating to the Collateral; (ii) execute and deliver each Loan Document relating
to the Collateral and accept delivery of each such agreement delivered by
Company or any of its Subsidiaries, (iii) act as collateral trustee for the
Lenders for purposes stated therein to the extent such action is provided for
under the Loan Documents; (iv) manage, supervise and otherwise deal with the
Collateral; (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and liens created or purported
to be created by the Loan Documents, and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to the Administrative Agent, the Collateral Agent,
the UK Security Trustee, or the Lenders with respect to the Collateral under the
Loan Documents

 

236

--------------------------------------------------------------------------------


 

relating thereto, applicable law or otherwise. No Lender in its capacity as a
counterparty under any Swap Contract that obtains the benefits of any Pledge
Agreement, the Guaranty or any Collateral by virtue of the provisions hereof or
of the Guaranty or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action under this Agreement or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of the Collateral) other than in its
capacity as a Lender and, in each such case, only to the extent provided in the
Loan Documents.

 

(b)           Release of Collateral and Guarantors.

 

(i) The Administrative Agent, the Collateral Agent, the UK Security Trustee, the
Facing Agents and the Lenders hereby direct the Administrative Agent or the
Collateral Agent or the UK Security Trustee to release, in accordance with the
terms of the Loan Documents, any Lien held by the Administrative Agent or the
Collateral Agent or the UK Security Trustee under the Security Documents:

 

(1)       against all of the Collateral, upon payment in full of the Loans and
other outstanding Obligations (other than any contingent indemnification
obligations with respect to which no claim has been made and Obligations under
any Swap Contract);

 

(2)       against any part of the Collateral sold, conveyed, transferred,
liquidated or otherwise disposed of by Company or any of its Subsidiaries to the
extent such sale, conveyance, transfer, liquidation or disposition is permitted
hereby (or permitted pursuant to a waiver or consent of a transaction otherwise
prohibited hereby);

 

(3)       so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing, in the sole discretion of the Administrative Agent
upon the request of any Borrower, against any part of the Collateral with a fair
market value of less than $10,000,000 in the aggregate during the term of this
Agreement as such fair market value may be certified to the Administrative Agent
or the Collateral Agent or the UK Security Trustee by such Borrower in an
officer’s certificate reasonably acceptable in form and substance to the
Administrative Agent or the Collateral Agent or the UK Security Trustee;

 

(4)       against any part of the Collateral to the extent necessary to effect a
transaction permitted under Section 8.4;

 

(5)       subject to Section 7.12, against a part of the Collateral in
connection with (x) a removal of an Other Subsidiary Borrower permitted under
Section 2.15 or otherwise in accordance with the terms of this Agreement, (y) a
Subsidiary of Company ceasing to be a Guarantor pursuant to
Section 12.19(b)(iii) or (z) the designation of a Subsidiary of Company as an
Unrestricted Entity;

 

237

--------------------------------------------------------------------------------


 

(6)       against a part of the Collateral which release does not require the
consent of all of the Lenders as set forth in Section 12.1(a), if such release
is consented to by the Required Lenders; and

 

(7)       against all or part of the Collateral in connection with a Permitted
Reorganization, provided, however, that (y) neither the Administrative Agent nor
the Collateral Agent nor the UK Security Trustee shall be required to execute
any such document on terms which, in its opinion, would expose it to liability
or create any obligation or entail any consequence other than the release of
such Liens without recourse or warranty, and (z) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Company or any of its Subsidiaries in respect of) all interests
retained by Company and/or any of its Subsidiaries, including (without
limitation) the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(ii)   Each of the Facing Agents and the Lenders hereby directs the
Administrative Agent, the Collateral Agent and/or the UK Security Trustee, as
applicable, to execute and deliver or file such termination and partial release
statements and comparable release documents under foreign law and such other
things as are necessary to release Liens to be released pursuant to this
Section 12.19 promptly upon the effectiveness of any such release or enter into
intercreditor agreements contemplated or permitted herein.

 

(iii)  The Administrative Agent, the Collateral Agent, the UK Security Trustee,
the Facing Agents and the Lenders hereby direct the Administrative Agent or the
Collateral Agent or the UK Security Trustee to release the affected Subsidiary
from the Guaranty in the case of (u) the designation of such Subsidiary as an
Unrestricted Entity in accordance with the terms of this Agreement, (v) such
Subsidiary ceasing to be an Other Subsidiary Borrower in accordance with
Section 2.15 or otherwise in accordance with the terms of this Agreement and
provided that such subsidiary is not otherwise required to be a party to the
Guaranty, (w) any release of Collateral or termination of any Loan Document in
accordance with the provisions of this Section 12.19, (x) a Permitted
Reorganization (to the extent required thereby or resulting therefrom), (y) a
sale, conveyance, transfer, liquidation or other disposition of all of the
Capital Stock of a Domestic Subsidiary owned by Company or any of its
Subsidiaries to the extent such sale, conveyance, transfer, liquidation or
disposition is permitted hereby (or permitted pursuant to a waiver or consent of
a transaction otherwise prohibited hereby) or (z) a Material Subsidiary that is
a Guarantor ceasing to be a Material Subsidiary to the extent not otherwise
required to be a party to the Guaranty pursuant to Section 7.12(a)(i) or
(iii) or as otherwise required by this Agreement.

 

(c)        No Obligation. None of the Administrative Agent, nor the Collateral
Agent nor the UK Security Trustee shall have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by Company or any of its Subsidiaries or is cared for, protected or insured or
has been encumbered or that the Liens

 

238

--------------------------------------------------------------------------------


 

granted to the Administrative Agent or the Collateral Agent or the UK Security
Trustee herein or pursuant to the Loan Documents have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent or the Collateral Agent or the UK Security Trustee in
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent or the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given its own interests in the Collateral as one of the
Lenders and that none of the Administrative Agent or the Collateral Agent or the
UK Security Trustee shall have any duty or liability whatsoever to any Lender;
provided that notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent and the UK Security Trustee shall be responsible for
its grossly negligent actions or actions constituting intentional misconduct.

 

12.20      Effectiveness. This Agreement shall become effective on the date on
which the Borrowers and each of the Lenders party hereto shall have signed a
counterpart of this Agreement (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent at the Notice Address
(or to the Administrative Agent’s counsel as directed by such counsel) or, in
the case of the Lenders, shall have given to the Administrative Agent or
telephonic (confirmed in writing), written, telex or facsimile notice (actually
received) at such office or the office of the Administrative Agent’s counsel
that the same has been signed and mailed to it.

 

12.21      USA Patriot Act. Each Lender subject to the Patriot Act hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
such Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify such
Credit Party in accordance with the Patriot Act.

 

12.22      Restrictions on Guarantees and Pledges. Notwithstanding any provision
to the contrary in any Loan Document, (a) neither Company nor any Domestic
Subsidiary of Company shall pledge (individually or in combination) more than
65% of the stock of any Foreign Subsidiary (or more than 65% of the total
combined voting power of all classes of stock of such Foreign Subsidiary
entitled to vote) in respect of any Obligation of a U.S. Credit Party; (b) no
Foreign Subsidiary or U.S. Domiciled Foreign Guarantor of Company shall pledge
any of its assets (including the stock of any Subsidiary) to secure any
Obligations of Company or any of Company’s Domestic Subsidiaries and (c) no
Foreign Subsidiary shall provide any guarantees to secure the Obligations;
provided that each U.S. Domiciled Foreign Guarantor may guaranty the Obligations
of Credit Parties that are Foreign Subsidiaries in accordance with Section 7.12.
For purposes of this Section 12.22, Subsidiary shall include any Unrestricted
Entity. The Credit Parties, the Lenders, the Facing Agents, the Administrative
Agent, the Collateral Agent and the UK Security Trustee agree that any pledge,
guaranty or security, or similar interest, made or granted in contravention of
this Section 12.22 shall be void ab initio.

 

12.23      Redesignation of Unrestricted Entities as Subsidiaries. Any
Unrestricted Entity that would be a Subsidiary but for the last sentence of the
definition of

 

239

--------------------------------------------------------------------------------


 

Subsidiary may be redesignated by Company as a Subsidiary (with such
redesignation being deemed to be an Acquisition by Company of such Subsidiary
which shall be deemed to constitute a Permitted Acquisition for purposes of
Section 8.7) provided that (i) Company shall have delivered to the
Administrative Agent (not less than 30 days prior to the date Company desires
such redesignation to be effective) a notice signed by a Responsible Officer
identifying such Unrestricted Entity to be redesignated and providing such other
information as the Administrative Agent may reasonably request, (ii) immediately
before and immediately after the effectiveness of such redesignation, no
Unmatured Event of Default or Event of Default exists or will exist (including,
without limitation, the permissibility of any Investment, Indebtedness, Liens or
other obligations existing at such Subsidiaries), (iii) Company has complied, to
the extent applicable, with the provisions of Section 7.12 and the applicable
Subsidiaries, on the effective date of such redesignation or such later date as
agreed to by the Administrative Agent but in no event later than 120 days after
such date, are in compliance with the terms and conditions of all applicable
Security Documents, (iv) after giving effect to such redesignation, Company
shall be in compliance with the financial covenant set forth in Article IX
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period,
(v) the Administrative Agent has received such other documents, instruments and
opinions as it may reasonably request in connection with such redesignation, and
all such instruments, documents and opinions shall be reasonably satisfactory in
form and substance to the Administrative Agent and (vi) on the desired effective
date of such redesignation, Company shall deliver a certificate from a
Responsible Officer confirming clauses (ii) through (v) above and that the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on the date of, and
after giving effect to, such redesignation as though made on such date (except
to the extent such representations and warranties are expressly made of a
specified date in which event they shall be true as of such date).

 

12.24      No Fiduciary Responsibility. Each Credit Party hereby acknowledges
that (i) none of the Agents nor any Lender has any fiduciary relationship with
or duty to the Credit Parties arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Borrowers and the Credit Parties, on one hand, and the Agents and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor and (ii) each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.

 

12.25      Waiver of Sovereign Immunity. Each Credit Party that is incorporated
outside the United States, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that such Credit Party or its respective Subsidiaries or any of its or
its respective Subsidiaries’ properties has or may hereafter acquire any right
of immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of such Credit Party or any of their respective Subsidiaries related to or
arising from the transactions contemplated by any of the Loan Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, such Credit
Party, for itself and on behalf of its

 

240

--------------------------------------------------------------------------------


 

Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. 
Without limiting the generality of the foregoing, each Credit Party further
agrees that the waivers set forth in this Section 12.25 shall be effective to
the fullest extent permitted under the Foreign Sovereign Immunities Act of 1976
of the United States and are intended to be irrevocable for purposes of such
Act.

 

12.26                 EU Bail-In Clause. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                       the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                       the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages follow.]

 

241

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

 

 

 

 

By:

/s/ Jeff A. Knobel

 

Name:

Jeff A. Knobel

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

BALL AEROSOL AND SPECIALTY

 

CONTAINER INC.

 

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

BALL METAL FOOD CONTAINER, LLC

 

 

 

BALL PACKAGING, LLC

 

 

 

 

 

 

 

By:

/s/ Jeff A. Knobel

 

Name:

Jeff A. Knobel

 

Title:

Treasurer

 

 

 

 

 

 

 

BALL CONTAINER LLC

 

 

 

 

 

 

 

By

/s/ Charles E. Baker

 

Name:

Charles E. Baker

 

Title:

President and Secretary

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BALL PACKAGING EUROPE HOLDING B.V.

 

 

 

 

 

 

By:

/s/ Franciscus Hendrikus Maria Weekers

 

Name:

Franciscus Hendrikus Maria Weekers

 

Title:

Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BALL EUROPEAN HOLDINGS S.À R.L.

 

 

 

 

 

 

 

By:

/s/John H. Wells

 

Name:

John H. Wells

 

Title:

Manager

 

 

 

 

 

 

 

BALL (LUXEMBOURG) FINANCE S.À R.L.

 

 

 

 

 

 

By:

/s/ John H. Wells

 

Name:

John H. Wells

 

Title:

Manager

 

 

 

 

 

 

 

BALL INTERNATIONAL PARTNERS SCS,

 

By: Ball International, LLC, as general partner

 

 

 

 

 

 

By:

/s/ Janice L. Rodriguez

 

Name:

Janice L. Rodriguez

 

Title:

President and Secretary

 

 

 

 

 

 

 

BALL INTERNATIONAL HOLDINGS S.À R.L.

 

 

 

 

 

 

By:

/s/ John H. Wells

 

Name:

John H. Wells

 

Title:

Manager

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BALL UK ACQUISITION LIMITED

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

Name:

Charles E. Baker

 

Title:

Director

 

 

 

 

 

 

 

BALL UK HOLDINGS, LTD

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

Name:

Charles E. Baker

 

Title:

Secretary

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

in its individual capaciy and in its capacity as

 

Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group

 

Limited, as a Lender

 

 

 

 

 

By:

/s/ Robert Grillo

 

Name:

Robert Grillo

 

Title:

Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Banco de Sabadell, S.A. — Miami Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Maurici Lladó

 

Name:

Maurici Lladó

 

Title:

Executive Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Banco Santander, S.A., New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Rita Walz-Cuccioli

 

Name:

Rita Walz-Cuccioli

 

Title:

Executive Director

 

 

Banco Santander, S.A., New York Branch

 

 

 

 

 

 

 

By:

/s/ Terence Corcoran

 

Name:

Terence Corcoran

 

Title:

Senior Vice President

 

 

Banco Santander, S.A., New York Branch

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ William Maag

 

Name:

William Maag

 

Title:

Managing Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Bank of America, NA

 

as a Lender and Initial Facing Agent

 

 

 

 

 

By:

/s/ David McCauley

 

Name:

David McCauley

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

Bank of China, Chicago Branch

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kefei Xu

 

 

Name:

Kefei Xu

 

 

Title:

Senior Vice President & Branch Manager

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

Bank of Montreal, Chicago Branch

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Hovermale

 

 

Name:

Joshua Hovermale

 

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

Bank of Montreal, London Branch

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Tony Ebdon

 

/s/Andy McClinton

 

 

Name:

Tony Ebdon

 

Andy McClinton

 

 

Title:

Managing Director

 

MD.

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

Barclays Bank PLC as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brendan Heneghan

 

 

Name:

Brendan Heneghan

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregoire Poussard

 

 

Name:

Gregoire Poussard

 

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

California First National Bank

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ D.N. Lee

 

Name:

D.N. Lee

 

Title:

S.V.P.

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Capital One, N.A.

 

as a Lender

 

 

 

 

By:

/s/ David Maheu

 

Name:

David Maheu

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Chang Hwa Commerical Bank, Ltd.

 

New York Branch

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jerry C.S. Liu

 

Name:

Jerry C.S. Liu

 

Title:

AVP & AGM

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sean Riordan

 

Name:

Sean Riordan

 

Title:

Officer

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Natalya Rivkin

 

Name:

Natalya Rivkin

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba Colorado State Bank and Trust

 

as a Lender

 

 

 

By:

/s/ Matthew J. Mason

 

Name:

Matthew J. Mason

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Comerica Bank

 

as a Lender

 

 

 

By:

/s/ Jacqueline Vega

 

Name:

Jacqueline Vega

 

Title:

Assistant Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Commerzbank AG, New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Christian Pohl

 

Name:

Christian Pohl

 

Title:

Director

 

 

 

 

 

By:

/s/ Anne Culver

 

Name:

Anne Culver

 

Title:

Assistant Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Compass Bank d/b/a BBVA Compass

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Song

 

Name:

Michael Song

 

Title:

Senior Vice President

 

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Crédit Agricole Corporate and Investment Bank

 

as a Lender

 

 

 

 

 

By:

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

 

 

 

 

By:

/s/ Gary Herzog

 

Name:

Gary Herzog

 

Title:

Managing Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Crédit Industriel et Commerical, London

 

Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Ben Travers

 

Name:

Ben Travers

 

Title:

Corporate Finance Manager

 

 

 

 

 

By:

/s/ Patrick Kitching

 

Name:

Patrick Kitching

 

Title:

Head of Corporate Finance

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Credit Industriel et Commerical, New York

 

Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Longuet

 

Name:

Eric Longuet

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nicolas Regent

 

Name:

Nicolas Regent

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender and Initial Facing Agent

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Mosley

 

Name:

Christopher Mosley

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

FIRSTMERIT BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Evan Bing

 

Name:

Evan Bing

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association

 

as a Lender

 

 

 

 

 

By:

/s/ Jeff French

 

Name:

Jeff French

 

Title:

Senior Vice President, Managing Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KBC Bank N.V., acting through its New York

 

Branch as a Lender

 

 

 

 

 

By:

/s/ Nicholas Philippides

 

Name:

Nicholas Philippides

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Susan M. Silver

 

Name:

Susan M. Silver

 

Title:

Managing Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender and Initial Facing Agent

 

 

 

 

 

By:

/s/ Marcel Fournier

 

Name:

Marcel Fournier

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Landesbank Hessen-Thüringen Girozentrale

 

as a Lender

 

 

 

 

 

By:

/s/ Rainald Hentze

 

Name:

Rainald Hentze

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Dr. Michael Lang

 

Name:

Dr. Michael Lang

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Lloyds Bank plc,

 

as a Lender

 

 

 

 

 

By:

/s/ Erin Doherty

 

Name:

Erin Dougherty

 

 

Title:

Assistant Vice President

 

 

 

Transaction Execution

 

 

 

Category A

 

 

 

D006

 

 

 

 

 

 

 

 

By:

/s/ Daven Popat

 

Name:

Daven Popat

 

 

Title:

Senior Vice President

 

 

 

Transaction Execution

 

 

 

Category A

 

 

 

P003

 

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Mercantil Commercebank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ John Viault

 

Name:

John Viault

 

Title:

Vice President

 

 

 

 

 

By:

/s/ José Manuel Sánchez

 

Name:

José Manuel Sánchez

 

Title:

VP. Corporate Int’l.

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd.

 

as a Lender

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon Rolek

 

Name:

Brandon Rolek

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Deborah M. Lee

 

Name:

Deborah M. Lee

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RI-GD Investments DAC

 

as a Lender

 

 

 

 

 

By:

/s/ Brian Maughan

 

Name:

Brian Maughan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Brian Fennelly

 

Name:

Brian Fennelly

 

Title:

Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Coöperatieve Rabobank U.A., New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Bert Corum

 

Name:

BERT CORUM

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Pamela Beal

 

Name:

PAMELA BEAL

 

Title:

Executive Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Raiffeisen Bank International AG

 

as a Lender

 

 

 

 

 

By:

/s/ Brigitte Schuster

 

Name:

Brigitte Schuster

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Christoph

 

Name:

Christoh Kolb

 

Title:

Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Stifel Bank & Trust,

 

as a Lender

 

 

 

 

 

By:

/s/ Nathan L. Yocum

 

Name:

Nathan L. Yocum

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Taiwan Cooperative, Ltd., Acting through its

 

                New York Branch as a Lender

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

Vice President & General Manager

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation

 

as a Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Michele Dragonetti

 

Name:

Michele Dragonetti

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Bank of East Asia, Limited, New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ James Hua

 

Name:

James Hua

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

Name:

Kitty Sin

 

Title:

SVP

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Grad

 

Name:

Michael Grad

 

Title:

Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubish UFJ, Ltd.

 

as a Lender

 

 

 

 

 

By:

/s/ Christine Howatt

 

Name:

Christine Howatt

 

Title:

Authorized Signatory

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Governor and Company of the Bank of Ireland

 

as a Lender

 

 

 

 

 

By:

/s/ Cora Phelan

 

Name:

Cora Phelan

 

Title:

Senior Manager

 

 

 

 

 

 

 

By:

/s/ Conor Linehan

 

Name:

Conor Linehan

 

Title:

Associate Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Brian H. Gallagher

 

Name:

Brian H. Gallagher

 

Title:

Senior Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UniCredit Bank AG, New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Douglas Riahi

 

Name:

Douglas Riahi

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Thilo Huber

 

Name:

Thilo Huber

 

Title:

Associate Director

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Marty McDonald

 

Name:

Marty McDonald

 

Title:

AVP

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association

 

as a Lender

 

 

 

 

 

By:

/s/ Shawna Fix

 

Name:

Shawna Fix

 

Title:

Vice President

 

Signature page to Project Bridge Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 2.1(f)

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE(1)

 

                  ,        

 

[Name of Lender]

 

 

Dear Sir or Madam:

 

Pursuant to Section 2.1(f)(iii) of the Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time, dated as of March 18, 2016
among Ball Corporation, an Indiana corporation, Ball UK Acquisition Limited, a
private limited company registered in England and Wales with company number
09441371 and whose registered office is at c/o Skadden, Arps, Slate, Meagher &
Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom,
each Other Subsidiary Borrower (as defined therein) from time to time party
thereto, the financial institutions from time to time party thereto, as lenders,
Deutsche Bank AG New York Branch, as administrative agent and as collateral
agent, and the facing agents from time to time party thereto, the undersigned
hereby acknowledges receipt from you of [$] [£/€]           as payment for a
participating interest in the following [U.S.][European] Swing Line Loan:

 

Date of [U.S.][European] Swing Line Loan:            

 

Principal amount of [U.S.][European] Swing Line Loan: 
[$][£/€]                     

 

 

Very truly yours,

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  To the extent applicable, a separate Swing Line Participation Certificate
should be delivered for each Swing Line facility.

 

1

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(1)

 

FORM OF

USD TERM A NOTE

 

$                

 

New York, New York

                   ,           

 

FOR VALUE RECEIVED, Ball Corporation, an Indiana corporation (the “Borrower”),
hereby unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch located
at 60 Wall Street, 2nd Floor, New York, New York  10005, in Dollars and in
immediately available funds on the USD Term A Loan Maturity Date the principal
sum of                 (             ) or, if less, the then unpaid principal
amount of all USD Term A Loans made by the Lender to the Borrower pursuant to
Section 2.1(b) of the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement.  The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Articles III and IV of
the Credit Agreement.

 

This Note is one of the USD Term A Notes referred to in the Credit Agreement,
dated as of March 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United Kingdom, each Other Subsidiary Borrower from time to time party
thereto, the financial institutions from time to time party thereto, as Lenders,
Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, and the Facing Agents from time to time party thereto, and is entitled to
the benefits thereof and of the other Loan Documents.  As provided in the Credit
Agreement, this USD Term A Note is subject to optional and mandatory prepayment
prior to the USD Term A Loan Maturity Date, in whole or in part.  Capitalized
terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this USD Term A Note may
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this USD Term A Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS USD TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(2)

 

FORM OF

EUR TERM A NOTE

 

€                

 

New York, New York

                    ,          

 

FOR VALUE RECEIVED, the undersigned, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom (the “Borrower”),
hereby unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch located
at 60 Wall Street, 2nd Floor, New York, New York  10005, in Euros and in
immediately available funds on the EUR Term A Loan Maturity Date the principal
sum of                 (             ) or, if less, the then unpaid principal
amount of all EUR Term A Loans made by the Lender to the Borrower pursuant to
Section 2.1(c) of the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement.  The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Articles III and IV of
the Credit Agreement.

 

This Note is one of the EUR Term A Notes referred to in the Credit Agreement,
dated as of March 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Ball Corporation, an
Indiana corporation, the Borrower, each Other Subsidiary Borrower from time to
time party thereto, the financial institutions from time to time party thereto,
as Lenders, Deutsche Bank AG New York Branch, as Administrative Agent and as
Collateral Agent, and the Facing Agents from time to time party thereto, and is
entitled to the benefits thereof and of the other Loan Documents.  As provided
in the Credit Agreement, this EUR Term A Note is subject to optional and
mandatory prepayment prior to the EUR Term A Loan Maturity Date, in whole or in
part.  Capitalized terms defined in the Credit Agreement are used herein with
their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this EUR Term A Note may
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this EUR Term A Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS EUR TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

BALL UK ACQUISITION LIMITED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(3)

 

FORM OF

MULTICURRENCY

REVOLVING NOTE

 

New York, New York

 

                       ,       

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”), hereby
unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch,
located at 60 Wall Street, 2nd Floor, New York, New York 10005, in Dollars or
the applicable Alternative Currency and in immediately available funds, the
principal amount of                 (         ), or, if less, the aggregate
unpaid principal amount of all Multicurrency Revolving Loans made by the Lender
to such Borrower pursuant to Section 2.1(a) of the Credit Agreement referred to
below.  The principal amount of each Multicurrency Revolving Loan evidenced
hereby shall be payable as set forth in the Credit Agreement, with any then
outstanding principal amount of the Multicurrency Revolving Loans made by the
Lender being payable on the Revolver Termination Date in respect of the
Multicurrency Revolving Facility.  Each Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount of Multicurrency
Revolving Loans made to such Borrower from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Articles III and IV of the Credit Agreement.

 

This Note is one of the Multicurrency Revolving Notes referred to in the Credit
Agreement dated as of March 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Ball
Corporation, an Indiana corporation, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto, and is entitled to the benefits thereof and of the other
Loan Documents.  As provided in the Credit Agreement, this Multicurrency
Revolving Note is subject to optional and mandatory prepayment prior to the
Revolver Termination Date in respect of the Multicurrency Revolving Facility, in
whole or in part.  Capitalized terms defined in the Credit Agreement are used
herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Multicurrency
Revolving Note may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Multicurrency
Revolving Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

1

--------------------------------------------------------------------------------


 

THIS MULTICURRENCY REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

[BORROWERS](1)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  For Borrowers incorporated in Grand Duchy of Luxembourg, please include
registered office details and Luxembourg Trade and Companies’ Register details
on signature page or on addendum to each signature page executed by each such
Borrower.

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(4)

 

FORM OF

U.S. SWING LINE NOTE

 

$250,000,000

 

New York, New York

 

                  ,       

 

FOR VALUE RECEIVED, the undersigned, Ball Corporation, an Indiana corporation
(“Company”), unconditionally promises to pay to                    or its
registered assigns (“Lender”), at the office of              , located at
               , in Dollars and in immediately available funds, the principal
amount of TWO HUNDRED AND FIFTY MILLION DOLLARS ($250,000,000) or, if less, the
aggregate unpaid principal amount of all U.S. Swing Line Loans evidenced hereby
and made by Lender to such Borrower pursuant to Section 2.1(f)(i)(2) of the
Credit Agreement referred to below.  The principal amount of each U.S. Swing
Line Loan evidenced hereby shall be payable as set forth in the Credit
Agreement, with any outstanding principal amount of the U.S. Swing Line Loans
made by Lender being payable on the earlier of the Maturity Date of the
Multicurrency Revolving Facility or the 5th Business Day prior to the latest
Revolver Termination Date in respect of the Multicurrency Revolving Facility. 
Each Borrower further agrees to pay interest in like money on the unpaid
principal amount of U.S. Swing Line Loans made to such Borrower from time to
time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, Article III of the Credit Agreement.

 

This Note is the U.S. Swing Line Note referred to in the Credit Agreement dated
as of March 18, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Company, Ball UK Acquisition
Limited, a private limited company registered in England and Wales with company
number 09441371 and whose registered office is at c/o Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United
Kingdom, each Other Subsidiary Borrower from time to time party thereto, the
financial institutions from time to time party thereto, as Lenders, Deutsche
Bank AG New York Branch, as Administrative Agent and as Collateral Agent, and
the Facing Agents from time to time party thereto, and is entitled to the
benefits thereof and of the other Loan Documents.  As provided in the Credit
Agreement, this U.S. Swing Line Note is subject to optional and mandatory
prepayment, in whole or in part, prior to the earlier of the Maturity Date of
the Multicurrency Revolving Facility or the 5th Business Day prior to the latest
Revolver Termination Date in respect of the Multicurrency Revolving Facility. 
Capitalized terms defined in the Credit Agreement are used herein with their
defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement all amounts then remaining unpaid on this U.S. Swing Line Note
may become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this U.S. Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS U.S. SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

BALL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(5)

 

FORM OF

EUROPEAN SWING LINE NOTE

 

Dollar Equivalent of $250,000,000

 

New York, New York

 

                 ,       

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”),
unconditionally promises to pay to                    or its registered assigns
(“Lender”), at the office of              , located at                , in the
applicable Alternative Currency and in immediately available funds, the
principal amount of the Dollar Equivalent of TWO HUNDRED AND FIFTY MILLION
DOLLARS ($250,000,000) or, if less, the aggregate unpaid principal amount of all
European Swing Line Loans evidenced hereby and made by Lender to such Borrower
pursuant to Section 2.1(f)(i)(2) of the Credit Agreement referred to below.  The
principal amount of each European Swing Line Loan evidenced hereby shall be
payable as set forth in the Credit Agreement, with any outstanding principal
amount of the European Swing Line Loans made by Lender being payable on the
earlier of the Maturity Date of the Multicurrency Revolving Facility or the 5th
Business Day prior to the latest Revolver Termination Date in respect of the
Multicurrency Revolving Facility.  Each Borrower further agrees to pay interest
in like money on the unpaid principal amount of European Swing Line Loans made
to such Borrower from time to time outstanding at the applicable interest rate
per annum determined as provided in, and payable as specified in, Article III of
the Credit Agreement.

 

This Note is the European Swing Line Note referred to in the Credit Agreement
dated as of March 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Ball Corporation, an
Indiana Corporation, Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto, and is entitled to the benefits thereof and of the other
Loan Documents.  As provided in the Credit Agreement, this European Swing Line
Note is subject to optional and mandatory prepayment, in whole or in part, prior
to the earlier of the Maturity Date of the Multicurrency Revolving Facility or
the 5th Business Day prior to the latest Revolver Termination Date in respect of
the Multicurrency Revolving Facility. Capitalized terms defined in the Credit
Agreement are used herein with their defined meanings unless otherwise defined
herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement all amounts then remaining unpaid on this European Swing Line
Note may become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this European Swing Line
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS EUROPEAN SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

[BORROWER](1)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  For Borrowers incorporated in Grand Duchy of Luxembourg, please include
registered office details and Luxembourg Trade and Companies’ Register details.

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.5

 

FORM OF NOTICE OF BORROWING(1)

 

Date:                          

 

Deutsche Bank AG New York Branch,

as [Administrative Agent] [U.S. Swing Line Lender]

[European Swing Line Lender]

60 Wall Street

New York, NY 10005

Attention: Peter Cucchiara

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of March 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Ball Corporation, an Indiana corporation, Ball
UK Acquisition Limited, a private limited company registered in England and
Wales with company number 09441371 and whose registered office is at c/o
Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,
London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as defined
therein), the financial institutions from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent and Deutsche Bank AG New York
Branch, as collateral agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.  The
undersigned hereby gives notice pursuant to Section 2.5 of the Credit Agreement
of their request for the Lenders to make a Loan as follows.

 

1.                                      Amount to be Borrowed (denominated in
Dollars or the Alternative Currency desired)(2)                 .

 

--------------------------------------------------------------------------------

(1)         Such written notice (or telephonic notice promptly confirmed in
writing) must be given to (i) the Administrative Agent prior to 11:00 A.M., New
York City time (or 8:00 a.m. (New York City time), in the case of a borrowing in
Euro or Sterling), three Business Days prior to the requested Borrowing Date, if
all or any part of the requested Loans are to be Eurocurrency Loans, (ii) the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the requested Borrowing Date, with respect to Base Rate Loans
(provided, however, that a Notice of Borrowing with respect to Borrowings to be
made on the Closing Date may, at the discretion of Administrative Agent, be
delivered later than the time specified above), (iii) the U.S. Swing Line Lender
prior to 1:00 P.M., New York City time, on the requested Borrowing Date, with
respect to U.S. Swing Line Loans (or such later time of day as U.S. Swing Line
Lender may agree in any instance in its sole discretion) and (iv) the European
Swing Line Lender prior to 1:00 P.M., London time, on the requested Borrowing
Date, with respect to European Swing Line Loans (or such later time of day as
European Swing Line Lender may agree in any instance in its sole discretion).

 

(2)         Each Borrowing shall be in an amount equal to (i) with respect to
Base Rate Loans, at least One Million Dollars ($1,000,000) and, if greater,
shall be in integral multiples of $1,000,000 above such minimum (or, if less,
the then Total Available Multicurrency Revolving Commitment or the total
available Term Commitment for the applicable Term Facility, as applicable),
(ii) with respect to Eurocurrency Loans, at least Five Million Dollars
($5,000,000) in the case of a Borrowing in Dollars and, if greater, shall be in
integral multiples of $1,000,000 above such minimum, at least £3,000,000 in the
case of a Borrowing in Sterling and, if greater, shall be in integral multiples
of £500,000 above such minimum, and at least €5,000,000 in the case of a
Borrowing in Euros and, if greater, shall be in integral multiples of €1,000,000
above such minimum (or, if less, the then Total Available Multicurrency
Revolving Commitment or the total available Term Commitment for the applicable
Term Facility, as applicable), (iii) with respect to U.S. Swing Line Loans, One
Million Dollars ($1,000,000) or greater (or, if less, the then Total Available
Multicurrency Revolving Commitment) and (iv) with respect to European Swing Line
Loans, £500,000 or greater in the case of a Borrowing in Sterling, and
€1,000,000 or greater in the case of a Borrowing in Euros (or, if less, the then
Total Available Multicurrency Revolving Commitment).

 

1

--------------------------------------------------------------------------------


 

2.                   The Business Day of the Borrowing is                (the
“Borrowing Date”).

 

3.                   Specify Type of Loan or combination thereof(3):
                                  

 

4.                   If Borrowing is to include Eurocurrency Loans indicate:

 

Eurocurrency Loan

 

 

Initial Interest Period

                           

 

The undersigned hereby certifies on behalf of [INSERT NAME OF APPLICABLE
BORROWER] and not in his individual capacity that the following statements are
true on the date hereof, and will be true on the Borrowing Date:

 

[TO BE INCLUDED ONLY ON ANY FUNDING DATE ON WHICH THERE OCCURS ANY BORROWING OF
CERTAIN FUNDS TERM LOANS]

 

·                  The Certain Funds Representations are true and correct in all
material respects as of the date hereof, except to the extent that such Certain
Funds Representations specifically refer to an earlier date, in which case they
were true and correct in all material respects as of such earlier date; and]

 

·                  No Certain Funds Default has occurred and is continuing or
would result from the proposed Certain Funds Term Loan; and

 

·                  No Certain Funds Change of Control has occurred.

 

[TO BE INCLUDED ONLY FOR ANY BORROWING OF ANY MULTICURRENCY REVOLVING LOANS OR
SWING LINE LOANS OCCURRING ON THE CLOSING DATE]

 

·                  the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects at and as of the Closing Date, as though made on and as of such time
except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties were true
and correct in all material respects as of such specified date

 

[TO BE INCLUDED ON ANY BORROWING DATE OCCURRING AFTER THE CLOSING DATE ON WHICH
THERE OCCURS A BORROWING OF MULTICURRENCY REVOLVING LOANS OR SWING LINE LOANS]

 

·                  the representation and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, at and as of the date hereof, as though made on and as of the date
hereof, except to the extent such representations and

 

--------------------------------------------------------------------------------

(3)  Specify whether Loans are to be Eurocurrency Loans, Base Rate Loans or a
combination thereof or Overnight Rate Loans in the case of European Swing Line
Loans.

 

2

--------------------------------------------------------------------------------


 

warranties are expressly made as of a specified date, in which event such
representations and warranties were true and correct in all material respects as
of such specified date; and

 

·                  No Unmatured Event of Default or Event of Default has
occurred and is continuing as of the date hereof, or will occur after giving
effect to such Credit Event.

 

The account of the undersigned Borrower to which the proceeds of the Loans
requested on the Borrowing Date are to be made available by the Administrative
Agent to the undersigned Borrower is as follows:

 

 

Bank Name:

                            

 

Bank Address:

                            

 

ABA Number:

                            

 

Account Number:

                            

 

Attention:

                            

 

Reference

                            

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[                   ](1)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Specify Borrower making the request.

 

4

--------------------------------------------------------------------------------


 

Exhibit 2.6

 

FORM OF

NOTICE OF CONVERSION OR CONTINUATION(1)

 

Deutsche Bank AG New York Branch,

 

Date:                      

as Administrative Agent

60 Wall Street,

2nd Floor,

New York, New York 10005

Attention:                        

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of March 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Ball Corporation, an Indiana corporation, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United Kingdom, each Other Subsidiary Borrower from time to time party
thereto, the financial institutions from time to time party thereto, as Lenders,
Dutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, and the Facing Agents from time to time party thereto.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.  The undersigned hereby gives notice pursuant to
Section 2.6 of the Credit Agreement that they (a) elect to convert Base Rate
Loans or any portion thereof into Eurocurrency Loans; (b) elect to convert
Eurocurrency Loans denominated in Dollars or any portion thereof into Base Rate
Loans or to continue such Eurocurrency Loans under the Credit Agreement; or
(c) elect to continue Loans denominated in an Alternative Currency or any
portion thereof under the Credit Agreement, and in that connection sets forth
below the terms on which such conversion or continuation is requested to be
made:

 

1.                                      Date of Conversion or Continuation
(which date is a Business Day and, if a conversion from or continuation of
Eurocurrency Loans, which date is the last day of the Interest Period therefor):

 

                                              

 

 

 

2.                                      Aggregate amount (denominated in Dollars
or the applicable Alternative Currency) of Eurocurrency Loans or Base Rate Loans
to be converted or continued(2):

 

                                              

 

--------------------------------------------------------------------------------

(1)         This written notice must be given to the Administrative Agent not
later than 1:00 P.M. (New York City time) at least three Business Days’ (or one
Business Day in the case of a conversion into Base Rate Loans), in advance of
the date of conversion or continuation.

 

(2)         When (i) converting any Base Rate Loans into Eurocurrency Loans or
continuing any Eurocurrency Loans or any part thereof in an aggregate amount not
less than Five Million Dollars ($5,000,000), in the case of a Borrowing in
Dollars, or that is in an integral multiple of One Million Dollars ($1,000,000)
in excess thereof, not less than £3,000,000 in the case of a Borrowing in
Sterling, or that is an integral multiple of £500,000 in excess thereof, and not
less than €5,000,000 in the case of a Borrowing in Euros, or that is an integral
multiple of €1,000,000 in excess thereof (or, if less, the then Total Available
Multicurrency Revolving Commitment or the then total available Term Commitment
for the applicable Term Facility, as applicable); or (ii) converting any
Eurocurrency Loans into Base Rate Loans or any part thereof in an aggregate
amount not less than One Million Dollars ($1,000,000) or that is in an integral
multiple of One Million Dollars ($1,000,000) in excess thereof (or, if less, the
then Total Available Multicurrency Revolving Commitment or the then total
available Term Commitment for the applicable Term Facility, as applicable).

 

1

--------------------------------------------------------------------------------


 

3.                                      Type of the proposed conversion or
continuation:

 

                            

 

 

 

4.                                      Interest Period (in the case of a
conversion to or a continuation of Eurocurrency Loans)(3):

 

                            

 

 

 

5.                                      Such conversion or continuation is made
with respectto [Multicurrency Revolving Loans][USD Term A Loans] [EUR Term A
Loans]:

 

                            

 

 

Very truly yours,

 

 

 

[                       ](4)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)         Which shall be subject to the definition of “Interest Period” set
forth in the Credit Agreement and shall end on or before the Revolver
Termination Date in respect of the Multicurrency Revolving Facility for any
Multicurrency Revolving Loans and the Term Maturity Date for the applicable Term
Facility.

 

(4)         Specify the Borrower making the request.

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.10(c)

 

FORM OF

NOTICE OF ISSUANCE

 

Deutsche Bank AG New York Branch,

 

Date:                      (1)

as Administrative Agent

60 Wall Street

New York, NY 10005

Attention:

 

                                  , as Facing Agent (the “Facing Agent”)

                     

                 ,                                     

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Ball Corporation, an Indiana corporation (“Company”), refers to
the Credit Agreement dated as of March 18, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Company, Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time
to time party thereto, the financial institutions from time to time party
thereto, as Lenders, Deutsche Bank AG New York Branch, as Administrative Agent
and as Collateral Agent, and the Facing Agents from time to time party thereto. 
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein shall have the respective meanings provided in
the Credit Agreement.

 

The undersigned hereby requests that the Facing Agent to which this Notice of
Issuance is addressed issue a Letter of Credit for the account of
            (2) on               ,      (the “Date of Issuance”) in the
aggregate Stated Amount of              in the following currency:        (3).

 

The beneficiary of the requested Letter of Credit will be                (4),
and such Letter of Credit will have the following purpose             (5),
[include the following terms and conditions                (6) and will have a
stated expiration date of                       .(7)

 

--------------------------------------------------------------------------------

(1)         This notice is to be delivered to the Administrative Agent and the
applicable Facing Agent prior to 1:00 P.M. (New York City time) at least 5
Business Days’ (or such shorter period as may be acceptable to such Facing
Agent) prior to the applicable Date of Issuance.

 

(2)         Insert name of applicable Borrower and any applicable Subsidiary or
Unrestricted Entity for whose account such Letter of Credit may also be issued;
provided that the requesting Borrower shall be the actual account party for all
purposes of the Loan Documents for the requested Letter of Credit and such
statement shall not affect such requesting Borrower’s reimbursement obligations
under the Credit Agreement with respect to such Letter of Credit.

 

(3)         Insert Stated Amount of Letter of Credit in Dollars or the
applicable Alternative Currency.

 

(4)         Insert name and address of beneficiary.

 

1

--------------------------------------------------------------------------------


 

(5)         Insert the purpose of the Letter of Credit

 

(6)         Company, in its discretion, may include a general description of the
specific terms and conditions of the Letter of Credit (all of which terms and
conditions must be acceptable to the respective Facing Agent, in its
discretion).

 

(7)         Expiration date must (x) be one year or less from date of issuance
for any Letter of Credit, unless Company and the Facing Agent otherwise agree;
provided that, any Letter of Credit may be automatically extendable for periods
of up to one year so long as such Letter of Credit provides that the Facing
Agent retains an option, satisfactory to such Facing Agent, to terminate such
Letter of Credit within a specified period of time prior to each scheduled
extension date and (y) occur no later than the Business Day immediately
preceding the Revolver Termination Date in respect of the Multicurrency
Revolving Facility unless otherwise agreed by the Facing Agent.

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby certifies on behalf of             (8) and not in his
individual capacity that the following statements are true and correct on the
date hereof, and will be true and correct on the date of issuance:

 

(A)  The representations and warranties contained in the Credit Agreement and
the other Loan Documents are each true and correct in all material respects, at
and as of the date hereof, as though made on the date hereof, except to the
extent such representations and warranties are expressly made as of a specified
date, in which event such representations and warranties shall be true and
correct in all material respects as of such specified date; and

 

(B)  no Unmatured Event of Default or Event of Default has occurred and is
continuing as of the date hereof or will result immediately after giving effect
to such Credit Event.

 

A statement of the purpose of the requested Letter of Credit and copies of all
documentation which the Facing Agent has reasonably requested with respect to
the supported transaction are attached hereto.

 

 

BALL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)  Insert name of applicable Borrower.

 

3

--------------------------------------------------------------------------------


 

Exhibit 2.15

 

FORM OF

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of the date set forth on the signature
page hereto, entered into pursuant to that certain Credit Agreement, dated as of
March 18, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Ball Corporation, an Indiana
corporation (“Company”), Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto.  Capitalized terms used herein but not otherwise defined
shall have the meaning assigned to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, each of the undersigned Subsidiaries of Company wish to join the Credit
Agreement as an Other Subsidiary Borrower, subject in each case to the terms and
conditions thereof.

 

WHEREAS, the parties to this Joinder Agreement wish to amend Schedule 1.1(c) and
Schedule 1.1(d) to the Credit Agreement in the manner hereinafter set forth; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to Section 2.15 of the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.                                      Each of the undersigned Subsidiaries of
Company hereby acknowledges that it has received and reviewed an executed copy
of the Credit Agreement and the other Loan Documents applicable to such
Subsidiary.

 

2.                                      As of the date hereof, subject to the
receipt by the Administrative Agent of all documents and opinions required by
Section 2.15(a)(ii) of the Credit Agreement at least 5 Business Days prior to
the date hereof, each undersigned Subsidiary of Company shall (a) become an
Other Subsidiary Borrower under the Credit Agreement with the same force and
effect as if originally named therein as an Other Subsidiary Borrower, (b) be
bound by all covenants, agreements, consents, submissions, appointments and
acknowledgements attributable to an Other Subsidiary Borrower in the Credit
Agreement and (c) perform all obligations required of it as an Other Subsidiary
Borrower by the Credit Agreement.

 

3.                                      Each of the undersigned Subsidiaries of
Company hereby represents and warrants that the representations and warranties
with respect to it contained in, or made or deemed made by it in, Article VI of
the Credit Agreement are true and correct in all material respects, at and as of
the date hereof, as though made on the date hereof, except to the extent such
representations and warranties are

 

1

--------------------------------------------------------------------------------


 

expressly made as of a specified date, in which event such representations and
warranties shall be true and correct in all material respects as of such
specified date.

 

4.                                      Pursuant to Section 2.15 of the Credit
Agreement, on the date hereof, Schedule 1.1(c) and Schedule 1.1(d) to the Credit
Agreement shall, automatically and without any further action, be amended to
include the information set forth on Schedule 1.1(c) and Schedule
1.1(d) attached hereto. The address and jurisdiction of organization or
incorporation of each undersigned Other Subsidiary Borrower of Company is set
forth in Annex I to this Joinder Agreement.

 

5.                                      THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[6.                                  As of the date hereof, [each of] the
undersigned listed on Annex II to this Joinder Agreement is a U.S. Domiciled
Foreign Guarantor.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed by its proper and duly authorized officer as of the date set
forth below.

 

Dated as of:

 

 

[NAME OF SUBSIDIARY],

 

as an Other Subsidiary Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Acknowledged:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1.1(c) to Joinder Agreement — Revolver Sublimits

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(d) to Joinder Agreement — Other Subsidiary Borrowers

 

5

--------------------------------------------------------------------------------


 

ANNEX I TO JOINDER AGREEMENT

 

Administrative Information

 

6

--------------------------------------------------------------------------------


 

[ANNEX II TO JOINDER AGREEMENT]

 

U.S. Domiciled Foreign Guarantors

 

7

--------------------------------------------------------------------------------


 

Exhibit 4.7(f)-1

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Lenders or Agents that are not partnerships for
U.S. federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Borrower, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (ii) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

 

[NAME OF LENDER OR AGENT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

1

--------------------------------------------------------------------------------


 

Exhibit 4.7(f)-2

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Participants that are not partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Borrower, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) and Section 12.8(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Company within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments with respect to
such participation are not effectively connected with the undersigned’s conduct
of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and Administrative
Agent, and (ii) the undersigned shall have at all times furnished the Company
and Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

2

--------------------------------------------------------------------------------


 

Exhibit 4.7(f)-3

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Participants that are partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Borrower, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) and Section 12.8(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Company within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption:  (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and Administrative Agent and (ii) the
undersigned shall have at all times furnished the Company and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

3

--------------------------------------------------------------------------------


 

Exhibit 4.7(f)-4

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Lenders or Agents that are partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Borrower, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 881(c)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Company and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER OR AGENT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

4

--------------------------------------------------------------------------------


 

Exhibit 5.1(a)(ii)

 

FORM OF GUARANTY

 

THIS GUARANTY, dated as of [        ,     ] (as amended, restated, supplemented
or otherwise modified from time to time, this “Guaranty”), is made by each of
the undersigned (each, a “Guarantor” and, together with any other entity that
becomes a party hereto pursuant to Section 26 hereof, collectively, the
“Guarantors”).  Except as otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Credit Agreement dated March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Ball Corporation, an Indiana corporation
(“Company”), Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as
defined therein) from time to time party thereto, the financial institutions
from time to time party thereto as lenders (the “Lenders”), Deutsche Bank AG New
York Branch, as the Administrative Agent and as the Collateral Agent, and the
Facing Agents (as defined therein) from time to time party thereto (the Lenders,
the Facing Agents, the Administrative Agent, and the Collateral Agent are herein
called the “Bank Creditors”), the Lenders have agreed to make Loans and to
issue, and participate in Letters of Credit as contemplated therein;

 

WHEREAS, Borrowers and/or one or more of their Subsidiaries may from time to
time be party to one or more Swap Contracts, with a Lender or an Affiliate of a
Lender (each such Lender or Affiliate, solely to the extent that such Person
remains as a Lender or an Affiliate of a Lender, collectively, the “Other
Creditors” and together with the Bank Creditors, are herein called the “Secured
Creditors”);

 

WHEREAS, each Guarantor, other than Company, is either (i) a Wholly-Owned
Domestic Subsidiary of Company or (ii) a Wholly-Owned U.S. Domiciled Foreign
Guarantor;

 

WHEREAS, in connection with the Credit Agreement, the execution and delivery of
this Guaranty is a condition precedent to the effectiveness of the obligations
of the Lenders to make Loans and to issue, and participate in Letters of Credit
under the Credit Agreement; and

 

WHEREAS, each Guarantor will obtain direct or indirect benefits from the
incurrence of Loans by Borrowers under the Credit Agreement and the entering
into of Swap Contracts and, accordingly, desires to execute this Guaranty in
order to satisfy the condition described in the preceding paragraph and to
induce the Lenders to make Loans to Borrowers and Other Creditors to enter into
Swap Contracts with Borrowers and/or their Subsidiaries;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 

1.                                      (a)                                 Each
Domestic Guarantor, jointly and severally, irrevocably and unconditionally
guarantees, as primary obligor and not as surety:  (i) to the Bank Creditors the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of (A) the principal of and interest on the Notes
issued by, and the Loans made to, each Borrower under the Credit Agreement and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (B) all other obligations (including, without limitation, all
Obligations and all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by each Borrower to the Bank Creditors under the Credit Agreement (including,
without limitation, indemnities, fees and interest thereon to the extent
provided for therein) and the other Loan Documents to which any Borrower is a
party, whether now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement or any such other Loan Document and the due
performance and compliance with the terms of the Loan Documents by each Borrower
(all such principal, interest, liabilities and obligations under this clause
(i), except to the extent consisting of obligations or liabilities with respect
to Excluded Swap Obligations or Swap Contracts, being herein collectively called
the “Loan Document Obligations”); and (ii) to each Other Creditor the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities owing by the Company and its Subsidiaries now existing or
hereafter incurred under, arising out of or in connection with each Swap
Contract to which the Company or such Subsidiary is a party and such Other
Creditor is a party, whether such Swap Contract is now in existence or hereafter
arising, and the due performance and compliance by the Company or such
Subsidiary party to such Swap Contract with all of the terms, conditions and
agreements contained therein (all such obligations and liabilities under this
clause (ii) being herein collectively called the “Other Obligations”, and
together with the Loan Document Obligations are herein collectively called the
“Guaranteed Obligations”), provided that the maximum amount payable by each
Domestic Guarantor hereunder shall at no time exceed the Maximum Amount (as
hereinafter defined) of such Domestic Guarantor.  As used herein, “Maximum
Amount” of any Domestic Guarantor means the lesser of the amount of the
Guaranteed Obligations and the highest amount of aggregate liability under this
Guaranty in respect of the Guaranteed Obligations which is valid and enforceable
as determined in any action or proceeding involving any state, federal or
foreign bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer or
other law affecting the rights of creditors generally.  Subject to the proviso
in the second preceding sentence, each Domestic Guarantor understands, agrees
and confirms that the Secured Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against each Domestic Guarantor without
proceeding against any other Domestic Guarantor, Foreign Guarantor or any
Borrower, or against any security or collateral for the Guaranteed Obligations,
or under any other guaranty covering all or a portion of the Guaranteed
Obligations.  All payments by each Domestic Guarantor under this Guaranty shall
be made on the same basis, and subject to the same limitations, as payments by
each Borrower are made under the Credit Agreement, including, but not limited
to, Sections 4.6 and 4.7 thereof.

 

(b)                                 Each Foreign Guarantor, jointly and
severally, irrevocably and unconditionally guarantees, as primary obligor and
not as surety:  (i) to the Bank Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (A) the
principal of and interest on the Notes issued by, and the Loans made to, each
Foreign Borrower under the Credit Agreement and all reimbursement obligations
and Unpaid Drawings with respect to Letters of Credit issued for the account of
any Foreign Subsidiary and (B) all other obligations (including, without
limitation, all Obligations of each Foreign Borrower and all obligations of each
Foreign Borrower which, but for the

 

2

--------------------------------------------------------------------------------


 

automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities owing by each Foreign Borrower to the Bank Creditors under the
Credit Agreement (including, without limitation, indemnities, fees and interest
thereon to the extent provided for therein) and the other Loan Documents to
which any Foreign Borrower is a party, whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement or any
such other Loan Document and the due performance and compliance with the terms
of the Loan Documents applicable to any Foreign Borrower, in each case by such
Foreign Borrower (all such principal, interest, liabilities and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Excluded Swap Obligations or Swap Contracts, being
herein collectively called the “Loan Document Foreign Obligations”); and (ii) to
each Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations of each Foreign Borrower which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by each Foreign Subsidiary now existing or hereafter incurred under, arising out
of or in connection with each Swap Contract to which a Foreign Subsidiary is a
party and such Other Creditor is a party, whether such Swap Contract is now in
existence or hereafter arising, and the due performance and compliance by each
Foreign Subsidiary with all of the terms, conditions and agreements contained
therein applicable to such Foreign Subsidiary (all such obligations and
liabilities under this clause (ii) being herein collectively called the “Other
Foreign Obligations”, and together with the Loan Document Foreign Obligations
are herein collectively called the “Guaranteed Foreign Obligations”), provided
that the maximum amount payable by each Foreign Guarantor hereunder shall at no
time exceed the Maximum Foreign Amount (as hereinafter defined) of such Foreign
Guarantor.  As used herein, “Maximum Foreign Amount” of any Foreign Guarantor
means the lesser of the amount of the Guaranteed Foreign Obligations and the
highest amount of aggregate liability under this Guaranty in respect of the
Guaranteed Foreign Obligations which is valid and enforceable as determined in
any action or proceeding involving any state, federal or foreign bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer or other law affecting
the rights of creditors generally.  Subject to the proviso in the second
preceding sentence, each Foreign Guarantor understands, agrees and confirms that
the Secured Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Foreign Obligations against each Foreign Guarantor without proceeding
against any other Domestic Guarantor, Foreign Guarantor or any Borrower, or
against any security or collateral for the Guaranteed Foreign Obligations, or
under any other guaranty covering all or a portion of the Guaranteed Foreign
Obligations.  All payments by each Foreign Guarantor under this Guaranty shall
be made on the same basis, and subject to the same limitations, as payments by
each Foreign Borrower are made under the Credit Agreement, including, but not
limited to, Sections 4.6 and 4.7 thereof.

 

(c)                                  Notwithstanding anything to the contrary in
this Guaranty or any other Loan Document, (i) the obligations of each Foreign
Guarantor under this Guaranty or any other Loan Document shall be separate and
distinct from the obligations of each Domestic Guarantor, and shall be expressly
limited to the obligations of such Foreign Guarantor as set forth herein, and
(ii) no payment of any amount by a Foreign Guarantor (in its capacity as such)
under a Loan Document shall be for the account of, or shall reduce the
obligations of, a party other than a Foreign Borrower. In furtherance of the
foregoing, the liability of each Foreign Guarantor for the payment and
performance of the covenants, representations and warranties set forth in this
Guaranty and the other Loan Documents shall be several from and not joint with
the obligations of any Domestic Guarantor.

 

2.                                      (a)                                 Each
Domestic Guarantor, jointly and severally, unconditionally and irrevocably,
guarantees the payment of any and all Guaranteed Obligations of each Borrower to
the Secured Creditors whether or not due or payable by such Borrower upon the
occurrence of any of the events specified in Sections 10.1(e) or (f) of the
Credit Agreement with respect to such Borrower, and unconditionally, jointly and
severally, promises to pay such Guaranteed Obligations of such Borrower to

 

3

--------------------------------------------------------------------------------


 

the Secured Creditors, or order, on demand, in lawful money of the United States
or the applicable Alternative Currency, as the case may be.

 

(b)                                 Each Foreign Guarantor, jointly and
severally, unconditionally and irrevocably, guarantees the payment of any and
all Guaranteed Foreign Obligations of each Foreign Borrower to the Secured
Creditors whether or not due or payable by such Foreign Borrower upon the
occurrence of any of the events specified in Sections 10.1(e) or (f) of the
Credit Agreement with respect to such Foreign Borrower, and unconditionally,
jointly and severally, promises to pay such Guaranteed Foreign Obligations of
such Foreign Borrower to the Secured Creditors, or order, on demand, in lawful
money of the United States or the applicable Alternative Currency, as the case
may be.

 

(c)                                  Notwithstanding anything to the contrary in
this Guaranty, no payment by any Guarantor under Sections 2(a) or 2(b) shall be
required with respect to any Applicable Guaranteed Obligations to the extent
that such payment would be inconsistent with, in violation of, or not otherwise
required by, Section 5.5 or Section 10.1 of the Credit Agreement at the time
such payment would be required to be made.

 

3.                                      Each Qualified ECP Guarantor that is a
Domestic Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of such Guarantor’s
obligations under this Guaranty in respect of Swap Obligations to which such
Guarantor is a party (provided, however, that each Qualified ECP Guarantor that
is a Domestic Guarantor shall only be liable under this subsection for the
Maximum Amount of such liability that can be hereby incurred without rendering
its obligations under this subsection, or otherwise under this Guaranty,
voidable under applicable state, federal or foreign bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer laws or other similar laws affecting
the rights of creditors generally, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor that is a Domestic Guarantor under
this subsection shall remain in full force and effect until the termination of
this Guaranty in accordance with Section 28.  Each Qualified ECP Guarantor that
is a Domestic Guarantor intends that this subsection constitute, and this
subsection shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

As used in this Guaranty, the following terms have the following meanings:

 

“Applicable Guaranteed Obligations” means, in respect of each Domestic
Guarantor, the Guaranteed Obligations, and in respect of each Foreign Guarantor,
the Guaranteed Foreign Obligations

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1,
et seq.), as amended from time to time, and any successor statute.

 

“Domestic Borrower” means the Company and each other Borrower that is a Domestic
Subsidiary.

 

“Domestic Guarantor” means each of Company and each Wholly-Owned Domestic
Subsidiary of Company from time to time party to this Guaranty.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or

 

4

--------------------------------------------------------------------------------


 

the grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Foreign Borrower” means each Borrower that is not a Domestic Borrower.

 

“Foreign Guarantor” means each Wholly-Owned U.S. Domiciled Foreign Guarantor.

 

“Guaranteed Obligations” shall have the meaning given to such term in
Section 1(a) hereof.

 

“Loan Document Obligations” shall have the meaning given to such term in
Section 1(a) hereof.

 

“Other Obligations” shall have the meaning given to such term in
Section 1(a) hereof.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.”

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

4.                                      The liability of each Guarantor
hereunder is exclusive and independent of any security or collateral for or
other guaranty of the Applicable Guaranteed Obligations of any Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by (i) any direction as to application of payment by any Borrower or
by any other party, (ii) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Applicable
Guaranteed Obligations of any Borrower, (iii) any payment on or in reduction of
any such other guaranty or undertaking, (iv) any dissolution, termination or
increase, decrease or change in personnel by any Borrower or any Guarantor or
(v) any payment made to any Secured Creditor on the Applicable Guaranteed
Obligations, which any Secured Creditor repays any Borrower or any Guarantor
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding in any jurisdiction.

 

5.                                      The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or any Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or any Borrower and whether or not any
other Guarantor, any other guarantor of any Borrower or any Borrower be joined
in any such action or actions.  Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by any Borrower or
any other Guarantor or other circumstance which operates to toll any statute of
limitations as to any Borrower or any other Guarantor shall operate to toll the
statute of limitations as to each Guarantor.

 

6.                                      Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of any liability to which it may apply, promptness,
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such

 

5

--------------------------------------------------------------------------------


 

liabilities, suit or taking of other action by the Administrative Agent or any
other Secured Creditor against, and any other notice to, any party liable
thereon (including such Guarantor or any other guarantor or any Borrower).

 

7.                                      Any Secured Creditor may (to the fullest
extent permitted by applicable law) at any time and from time to time in
accordance with and subject to the limitations set forth in the applicable
provisions of the Credit Agreement and the other Loan Documents without the
consent of, or notice to, Guarantor, without incurring responsibility to such
Guarantor and without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Applicable Guaranteed Obligations (including any increase
or decrease in the rate of interest thereon), any security or collateral
therefor, or any liability incurred directly or indirectly in respect thereof
(other than any agreement between any Secured Creditor and one or more
Guarantors specifically modifying, supplementing, restating or amending the
terms of this Guaranty), and the guaranty herein made shall apply to the
Applicable Guaranteed Obligations, as so changed, extended, renewed or altered;

 

(b)                                 take and hold security for payment of the
Applicable Guaranteed Obligations and sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner and in any order any property
by whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Applicable Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

 

(c)                                  exercise or refrain from exercising any
rights against any Borrower or others or otherwise act or refrain from acting;

 

(d)                                 release or substitute any one or more other
endorsers or other guarantors who are liable for the Applicable Guaranteed
Obligations;

 

(e)                                  settle or compromise any of the Applicable
Guaranteed Obligations any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Secured Creditors;

 

(f)                                   apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of any Borrower to the
Secured Creditors, regardless of what liability or liabilities of any Borrower
remain unpaid;

 

(g)                                  consent to or waive any breach of, or any
act, omission or default under, any of the Swap Contracts constituting Other
Obligations or Other Foreign Obligations, as applicable, the Loan Documents or
any of the instruments or agreements referred to therein, or otherwise amend,
modify or supplement any of the Swap Contracts constituting Other Obligations or
other Foreign Obligations, as applicable, the Loan Documents (other than this
Guaranty) or any of such other instruments or agreements in accordance with
their respective terms; and/or

 

(h)                                 act or fail to act in any manner referred to
in this Guaranty which may deprive such Guarantor of its right to subrogation
against any Borrower to recover full indemnity for any payments made pursuant to
this Guaranty.

 

6

--------------------------------------------------------------------------------


 

8.                                      No invalidity, irregularity or
unenforceability of all or any part of the Applicable Guaranteed Obligations or
of any security therefor shall affect, impair or be a defense to this Guaranty,
and this Guaranty shall be primary, absolute and unconditional notwithstanding
the occurrence of any event or the existence of any other circumstances which
might constitute a legal or equitable discharge of a surety or guarantor except
payment in full of the Loan Document Obligations (other than indemnity and other
contingent obligations described in Sections 4.7 and 12.4 of the Credit
Agreement that expressly survive termination thereof and for which no claim has
been asserted).

 

9.                                      This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Secured Creditor would
otherwise have.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of any Borrower or any of its Subsidiaries or the officers, directors, partners
or agents acting or purporting to act on its behalf, and any indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

10.                               Any indebtedness of any Borrower now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
any Borrower to the Secured Creditors; and such indebtedness of any Borrower to
any Guarantor, if the Administrative Agent, after an Event of Default has
occurred and is continuing, so requests in accordance with the terms of the
Credit Agreement, shall be collected, enforced and received by such Guarantor
for the benefit of the Secured Creditors and be paid over to the Administrative
Agent on behalf of the Secured Creditors on account of the Applicable Guaranteed
Obligations but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty.  Without limiting
the generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations described
in Sections 4.7 and 12.4 of the Credit Agreement that expressly survive
termination thereof and for which no claim has been asserted).

 

11.                               (a)                                 Each
Guarantor waives (to the fullest extent permitted by applicable law) any right
to require the Secured Creditors to:  (i) proceed against any Borrower, any
other Guarantor, any other guarantor of any Borrower or any other party;
(ii) proceed against or exhaust any security or collateral held from any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party; or (iii) pursue any other remedy in the Secured Creditors’ power
whatsoever.  Each Guarantor waives (to the fullest extent permitted by
applicable law) any defense based on or arising out of any defense of any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party other than payment in full of the Loan Document Obligations, including,
without limitation, any defense based on or arising out of the disability of any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party, or the unenforceability of the Applicable Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower other than payment in full of the Loan Document Obligations.  The
Secured Creditors may, at their election and in accordance with Section 12
hereof, foreclose on any security or collateral held by the Administrative
Agent, the Collateral Agent or the other Secured Creditors by one or more
judicial or nonjudicial sales, (to the extent such sale is in accordance with
the terms of the Loan Documents and is permitted by

 

7

--------------------------------------------------------------------------------


 

applicable law), or exercise any other right or remedy the Secured Creditors may
have against any Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Loan Document Obligations have been irrevocably paid in full in cash
and all Commitments have been terminated (other than indemnity and other
contingent obligations described in Section 4.7 and 12.4 of the Credit Agreement
that expressly survive termination thereof and with respect to which no claim
has been asserted).  Each Guarantor waives any defense arising out of any such
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against any Borrower or any other party or any security.

 

(b)                                 Each Guarantor waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional indebtedness.  Each Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Applicable Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding such circumstances or risks.

 

12.                               The Secured Creditors agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, the Collateral Agent or the UK Security Trustee, as
applicable, for the benefit of the Secured Creditors upon the terms of this
Guaranty and the Security Documents.  The Secured Creditors further agree that
this Guaranty may not be enforced against any director, officer, employee, or
stockholder of any Guarantor (except to the extent such stockholder is also a
Guarantor hereunder).

 

13.                               In order to induce the Lenders to make the
Loans and issue (or participate in) Letters of Credit as provided in the Credit
Agreement, and in order to induce the Other Creditors to execute, deliver and
perform the Swap Contracts to which such Other Creditors are a party, each
Guarantor represents, warrants and covenants that:

 

(a)                                 Such Guarantor (i) is a duly organized and
validly existing organization in good standing under the laws of the
jurisdiction of its organization (to the extent that such concept exists in such
jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in each other jurisdiction (other than its jurisdiction of
organization) where the ownership, leasing or operation of its property or the
conduct of its business requires such qualification, except in the case of
clauses (i) (as to good standing), (ii) and (iii) where such failure to do so,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Such Guarantor has the organizational power
and authority to execute and deliver this Guaranty and to perform its
obligations hereunder and has taken all necessary action to authorize the
execution, delivery and performance by it of this Guaranty.  Such Guarantor has
duly executed and delivered this Guaranty and this Guaranty constitutes the
legal, valid and binding obligation of such Guarantor enforceable in accordance
with its terms, except to the extent that the enforceability hereof may be
limited by applicable bankruptcy, insolvency,

 

8

--------------------------------------------------------------------------------


 

reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

(c)                                  The execution and delivery by such
Guarantor of this Guaranty and the performance of such Guarantor’s obligations
hereunder do not (i) contravene any provision of any Requirement of Law
applicable to such Guarantor, except for such contraventions that would not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with or
result in any breach of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Guarantor pursuant to the terms of any Contractual Obligation to which
such Guarantor is a party or by which it or any of its property or assets is
bound except for such contraventions, conflicts, breaches or defaults that would
not be reasonably likely to have a Material Adverse Effect, (iii) violate any
provision of any Organizational Document of such Guarantor except for such
violations that would not reasonably be expected to have a Material Adverse
Effect or (iv) require any material approval or consent of any Person (other
than a Governmental Authority) except filings, consents, or notices which have
been made, obtained or given and except as set forth on Schedule 6.3 of the
Credit Agreement or that the failure to obtain would not reasonably be expected
to have a Material Adverse Effect.

 

(d)                                 Except as set forth on Schedule 6.4 of the
Credit Agreement and except for filings necessary to create or perfect security
interests in the Collateral, except as have been obtained, waived or made prior
to the Closing Date, and except where the failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect, no material order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except as have been obtained or made on or prior to the
Closing Date and except for any reports required to be filed by Company or any
Borrower with the SEC), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution and delivery
of this Guaranty or the performance of the obligations hereunder or (ii) the
legality, validity, binding effect or enforceability of this Guaranty.

 

(e)                                  There are no actions, suits or proceedings
pending or, to the knowledge of such Guarantor, threatened in writing against
any Credit Party that would reasonably be expected to have a Material Adverse
Effect.

 

14.                               Each Guarantor covenants and agrees that on
and after the date hereof and until the Termination Date (as defined below),
such Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Articles VII or VIII of the Credit
Agreement relating to such Guarantor or any of its Subsidiaries, and so that no
Event of Default, is caused by the actions of such Guarantor or any of its
Subsidiaries.

 

15.                               The Company agrees to pay promptly upon
request by the Administrative Agent costs and expenses to the extent provided in
Section 12.4 of the Credit Agreement.

 

16.                               This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Bank Creditors and their successors and permitted assigns and the Other
Creditors.

 

17.                               Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of each Guarantor directly affected thereby and the Administrative Agent (with
the written consent of the Required Lenders) or, to the extent required by
Section 12.1 of the Credit Agreement, with the written consent of each Lender or
each affected Lender, as applicable, at all times prior to the time on which all
Loan Document Obligations have been irrevocably

 

9

--------------------------------------------------------------------------------


 

paid in full in cash; provided, however, that (i) any addition of a Guarantor
hereunder shall not constitute a change, waiver, discharge, termination,
amendment or other modification hereto for the purposes of this Section 17, and
the addition of any such Guarantor shall be effective upon the delivery of a
Supplement (as defined below) to the Administrative Agent by the applicable
Guarantor and (ii) any release of a Guarantor hereunder permitted by the Credit
Agreement or this Guaranty shall not constitute a change, waiver, discharge,
termination, amendment of other modification hereto for the purposes of this
Section 17 and the release of a Guarantor shall be effective upon delivery of
such Guarantor of a release executed by the Administrative Agent (which release
the Administrative Agent is authorized to execute and deliver to the extent
provided herein or in the Credit Agreement).

 

18.                               [Reserved].

 

19.                               The parties hereto agree to the terms set
forth in Section 12.6(b) of the Credit Agreement.

 

20.                               All notices and communications hereunder shall
be given to the addresses and otherwise made in accordance with Section 12.3 of
the Credit Agreement; provided that notices and communications to (a) the
Guarantors, shall be directed to the Guarantors, at the address of Company as
provided in and in accordance with Section 12.3 of the Credit Agreement, (b) the
Bank Creditors, shall be directed to the Administrative Agent, the Collateral
Agent or the Lenders, as applicable, at the address of such party as provided in
and in accordance with Section 12.3 of the Credit Agreement, and (c) any Other
Creditor at such address as such Other Creditor shall have specified in writing
to the Guarantors and the Administrative Agent.

 

21.                               If claim is ever made upon any Secured
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Applicable Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrowers), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or other instrument
evidencing any liability of any Borrower, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

22.                               CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY
TRIAL; GOVERNING LAW.

 

(a)                                 The terms of Section 12.9 (Consent to
Jurisdiction; Mutual Waiver of Jury Trial; Service of Process) and Section 12.11
(Governing Law) of the Credit Agreement with respect to submission to
jurisdiction, venue and governing law are incorporated herein by reference,
mutatis mutandis (with appropriate adjustments for context), and the parties
hereto agree to such terms.

 

(b)                                 EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE
(A) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS
AGREEMENT.

 

23.                               In the event that (a) all of the Capital Stock
of one or more Guarantors is sold, conveyed, transferred or otherwise disposed
of or liquidated, dissolved or otherwise cancelled or ceases to exist as a
result of a dissolution, merger, amalgamation or consolidation, in each case in
connection with a transaction permitted by the Credit Agreement or  that has
been approved in writing by the Required

 

10

--------------------------------------------------------------------------------


 

Lenders (or all Lenders or affected Lenders, as applicable, if required by
Section 12.1 of the Credit Agreement) and the proceeds thereof are applied in
accordance with the provisions of the Credit Agreement, to the extent
applicable, or (b) a Guarantor is required to be released pursuant to the
provisions of the Credit Agreement or this Guaranty, such Guarantor shall be
released from this Guaranty and this Guaranty shall, as to each such Guarantor
or Guarantors, terminate, and have no further force or effect (it being
understood and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or partnership interests of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 23).

 

24.                               This Guaranty and any amendments or
supplements hereto may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Guaranty by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Guaranty.  A set of counterparts executed by all the parties
hereto shall be lodged with the Borrowers and the Administrative Agent.

 

25.                               All payments made by any Guarantor hereunder
will be made without setoff, counterclaim or other defense.

 

26.                               It is understood and agreed that any
Subsidiary of Company that is required to become a party to this Guaranty after
the Closing Date pursuant to Section 7.12 of the Credit Agreement shall
automatically become a Guarantor hereunder upon the execution and delivery by
such Subsidiary of an instrument substantially in the form of Exhibit A hereto
(a “Supplement”) and the delivery of same to the Administrative Agent, with the
same force and effect as if originally named as a party herein.  The execution
and delivery of any instrument adding an additional party to this Guaranty shall
not require the consent of any party hereunder or of any Secured Creditor.  The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new party hereto.

 

27.                               It is the desire and intent of the Guarantors
and the Secured Creditors that this Guaranty shall be enforced against the
Guarantors to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of any Guarantor under this Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of the Applicable
Guaranteed Obligations of such Guarantor shall be deemed to be reduced and such
Guarantor shall pay the Maximum Amount.

 

28.                               On the Termination Date, this Guaranty shall
automatically terminate (provided that all indemnities set forth herein shall
survive such termination) and the Administrative Agent, at the request and
expense of the relevant Guarantor, will execute and deliver to such Guarantor a
proper instrument or instruments acknowledging the satisfaction and termination
of this Guaranty.  As used in this Guaranty, “Termination Date” shall mean the
date upon which the Total Commitment have been terminated and all Loans have
been repaid in full in cash, all Letters of Credit have been terminated or Cash
Collateralized pursuant to the Credit Agreement or otherwise in a manner
reasonably acceptable to the applicable Facing Agent and all other Loan Document
Obligations then outstanding (other than indemnity and other contingent
obligations described herein and in Section 4.7 and 12.4 of the Credit Agreement
that expressly survive termination hereof or thereof and for which no claim has
been asserted) have been irrevocably paid in full in cash.

 

29.                               In connection with the joinder to the Credit
Agreement of any Other Subsidiary Borrower pursuant to Section 2.15 of the
Credit Agreement, on and as of the effective date of such joinder

 

11

--------------------------------------------------------------------------------


 

thereunder, (a) each Domestic Guarantor hereby acknowledges, agrees and confirms
that the Obligations of such Other Subsidiary Borrower under the Credit
Agreement and each of the other Loan Documents shall constitute “Guaranteed
Obligations” for all purposes hereof until such time as such Person ceases to be
an Other Subsidiary Borrower or such Person’s Obligations cease to constitute
“Guaranteed Obligations” in accordance with the terms hereof or of any other
Loan Document and (b) solely to the extent such Other Subsidiary Borrower is a
Foreign Subsidiary, each Foreign Guarantor hereby acknowledges, agrees and
confirms that the Obligations of such Foreign Subsidiary  under the Credit
Agreement and each of the other Loan Documents shall constitute “Guaranteed
Foreign Obligations” for all purposes hereof until such time as such Person
ceases to be an Other Subsidiary Borrower or such Person’s Obligations cease to
constitute “Guaranteed Obligations” in accordance with the terms hereof or of
any other Loan Document.  Further, on and as of the effective date of such
joinder, each Guarantor hereby agrees that the Guaranty shall remain in full
force and effect after giving effect thereto and reaffirms, ratifies and
confirms its obligations hereunder.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Domestic Subsidiaries:

 

 

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

BALL ASIA SERVICES LIMITED

 

 

 

 

 

 

 

By:

 

 

Name:

Charles E. Baker

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

BALL CONTAINER LLC

 

 

 

 

 

 

 

By

 

 

Name:

Charles E. Baker

 

Title:

President and Secretary

 

1

--------------------------------------------------------------------------------


 

 

BALL ADVANCED ALUMINIUM

 

TECHNOLOGIES CORP.

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER

 

HOLDING CORPORATION

 

 

 

BALL AEROSOL AND SPECIALTY

 

CONTAINER INC.

 

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

 

 

BALL CORPORATION, a Nevada corporation

 

 

 

BALL GLASS CONTAINERS, INC.

 

 

 

BALL GLOBAL BUSINESS SERVICES CORP.

 

 

 

BALL HOLDINGS CORP.

 

 

 

BALL HOLDINGS LLC

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

BALL METAL CONTAINER CORPORATION

 

 

 

BALL METAL FOOD CONTAINER (OAKDALE), LLC

 

 

 

BALL METAL FOOD CONTAINER, LLC

 

 

 

BALL PACKAGING, LLC

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

LATAS DE ALUMINIO BALL, INC.

 

 

 

USC MAY VERPACKUNGEN HOLDING INC.

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

U.S. Domiciled Foreign Guarantors:

 

 

 

 

BALL DELAWARE HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Treasurer

 

 

 

 

 

BALL PAN-EUROPEAN HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Shawn M. Barker

 

Title:

Vice President

 

 

 

 

 

BALL INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Janice L. Rodriguez

 

Title:

President and Secretary

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
GUARANTY

 

ADDITION OF NEW GUARANTOR TO GUARANTY (this “Instrument”), dated as of
                    ,       , amending that certain Guaranty, dated as of
March 18, 2016 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), by the Guarantors (the
“Guarantors”) party thereto in favor of the Secured Creditors.

 

Reference is made to the Credit Agreement dated March 18, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Ball Corporation, an Indiana corporation ( “Company”),
Ball UK Acquisition Limited, a private limited company registered in England and
Wales with company number 09441371 and whose registered office is at c/o
Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,
London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as defined
therein) from time to time party thereto, the financial institutions from time
to time party thereto as lenders (the “Lenders”), Deutsche Bank AG New York
Branch, as Administrative Agent and as the Collateral Agent, and the Facing
Agents (as defined therein) from time to time party thereto (the Lenders, the
Facing Agents, the Administrative Agent, and the Collateral Agent are herein
called the “Bank Creditors”), the Lenders have agreed to make Loans and to
issue, and participate in Letters of Credit as contemplated therein.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Swap Contracts.  Pursuant to Section 26 of the Agreement, the
undersigned is required to enter into the Agreement as a Guarantor.  Section 26
of the Agreement provides that additional parties may become Guarantors under
the Agreement by execution and delivery of an instrument substantially in the
form of this Instrument.  The undersigned (the “New Party”) is executing this
Instrument in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Agreement in order to induce the Lenders to extend and
continue the extension of credit pursuant to the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1.         In accordance with the Agreement, the New Party by its
signature below becomes a party to the Agreement as of the date hereof with the
same force and effect as if originally named therein as a party and the New
Party hereby (a) agrees to all the terms and warrants that the representations
and warranties made by it as a party thereunder are true and correct in all
material respects on and as of the date hereof or, to the extent relating to an
earlier date, as of such date.  Each reference to a “Guarantor” and a [“Domestic
Guarantor”][“Foreign Guarantor”] in the Agreement shall be deemed to include the
New Party.  The Agreement is hereby incorporated herein by reference.

 

SECTION 2.         The New Party represents and warrants to the Administrative
Agent and the Secured Creditors that this Instrument has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

SECTION 3.         This Instrument may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Instrument shall become effective when the
Administrative Agent shall have received a counterpart of this Instrument that
bears the signature of the New Party.  Delivery of an executed counterpart of a
signature page of this

 

A-1

--------------------------------------------------------------------------------


 

Instrument by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Instrument.

 

SECTION 4.         Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 5.        THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.         All communications and notices hereunder shall be in writing
and given as provided in the Agreement.  All communications and notices
hereunder to the New Party shall be given to it pursuant to and in accordance
with in Section 20 of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Guaranty as of the day and year first above written.

 

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit 5.1(a)(iii)

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of          , is made by each of
the undersigned (each, other than the Pledgee, a “Pledgor” and, together with
any other entity that becomes a party hereto pursuant to Section 24 hereof,
collectively, the “Pledgors”), to Deutsche Bank AG New York Branch, as the
Collateral Agent (the “Pledgee”) for its benefit and the benefit of (i) the
Lenders, the Facing Agents and the Administrative Agent (each as defined below)
under the Credit Agreement hereinafter referred to (such Lenders, such Facing
Agents, the Pledgee and the Administrative Agent are hereinafter called the
“Bank Creditors”) and (ii) if one or more Lenders (or any Affiliate thereof) is
a party to one or more Swap Contracts with a Credit Party, such Lender or such
Affiliate, in each case solely to the extent that such Person remains a Lender
or an Affiliate of a Lender (collectively, the “Other Creditors” and, together
with the Bank Creditors, are hereinafter called the “Secured Creditors”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Credit Agreement dated as of March 18,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Ball Corporation, an Indiana
corporation (the “Company”), Ball UK Acquisition Limited, a private limited
company registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower (as defined therein) from time to time party thereto, the financial
institutions from time to time party thereto, as lenders (the “Lenders”), and
Deutsche Bank AG New York Branch, as administrative agent for the Lenders (the
“Administrative Agent”), the Pledgee, and the Facing Agents (as defined therein)
from time to time party thereto, the Lenders have agreed to make Loans and to
issue, and participate in Letters of Credit as contemplated therein;

 

WHEREAS, pursuant to that certain Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”) dated as of March 18,
2016, Company and certain Subsidiaries of Company have guaranteed to the Secured
Creditors the payment when due of the Applicable Guaranteed Obligations;

 

WHEREAS, it is a condition to each of the above-described extensions of credit
that each Pledgor shall have executed and delivered this Agreement; and

 

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors

 

--------------------------------------------------------------------------------


 

and hereby covenants and agrees with the Pledgee for the benefit of the Secured
Creditors as follows:

 

1.             SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor
for the benefit of the Secured Creditors to secure, in respect of each Pledgor:

 

(i) (A) with respect to each Pledgor that is a Guarantor, the Applicable
Guaranteed Obligations of such Pledgor and (B) with respect to each Pledgor that
is a Borrower, the Obligations of such Pledgor, in the case of clauses (A) and
(B) other than, in each case, Excluded Swap Obligations;

 

(ii)   in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clause (i) above, after
an Event of Default shall have occurred and be continuing, the reasonable
expenses of preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral granted by such Pledgor, or of any exercise by the
Pledgee of its rights hereunder in respect of or relating to such Collateral,
together with reasonable attorneys’ fees and court costs, but excluding any
Taxes and Excluded Taxes; and

 

(iii)  all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement from such Pledgor under Section 12.4 of
the Credit Agreement;

 

provided that, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) the obligations of each Foreign Pledgor under this
Agreement or any other Loan Document shall be separate and distinct from the
obligations of each Domestic Pledgor, and shall be expressly limited to the
obligations of such Foreign Pledgor as set forth herein and (y) no pledge,
grant, lien or security interest in any Collateral of a Foreign Pledgor shall
secure, and no payment of any amount by a Foreign Pledgor (in its capacity as
such) under a Loan Document, and no portion of any Collateral of a Foreign
Pledgor or any proceeds thereof, in each case shall be for the account of, or
reduce the Secured Obligations of, any Person other than a Foreign Borrower (the
foregoing, collectively, the “Secured Obligations,” it being acknowledged and
agreed that the “Secured Obligations” shall include extensions of credit
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement (including, but not limited
to, any such credit extension to any Other Subsidiary Borrower that may become a
party to the Credit Agreement pursuant to Section 2.15 thereof after the date
hereof). In furtherance of the foregoing, the liability of each Foreign Pledgor
for the payment and performance of the covenants, representations and warranties
set forth in this Agreement and the other Loan Documents shall be several from
and not joint with the obligations of any Domestic Pledgor.

 

2

--------------------------------------------------------------------------------


 

2.              DEFINITION OF SECURITIES, ETC.

 

2.1.         Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
The following terms, as used in this Agreement, shall have the following
meanings:

 

“Additional Pledged Securities” means, with respect to a Pledgor at any time,
all of the issued and outstanding Capital Stock (other than Initial Pledged
Securities) of each Wholly-Owned Domestic Subsidiary and each first-tier
Wholly-Owned Foreign Subsidiary, in each case that is an Other Subsidiary
Borrower or a Material Subsidiary and not an Excluded Subsidiary, owned by such
Pledgor at such time; provided that at no time shall any Excluded Securities
constitute “Additional Pledged Securities”.

 

“Applicable Guaranteed Obligations” has the meaning given to such term in the
Guaranty.

 

“Collateral” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1,
et seq.), as amended from time to time, and any successor statute.

 

“Domestic Pledgor” means each Pledgor identified on Annex A on the date hereof
other than Ball International, LLC and Ball Pan-European Holdings, LLC, and any
Person that becomes a party hereto pursuant to Section 24 hereof, that in each
case is a Domestic Subsidiary.

 

“Excess Foreign Subsidiary Stock” shall have the meaning given to such term in
the definition of “Excluded Securities” in Section 2.1 of this Agreement.

 

“Excluded Securities” means (a) solely with respect to a Domestic Pledgor at any
time, to the extent securing Secured Domestic Obligations, any Capital Stock
either (i) in excess of 65% of the Capital Stock of any first-tier Foreign
Subsidiary or any first-tier U.S. Domiciled Foreign Guarantor or (ii) in excess
of 65% of the total combined voting power of all classes of stock of such
Subsidiary entitled to vote, in each case owned by such Domestic Pledgor at such
time (such excess referred to in clauses (i) or (ii) hereof, the “Excess Foreign
Subsidiary Stock”) (b) solely with respect to a Foreign Pledgor at any time, any
Capital Stock to the extent the pledge of such Capital Stock would secure any
Secured Domestic Obligations, (c) any Capital Stock of any Excluded Subsidiary
and (d) any Capital Stock to the extent the pledge of such Capital Stock would
violate one or more Exclusion Principles.

 

“Excluded Swap Obligation” means, with respect to any Pledgor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Pledgor of, or the grant by such Pledgor of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Pledgor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Pledgor or the grant of
such security interest becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion

 

3

--------------------------------------------------------------------------------


 

of such Swap Obligation that is attributable to swaps for which such guarantee
or security interest is or becomes illegal.

 

“Exclusion Principles” means the limitations, prohibitions and restrictions
contained in the proviso to the definition of Secured Obligations, the
definition of Agreed Guaranty and Security Principles, and in Sections 7.12,
7.14 and 12.22 of the Credit Agreement.

 

“Foreign Pledgor” means each Pledgor that is not a Domestic Pledgor.

 

“Initial Pledged Securities” has the meaning given to such term in Section 3.1
of this Agreement.

 

“Pledged Securities” means, without duplication, the Initial Pledged Securities
and the Additional Pledged Securities.

 

“Primary Obligations” has the meaning given to such term in Section 9(b) of this
Agreement.

 

“Pro Rata Share (Pledge Agreement)” has the meaning given to such term in
Section 9(b) of this Agreement.

 

“Secondary Obligations” has the meaning given to such term in Section 9(b) of
this Agreement.

 

“Secured Domestic Obligations” means, solely with respect to each Domestic
Pledgor, the Secured Obligations of such Domestic Pledgor, but excluding any
guaranty of, or related obligations, covenants and duties with respect to, the
Secured Obligations of any Foreign Subsidiary.

 

“Secured Foreign Obligations” means, solely with respect to each Foreign
Pledgor, the Secured Obligations of such Foreign Pledgor.

 

“Secured Obligations” has the meaning given to such term in Section 1 of this
Agreement.

 

“Swap Obligation” means, with respect to any Pledgor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Termination Date” has the meaning given to such term in Section 18(a) of this
Agreement.

 

2.2.         INTENTIONALLY OMITTED.

 

2.3.         Restrictions on Pledges. Notwithstanding any provision to the
contrary in any Loan Document, but subject at all times to the Exclusion
Principles, no Pledgor (individually or in combination) shall pledge at any time
any Excluded Securities.

 

4

--------------------------------------------------------------------------------


 

3.              PLEDGE OF SECURITIES, ETC.

 

3.1.         Pledge. Each Domestic Pledgor, to secure the Secured Obligations of
such Domestic Pledgor, and each Foreign Pledgor, to secure the Secured Foreign
Obligations of such Foreign Pledgor, hereby grants and pledges to the Pledgee a
security interest in, and acknowledges and agrees that Pledgee has a lien upon
and security interest in, all of such Pledgor’s right, title and interest in the
following property (all of which is hereinafter referred to as the “Collateral”)
now or hereafter owned by such Pledgor: (i) all shares of stock, limited
liability company interests and other Capital Stock issued by the issuers listed
on Annex A hereto, other than Excluded Securities (and in and to all
certificates or instruments evidencing any and/or all of the foregoing) (the
“Initial Pledged Securities”); (ii) all of such Pledgor’s right, title and
interest in and to any Additional Pledged Securities (and in and to all
certificates or instruments evidencing such Additional Pledged Securities)
(together with the Initial Pledged Securities, the “Pledged Securities”); and
(iii) all proceeds of any and all the foregoing; provided, however, that
notwithstanding the foregoing, with respect to each Pledgor, “Additional Pledged
Securities”, “Collateral”, “Initial Pledged Securities” and “Pledged
Securities”, in each case shall not include, and the security interest granted
hereunder shall not attach to, any Excluded Securities.

 

3.2.         Delivery of Securities. On the date hereof, each Pledgor has
delivered to the Pledgee any and all certificates which it owns representing any
Initial Pledged Securities, accompanied by undated stock, partnership or
membership powers duly executed in blank by such Pledgor (and accompanied by any
transfer tax stamps required in connection with the pledge of such Pledged
Securities), or such other instruments of transfer as are reasonably acceptable
to the Pledgee. If any Pledgor shall acquire (by purchase, stock dividend or
otherwise) any Additional Pledged Securities required to be pledged under
Section 7.12 of the Credit Agreement at any time or from time to time after the
date hereof, such Pledgor will, to the extent certificated, within the
applicable time period required pursuant to the Credit Agreement, deliver such
Additional Pledged Securities (or certificates or instruments representing such
Additional Pledged Securities) to the Pledgee, accompanied by undated stock,
partnership or membership powers duly executed in blank by such Pledgor (and
accompanied by any transfer tax stamps required in connection with the pledge of
such Additional Pledged Securities), or such other instruments of transfer as
are acceptable to the Pledgee, and will promptly thereafter deliver to the
Pledgee a certificate executed by a Responsible Officer of such Pledgor
describing such Capital Stock in the manner set forth on Annex A hereto and
certifying that the same have been duly pledged with the Pledgee hereunder (and
upon such delivery Annex A hereto shall be deemed amended to include such
Additional Pledged Securities as Pledged Securities).

 

3.3.         Uncertificated Securities. Notwithstanding anything to the contrary
contained in Sections 3.1 and 3.2 hereof, if any Pledged Securities (whether now
owned or hereafter acquired) are uncertificated Pledged Securities, the
respective Pledgor shall promptly notify the Pledgee thereof, and shall promptly
take all actions required to perfect the security interest of the Pledgee under
applicable law; provided that in no event shall any actions be required in any
jurisdiction outside the United States to establish, perfect, preserve or
protect such security interest unless otherwise required pursuant to the Credit
Agreement or any other Loan Document. The Pledgors shall not permit or suffer
(a) such uncertificated Pledged

 

5

--------------------------------------------------------------------------------


 

Securities to be represented by any certificates or otherwise become
“certificated securities” or to be credited to a “securities account” within the
meaning of the UCC unless Pledgee has been granted “control” within the meaning
of the UCC over such “securities account” (or unless such Pledged Securities
thereafter become certificated and the provisions of Section 3.2 hereof are
complied with) or (b) any person other than the Pledgee to have “control” within
the meaning of Article 8 of the UCC in respect of the such uncertificated
Pledged Securities.

 

3.4.         [Reserved].

 

4.             APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall
have the right to appoint, after the Closing Date, one or more sub-agents for
the purpose of retaining physical possession of the certificated Pledged
Securities, which may be held (in the discretion of the Pledgee) in the name of
such Pledgor, endorsed or assigned in blank or in favor of the Pledgee or any
nominee or nominees of the Pledgee or a sub-agent appointed by the Pledgee.

 

5.             VOTING, ETC., WHILE NO EVENT OF DEFAULT. So long as an Event of
Default shall not have occurred and be continuing and until the Pledgee gives
notice that it is exercising its rights under Section 7 hereof during the
continuation of an Event of Default, each Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof; provided, that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, or result in a
breach of any covenant contained in, this Agreement or any other Loan Document,
except to the extent that such violation or breach is waived in accordance with
the terms of Section 20 hereof or of such other Loan Document.

 

6.             DIVIDENDS AND OTHER DISTRIBUTIONS. So long as an Event of Default
shall not have occurred and be continuing and until the Pledgee gives notice
that it is exercising its rights under Section 7 hereof during the continuation
of an Event of Default, all cash and other non-cash dividends and distributions
payable in respect of the Pledged Securities shall be paid to the respective
Pledgor that owns such Pledged Securities; provided, that the Pledgee also shall
be entitled to receive directly, and to retain as part of the Collateral:

 

(a)       all other additional stock or other securities (other than cash) paid
or distributed by way of dividend or otherwise in respect of the Pledged
Securities;

 

(b)       all other additional stock or securities or property (including cash)
paid or distributed in respect of the Pledged Securities by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

(c)       all other additional stock or securities or other property (including
cash), in each case except in connection with any transaction permitted under
the terms of the Credit Agreement, which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement.

 

6

--------------------------------------------------------------------------------


 

All dividends, distributions or other payments that are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 shall be received in
trust for the benefit of the Pledgee, shall promptly upon the respective Pledgor
obtaining knowledge thereof be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).

 

7.             REMEDIES IN CASE OF EVENTS OF DEFAULT. In case an Event of
Default shall have occurred and be continuing, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Loan Document or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the UCC or other applicable law (provided that in no event
shall any actions be required in any jurisdiction outside the United States to
establish, perfect, preserve and protect such security interest unless otherwise
required pursuant to the Credit Agreement or any other Loan Document), and also
shall be entitled, without limitation, to exercise the following rights, which
each Pledgor hereby agrees to be commercially reasonable:

 

(a)       to receive all amounts payable in respect of the Collateral otherwise
payable to such Pledgor under Section 6 hereof;

 

(b)       to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;

 

(c)       to vote all or any part of the Pledged Securities (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so); and

 

(d)       to sell, assign and deliver, or grant options to purchase, all or any
part of the Collateral, or any interest therein, at any public or private sale,
without demand of performance, advertisement or notice of intention to sell or
of the time or place of sale or adjournment thereof or to redeem or otherwise
(all of which are hereby waived by each Pledgor to the maximum extent permitted
by law), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least 10 days’ prior written notice of the time and place of any such
sale shall be given to such Pledgor. The Pledgee shall not be obligated to make
any such sale of Collateral regardless of whether any such notice of sale has
theretofore been given. Each Pledgor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations,
the Secured Foreign Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Pledgee on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. Neither the Pledgee nor any Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.

 

7

--------------------------------------------------------------------------------


 

8.             REMEDIES, ETC., CUMULATIVE. Each and every right, power and
remedy of the Pledgee provided for in this Agreement, or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Pledgee of any one or more of the
rights, powers or remedies provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee of all such other rights, powers
or remedies, and no failure or delay on the part of the Pledgee to exercise any
such right, power or remedy shall operate as a waiver thereof. Unless otherwise
required by the Loan Documents, no notice to or demand on any Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other or further action in any circumstances without notice or demand.

 

9.             APPLICATION OF PROCEEDS.

 

(e)       Subject to Sections 9(g), 9(h) and 9(i) hereof, all moneys collected
by the Pledgee upon any sale or other disposition of any Collateral owned by a
Domestic Pledgor or a Foreign Pledgor, as applicable, together with all other
moneys received by the Pledgee hereunder, in each case in connection with the
exercise of remedies hereunder, shall be applied to the payment of the Secured
Obligations of such Domestic Pledgor or the Secured Foreign Obligations of such
Foreign Plegor, as applicable, secured by such Collateral as follows:

 

(i) first, to the payment of all amounts owing to the Pledgee of the type
described in clauses (ii) and (iii) of the definition of Secured Obligations;

 

(ii)   second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 9(e) hereof, with
each Secured Creditor receiving an amount equal to such outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share (Pledge Agreement) of the amount remaining to be
distributed;

 

(iii)  third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in
Section 9(e) hereof, with each Secured Creditor receiving an amount equal to its
outstanding Secondary Obligations or, if the proceeds are insufficient to pay in
full all such Secondary Obligations, its Pro Rata Share (Pledge Agreement) of
the amount remaining to be distributed; and

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 18 hereof or otherwise in accordance with the
Credit Agreement, to the relevant Pledgor or to whomever may be lawfully
entitled to receive such surplus.

 

8

--------------------------------------------------------------------------------


 

(f)                       For purposes of this Agreement (i) “Pro Rata Share
(Pledge Agreement)” shall mean, when calculating a Secured Creditor’s portion of
any distribution or amount under clause (a) above, that amount (expressed as a
percentage) equal to such Secured Creditor’s Pro Rata Share of the then unpaid
amount of Primary Obligations or Secondary Obligations, as the case may be, in
each case owing to such Secured Creditor at such time, (ii) “Primary
Obligations” shall mean, without duplication, (A) with respect to the Secured
Obligations of a Domestic Pledgor, such Pledgor’s Applicable Guaranteed
Obligations other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities and (B) with respect to
the Secured Foreign Obligations of a Foreign Pledgor, such Foreign Pledgor’s
Applicable Guaranteed Obligations other than indemnities, fees (including,
without limitation, attorneys’ fees) and similar obligations and liabilities and
(iii) “Secondary Obligations” shall mean, without duplication, (A) with respect
to the Secured Obligations of a Domestic Pledgor, all Secured Obligations of
such Domestic Pledgor other than the Primary Obligations and (B) with respect to
Secured Foreign Obligations of a Foreign Pledgor, all Secured Foreign
Obligations of such Foreign Pledgor other than Primary Obligations. In the case
of a conflict between this Section 9 and the second to last paragraph of
Section 10.1 of the Credit Agreement, this Section 9 shall control.

 

(g)                      When payments to Secured Creditors are based upon their
respective Pro Rata Shares, the amounts received by such Secured Creditors
hereunder shall be applied (for purposes of making determinations under this
Section 9 only) (i) first, to their Primary Obligations and (ii) second, to
their Secondary Obligations. If any payment to any Secured Creditor of its Pro
Rata Share (Pledge Agreement) of any distribution would result in overpayment to
such Secured Creditor, such excess amount shall instead be distributed in
respect of the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of the other Secured Creditors, with each Secured Creditor whose Primary
Obligations or Secondary Obligations, as the case may be, have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor and the denominator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.

 

(h)                     Each of the Secured Creditors agrees and acknowledges
that if the Bank Creditors are to receive a distribution on account of undrawn
amounts with respect to Letters of Credit issued (or deemed issued) under the
Credit Agreement (which shall only occur after all outstanding Loans and Unpaid
Drawings with respect to such Letters of Credit have been paid in full), such
amounts shall be paid to the Administrative Agent under the Credit Agreement and
held by it, for the equal and ratable benefit of the Bank Creditors, as cash
security for the repayment of Domestic Obligations or Foreign Obligations, as
applicable, owing to the Bank Creditors as such. If any amounts are held as cash
security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit, and after the application of
all such cash security to the repayment of all Domestic Obligations or Foreign
Obligations, as applicable, owing to the Bank Creditors after giving effect to
the termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Pledgee
for distribution in accordance with Section 9(a) hereof.

 

9

--------------------------------------------------------------------------------


 

(i)                         Except as set forth in Section 9(d) hereof, all
payments required to be made hereunder shall be made (i) if to the Bank
Creditors, to the Administrative Agent under the Credit Agreement for the
account of the Bank Creditors, and (ii) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

 

(j)                        For purposes of applying payments received in
accordance with this Section 9, the Pledgee shall be entitled to rely upon
(i) the Administrative Agent under the Credit Agreement and (ii) the
Representative for the Other Creditors or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative for any Secured Creditors and the
Secured Creditors agree (or shall agree) to provide upon request of the Pledgee)
of the outstanding Primary Obligations and Secondary Obligations owed to the
Bank Creditors or the Other Creditors, as the case may be. Unless it has actual
knowledge (including by way of written notice from a Bank Creditor or an Other
Creditor) to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Pledgee, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has actual knowledge (including by way of written notice
from an Other Creditor) to the contrary, the Pledgee, in acting hereunder, shall
be entitled to assume that no Swap Contracts are in existence.

 

(k)                     Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, to the extent monies or proceeds to be
applied pursuant to clause (a) above consist of proceeds received from any
Foreign Subsidiary, such proceeds will be applied as otherwise required in
clause (a) above solely to the Secured Foreign Obligations (as if each reference
therein to “Secured Obligations” were to “Secured Foreign Obligations”). All
references in the Loan Documents to payments, proceeds, liabilities, Secured
Obligations, Obligations, Primary Obligations, Secondary Obligations, Loans,
fees, collections, Applicable Guaranteed Obligations (and each component
definition thereof), Guarantees, Collateral, security interests, pledges, and
any other arrangement affecting the payment obligations of the Borrowers and the
other Loan Parties to the Administrative Agent, the Collateral Agent, the Facing
Agents, the Lenders and the other Secured Creditors, shall, in the case of and
as applied to any Foreign Subsidiary, only relate to the Secured Foreign
Obligations, such that no payments received from, or collections on account of
the property or assets of, a Foreign Subsidiary (or rights to such receipt or
such collection) shall be applied to any Secured Domestic Obligations, it being
the intention of the parties hereto to avoid adverse tax consequences for any
U.S. Credit Party due to the application of Section 956 of the Code.

 

(l)                         To the extent monies or proceeds to be applied
pursuant to clause (a) above consist of proceeds received from a sale or other
disposition of Excess Foreign Subsidiary Stock, such proceeds will be applied as
otherwise required in clause (a) above solely to the Secured Foreign Obligations
(as if each reference therein to “Secured Obligations” were to “Secured Foreign
Obligations”). In determining whether any Excess Foreign Subsidiary Stock has
been sold or otherwise disposed of, the Administrative Agent shall treat any
sale or disposition of Pledged Securities of any first-tier Foreign Subsidiary
or any first-tier U.S. Domiciled Foreign Guarantor owned by any Domestic Pledgor
at such time as first being a sale of Pledged Securities which are not Excess
Foreign Subsidiary Stock until such time as the

 

10

--------------------------------------------------------------------------------


 

Pledged Securities sold represent, in the aggregate with all other Pledged
Securities of the respective entities sold, 65% of the Capital Stock of any
first-tier Foreign Subsidiary or any first-tier U.S. Domiciled Foreign Guarantor
(or 65% of the total combined voting power of all classes of stock of such
Subsidiary entitled to vote), in each case owned by such Domestic Pledgor at
such time and, after such threshold has been met, any further sales of Pledged
Securities of the respective first-tier Foreign Subsidiary or first-tier U.S.
Domiciled Foreign Guarantor shall be treated as sales of Excess Foreign
Subsidiary Stock.

 

(m)                 Notwithstanding anything to the contrary in Sections
9(a) through 9(f), but at all times subject to Sections 9(g) and 9(h), the
Administrative Agent may in its sole discretion (and, at the request of the
Required Lenders, shall) apply any amounts described in clause (a) above, to the
extent representing proceeds received in respect of Collateral from a Domestic
Pledgor (x) first, to the Secured Domestic Obligations of such Domestic Pledgor
as provided in clause (a) above and (y) second, after repayment in full of all
Secured Domestic Obligations of such Domestic Pledgor, to all other Secured
Obligations of such Domestic Pledgor as provided in clause (a) above.

 

10.                               PURCHASERS OF COLLATERAL. Upon any sale of the
Collateral by the Pledgee hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Pledgee or the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Pledgee or such officer or be answerable in any
way for the misapplication or nonapplication thereof.

 

11.                               EXPENSES.                              The
Company agrees to pay promptly upon request by the Pledgee costs and expenses to
the extent provided in Section 12.4 of the Credit Agreement.

 

12.                               FURTHER ASSURANCES; POWER-OF-ATTORNEY. 
(a) Each Pledgor agrees that it will join with the Pledgee in executing (where
necessary) and, at such Pledgor’s own expense, file and refile under the UCC or
other applicable law (provided that in no event shall any actions be required in
any jurisdiction outside the United States to establish, perfect, preserve or
protect such security interest unless otherwise required pursuant to the Credit
Agreement or any other Loan Document) such financing statements, continuation
statements and other documents in such offices as the Pledgee may request and
deem reasonably necessary and wherever required by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral and hereby authorizes
the Pledgee to file financing statements and amendments thereto relative to all
or any part of the Collateral without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem necessary to carry
into effect the purposes of this Agreement or to further assure and confirm unto
the Pledgee its rights, powers and remedies hereunder; provided that no such
financing statement, continuation statement, amendment or other document will
contain generic, all asset or similar descriptions; provided, further, that,
except as otherwise required pursuant to the Credit Agreement or any other Loan
Document, the Pledgee shall not, and no Pledgor shall be required to, take any
of the foregoing actions, or to execute, deliver or

 

11

--------------------------------------------------------------------------------


 

file any agreements, documents, financing statements, or instruments, in any
jurisdiction (or under the laws of any jurisdiction) other than the United
States or any State thereof or the District of Columbia.

 

(b)                                 Each Pledgor hereby appoints the Pledgee as
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s reasonable discretion to take any action and to execute any instrument
which the Pledgee may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement.

 

13.                               THE PLEDGEE AS AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood and agreed by the parties
hereto and each Secured Creditor, by accepting the benefits of this Agreement,
that each acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement. The Pledgee shall act hereunder on and in accordance with the
terms and conditions set forth herein and in Article XI and all other relevant
provisions of the Credit Agreement.

 

14.                               TRANSFER BY PLEDGORS. No Pledgor will sell or
otherwise dispose of, or mortgage, pledge or otherwise encumber any of the
Collateral or any interest therein (except as may be permitted in accordance
with the terms of the Credit Agreement).

 

15.                               REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE PLEDGORS. Each Pledgor represents and warrants as of the date hereof that
(a) it is the legal, record and beneficial owner of, and has good title to, all
the Initial Pledged Securities owned by such Pledgor, subject to no Lien (except
the Lien created by this Agreement and Permitted Liens); (b) it has full
corporate power, authority and legal right to pledge all the Initial Pledged
Securities owned by such Pledgor; (c) this Agreement has been duly authorized,
executed and delivered by such Pledgor and constitutes a legal, valid and
binding obligation of such Pledgor enforceable in accordance with its terms,
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); (d) except as set forth on
Schedule 6.4 to the Credit Agreement and except for filings necessary to create
or perfect security interests in the Collateral, except as have been obtained or
made on or prior to the Closing Date, and except where the failure to obtain the
same would not reasonably be expected to have a Material Adverse Effect, no
material order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made on
or prior to the Closing Date and except for any reports required to be filed by
Company or any of its Subsidiaries with the SEC), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution and delivery of this Agreement by such Pledgor or the
performance by such Pledgor of its obligations hereunder, (ii) the validity or
enforceability of this Agreement against such Pledgor, (iii) the perfection or
enforceability of the Pledgee’s security interest in the Collateral owned by
such Pledgor or (iv) except for compliance

 

12

--------------------------------------------------------------------------------


 

with or as may be required by applicable securities laws and the applicable UCC,
the exercise by the Pledgee of any of its rights or remedies provided herein;
(e) the execution and delivery by such Pledgor of this Agreement and the
performance of such Pledgor’s obligations hereunder do not (i) contravene any
provision of any Requirement of Law applicable to such Pledgor except for such
contraventions that would not reasonably be expected to have a Material Adverse
Effect, (ii) conflict with or result in any breach of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of such Pledgor pursuant to the terms of any Contractual
Obligation to which such Pledgor is a party or by which it or any of its
property or assets is bound except for such contraventions, conflicts, breaches
or defaults that would not be reasonably likely to have a Material Adverse
Effect, (iii) violate any provision of any Organizational Document of such
Pledgor except for such violations that would not reasonably be expected to have
a Material Adverse Effect, or (iv) require any material approval or consent of
any Person (other than a Governmental Authority) except filings, consents, or
notices which have been made, obtained or given and except as set forth on
Schedule 6.3 to the Credit Agreement or except where the failure to obtain such
approval or consent would not reasonably be expected to have a Material Adverse
Effect; (f) all the shares of the Initial Pledged Securities of any corporation
owned by such Pledgor have been duly and validly issued, are fully paid, as
applicable, and non-assessable and are transferable and subject to no options to
purchase or similar rights (except, in each case, pursuant to a transaction
permitted by the Credit Agreement or as otherwise permitted by the Credit
Agreement and except for any restriction existing or arising as a result of a
Requirement of Law); and (g) the pledge and collateral assignment and delivery
of the Initial Pledged Securities (other than uncertificated Pledged Securities
and other than Pledged Securities of Foreign Subsidiaries pledged pursuant to
another Loan Document) by such Pledgor pursuant to this Agreement (to the extent
that delivery has been made) creates a valid and perfected first priority Lien
in such Pledged Securities, and the proceeds thereof, under the UCC, subject to
no other Lien (except for Permitted Liens) or to any agreement purporting to
grant to any third party a Lien (except for Permitted Liens) on the property or
assets of such Pledgor which would include such Pledged Securities.

 

Each Pledgor covenants and agrees that (a) for any Pledged Securities, solely
for the period commencing on the date such Pledgor acquires such Pledged
Securities and ending on the date that such Pledgor ceases to own such Pledged
Securities (to the extent not restricted by the Credit Agreement), it shall be
the legal, record and beneficial owner of, and have good title to, such Pledged
Securities, subject to no Lien (except the Lien created by this Agreement and
Permitted Liens); and (b) it will defend the Pledgee’s right, title and security
interest in and to the Pledged Securities owned by such Pledgor and the proceeds
thereof against the claims and demands of all persons whomsoever; and such
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the Secured Creditors.

 

Each Pledgor further represents and warrants that on the date hereof: (a) the
Pledged Securities held by such Pledgor consist of the number and type of
Capital Stock as described in Annex A hereto; (b) such Pledged Securities
constitute that percentage of the issued and outstanding Capital Stock of the
issuing Subsidiary as is set forth in Annex A hereto; and

 

13

--------------------------------------------------------------------------------


 

(c) such Pledgor is the holder of record and sole beneficial owner of the
Pledged Securities held by such Pledgor, and there exist no options or
preemption rights in respect of any such Pledged Securities.

 

16.                               PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The
obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever (other than termination of this
Agreement pursuant to Section 18 hereof) including, without limitation: (a) any
renewal, extension, amendment or modification of or addition or supplement to or
deletion from any Loan Document or Swap Contract or any other instrument or
agreement referred to therein, or any assignment or transfer of any thereof;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument including, without limitation,
this Agreement (other than a written waiver, consent or extension with respect
to this Agreement in accordance with Section 20 hereof); (c) any furnishing of
any additional security to the Pledgee or its assignee or any acceptance thereof
or any release of any security by the Pledgee or its assignee; (d) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (e) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to such Pledgor or any Subsidiary of such
Pledgor, or any action taken with respect to this Agreement by any trustee or
receiver, or by any court, in any such proceeding, whether or not such Pledgor
shall have notice or knowledge of any of the foregoing.

 

17.                               REMEDIES.  The Secured Creditors agree that
this Agreement may be enforced only by the action of Pledgee acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by Pledgee
for the benefit of the Secured Creditors upon the terms of this Agreement and
the other Security Documents. The Secured Creditors further agree that this
Agreement may not be enforced against any director, officer, employee, or
stockholder of any Pledgor (except to the extent such stockholder is also a
Pledgor hereunder).

 

18.                               TERMINATION; RELEASE.

 

(n)                     On the Termination Date (as defined below), this
Agreement and the security interest created hereby shall automatically terminate
(provided that all indemnities set forth in Section 11 hereof shall survive any
such termination), and the Pledgee, at the request and expense of the respective
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC financing statement amendments and
instruments of satisfaction, discharge and/or reconveyance) and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as has not theretofore been
sold or otherwise applied or delivered pursuant to this Agreement, together with
any undated stock, partnership or membership powers with respect thereto and
together with any

 

14

--------------------------------------------------------------------------------


 

moneys at the time held by the Pledgee or any of its sub-agents hereunder. As
used in this Agreement, “Termination Date” shall mean the date upon which the
Total Commitments have been terminated, all Loans have been repaid in full, all
Letters of Credit have been terminated or Cash Collateralized pursuant to the
Credit Agreement or otherwise in a manner reasonably acceptable to the
applicable Facing Agent and all other Loan Document Obligations then outstanding
(other than contingent indemnities described in Section 4.7 or Section 12.4 in
the Credit Agreement with respect to which no claim has been asserted) have been
irrevocably paid in full in cash.

 

(o)                     In the event that any part of the Collateral is sold,
conveyed, transferred or otherwise disposed of or liquidated, dissolved, or is
otherwise cancelled or ceases to exist as a result of a dissolution, merger,
amalgamation or consolidation), in each case in connection with a transaction
permitted by the Credit Agreement or the requisite consent or waiver to such
transaction is obtained or the Collateral is otherwise released at the direction
of the Required Lenders (or all Lenders or affected Lender, as applicable, if
required by Section 12.1 of the Credit Agreement) and the proceeds thereof are
applied in accordance with the provisions of the Credit Agreement, to the extent
required to be so applied, the Pledgee, at the request and expense of the
respective Pledgor, will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) subject to such transaction and has
not theretofore been delivered pursuant to this Agreement together with any
undated stock, partnership or membership powers with respect thereto. The
Pledgee shall also be entitled to and is hereby authorized and directed to duly
assign, transfer and deliver such of the Collateral to the extent released
pursuant to, or as provided in this Agreement or Section 12.10 or 12.19(b) of
the Credit Agreement.  In the event any Pledgor is released from the Guaranty in
accordance with the terms of any of the Loan Documents, such Pledgor shall be
released from this Agreement and the Collateral owned by such Pledgor shall be
released from this Agreement.  In the event that (x) all of the Capital Stock of
one or more Pledgors is sold, conveyed, transferred or otherwise disposed of or
liquidated, dissolved or otherwise cancelled or ceases to exist as a result of a
dissolution, merger, amalgamation or consolidation, in each case in connection
with a transaction permitted by the Credit Agreement or that has been approved
in writing by the Required Lenders (or all Lenders or affected Lenders, as
applicable, if required by Section 12.1 of the Credit Agreement) and the
proceeds thereof are applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, or (b) a Pledgor is required to be released
pursuant to the provisions of the Credit Agreement or this Agreement, such
Pledgor shall be released from this Agreement and this Agreement shall, as to
each such Pledgor or Pledgors, terminate, and have no further force or effect
(it being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or partnership interests of any
Pledgor shall be deemed to be a sale of such Pledgor for the purposes of this
clause (b)).

 

(p)                     At any time that the respective Pledgor desires that
Collateral be released as provided in the foregoing subsection (a) or (b), as
the case may be, it shall deliver to the Pledgee a certificate signed by a
Responsible Officer stating that the release of the respective Collateral is
permitted pursuant to such subsection (a) or (b), as the case may be.

 

15

--------------------------------------------------------------------------------


 

(q)                     The Pledgee shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it in accordance
with this Section 18.

 

19.                               NOTICES ETC. All notices and communications
hereunder shall be directed to the addresses and otherwise made in accordance
with Section 12.3 of the Credit Agreement; provided that notices and
communications to (a) the Pledgors, shall be directed to the Pledgors, at the
address of Company as provided in and in accordance with Section 12.3 of the
Credit Agreement, (b) the Pledgee, shall be directed to the Pledgee, at the
address of the Administrative Agent as provided in and in accordance with
Section 12.3 of the Credit Agreement, (c) the Bank Creditors, shall be directed
to the Administrative Agent, the Collateral Agent or the Lenders, as applicable,
at the address of such party as provided in and in accordance with Section 12.3
of the Credit Agreement and (d) any Other Creditor at such address as such Other
Creditor shall have specified in writing to the Pledgors and Pledgee.

 

20.                               WAIVER; AMENDMENT. None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by each Pledgor and the Pledgee
(with the written consent of the Required Lenders or, to the extent required by
Section 12.1 of the Credit Agreement with the consent of each of the Lenders or
each affected Lender, as applicable).

 

21.                               CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY
TRIAL; SERVICE OF PROCESS; GOVERNING LAW; SOVEREIGN IMMUNITY.

 

(a)                                 The terms of Section 12.9 (Consent to
Jurisdiction; Mutual Waiver of Jury Trail; Service of Process), Section 12.11
(Governing Law) and Section 12.25 (Waiver of Sovereign Immunity) of the Credit
Agreement with respect to submission to jurisdiction, venue, waiver of jury
trial, service of process, governing law and waiver of sovereign immunity are
incorporated herein by reference, mutatis mutandis (with appropriate adjustments
for context), and the parties hereto agree to such terms.

 

(b)                                 MUTUAL WAIVER OF JURY TRIAL. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE
REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF OR
DIRECTLY RELATING TO THIS AGREEMENT.

 

22.                               MISCELLANEOUS. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns. The headings in this Agreement are for purposes of
reference only and shall not limit or define the meaning hereof. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement. In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be

 

16

--------------------------------------------------------------------------------


 

deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.

 

23.                               RECOURSE. This Agreement is made with full
recourse to each Pledgor and pursuant to and upon all the representations,
warranties, covenants and agreements on the part of each Pledgor contained
herein and in the other Loan Documents.

 

24.                               ADDITIONAL PLEDGORS. It is understood and
agreed that any Subsidiary of Company that is required to become a party to this
Agreement after the Closing Date pursuant to Section 7.12 or Section 7.14 of the
Credit Agreement shall automatically become a Pledgor hereunder, subject to
Section 2.3 hereof, upon the execution and delivery by such Subsidiary of an
instrument substantially in the form of Annex B hereto and the delivery of same
to the Pledgee, with the same force and effect as if originally named as a party
herein. The execution and delivery of any instrument adding a new party to this
Agreement shall not require the consent of any party hereunder or any Secured
Creditor. The rights and obligations of each party hereunder shall remain in
full force and effect notwithstanding the addition of any new party hereto.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

BALL INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Janice L. Rodriguez

 

Title:

President and Secretary

 

 

 

 

 

 

 

BALL PAN-EUROPEAN HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Shawn M. Barker

 

Title:

Vice President

 

 

 

 

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER HOLDING CORPORATION

 

 

 

BALL HOLDINGS LLC

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

BALL PACKAGING, LLC

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Treasurer

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Pledgee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX A TO PLEDGE AGREEMENT - PLEDGED SECURITIES

 

Name of Pledgor

 

Name of Issuer

 

Type of
Capital Stock
Owned by
Pledgor

 

Number
of Shares or
Interests
Owned by
Pledgor

 

Percentage of
Outstanding
Capital Stock
Owned by
Pledgor

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TO PLEDGE AGREEMENT

 

ADDITION OF NEW PLEDGOR TO PLEDGE AGREEMENT (this “Instrument”), dated as
of            ,        , amending that certain Pledge Agreement, dated as of
March 18, 2016 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) by and among the Pledgors (the
“Pledgors”) party thereto and Deutsche Bank AG New York Branch, in its capacity
as the Collateral Agent for the Secured Creditors (in such capacity, the
“Pledgee”).

 

Reference is made to the Credit Agreement dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ball Corporation, an Indiana corporation
(“Company”), Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as
defined therein) from time to time party thereto, the financial institutions
from time to time party thereto, as lenders (the “Lenders”), Deutsche Bank AG
New York Branch, as the Administrative Agent for the Lenders, the Pledgee and
the Facing Agents from time to time party thereto, pursuant to which the Lenders
have agreed to make Loans and to issue, and participate in Letters of Credit as
contemplated therein.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Pledgors have entered into the Agreement in order to induce the Lenders to
continue to extend credit pursuant to the Credit Agreement. Pursuant to
Section 24 of the Agreement, the undersigned is required to join the Agreement
as a Pledgor. Section 24 of the Agreement provides that additional parties may
become Pledgors under the Agreement by execution and delivery of an instrument
in the form of this Instrument. The undersigned (the “New Party”) is executing
this Instrument in accordance with the requirements of the Credit Agreement to
become a Pledgor under the Agreement in order to induce the Lenders to continue
to extend credit pursuant to the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1. In accordance with the Agreement, the New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and the New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and correct in all material respects
on and as of the date hereof or, to the extent relating to an earlier date, as
of such date. Each reference to a “Pledgor” in the Agreement and each reference
to a

 

--------------------------------------------------------------------------------


 

“[Domestic][Foreign](1) Pledgor” in the Agreement shall be deemed to include the
New Party. The Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Party hereby grants to the Pledgee, a security interest in,
and acknowledges and agrees that the Pledgee has a lien upon and security
interest in, all of the New Party’s right, title and interest in and to all
Collateral now or hereafter owned by such New Party to secure the [Secured
Obligations][Secured Foreign Obligations](2) of such New Party. The New Party
represents and warrants that the attached Supplement to Annex A accurately and
completely sets forth all additional information required pursuant to the
Agreement and hereby agrees that such Supplement shall constitute part of Annex
A to the Agreement.

 

SECTION 3. The New Party represents and warrants to the Pledgee and the Secured
Creditors that this Instrument has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 4. This Instrument shall become effective when the Pledgee shall have
received a counterpart of this Instrument that bears the signatures of the New
Party.

 

SECTION 5. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

 

SECTION 6. THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Agreement. All communications and notices hereunder to
the New Party shall be given to it pursuant to and in accordance with Section 19
of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Instrument as of the
day and year first above written.

 

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  Delete as applicable.

 

(2)  Delete as applicable.

 

--------------------------------------------------------------------------------


 

SUPPLEMENT TO ANNEX A

 

TO PLEDGE AGREEMENT

 

Pledged Securities

 

Name of Pledgor

 

Name of Issuer

 

Type of Shares

 

Number
of Shares
Pledged

 

Percentage
of
Outstanding
Shares of
Capital
Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 5.1(c)

 

FORM OF

OFFICER’S CERTIFICATE

 

March 18, 2016

 

This Officer’s Certificate is furnished pursuant to Section 5.1(c) of the Credit
Agreement, dated as of the date hereof, among Ball Corporation, an Indiana
corporation (“Company”), Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto (such Credit Agreement, as in effect on the date of this
Officer’s Certificate, being herein called the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Officer’s Certificate
shall have the meanings set forth in the Credit Agreement.

 

The undersigned, the [Insert title of a Responsible Officer](1) of Company, does
hereby certify on behalf of Company, in his capacity as an officer of Company
and not in his individual capacity that, as of the date hereof:

 

1.                                      The representations and warranties set
forth in Article VI of the Credit Agreement are true and correct in all material
respects as of the date hereof, except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representation and warranties are true and correct in all material respects as
of such specified date.

 

2.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

3.                                      Subject solely to receipt by the Cash
Confirmation Provider of irrevocable written confirmation from the
Administrative Agent of the satisfaction, or waiver with the consent of Required
Lenders, or each of the conditions precedent set forth in Section 5.1(a) through
(q) of the Credit Agreement, all other approvals and consents by the Cash
Confirmation Provider required to be delivered under the Bridge Loan Agreement
in order to effect the Company 2016 Bridge Facility Reduction substantially
contemporaneously with the occurrence of the Closing Date have been delivered.

 

5.                                      No actions, suits or proceedings shall
be pending or, to the knowledge of any Credit Party, threatened in writing
against any Credit Party challenging the validity or enforceability of any
material provision of any Loan Document.

 

--------------------------------------------------------------------------------

 

(1) “Responsible Officer” means any of the Chairman or Vice Chairman of the
Board of Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
the Company.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.

 

 

 

Ball Corporation, an Indiana Corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 5.1(d)

 

FORM OF

SECRETARY’S CERTIFICATE(1)

 

[APPLICABLE CREDIT PARTY]

Secretary’s Certificate

 

I,                     , hereby certify that I am the duly elected, qualified
and acting Secretary of [APPLICABLE CREDIT PARTY], a            
[corporation][limited liability company] (the “Company”), and that, as such, I
am authorized to execute and deliver this Secretary’s Certificate, dated as of
[       ], 201[ ] (this “Certificate”), on behalf of Company.  This Certificate
is being delivered pursuant to Section 5.1(d) of that certain Credit Agreement,
dated as of March 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Ball
Corporation, an Indiana corporation (“Parent”), Ball UK Acquisition Limited, a
private limited company registered in England and Wales with company number
09441371 and whose registered office is at c/o Skadden, Arps, Slate, Meagher &
Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom,
each Other Subsidiary Borrower from time to time party thereto, the financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent, Deutsche Bank AG New York Branch, as
collateral agent, and the facing agents from time to time party thereto. 
Capitalized terms used herein and not defined herein shall have their respective
meanings set forth in the Credit Agreement.

 

I hereby further certify, as of the date hereof, that:

 

1.                                      Attached hereto as Exhibit A is a true
and correct copy of the Certificate of [Incorporation] [Formation] [other
equivalent document] of Company [as in effect as of [      ] and at all
subsequent times to and including the date hereof], certified by the [Secretary
of State of the State of             ] [other comparable authority in
jurisdiction] as of the date listed thereon, together with all amendments
thereto through the date hereof;

 

2.                                      Attached hereto as Exhibit B is a true
and correct copy of the [by-laws] [limited liability company agreement] [other
Organizational Documents] of Company, [as in effect as of [      ] and at all
subsequent times to and including the date hereof,] together with all amendments
thereto through the date hereof, and said [by-laws] [limited liability company
agreement] [other

 

--------------------------------------------------------------------------------

(1)  For non-U.S. entities, certificate to be updated to reflect local law
formalities consistent with the terms of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Organizational Documents] are in full force and effect on and as of the date
hereof;

 

3.                                      Attached hereto as Exhibit C is a true
and correct copy of the resolutions duly adopted by the [board of directors]
[sole member] [or other equivalent governing body] of Company [and by the equity
holders of Company] on [      ], and said resolutions have not been amended or
repealed, are in full force and effect on and as of the date hereof and
constitute the only action taken by the [board of directors] [sole member] [or
other equivalent governing body] of Company [and by the equity holders of
Company] with respect to the subject matter thereof;

 

4.                                      Each of the persons named on Exhibit D
is a duly elected and qualified officer of Company with such person holding the
respective office or offices set forth opposite such person’s name and the
signature set forth opposite the name of each such person is his or her genuine
signature. Each such person is authorized to execute and deliver, on behalf of
the Company, the Loan Documents to which it is a party and any certificate or
other document to be executed and delivered by the Company pursuant to the Loan
Documents; and

 

5.                                      Prior to receipt by the Administrative
Agent of a new certificate of the Secretary of the Company amending this
Certificate to add or delete the name or names of authorized officers and
submitting the signatures of the officers named in such new certificate, the
Administrative Agent and the Lenders may rely on this Certificate in connection
with the execution and delivery, on behalf of the Company, of the Loan Documents
and other certificates or documents to be executed and delivered by the Company
pursuant to the Loan Documents.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand to this Certificate as of the
date first written above.

 

 

[                    ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

[Secretary][assistant secretary][Responsible Officer]

 

I,                , the undersigned, [Applicable Officer] of the Company, do
hereby certify that                 is the duly elected and qualified Secretary
of the Company and the signature above is her genuine signature. (1)

 

 

By:

 

 

Name:

 

Title:

[Applicable Officer]

 

--------------------------------------------------------------------------------

(1) For Dutch, Luxembourg and UK entities, signature pages should be modified to
comply with local law.

 

3

--------------------------------------------------------------------------------


 

Exhibit D

to Secretary’s Certificate

 

Incumbency and Specimen Signatures for the Company

 

Name

 

Title

 

Specimen Signature

 

 

 

[Applicable Officer]

 

 

 

 

 

[Applicable Officer]

 

 

 

 

 

[Applicable Officer]

 

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit 5.1(g)

 

FORM OF

SOLVENCY CERTIFICATE

 

March 18, 2016

 

The undersigned hereby certifies, in his capacity as the chief financial officer
of Ball Corporation, an Indiana corporation (“Company”) and not in his
individual capacity that, as of the date hereof:

 

1.                                      This certificate is given pursuant to
Section 5.1(g) of the Credit Agreement of even date herewith by and among
Company, Ball UK Acquisition Limited, a private limited company registered in
England and Wales with company number 09441371 and whose registered office is at
c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,
London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time to time
party thereto, the financial institutions from time to time party thereto, as
Lenders, Deutsche Bank AG New York Branch, as Administrative Agent and as
Collateral Agent, and the Facing Agents from time to time party thereto (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”). 
Capitalized terms used herein but not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

2.                                      On and as of the Closing Date, after
giving effect to Loans, if any, made or to be made on the Closing Date (and the
use of proceeds thereof on a pro forma basis) and Liens created by the Borrowers
in connection with the transactions contemplated thereby,

 

(a)                       the sum of the assets, at a fair valuation, of Company
and its Subsidiaries (taken as a whole) will exceed their debts;

 

(b)                       Company and its Subsidiaries (taken as a whole) have
not incurred and do not intend to, or believe that they will, incur debts beyond
their ability to pay such debts as such debts mature; and

 

(c)                        Company and its Subsidiaries (taken as a whole) will
have sufficient capital with which to conduct its business.

 

3.                                      For purposes of this Certificate, “debt”
means any liability on a claim, and “claim” means (a) any right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured (including all obligations, if any, under any Plan or the
equivalent for unfunded past service liability, and any other unfunded medical
and death benefits) or (b) any right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.  In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.

 

 

Ball Corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 5.1(r)

 

FORM OF CP MEMORANDUM TO CASH CONFIRMATION PROVIDER

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent
60 Wall Street
New York, New York 10005

 

Ball Corporation

10 Longs Peak Drive

Broomfield, CO 80021

Attention: General Counsel

 

March 18, 2016

 

Ladies and Gentlemen,

 

1.                                      We refer to that certain Credit
Agreement, dated as of March 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ball
Corporation, an Indiana corporation (“Company”), Ball UK Acquisition Limited, a
private limited company registered in England and Wales with company number
09441371 and whose registered office is at c/o Skadden, Arps, Slate, Meagher &
Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom,
each Other Subsidiary Borrower from time to time party thereto, the financial
institutions from time to time party thereto, as Lenders, Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent, and the Facing Agents
from time to time party thereto.

 

Capitalized terms defined in the Credit Agreement shall have the same meaning
when used in this letter, unless otherwise defined herein.

 

2.              We confirm that the Conditions Precedent to Effectiveness set
forth in Sections 5.1(a) through (q) of the Credit Agreement have been satisfied
or unconditionally and permanently waived as required by the Credit Agreement,
and, in accordance with clause (r) of Section 5.1 of the Credit Agreement, we
confirm that the Closing Date shall occur automatically upon our receipt of
written confirmation from Company that all consents and approvals by the Cash
Confirmation Provider required to be delivered under the Bridge Loan Agreement
in order to effect the Company 2016 Bridge Facility Reduction substantially
contemporaneously with the occurrence of the Closing Date has been or will be
delivered.

 

This letter is given for the sole benefit of the Borrowers and may not be relied
upon by any other person, nor quoted or referred to in any public document, nor
filed with any governmental agency without our prior consent; provided, that, a
copy of this letter may be furnished to, but may not be relied upon by, the Cash
Confirmation Provider and its counsel (it being understood we do not assume any
duty or liability to the Cash Confirmation Provider and its counsel in
connection therewith).

 

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

1

--------------------------------------------------------------------------------


 

Yours faithfully,

 

For and on behalf of

DEUTSCHE BANK AG NEW YORK BRANCH

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 5.2(d)

 

FORM OF

OFFICER’S CERTIFICATE

 

[Date]

 

This Officer’s Certificate is furnished pursuant to Section 5.2(d) of the Credit
Agreement, dated as of March 18, 2016, among Ball Corporation, an Indiana
corporation (“Company”), Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto (such Credit Agreement, as in effect on the date of this
Officer’s Certificate, being herein called the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Officer’s Certificate
shall have the meanings set forth in the Credit Agreement.

 

The undersigned, the [Insert title of a Responsible Officer](1) of Company, does
hereby certify on behalf of Company, in his capacity as an officer of Company
and not in his individual capacity that, as of the date hereof:

 

1.             [The Offer has become or has been declared unconditional in all
respects.](2) [A copy of an order of the Court sanctioning the Scheme has been
filed on behalf of the Target, with the Registrar of Companies in accordance
with Section 899(A) of the Companies Act.](3)

2.             After utilization of the Certain Funds Term Loans, Purchaser will
have the funds necessary to acquire all the Target Shares, and to pay all fees
and expenses incurred in connection with the Target Acquisition.

 

--------------------------------------------------------------------------------

(1)  “Responsible Officer” means any of the Chairman or Vice Chairman of the
Board of Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company.

 

(2)  Insert in the case of an Offer.

 

(3)  Insert in the case of a Scheme.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

Ball Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 7.2(a)

 

FORM OF

COMPLIANCE CERTIFICATE PURSUANT TO SECTION 7.2(a)

 

The undersigned, [Name] the [Chief Financial Officer][Treasurer] of Ball
Corporation, an Indiana corporation (“Company”), does hereby certify on behalf
of Company and not in his individual capacity that, as of the date hereof:

 

1.             This Certificate is furnished pursuant to Section 7.2(a) of that
certain Credit Agreement, dated as of March 18, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Company, Ball UK Acquisition Limited, each Other Subsidiary Borrower from
time to time party thereto, the financial institutions from time to time party
thereto, as lenders, Deutsche Bank AG New York Branch, as administrative agent
and as collateral agent, and the facing agents from time to time party thereto. 
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings set forth in the Credit Agreement.

 

2.             I have reviewed the financial statements delivered pursuant to
Section [7.1(a)][7.1(b)] of the Credit Agreement and attached hereto as
Exhibit A(1) or otherwise delivered or deemed delivered to the Administrative
Agent pursuant to Section 7.1 of the Credit Agreement and, to my knowledge, the
financial statements present fairly, in accordance with GAAP or, in the case of
financial statements of any Foreign Subsidiary delivered pursuant to
Section 7.1(a) of the Credit Agreement, generally accepted accounting principles
in such Person’s jurisdiction of organization (except as approved by the
accountants preparing such statements or the Chief Financial Officer, as the
case may be, and disclosed therein or otherwise disclosed in writing by Company
to the Lenders), the financial condition and results of operations of Company
and its consolidated Subsidiaries for the period of such financial statements
(subject, in the case of interim statements, to normal recurring adjustments and
absence of footnotes).

 

3.             To my knowledge, no Event of Default or Unmatured Event of
Default exists[, except for          , and Company proposes to take the
following action with respect thereto:]

 

4.             Set forth below are reasonably detailed computations to the
extent necessary to establish Company’s compliance with the covenant set forth
in Article IX of the Credit Agreement, as of             ,      (the
“Computation Date”) and for the Test Period commencing on               ,     
and ending on the Computation Date (such period, the “Computation Period”):

 

As of the Computation Date:

 

The Net Leverage Ratio was     :1.00, as computed on Attachment 1 hereto.

 

--------------------------------------------------------------------------------

(1)  Note: financial statements may be attached to compliance certificate but
are not required to be attached as long as financials are posted on the Ball
website or the SEC website.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Compliance Certificate to be
executed and delivered, and the certifications contained herein to be made, by
its [Chief Financial Officer][Treasurer] on this      day of             ,
     .

 

 

Ball Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Attachment 1

(to   /  /   Compliance Certificate)

 

NET LEVERAGE RATIO(2)

on                 ,            

(the “Computation Date”)

 

1.

Consolidated Net Debt(3) as of the Computation Date:

 

 

 

 

 

 

 

 

(a)

Without duplication, all Indebtedness described in clauses (i) through
(vii) (other than commercial letters of credit and undrawn amounts under standby
letters of credit) of the definition of “Indebtedness” and Guarantee Obligations
in respect of the foregoing, in each case, of Company and its Subsidiaries
(other than the Unrestricted Entities) determined on a consolidated basis in
accordance with GAAP (which shall not include any Indebtedness under a Term
Facility or any Permitted Refinancing Indebtedness in respect thereof unless and
until any Term Loans under such Term Facility or equivalent under any Permitted
Refinancing Indebtedness are drawn under the Credit Agreement or thereunder)

 

$

 

 

 

 

 

 

(b)

The aggregate outstanding amount, without duplication of Item 1(a), of
Attributable Debt of Company and its Subsidiaries (other than the Unrestricted
Entities) determined on a consolidated basis (exclusive of Attributable Debt
under any Receivables Factoring Facility which is non-recourse except for
standard representations, warranties, covenants and indemnities made in
connection with such facilities and/or any off-balance sheet Permitted Accounts
Receivable Securitization)

 

$

 

--------------------------------------------------------------------------------

(2)  (i) For purposes of determining compliance with Article IX for the first 4
Test Periods ended on or after the Initial Certain Funds Funding Date and
(ii) when determining the Net Leverage Ratio for any other purpose under this
Agreement (other than for purposes of determining compliance with Article IX for
each Test Period ended after the first 4 Test Periods following the Initial
Certain Funds Funding Date), Consolidated EBITDA shall be calculated for the
most recently completed four Fiscal Quarter period for which financial
statements are internally available.

 

(3)  Consolidated Net Debt shall not include the amount of any Indebtedness that
has been defeased or satisfied and discharged in accordance with the terms of
such Indebtedness.

 

3

--------------------------------------------------------------------------------


 

 

(c)

The unrestricted Cash and Cash Equivalents of Company and its Subsidiaries
(other than the Unrestricted Entities) determined on a consolidated basis in
accordance with GAAP; provided that proceeds of any debt securities or loans
deposited into a segregated account in escrow or held pursuant to a similar
arrangement in connection with the offering of such debt securities or
syndication of such loans or in connection with any Subject Transaction under
clause (a), (e) or (g) of such definition in the Credit Agreement shall be
deemed unrestricted for purposes of the definition of Consolidated Net Debt.

 

$ 

 

 

 

 

 

 

(d)

Consolidated Net Debt: The sum of Items 1(a) and 1(b), minus Item 1(c)

 

$

 

 

 

 

 

2.

Consolidated EBITDA(4) for the Computation Period, on a consolidated basis for
Company and its Subsidiaries, the sum of the amounts for the Computation Period,
without duplication, of:

 

$

 

 

 

 

 

 

(a)

Consolidated Net Income(5):

 

 

 

 

(i)

the aggregate of the net income (loss) of the Person in question for the
Computation Period, determined in accordance with GAAP on a consolidated basis

 

$

 

 

 

 

 

 

 

 

(ii)

the income of any unconsolidated Subsidiary and any Person in which any other
Person (other than Company or any of the Subsidiaries or any director holding
qualifying shares in compliance with applicable law or any other third party
holding a de minimis number of shares in order to comply with other similar
requirements) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Wholly-Owned Subsidiaries by such Person during such period

 

$

 

 

 

 

 

 

 

 

(iii)

the cumulative effect of a change in accounting principles

 

$

 

 

 

 

 

 

 

 

(iv)

the sum of Items 2(a)(ii) and 2(a)(iii)

 

$

 

 

 

 

 

 

 

 

(v)

Consolidated Net Income: the result of Item 2(a)(i) minus Item 2(a)(iv)

 

$

 

 

 

 

 

 

 

(b)

Consolidated Interest Expense, to the extent deducted in computing Consolidated
Net Income

 

$

 

--------------------------------------------------------------------------------

(4)  Consolidated EBITDA shall be decreased by the amount of any cash
expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods. Each item to be calculated for the
Computation Period in conformity with GAAP.

 

(5)  All income of Unrestricted Entities shall be excluded from Consolidated Net
Income.

 

4

--------------------------------------------------------------------------------


 

 

(c)

Charges against income for foreign, federal, state and local taxes in each case
based on income or profits, to the extent deducted in computing Consolidated Net
Income

 

$

 

 

 

 

 

 

 

(d)

Depreciation expense, to the extent deducted in computing Consolidated Net
Income

 

$

 

 

 

 

 

 

 

(e)

Amortization expense, including, without limitation, amortization of goodwill
and other intangible assets, fees, costs and expenses in connection with the
execution, delivery and performance of any of the Loan Documents, and other
fees, costs and expenses in connection with Permitted Acquisitions, in each
case, to the extent deducted in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(f)

Any non-cash charge resulting from any write-down of assets, to the extent
deducted in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(g)

Any non-cash restructuring charge, to the extent deducted in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

 

(h)

All other non-cash charges (except to the extent such non-cash charges are
reserved for cash charges to be taken in the future)

 

$

 

 

 

 

 

 

(i)

(A) Fees, costs and expenses in connection with the Transaction, the Target
Acquisition (including, without limitation, separations, consolidations,
divestitures and reorganizations in preparation therefor or in connection
therewith), the Target Notes Refinancing, the Designated Existing Notes
Refinancing, the issuance of the Senior Notes (2025) and the Senior Notes
(Target Acquisition), the Replacement Target Note Financing, the Company 2013
Credit Facility Refinancing, the Brazilian Debt Refinancing, and each Permitted
Reorganization, (B) transaction fees, costs and expenses (including up-front
fees, commissions, premiums or charges) incurred in connection with, to the
extent permitted under the Loan Documents and whether or not consummated, equity
issuances, Investments, Acquisitions, Asset Dispositions, recapitalizations,
refinancings, mergers, option buy-outs, or the incurrence or repayment of
Indebtedness or any amendments, waivers or other modifications under the
agreements relating to such Indebtedness or similar transactions, (C) fees,
costs and expenses in connection with strategic initiatives, transition costs
and other business optimization and information systems related fees, costs and
expenses (including non-recurring employee bonuses in connection therewith and
including in connection with each Permitted Reorganization and the separation
and eventual disposal of businesses or lines of business) and (D) fees, costs
and expenses with respect to Receivables Factoring Facilities, to the extent not
included in Consolidated Interest Expense

 

$

 

5

--------------------------------------------------------------------------------


 

 

(j)

The amount of “run-rate” cost savings, product margin synergies (including
increased share of shelf), operating expense reductions and product cost
(including sourcing), and other operating improvements and synergies reasonably
identifiable and factually supportable relating to, and projected by Company in
good faith to result from, actions taken or with respect to which substantial
steps have been taken or are expected to be taken by Company or any of its
Subsidiaries within 24 months after (A) in the case of the Transactions and the
Target Acquisition, the Initial Certain Funds Funding Date, and (B) in the case
of asset sales, Investments, Asset Dispositions, operating improvements, mergers
or other business combinations, acquisitions, divestitures, restructurings and
cost savings initiatives, the date it is consummated; provided that the
aggregate amount added back pursuant to this Item 2(j) (other than in connection
with any mergers, business combinations, acquisitions or divestitures) and Item
2(k) and pursuant to any pro forma adjustments in accordance with the definition
of Pro Forma Basis in any Test Period shall not exceed 30% of Consolidated
EBITDA with respect to such period (after giving effect to such add-backs
pursuant to this Item 2(j) and Item 2(k) and such adjustments)

 

$

 

 

 

 

 

 

(k)

Costs, charges, accruals, reserves or expenses attributable to the undertaking
or implementation of cost savings initiatives, operating expense reductions,
integration, transition, facilities opening and pre-opening, business
optimization and other restructuring costs, charges, accruals, reserves and
expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers and curtailments, costs related to
entry into new markets, consulting fees, signing costs, retention or completion
bonuses, relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that the aggregate amount of any such
costs, charges, accruals, reserves or expenses (other than in connection with
any mergers, business combinations, acquisitions or divestures), together with
any amounts added back pursuant to clause (xiii) and pursuant to any pro forma
adjustment in accordance with the definition of Pro Forma Basis in any Test
Period shall not exceed 30% of Consolidated EBITDA with respect to such period
(after giving effect to such add-backs pursuant to Item 2(j) and this
Item 2(k) and such adjustments)

 

$

 

 

 

 

 

 

(l)

The sum of Items 2(b) through 2(k)

 

$

 

 

 

 

 

 

(m)

The gain (or plus the loss) (net of any tax effect) resulting from the sale of
any capital assets other than in the ordinary course of business, to the extent
added (deducted) in computing Consolidated Net Income

 

$

 

6

--------------------------------------------------------------------------------


 

 

(n)

Extraordinary or non-cash nonrecurring after-tax gains (or plus extraordinary or
non-cash nonrecurring after-tax losses), to the extent added (deducted) in
computing Consolidated Net Income

 

$

 

 

 

 

 

 

(o)

Any non-cash gain resulting from any write-up of assets (other than with respect
to any Company Owned Life Insurance Program), to the extent added in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

(p)

All other non-cash items increasing Consolidated Net Income for such period

 

$

 

 

 

 

 

 

(q)

The sum of Items 2(m) through 2(p)

 

$

 

 

 

 

 

 

(r)

Consolidated EBITDA: the sum of Item 2(a)(5) and Item 2(l) minus Item 2(q)

 

$

 

 

 

 

 

3.

NET LEVERAGE RATIO: ratio of Item 1(d) to Item 2(r)

 

       :1.00

 

7

--------------------------------------------------------------------------------


 

Exhibit 12.8(c)

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT(1)

 

Date           ,    

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the] [each]
Assignor identified in item 1 below ([the] [each an] “Assignor”) and [the]
[each] Assignee identified in [item 2] [item 3] below ([the] [each an]
“Assignee”). [It is understood and agreed that the rights and obligations of
such Assignee [Assignor] hereunder are several and not joint.]  Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Credit Agreement identified below (as amended, restated supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee.  The Standard Terms
and Conditions set forth in Annex 1 hereto (the “Standard Terms and Conditions”)
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from [the] [each such] Assignor, subject to and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below, the interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, to the extent included in any such facilities,
Letters of Credit and Swing Line Loans) (the “Assigned Interest”).  [Each]
[Such] sale and assignment is without recourse to [the] [each such] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the] [each such] Assignor.

 

1.                                      Assignor:

 

[2.                                 
Assignee:                                                                                          
                                             ](2)

 

[2][3].               Credit Agreement:            Credit Agreement dated as of
March 18, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Ball Corporation, an Indiana
corporation, Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time
to time party thereto, the financial institutions from time to time party
thereto, as Lenders,

 

--------------------------------------------------------------------------------

(1)         This Form of Assignment and Assumption Agreement should be used for
an assignment to or from a single Assignee or to or from funds managed by the
same or related investment managers.

 

(2)         Item 1 and Item 2 should be filled in as appropriate.  In the case
of an assignment to or from funds managed by the same or related investment
managers, the Assignees or Assignors should be listed in bracketed item 3 as
applicable.

 

1

--------------------------------------------------------------------------------


 

Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, and the Facing Agents from time to time party thereto.

 

[3.                                  Assigned Interest:(3)

 

Assignee

 

Facility
assigned

 

Aggregate Amount
of Commitment/Loans for
all Lenders

 

Amount
of Commitment/Loans
Assigned

 

[Name of Assignee]

 

 

 

 

 

 

 

[Name of Assignee]

 

 

 

 

 

 

 

 

[4.                                  Assigned Interest:(4)

 

Facility assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans Assigned

 

Multicurrency Revolving Commitments

 

$

              

 

$

              

 

EUR Term A Commitments

 

 

 

 

 

USD Term A Commitments

 

 

 

 

 

 

[5.                                  UK Qualifying Lender/UK Tax Treaty
Provisions:

 

I.                The Assignee confirms for the benefit of the Administrative
Agent and any relevant Credit Party, but without liability to any Credit Party,
that it is [a UK Qualifying Lender (other than a UK Treaty Lender)/a UK Treaty
Lender/ not a UK Qualifying Lender](5).

 

II.           [The Assignee confirms that the person beneficially entitled to
interest payable to such Assignee in respect of an advance under a Loan Document
is either:

 

a.              a company resident in the United Kingdom for United Kingdom tax
purposes;

 

b.              a partnership each member of which is:

 

--------------------------------------------------------------------------------

(3) Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignment to or from funds managed by the same or related
investment managers.

 

(4) Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a Lender for an assignment to a single Assignee.

 

(5) Delete as applicable. The Assignee is required to confirm its status
pursuant to Section 4.7(f)(iii)(7).

 

2

--------------------------------------------------------------------------------


 

i.                  a company so resident in the United Kingdom; or

 

ii.               a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

c.               a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company.](6)

 

III.                              [The Assignee confirms that it holds a
passport under the UK DTTP Scheme (scheme reference number [    ]) and its
jurisdiction of tax residence is [      ].](7)]

 

[6]                                 Minimum Rating During Certain Funds Period: 
The Assignee confirms that, as of the date hereof, its senior, unsecured,
long-term indebtedness has a rating by S&P and Moody’s of, respectively, BBB and
Baa2, or higher.] (8)

 

Effective Date                 , 20

 

--------------------------------------------------------------------------------

(6) Include if the Assignee is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender.

 

(7) An Assignee that holds a passport under the UK DTTP Scheme and that wishes
that scheme to apply to the Agreement should insert its UK DTTP scheme reference
number and jurisdiction of tax residence, in accordance with
Section 4.7(f)(iii)(2).

 

(8) Include with respect to any assignment of Certain Funds Term Loans made
prior to the expiration of the Certain Funds Period.

 

3

--------------------------------------------------------------------------------


 

ASSIGNOR INFORMATION

 

 

 

Payment Instructions:

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

Reference:

 

 

ASSIGNEE INFORMATION

 

 

 

Payment Instructions:

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

Reference:

 

Telephone No.:

 

4

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](9)

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

[Additional Signature lines as necessary]

 

[Additional Signature lines as necessary]

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to and](10) Accepted:

 

 

 

 

 

 

 

[                        ],

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[BALL CORPORATION, an Indiana corporation]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:(11)

 

 

 

 

--------------------------------------------------------------------------------

(9) Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

 

(10) Insert only if assignment is being made to an Assignee other than an
Affiliate or another Lender, or, in the case of a Lender that is a Fund, any
Related Fund of any Lender.

 

(11) If required pursuant to the terms of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX I

 

BALL CORPORATION

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [Each] [The] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and to consummate
the transactions contemplated hereby; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document delivered pursuant
thereto, other than this Assignment, or any collateral thereunder, (iii) the
financial condition of Company or any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by Company or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents.

 

1.2.                            Assignee.  [Each] [The] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement and hereby affirms that it is not a “Residual Entity”, as such
term is defined in Article 4.2 of European Council Directive 2003/48/EC on the
taxation of savings income, resident for tax purposes of any member state of the
European Union, Aruba, Guernsey, Jersey, the Isle of Man, Montserrat, or the
British Virgin Islands as well as the former Netherlands Antilles (i.e.,
Bonaire, Curacao, Saba, Sint Eustatius and Sint Maarten), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision and (v) has sent to Company if required
to be delivered to Company or attached to this Assignment if required to be
delivered to the Administrative Agent any documentation required to be delivered
by it to Company and/or the Administrative Agent pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [each such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [each such] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) appoints and authorizes each of the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Agreement and the other Loan Documents as
are delegated to or otherwise conferred upon the Administrative Agent or the
Collateral Agent, as the case may be, by the

 

1

--------------------------------------------------------------------------------


 

terms thereof, together with such powers as are reasonably incidental thereto;
and (iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. [[Each] [The] Assignee hereby confirms that it is a professional market
party within the meaning of the Financial Supervision Act (Wet op het financieel
toezicht) including any regulations issued pursuant thereto.](1) [[Each] [The]
Assignee hereby confirms that it is not to be considered part of the public on
the basis of [a delegated act by the European Commission clarifying the
definition of credit institution and the term “public” (as referred to in
article 4.1(1) of the Capital Requirements Regulation (EU/575/2013))] [the
interpretation from [·](2) of the term “public” (as referred to in article
4.1(1) of the Capital Requirements Regulation (EU/575/2013)).](3)

 

2.                                      Payment.  Subject to the terms of the
Credit Agreement, from and after the Effective Date, the Administrative Agent
shall make all payment in respect to the Assigned Interest (including payments
of principal, interest, fees and other amounts) to [the] [each such] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[each] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
the Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(1) Representation to be included if (i) assignment relates to a Loan provided
to a Netherlands Credit Party, (ii) the assignment or transfer does not include
an amount outstanding from the Netherlands Credit Party of at least €100,000 (or
its equivalent in any other currency or currencies) and (iii) at the time of an
assignment or a transfer by a Lender (A) the European Commission has not yet
published a delegated act clarifying the definition of credit institution and
the term “public” (as referred to in article 4.1(1) of the Capital Requirements
Regulation (EU/575/2013)), or (B) no interpretation is available yet from a
competent authority of the term “public” (as referred to in article 4.1(1) of
the Capital Requirements Regulation (EU/575/2013)).

 

(2) Assignee to identify a competent authority providing the interpretation the
Assignee is relying on.

 

(3) Representation to be included if (i) assignment relates to a Loan provided
to a Netherlands Credit Party and (ii) (A) the European Commission has published
a delegated act clarifying the definition of credit institution and the term
“public” (as referred to in article 4.1(1) of the Capital Requirements
Regulation (EU/575/2013)) or (B) an interpretation is available from a competent
authority of the term “public” (as referred to in article 4.1(1) of the Capital
Requirements Regulation (EU/575/2013)).

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1(a)
Commitments

 

1.     Multicurrency Revolving Commitments

 

LENDER

 

Amount of
Multicurrency
Revolving Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

$

160,250,000.00

 

10.683

%

Bank of America, NA

 

$

67,000,000.00

 

4.467

%

Goldman Sachs Bank USA

 

$

59,250,000.00

 

3.950

%

KeyBank National Association

 

$

59,250,000.00

 

3.950

%

Mizuho Bank, Ltd.

 

$

52,000,000.00

 

3.467

%

Coöperatieve Rabobank U.A., New York Branch

 

$

52,000,000.00

 

3.467

%

Santander Bank N.A.

 

$

46,000,000.00

 

3.067

%

BNP Paribas

 

$

46,000,000.00

 

3.067

%

PNC Bank, National Association

 

$

46,000,000.00

 

3.067

%

Sumitomo Mitsui Banking Corporation

 

$

46,000,000.00

 

3.067

%

UniCredit Bank AG, New York Branch

 

$

46,000,000.00

 

3.067

%

Australia and New Zealand Banking Group Limited

 

$

42,750,000.00

 

2.850

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

42,750,000.00

 

2.850

%

Crédit Agricole Corporate and Investment Bank

 

$

42,750,000.00

 

2.850

%

TD Bank, N.A.

 

$

42,750,000.00

 

2.850

%

Barclays Bank PLC

 

$

58,500,000.00

 

3.900

%

The Northern Trust Company

 

$

37,500,000.00

 

2.500

%

Raiffeisen Bank International AG

 

$

37,500,000.00

 

2.500

%

Bank of Montreal

 

$

32,250,000.00

 

2.150

%

Capital One, N.A.

 

$

32,250,000.00

 

2.150

%

Citizens Bank, N.A.

 

$

32,250,000.00

 

2.150

%

Compass Bank d/b/a BBVA Compass

 

$

32,250,000.00

 

2.150

%

Crédit Industriel et Commercial, London Branch

 

$

16,125,000.00

 

1.075

%

Credit Industriel et Commercial, New York Branch

 

$

16,125,000.00

 

1.075

%

Fifth Third Bank

 

$

32,250,000.00

 

2.150

%

HSBC Bank USA, National Association

 

$

32,250,000.00

 

2.150

%

Landesbank Hessen-Thüringen Girozentrale

 

$

32,250,000.00

 

2.150

%

Lloyds Bank plc

 

$

86,000,000.00

 

5.733

%

The Bank of Nova Scotia

 

$

32,250,000.00

 

2.150

%

Wells Fargo Bank, National Association

 

$

32,250,000.00

 

2.150

%

U.S. Bank National Association

 

$

26,000,000.00

 

1.733

%

Commerzbank AG, New York Branch

 

$

16,750,000.00

 

1.117

%

Bank of China, Chicago Branch

 

$

15,000,000.00

 

1.000

%

The Governor and Company of the Bank of Ireland

 

$

11,750,000.00

 

0.783

%

The Huntington National Bank

 

$

9,500,000.00

 

0.633

%

Banco de Sabadell, S.A.- Miami Branch

 

$

8,250,000.00

 

0.550

%

KBC Bank N.V., acting though its New York Branch

 

$

8,250,000.00

 

0.550

%

BOKF, NA dba Colorado State Bank and Trust

 

$

8,250,000.00

 

0.550

%

Comerica Bank

 

$

3,500,000.00

 

0.233

%

Total

 

$

1,500,000,000.00

 

100.000

%

 

--------------------------------------------------------------------------------


 

2.     USD Term Loan A Commitments

 

LENDER

 

Amount of USD Term
Loan A Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

$

33,000,000.00

 

2.357

%

Bank of America, NA

 

$

83,500,000.00

 

5.964

%

Goldman Sachs Bank USA

 

$

53,750,000.00

 

3.839

%

KeyBank National Association

 

$

75,250,000.00

 

5.375

%

Mizuho Bank, Ltd.

 

$

47,000,000.00

 

3.357

%

Coöperatieve Rabobank U.A., New York Branch

 

$

15,250,000.00

 

1.089

%

BNP Paribas

 

$

13,000,000.00

 

0.929

%

PNC Bank, National Association

 

$

59,250,000.00

 

4.232

%

Sumitomo Mitsui Banking Corporation

 

$

42,000,000.00

 

3.000

%

UniCredit Bank AG, New York Branch

 

$

13,000,000.00

 

0.929

%

Australia and New Zealand Banking Group Limited

 

$

38,250,000.00

 

2.732

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

53,250,000.00

 

3.804

%

Crédit Agricole Corporate and Investment Bank

 

$

12,000,000.00

 

0.857

%

TD Bank, N.A.

 

$

38,250,000.00

 

2.732

%

Barclays Bank PLC

 

$

31,000,000.00

 

2.214

%

The Northern Trust Company

 

$

46,000,000.00

 

3.286

%

CoBank, ACB

 

$

275,000,000.00

 

19.643

%

Bank of Montreal

 

$

28,750,000.00

 

2.054

%

Capital One, N.A.

 

$

40,250,000.00

 

2.875

%

Citizens Bank, N.A.

 

$

40,250,000.00

 

2.875

%

Compass Bank d/b/a BBVA Compass

 

$

28,750,000.00

 

2.054

%

Crédit Industriel et Commercial, London Branch

 

$

4,250,000.00

 

0.304

%

Credit Industriel et Commercial, New York Branch

 

$

4,250,000.00

 

0.304

%

Fifth Third Bank

 

$

40,250,000.00

 

2.875

%

HSBC Bank USA, National Association

 

$

28,750,000.00

 

2.054

%

The Bank of Nova Scotia

 

$

28,750,000.00

 

2.054

%

Wells Fargo Bank, National Association

 

$

40,250,000.00

 

2.875

%

U.S. Bank National Association

 

$

32,000,000.00

 

2.286

%

Bank of China, Chicago Branch

 

$

25,000,000.00

 

1.786

%

The Bank of East Asia, Limited, New York Branch

 

$

32,000,000.00

 

2.286

%

The Huntington National Bank

 

$

15,500,000.00

 

1.107

%

KBC Bank N.V., acting though its New York Branch

 

$

7,000,000.00

 

0.500

%

BOKF, NA dba Colorado State Bank and Trust

 

$

11,250,000.00

 

0.804

%

Stifel Bank & Trust

 

$

12,500,000.00

 

0.893

%

Taiwan Cooperative, Ltd., Acting through its New York Branch

 

$

12,500,000.00

 

0.893

%

FirstMerit Bank, N.A.

 

$

10,000,000.00

 

0.714

%

Comerica Bank

 

$

4,500,000.00

 

0.321

%

California First National Bank

 

$

9,000,000.00

 

0.643

%

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

9,000,000.00

 

0.643

%

Mercantil Commercebank, N.A.

 

$

6,500,000.00

 

0.464

%

Total

 

$

1,400,000,000.00

 

100.000

%

 

2

--------------------------------------------------------------------------------


 

3.     EUR Term Loan A Commitments

 

LENDER

 

Amount of EUR Term
Loan A Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

€

123,250,000.00

 

11.205

%

Bank of America, NA

 

€

27,000,000.00

 

2.455

%

Goldman Sachs Bank USA

 

€

43,250,000.00

 

3.932

%

KeyBank National Association

 

€

23,500,000.00

 

2.136

%

Mizuho Bank, Ltd.

 

€

38,000,000.00

 

3.455

%

RI-GD Investments DAC

 

€

67,250,000.00

 

6.114

%

Banco Santander, S.A., New York Branch

 

€

73,000,000.00

 

6.636

%

BNP Paribas

 

€

61,000,000.00

 

5.545

%

PNC Bank, National Association

 

€

18,250,000.00

 

1.659

%

Sumitomo Mitsui Banking Corporation

 

€

34,250,000.00

 

3.114

%

UniCredit Bank AG, New York Branch

 

€

61,000,000.00

 

5.545

%

Australia and New Zealand Banking Group Limited

 

€

31,250,000.00

 

2.841

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

€

17,500,000.00

 

1.591

%

Crédit Agricole Corporate and Investment Bank

 

€

55,500,000.00

 

5.045

%

TD Bank, N.A.

 

€

31,250,000.00

 

2.841

%

Barclays Bank PLC

 

€

10,000,000.00

 

0.909

%

The Northern Trust Company

 

€

15,250,000.00

 

1.386

%

Raiffeisen Bank International AG

 

€

57,750,000.00

 

5.250

%

Bank of Montreal, London Branch

 

€

23,000,000.00

 

2.091

%

Capital One, N.A.

 

€

12,500,000.00

 

1.136

%

Citizens Bank, N.A.

 

€

12,500,000.00

 

1.136

%

Compass Bank d/b/a BBVA Compass

 

€

23,000,000.00

 

2.091

%

Crédit Industriel et Commercial, London Branch

 

€

20,875,000.00

 

1.898

%

Credit Industriel et Commercial, New York Branch

 

€

20,875,000.00

 

1.898

%

Fifth Third Bank

 

€

12,500,000.00

 

1.136

%

HSBC Bank USA, National Association

 

€

23,000,000.00

 

2.091

%

Landesbank Hessen-Thüringen Girozentrale

 

€

49,500,000.00

 

4.500

%

The Bank of Nova Scotia

 

€

23,000,000.00

 

2.091

%

Wells Fargo Bank, National Association

 

€

12,500,000.00

 

1.136

%

U.S. Bank National Association

 

€

10,250,000.00

 

0.932

%

Commerzbank AG, New York Branch

 

€

26,000,000.00

 

2.364

%

The Governor and Company of the Bank of Ireland

 

€

17,750,000.00

 

1.614

%

Banco de Sabadell, S.A.- Miami Branch

 

€

12,750,000.00

 

1.159

%

KBC Bank N.V., acting though its New York Branch

 

€

6,250,000.00

 

0.568

%

BOKF, NA dba Colorado State Bank and Trust

 

€

2,250,000.00

 

0.205

%

Comerica Bank

 

€

1,250,000.00

 

0.114

%

Mercantil Commercebank, N.A.

 

€

2,000,000.00

 

0.182

%

Total

 

€

1,100,000,000.00

 

100.000

%

 

3

--------------------------------------------------------------------------------


 

Schedule 1.1(b)
Acquisition Undertakings

 

(a)                                 Company and Purchaser will not amend or
waive any material term of any Offer Document or, as the case may be, Scheme
Circular in a manner or to an extent that would be materially prejudicial to the
interests of the Lenders under the Loan Documents, other than any amendment or
waiver:

 

(i)                                     made with the consent of Administrative
Agent (not to be unreasonably withheld);

 

(ii)                                  required by the Takeover Panel, the Court,
the City Code or any other applicable law, regulation court or regulatory body;

 

(iii)                               increasing the price to be paid for the
Target Shares to the extent otherwise permitted under clause (c) below; or

 

(iv)                              (subject to requirements of the Takeover Panel
and the City Code) extending the period in which holders of the Target Shares
may accept the terms of the Offer or, as the case may be, the Scheme.

 

(b)                                 Company and its Subsidiaries shall comply in
all respects with the City Code (subject to any waivers granted by the Takeover
Panel), the Companies Act and all other applicable laws (including the Financial
Services and Markets Act 2000 (as amended)) and/or regulations relating to any
Scheme or, as the case may be, Offer, in each case where non-compliance would be
materially prejudicial to the interests of the Lenders under the Loan Documents.

 

(c)                                  Company and its Subsidiaries shall not
increase the price, or acquire any Target Shares in the market at or above the
price per Target Share set out in the Press Release, to be paid for any Target
Shares pursuant to a Scheme (including by the purchase of any Target Shares in
the market at a price above the price per Target Share set out in the Press
Release) or, as the case may be, an Offer, unless such increase is made with the
consent of Administrative Agent (not to be unreasonably withheld) or funded with
(i) the issuance of equity of Company, (ii) the cash proceeds from the issuance
of equity after the Closing Date and on or prior to the Initial Certain Funds
Funding Date to the extent such issuance of equity is permitted under this
Agreement, or (iii) internally generated cash of Company and its Subsidiaries.

 

(d)                                 Company and its Subsidiaries shall not take
any action which would require Company or any of its Subsidiaries to make a
mandatory offer for the Target Shares in accordance with Rule 9 of the City
Code.

 

(e)                                  In the event the Target Acquisition is made
pursuant to an Offer, where becoming permitted to do so, Purchaser shall
promptly give notices under Section 979(2) or 979(4) of the Companies Act in
respect of the Target Shares.

 

(f)                                   Company and its Subsidiaries shall, upon
reasonable request and to the extent that they are able to do so in compliance
with applicable law and confidentiality or other obligations to which they are
subject, keep Administrative Agent informed as to the status and progress of (or
otherwise relating to) an Offer (and, in the case of an Offer, the current level
of acceptances in respect of that Offer) or, as the case may be, a Scheme.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Company and its Subsidiaries shall, to the
extent that they are able to do so in compliance with applicable law and
confidentiality or other obligations to which they are subject, promptly supply
to Administrative Agent (i) copies of all documents, certificates, notices or
announcements received or issued by Company or any of its Subsidiaries (or on
their behalf) in relation to an Offer or a Scheme (as the case may be) to the
extent material to the interests of the Lenders and (ii) any other information
regarding the progress of an Offer or a Scheme (as the case may be), in each
case as Administrative Agent may reasonably request.

 

(h)                                 Other than as required by the Takeover
Panel, the City Code, the London Stock Exchange, Financial Conduct Authority or
any other applicable law, regulation, court or regulatory body and to the extent
practicable, Company and its Subsidiaries shall not make any press release or
other public statement in respect of the Target Acquisition (other than in the
Press Release, any Offer Document or any Scheme Circular), without first
obtaining the prior approval of Administrative Agent (such approval not to be
unreasonably withheld or delayed).

 

(i)                                     In the event the Target Acquisition is
made pursuant to an Offer, Purchaser shall promptly after issue of the Offer
Document deliver to Administrative Agent a copy of the Receiving Agent Letter
and Purchaser shall use its reasonable endeavors to deliver to Administrative
Agent an undertaking, in form and substance satisfactory to Administrative
Agent, from the Receiving Agent regarding the terms upon which any of the Target
Shares which Purchaser may acquire pursuant to the Offer are to be held by the
Receiving Agent.

 

(j)                                    Company and its Subsidiaries shall
procure that as soon as reasonably practicable, the Target is delisted and
re-registered as a private company.

 

5

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

Revolver Sublimits

 

$1.5 Billion:

 

Ball Corporation

 

$1 Billion

 

Ball (Luxembourg) Finance, S.à r.l.

Ball European Holdings S.à r.l.

Ball International Partners SCS

Ball International Holdings S.à r.l.

Ball Packaging Europe Holding B.V.

Ball UK Acquisition Limited

 

$500 Million:

 

Ball Packaging, LLC

Ball Metal Beverage Container Corp.

Ball Container LLC

Ball Metal Food Container, LLC

Ball Aerosol and Specialty Container Inc.

Ball Aerospace & Technologies Corp.

Ball UK Holdings, Ltd

 

6

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

Subsidiary Borrowers

 

Borrower

 

Jurisdiction

Ball Aerosol and Specialty Container Inc.

 

Delaware

Ball Aerospace & Technologies Corp.

 

Delaware

Ball Container LLC

 

Delaware

Ball Metal Beverage Container Corp.

 

Colorado

Ball Metal Food Container, LLC

 

Delaware

Ball Packaging, LLC

 

Colorado

Ball European Holdings S.à r.l

 

Luxembourg

Ball (Luxembourg) Finance S.à r.l

 

Luxembourg

Ball International Partners SCS

 

Luxembourg

Ball International Holdings S.à r.l

 

Luxembourg

Ball UK Acquisition Limited

 

United Kingdom (England and Wales)

Ball UK Holdings, Ltd

 

United Kingdom (England and Wales)

Ball Packaging Europe Holding B.V.

 

Netherlands

 

7

--------------------------------------------------------------------------------


 

Schedule 1.1(e)
Unrestricted Entities

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 1.1(f)
Applicable Designees

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 1.1(g)
Applicable LC Sublimit

 

Facing Agent

 

LC Sublimit

 

Deutsche Bank AG New York Branch

 

$

83,333,333.34

 

Bank of America, NA

 

$

83,333,333.33

 

KeyBank National Association

 

$

83,333,333.33

 

Total

 

$

250,000,000.00

 

 

10

--------------------------------------------------------------------------------


 

Schedule 1.1(h)
Existing Target Credit Facilities

 

The bilateral revolving credit facility between Lloyds Bank plc and Target due
2019.

 

The bilateral credit facility between Citibank International Limited and Target
due 2019.

 

The bilateral credit facility between Abbey National Treasury Services PLC
(Trading as Santander Global Banking and Markets) and Target due 2019.

 

The bilateral credit facility between Bank of China (as assignee of Société
General) and Target due 2019.

 

The bilateral credit facility between Lloyds Bank plc and Target due 2019.

 

The bilateral credit facility between HSBC Bank PLC and Target due 2019.

 

The bilateral credit facility between The Royal Bank of Scotland PLC and Target
due 2019.

 

The bilateral credit facility between Barclays Bank PLC and Target due 2019.

 

The bilateral credit facility with Bank of America Merrill Lynch International
Limited and Target due 2019.

 

The bilateral credit facility with Unicredit Bank AG and Target due 2019.

 

11

--------------------------------------------------------------------------------


 

Schedule 1.1(i)

UK Qualifying Lender Confirmation and UK DTTP Scheme

 

 

 

 

 

DTTP Scheme

Name of Lender

 

UK Qualifying Lender
confirmation

 

Scheme reference
number

 

Jurisdiction of tax
residence

PNC Bank, National Association

 

Treaty Lender

 

13/P/63904/DTTP

 

U.S

Bank of America, NA

 

Treaty Lender

 

13/B/7418/DTTP

 

U.S.

 

12

--------------------------------------------------------------------------------


 

Schedule 1.1(j)

Target Domestic Subsidiaries

 

1.              CPRX — Hughesville Inc.

2.              National Trading Corporation

3.              Rexam America Holdings Inc.

4.              Rexam America LLC

5.              Rexam Beverage Can Americas Inc.

6.              Rexam Beverage Can Company

7.              Rexam Beverage Can Delaware Company

8.              Rexam Beverage Can Overseas LLC

9.              Rexam BP Holding Company

10.       Rexam Delaware Corp

11.       Rexam Finance LLC

12.       Rexam Funding Inc.

13.       Rexam Inc.

14.       Rexam Metallising Inc.

15.       Rexam MI Holding Company

16.       The Renaissance Insurance Company

 

13

--------------------------------------------------------------------------------


 

Schedule 1.1(k)

Senior Managing Agents

 

Banco Santander, S.A., New York Branch

 

BNP Paribas

 

PNC Capital Markets LLC

 

Sumitomo Mitsui Banking Corporation

 

UniCredit Bank AG, New York Branch

 

Australia and New Zealand Banking Group Limited

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Crédit Agricole Corporate and Investment Bank

 

TD Bank, N.A.

 

Barclays Bank PLC

 

The Northern Trust Company

 

Raiffeisen Bank International AG

 

14

--------------------------------------------------------------------------------


 

Schedule 2.10(j)
Outstanding Letters of Credit

 

Issuer
LOC No.

 

Amount
Outstanding

 

Beneficiary

 

Purpose

 

Expiry
Date

Bank of America, N.A.
Los Angeles, CA

 

625,000.00
USD

 

State of Washington, Department of Labor

 

Worker’s Comp

 

04/16/16

3047584/35968714

 

 

 

and Industries Olympia, WA

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.
Los Angeles, CA

 

400,000.00
USD

 

Arkansas Workers’ Compensation

 

Worker’s Comp

 

05/02/16

3047996/35968715

 

 

 

Commission Little Rock, AR

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.
Los Angeles, CA

 

200,000.00
USD

 

Hartford Fire Insurance Hartford, CT

 

Worker’s Comp

 

05/09/16

3055921

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

100,000.00
USD

 

Safety National St. Louis, MO

 

Workers Comp for State of Ohio Workers

 

9/1/16

DBS-16005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

225,000.00
USD

 

National Union Fire New York, NY

 

Workers Comp

 

9/29/16

DBS-16252

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

250,000.00
USD

 

Arrowood Indemnity Company Charlotte,

 

Worker’s Comp

 

9/29/16

DBS-16320

 

 

 

NC

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

312,000.00
USD

 

U.S. Environmental Chicago, IL

 

Federal Compliance

 

3/3/16

DBS-17872

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

3,728,461.00
USD

 

New York Worker’s Compensation Board

 

Worker’s Comp

 

5/9/16

DBS-20600

 

 

 

Albany, NY

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank
New York, NY

 

9,925,000.00
USD

 

The Travelers Indemnity Company

 

Worker’s Comp

 

2/18/17

DBS-20991

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL LC AMOUNT

 

$15,765,461.00

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Schedule 6.3
Approvals and Consents

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 6.4
Governmental Approvals

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 6.13
Foreign Pension Plans

 

None.

 

18

--------------------------------------------------------------------------------


 

Schedule 6.16
Organization of Subsidiaries

 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

BALL CORPORATION

 

Indiana

 

Publicly traded

 

Yes

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

Ball Aerocan UK Ltd.

 

United Kingdom

 

AUK Holding 100%

 

No

Ball Trading France S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Aerocan Europe S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Packaging Europe France S.A.S.

 

France

 

Ball (France) Holdings, S.A.S. 100%

 

No

Ball Europe GmbH

 

Switzerland

 

Ball (Swiss) Holding GmbH 100%

 

No

Ball Company

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Europe Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Packaging Europe UK Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Trading UK Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Advanced Aluminum Technologies Canada Inc.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 100%

 

No

Ball Advanced Aluminum Technologies Canada L.P.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 99%; Ball Advanced
Aluminum Technologies Canada Inc. 1%

 

No

AUK Holding Ltd.

 

United Kingdom

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan France S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan CZ s.r.o.

 

Czech Republic

 

Ball Aerocan Europe S.A.S. 100%

 

No

Copal S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 51%; EXAL Holdings France 49%

 

No

Ball Aerosol and Specialty Container Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Holding Corporation 100%

 

Yes

USC May Verpackungen Holding Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Ball Advanced Aluminum

 

Delaware

 

Ball Aerosol and Specialty

 

No

 

19

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Technologies Corp.

 

 

 

Container Inc. 100%

 

 

Ball Advanced Aluminum Technologies Holding Canada Inc.

 

New Brunswick

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Litografica San Luis S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Seghimet S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Ball Holdings Corp.

 

Delaware

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Technology Services Corporation

 

California

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Aerocan India

 

India

 

Ball Americas Holdings B.V. 99.99%; Ball Aerocan Europe S.A.S. 1 share

 

No

Ball Aerocan Operations S.a r.l.

 

Luxembourg

 

Ball Americas Holdings B.V. 100%

 

No

Ball Aerocan Mexico, S.A. de C.V.

 

Mexico

 

Ball Aerocan Operations S.a r.l. 99.99%; Ball Americas Holdings B.V. 0.01%

 

No

Qingdao M.C. Packaging Limited

 

PRC

 

Ball Asia Pacific Investments Ltd. 40%; Ball Asia Pacific Limited 60%

 

No

Ball Asia Pacific (Beijing) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

FTB Corporate Services Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

FTB Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Gainer Developments Ltd.

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

Foshan Packaging Holdings Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Beverage Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Intellectual Property Holdings Limited

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

M.C. Packaging (Hong Kong) Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific Investments Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Wise Champion Investments Limited

 

Hong Kong

 

Foshan Packaging Holdings Limited 100%

 

No

Ball Asia Pacific (Qingdao) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific (Foshan) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 35% Wise Champion Investments Limited 65%

 

No

Ball Asia Pacific (Hubei) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 95.69%; Hubei Gedian Economic & Technological
Development Corporation 4.31%

 

No

 

20

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Latapack-Ball Embalagens Ltda.

 

Brazil

 

Ball Cayman Limited 50%; Latapack S.A. 50%

 

Yes

Ball Global Business Services Corp.

 

Delaware

 

Ball Corporation 100%

 

No

Ball Packaging, LLC

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Technologies Holdings Corp.

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Glass Containers, Inc.

 

Delaware

 

Ball Corporation 100%

 

No

Heekin Can, Inc.

 

Colorado

 

Ball Corporation 100%

 

No

Ball Metal Container Corporation

 

Indiana

 

Ball Corporation 100%

 

No

Ball Corporation

 

Nevada

 

Ball Corporation 100%

 

No

Ball Foundation(1)

 

 

 

Ball Corporation 100%

 

No

Ball Packaging Products Canada Corp.

 

Nova Scotia

 

Ball Corporation 100%

 

No

Ball European Holdings S.a r.l.

 

Luxembourg

 

Ball Delaware Holdings S.C.S. 100%

 

Yes

Ball Southeast Asia Holdings (Singapore) PTE LTD.

 

Singapore

 

Ball Europe Ltd. 100%

 

No

Ball (Swiss) Holding GmbH

 

Switzerland

 

Ball European Holdings S.a r.l. 100%

 

No

Ball (Luxembourg) Finance S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Investment Holdings S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball UK Holdings, Ltd

 

United Kingdom

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Packaging Europe Managing GmbH

 

Germany

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball (France) Holdings S.A.S.

 

France

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball Packaging Europe Holding B.V.

 

The Netherlands

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Pension Holdings GmbH

 

Germany

 

Ball European Holdings, S.a r.l. 94.9%; Ball International, LLC 5.1%

 

No

Ball Cayman International Limited

 

Cayman Islands

 

Ball International, LLC 100%

 

No

Ball Container LLC

 

Delaware

 

Ball Holdings LLC 100%

 

Yes

Ball Cayman Limited

 

Cayman Islands

 

Ball International Holdings B.V. 100%

 

Yes

Ball Packaging Europe Holding GmbH & Co. KG

 

Germany

 

Ball Investment Holdings S.a r.l. 51%; Ball (France) Investment Holdings S.A.S.
49%

 

No

Latas de Aluminio Ball, Inc.

 

Delaware

 

Ball Metal Beverage Container

 

No

 

--------------------------------------------------------------------------------

(1)  Ball Foundation is a non-profit organization wholly owned by Ball
Corporation.

 

21

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

 

 

 

 

Corp. 100%

 

 

Ball Pan-European Holdings, LLC

 

Delaware

 

Ball Metal Beverage Container Corp. 100%

 

Yes

Ball Asia Pacific Limited

 

Hong Kong

 

Ball Metal Beverage Container Corp. 100% [Ordinary Share, 50% Preference Share;
Ball Corporation 50% Preference Share]

 

No

Ball Aerosol and Specialty Container Holding Corporation

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

No

Ball Metal Food Container (Oakdale), LLC

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

No

Recan (Fund)

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o 100%

 

No

Ball Packaging Europe Radomsko Sp. z o.o.

 

Poland

 

Ball Packaging Europe Beteiligungs GmbH 100%

 

No

Ball Packaging Europe Rostov LLC

 

Russia

 

Ball Packaging Europe GmbH 100%

 

No

Ball Packaging Europe Belgrade d.o.o.

 

Serbia

 

Ball Packaging Europe GmbH 100%

 

No

recan GmbH

 

Germany

 

Ball Packaging Europe GmbH 100%

 

No

Sario Grundstucks-Vermietungsgesellschaft mbH & CO. Objekt Elfi

 

Germany

 

Ball Packaging Europe GmbH 99% [limited partner with voting rights limited to
10%]

 

No

Ball Trading Poland Sp. z o.o.

 

Poland

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Americas Holdings B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Trading Netherlands B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Packaging Europe Associations GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 94.9%; Ball International, LLC 5.1%

 

No

Ball Packaging Europe Beteiligungs GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Trading Germany GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe Oss B.V.

 

The Netherlands

 

Ball Packaging Europe Holding, B.V. 100%

 

No

Ball Packaging India Private Limited

 

India

 

Ball Packaging Europe Holdings B.V. 99%; Ball Packaging Europe Oss B.V. 1%

 

No

recan Organizacja Odzysku Opakowañ S.A.

 

Poland

 

Ball Packaging Europe Radomsko Sp. z o.o. 100%

 

No

recan UK Ltd.

 

United

 

Ball Packaging Europe UK Ltd.

 

No

 

22

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

 

 

Kingdom

 

100%

 

 

Ball Metal Beverage Container Corp.

 

Colorado

 

Ball Packaging, LLC 100%

 

Yes

Ball Holdings LLC

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Asia Services Limited

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Capital Corp. II

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Metal Food Container, LLC

 

Delaware

 

Ball Packaging, LLC 100%

 

Yes

Ball Canada Plastics Container Corp.

 

Nova Scotia

 

Ball Packaging, LLC 79%; Ball Cayman Limited 21%

 

No

Ball Delaware Holdings, LLC

 

Delaware

 

Ball International Holdings B.V. 100%

 

No

Ball International Holdings B.V.

 

The Netherlands

 

Ball International Holdings S.a r.l. 100%

 

Yes

Ball Delaware Holdings S.C.S.

 

Luxembourg

 

Ball International Holdings B.V. 99%; Ball Delaware Holdings, LLC 1%

 

No

Ball Aerospace & Technologies Corp.

 

Delaware

 

Ball Technologies Holdings Corp. 100%

 

Yes

Ball (France) Investment Holdings S.A.S.

 

France

 

Ball Trading France S.A.S. 100%

 

No

Ball Trading Spain S.L.

 

Spain

 

Ball Trading France S.A.S. 100%

 

No

Ball Packaging Europe Handelsgesellschaft m.b.H.

 

Austria

 

Ball Trading Germany GmbH 100%

 

No

Ball Packaging Europe Metall GmbH

 

Germany

 

Ball Packaging Europe Beldgrade d.o.o. 100%

 

No

Ball Packaging Europe Lublin Sp. z o.o.

 

Poland

 

Ball Trading Poland Sp. z o.o 99.836%; Ball Packaging Europe Holding B.V. 0.164%

 

No

Rayeil International Limited

 

British Virgin Islands

 

Gainer Developments Ltd. 100%

 

No

Jambalaya S.A.

 

Uruguay

 

Latapack-Ball Embalagens Ltda. 100%

 

No

Latas Indústria de Embalagens de Alumínio do Brasil Ltda.

 

Brazil

 

Latapack-Ball Embalagens Ltda. 99.99%; Ball Cayman Limited .01%

 

No

MCP Device Limited

 

British Virgin Islands

 

MCP Intellectual Property Holdings Limited 100%

 

No

Ball JV LLC

 

Delaware

 

USC May Verpackungen Holding Inc. 100%

 

No

Ball Aerosol Packaging Argentina S.A.

 

Argentina

 

USC May Verpackungen Holding Inc. 95%; Ball Aerosol and Specialty Container Inc.
5%

 

No

Ball International Partners SCS

 

Luxembourg

 

Ball Pan-European Holdings LLC 98.5%; Ball International LLC 1.5%

 

Yes

Ball International Holdings S.a r.l.

 

Luxembourg

 

Ball International Partners SCS 100%

 

Yes

 

23

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Ball UK Acquisition Limited

 

United Kingdom

 

Ball International Partners SCS 100%

 

Yes

Ball International, LLC

 

Delaware

 

Ball Corporation 100%

 

No

Latapack S.A.

 

Brazil

 

Ball Brasil Holdings Participacoes Ltda 76.3%; Ball Cayman Limited 20.1%; Ball
International Holdings B.V. 3.6%

 

Yes

Ball Brasil Holdings Participacoes Ltda

 

Brazil

 

Ball International Holdings B.V. 100%

 

Yes

TBC-Ball Beverage Can Holdings Limited

 

Hong Kong

 

Ball International Holdings B.V. 46.43%; Thai Beverage Can Ltd. 53.57%

 

No

Ball Asia Pacific (Yangon) Metal Container Limited

 

Myanmar

 

Ball Southeast Asia Holdings (Singapore) PTE LTD. 99.99%; Ball Asia Pacific
Limited 0.01%

 

No

Ball Metal Beverage Trading Mexico S. de R.L. de C.V.

 

Mexico

 

Ball Packaging Europe Holding B.V. 99.99%; Ball European Holdings S.a r.l. 0.01%

 

No

Ball Metal Beverage Mexico S. de R.L. de C.V.

 

Mexico

 

Ball Packaging Europe Holding B.V. 99.99%; Ball European Holdings S.a r.l. 0.01%

 

No

Ball Metal Beverage Mexico Holdings B.V.

 

The Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Bund Getrankeverpackung der zukunft GbR

 

Germany

 

Ball Trading Germany Gmbh 12.3%; majority owned by unrelated 3rd party

 

No

Slopak

 

Slovenia

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 3.3%; majority owned by
unrelated third party

 

No

Eko-Kom a.s.

 

Czech Republic

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 10%; majority owned by
unrelated 3rd party

 

No

Öko-Pannon Kht.

 

Hungary

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 3.33%; majority owned by
unrelated 3rd party

 

No

Ball SSC Belgrade d.o.o.

 

Serbia

 

Ball (Swiss) Holding GmbH 100%

 

No

BKV Industrieverband Kunststoffverpackungen e.V.

 

Germany

 

Ball Packaging Europe GmbH <10%

 

No

SEKOPAC d.o.o.

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o. 11.1%

 

No

Rocky Mountain Metal Container, LLC

 

Colorado

 

Ball Metal Beverage Container Corp. 50%; Coors Brewing Co. 50%

 

No

 

24

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

654647 N.B. Inc.

 

Canada

 

Ball Advanced Aluminum Technologies Holding Canada, Inc. 100%

 

No

Ball Asia Pacific Shenzhen Metal Container Ltd.

 

PRC

 

Ball Asia Pacific Ltd. 100%

 

No

Ball Asia Pacific (Nanning) Metal Container Limited

 

PRC

 

Ball Asia Pacific Ltd. 100%

 

No

Thai Beverage Can Ltd.

 

Thailand

 

Ball Southeast Asia Holdings (Singapore) PTE Ltd. 6.4%; majority owned by
unrelated 3rd party

 

No

TBC-Ball Beverage Can Vietnam Limited

 

Vietnam

 

TBC-Ball Beverage Can Holdings Limited 100%

 

No

Forum Getrankedose GbR

 

Germany

 

33.33% Ball Packaging Europe Associations GmbH; 33.33% Deister Handels- und
Beteilgungsgesellschaft mbH; 33.33% CROWN Bevgan France S.A.S.

 

No

Lam Soon-Ball Yamamura Inc.

 

Taiwan

 

Joint venture: Ball Corporation 8%; Yamamura 34%; Lam Soon 58%

 

No

 

25

--------------------------------------------------------------------------------


 

Schedule 8.1(u)
Foreign Pension Plan Liens

 

1.              Security Agreement dated 16 July 2015 between Rexam PLC and
Rexam Pension Trustees Limited.

2.              Security Agreement dated 17 July 2015 between Rexam PLC, Rexam
Beverage Can UK Limited and Rexam Pension Trustees Limited.

3.              Charge Deed dated 11 March 2014 between Rexam Beverage Can
Ireland Limited and Tom Brennan, Bernard Brannigan, Larry Mordaunt, Terry
Faulkner and ILP Pension Trustees Limited.

 

26

--------------------------------------------------------------------------------


 

Schedule 8.2
Indebtedness

 

In connection with the financing of One Bombardier Inc. Model BD-100-1A10
Aircraft, the Company has indebtedness to US Bank National Association relating
to the Aircraft Lease dated January 13, 2015, as amended or otherwise modified.
The principal amount of debt is $13,949,037.13 with a maturity date of
January 30, 2018.

 

In connection with the financing of One Bombardier Inc. Model Global 6000
Aircraft Serial Number 9573, the Company has indebtedness to Bank of the West
relating to the Aircraft Lease dated October 9, 2014, as amended or otherwise
modified. The principal amount of debt is $51,300,000 with a maturity date of
October 15, 2024.

 

27

--------------------------------------------------------------------------------


 

Schedule 8.7
Existing Investments

 

Owner

 

Investment

 

12/31/15 Balance

Ball International Holdings B.V.

 

TBC-Ball Beverage Can Holdings Limited

 

22,578,135.56

Ball Metal Beverage Container Corp.

 

Rocky Mountain Metal Container, LLC

 

8,719,010.05

Ball Southeast Asia Holdings (Singapore) PTE Ltd.

 

Thai Beverage Can LTD.

 

1,276,604.51

Ball Corporation

 

Lam Soon-Ball Yamamura Inc. (Taiwan Supreme Metal Packaging)

 

1,425,516.30

Ball Packaging Europe GmbH

 

BKV, Germany

 

123,291.39

Ball Packaging Europe Associations GmbH

 

Forum Getrankedose GbR mbH

 

18,512.11

Ball Packaging Europe Handelsgesellschaft mbH

 

OKO-PANNON Kht

 

8,474.53

Ball Packaging Europe Handelsgesellschaft mbH

 

EKO-KOM a.s. Czech Republic

 

3,181.48

Ball Packaging Europe Handelsgesellschaft mbH

 

Slopak, Slovenia

 

7,188.47

Ball Packaging Europe Handelsgesellschaft mbH

 

ECO-ROM Ambalaje S.A.

 

 

Ball Packaging Europe UK Ltd.

 

Green Dot Company Ltd., Cyprus

 

1.47

Ball Packaging Europe Belgrade d.o.o.

 

SEKOPAK d.o.o., Belgrade

 

27,263.62

Ball Trading Germany GmbH, Germany

 

Bund Getränkeverpackungen der Zukunft GbR, Germany

 

67,887.50

Ball Packaging Europe Holding BV, The Netherlands

 

Ball Packaging India, India (99%)

 

—

Ball Packaging Europe Oss BV, The Netherlands

 

Ball Packaging India, India (1%)

 

—

Ball Cayman Limited

 

Latapack S.A.

 

191,187,479.07

Ball Cayman Limited

 

Latapack—Ball Embalagens LTDA

 

148,843,700.68

 

28

--------------------------------------------------------------------------------


 

Ball Asia Pacific Limited

 

Ball Asia Pacific (Hubei) Metal Container Limited

 

51,872,213

Aerocan S.A.S.

 

Copal S.A.S.

 

8,255,120

Ball Packaging Europe GmbH

 

SARIO GRUNDSTICKS

 

12,306

 

29

--------------------------------------------------------------------------------


 

Schedule 8.8
Transactions with Affiliates

 

None.

 

30

--------------------------------------------------------------------------------


 

Schedule 8.14(a)
Existing Restrictions on Subsidiaries

 

None.

 

31

--------------------------------------------------------------------------------


 

Schedule 12.3
Notice Addresses

 

Company:

 

Ball Corporation
10 Longs Peak Drive
Broomfield, CO 80021
Telephone: (303) 469-3131
Facsimile: (303) 460-2691
Attention: General Counsel

 

With a copy to:

 

Skadden, Arps, Slate Meagher & Flom LLP
155 N. Wacker Drive
Chicago, IL 60606-1720
Attn: Seth Jacobson & Lynn McGovern

 

Administrative Agent:

 

Deutsche Bank AG New York Branch
60 Wall Street                   
New York, NY 10005                           
Facsimile: (212) 797-5690
Email: Agency.Transactions@db.com
Attention: Peter Cucchiara

 

With a copy to:

 

White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Attn: Eric Leicht & Alan Rockwell

 

Collateral Agent:

 

Deutsche Bank AG New York Branch
60 Wall Street                   
New York, NY 10005                           
Facsimile: (212) 797-5690
Email: Agency.Transactions@db.com
Attention: Peter Cucchiara

 

With a copy to:

 

White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Attn: Eric Leicht & Alan Rockwell

 

32

--------------------------------------------------------------------------------


 

Schedule 12.8 (b)
Voting Participants

 

None.

 

33

--------------------------------------------------------------------------------